Exhibit 10.15

 

 

 

CREDIT AGREEMENT

 

dated as of August 29, 2013

 

among

 

PHYSICIANS REALTY L.P.,
as Borrower,

 

PHYSICIANS REALTY TRUST

 

and

 

CERTAIN SUBSIDIARIES AND OTHER AFFILIATES OF THE BORROWER
PARTY HERETO FROM TIME TO TIME,
as Guarantors

 

THE LENDERS PARTY HERETO,

 

REGIONS BANK,
as Administrative Agent

 

--------------------------------------------------------------------------------

 

REGIONS CAPITAL MARKETS,
a division of Regions Bank,

 

as Sole Lead Arranger and Sole Book Runner

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

Section 1.

DEFINITIONS AND INTERPRETATION

1

 

 

 

Section 1.1

Definitions

1

Section 1.2

Accounting Terms

39

Section 1.3

Rules of Interpretation

39

 

 

 

Section 2

LOANS AND LETTERS OF CREDIT

41

 

 

 

Section 2.1

Revolving Loans

41

Section 2.2

Swingline Loans

42

Section 2.3

Issuances of Letters of Credit and Purchase of Participations Therein

44

Section 2.4

Pro Rata Shares; Availability of Funds

47

Section 2.5

Evidence of Debt; Register; Lenders’ Books and Records; Notes

49

Section 2.6

Scheduled Principal Payments

49

Section 2.7

Interest on Loans

49

Section 2.8

Conversion/Continuation

51

Section 2.9

Default Rate of Interest

52

Section 2.10

Fees

52

Section 2.11

Prepayments/Commitment Reductions

54

Section 2.12

Application of Prepayments

55

Section 2.13

General Provisions Regarding Payments

56

Section 2.14

Sharing of Payments by Lenders

57

Section 2.15

Cash Collateral

57

Section 2.16

Defaulting Lenders

58

Section 2.17

Removal or Replacement of Lenders

61

Section 2.18

Extension of Maturity Date

62

Section 2.19

Increase in Commitments

63

 

 

 

Section 3

YIELD PROTECTION

64

 

 

 

Section 3.1

Making or Maintaining LIBOR Loans

64

Section 3.2

Increased Costs

66

Section 3.3

Taxes

67

Section 3.4

Mitigation Obligations; Designation of a Different Lending Office

71

 

 

 

Section 4

GUARANTY

72

 

 

 

Section 4.1.

The Guaranty

72

Section 4.2

Obligations Unconditional

72

Section 4.3

Reinstatement

73

Section 4.4

Certain Additional Waivers

73

Section 4.5

Remedies

74

Section 4.6

Rights of Contribution

74

Section 4.7

Guarantee of Payment; Continuing Guarantee

74

Section 4.8

Keepwell

74

 

 

 

Section 5

CONDITIONS PRECEDENT

74

 

 

 

Section 5.1

Conditions Precedent to Initial Credit Extensions

74

Section 5.2

Conditions to Each Credit Extension

77

 

 

 

Section 6

REPRESENTATIONS AND WARRANTIES

78

 

 

 

Section 6.1

Organization; Requisite Power and Authority; Qualification

78

 

i

--------------------------------------------------------------------------------


 

Section 6.2

Capital Stock and Ownership

78

Section 6.3

Due Authorization

79

Section 6.4

No Conflict

79

Section 6.5

Governmental Consents

79

Section 6.6

Binding Obligation

79

Section 6.7

Financial Statements

79

Section 6.8

No Material Adverse Effect; No Default

80

Section 6.9

Tax Matters

80

Section 6.10

Properties

81

Section 6.11

Environmental Matters

81

Section 6.12

No Defaults

81

Section 6.13

No Litigation or other Adverse Proceedings

82

Section 6.14

Information Regarding the Borrower and its Subsidiaries

82

Section 6.15

Governmental Regulation

82

Section 6.16

Employee Matters

83

Section 6.17

Pension Plans

83

Section 6.18

Solvency

84

Section 6.19

Compliance with Laws

84

Section 6.20

Disclosure

84

Section 6.21

Insurance

84

Section 6.22

Pledge and Security Agreement

84

Section 6.23

Mortgages

85

Section 6.24

Healthcare Facility Representations and Warranties

85

Section 6.25

REIT Status

86

Section 6.26

Borrowing Base Real Properties

86

 

 

 

Section 7

AFFIRMATIVE COVENANTS

87

 

 

 

Section 7.1

Financial Statements and Other Reports

87

Section 7.2

Existence

89

Section 7.3

Payment of Taxes and Claims

89

Section 7.4

Maintenance of Properties

90

Section 7.5

Insurance

90

Section 7.6

Inspections

93

Section 7.7

Lenders Meetings

93

Section 7.8

Compliance with Laws and Material Contracts

93

Section 7.9

Use of Proceeds

93

Section 7.10

Environmental Matters

93

Section 7.11

[Reserved]

94

Section 7.12

Collateral

94

Section 7.13

Books and Records

95

Section 7.14

Additional Subsidiaries

95

Section 7.15

Borrowing Base Real Properties Subject to Eligible Ground Leases

96

Section 7.16

Additional Appraisals

99

Section 7.17

REIT Status

99

Section 7.18

Leasing Matters Regarding Borrowing Base Real Properties

99

 

 

 

Section 8

NEGATIVE COVENANTS

101

 

 

 

Section 8.1

Indebtedness

101

Section 8.2

Liens

102

Section 8.3

No Further Negative Pledges

104

Section 8.4

Restricted Payments

104

 

ii

--------------------------------------------------------------------------------


 

Section 8.5

Burdensome Agreements

104

Section 8.6

Investments

105

Section 8.7

Use of Proceeds

106

Section 8.8

Financial Covenants

106

Section 8.9

Capital Expenditures

107

Section 8.10

Fundamental Changes; Disposition of Assets; Acquisitions

107

Section 8.11

Disposal of Subsidiary Interests

107

Section 8.12

Reserved

108

Section 8.13

Transactions with Affiliates and Insiders

108

Section 8.14

Prepayment of Other Funded Debt

108

Section 8.15

Conduct of Business

109

Section 8.16

Fiscal Year

109

Section 8.17

Amendments to Organizational Agreements/Material Agreements

109

Section 8.18

Addition/Removal of Borrowing Base Real Properties

109

Section 8.19

Property Management Agreements Regarding Borrowing Base Real Properties

111

 

 

 

Section 9

EVENTS OF DEFAULT; REMEDIES; APPLICATION OF FUNDS

111

 

 

 

Section 9.1

Events of Default

111

Section 9.2

Remedies

114

Section 9.3

Application of Funds

114

 

 

 

Section 10

AGENCY

115

 

 

 

Section 10.1

Appointment and Authority

115

Section 10.2

Rights as a Lender

116

Section 10.3

Exculpatory Provisions

116

Section 10.4

Reliance by Administrative Agent

117

Section 10.5

Delegation of Duties

117

Section 10.6

Resignation of Administrative Agent

118

Section 10.7

Non-Reliance on Administrative Agent and Other Lenders

119

Section 10.8

No Other Duties, etc.

119

Section 10.9

Administrative Agent May File Proofs of Claim

119

Section 10.10

Collateral Matters

119

 

 

 

Section 11

MISCELLANEOUS

121

 

 

 

Section 11.1

Notices; Effectiveness; Electronic Communications

121

Section 11.2

Expenses; Indemnity; Damage Waiver

122

Section 11.3

Set-Off

124

Section 11.4

Amendments and Waivers

124

Section 11.5

Successors and Assigns

127

Section 11.6

Independence of Covenants

130

Section 11.7

Survival of Representations, Warranties and Agreements

130

Section 11.8

No Waiver; Remedies Cumulative

130

Section 11.9

Marshalling; Payments Set Aside

131

Section 11.10

Severability

131

Section 11.11

Obligations Several; Independent Nature of Lenders’ Rights

131

Section 11.12

Headings

131

Section 11.13

Applicable Laws

131

Section 11.14

WAIVER OF JURY TRIAL

132

Section 11.15

Confidentiality

132

Section 11.16

Usury Savings Clause

133

 

iii

--------------------------------------------------------------------------------


 

Section 11.17

Counterparts; Integration; Effectiveness

133

Section 11.18

No Advisory of Fiduciary Relationship

133

Section 11.19

Electronic Execution of Assignments and Other Documents

134

Section 11.20

USA PATRIOT Act

134

 

iv

--------------------------------------------------------------------------------


 

Appendices

 

 

 

 

 

Appendix A

Lenders, Commitments and Revolving Commitment Percentages

 

Appendix B

Notice Information

 

 

 

 

Schedules

 

 

 

 

 

Schedule 1.1A

Approved Managers

 

Schedule 6.1

Organization; Requisite Power and Authority; Qualification

 

Schedule 6.2

Capital Stock and Ownership

 

Schedule 6.10(b)

Real Estate Assets

 

Schedule 6.14

Name, Jurisdiction and Tax Identification Numbers of Borrower and its
Subsidiaries

 

Schedule 6.21

Insurance Coverage

 

Schedule 6.26

Borrowing Base Real Properties

 

Schedule 8.1

Existing Indebtedness

 

Schedule 8.2

Existing Liens

 

Schedule 8.6

Existing Investments

 

 

 

 

Exhibits

 

 

 

 

 

Exhibit 2.1

Form of Funding Notice

 

Exhibit 2.3

Form of Issuance Notice

 

Exhibit 2.5-1

Form of Revolving Loan Note

 

Exhibit 2.5-2

Form of Swingline Note

 

Exhibit 2.8

Form of Conversion/Continuation Notice

 

Exhibit 3.3

Forms of U.S. Tax Compliance Certificates (Forms 1 – 4)

 

Exhibit 6.22

Form of Pledge and Security Agreement

 

Exhibit 6.23

Form of Mortgage

 

Exhibit 6.26-1

Form of SNDA

 

Exhibit 6.26-2

Form of Assignment and Subordination of Management Agreement

 

Exhibit 7.1(c)-1

Form of Compliance Certificate

 

Exhibit 7.1(c)-2

Form of Borrowing Base Certificate

 

Exhibit 7.14

Form of Guarantor Joinder Agreement

 

Exhibit 11.5

Form of Assignment Agreement

 

 

v

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT, dated as of August 29, 2013 (as amended, restated,
increased, extended, supplemented or otherwise modified from time to time, this
“Agreement”), is entered into by and among PHYSICIANS REALTY L.P., a Delaware
limited partnership (the “Borrower”), PHYSICIANS REALTY TRUST, a Maryland real
estate investment trust (the “Parent”), certain Subsidiaries of the Borrower
from time to time party hereto, as Guarantors, the Lenders from time to time
party hereto, and REGIONS BANK, as administrative agent (in such capacity,
“Administrative Agent”).

 

RECITALS:

 

WHEREAS, the Borrower has requested that the Lenders provide a revolving credit
facility for the purposes set forth herein; and

 

WHEREAS, the Lenders have agreed to make the requested facility available on the
terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of these premises and the mutual covenants and
agreements contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto covenant and agree as follows:

 

Section 1.              DEFINITIONS AND INTERPRETATION

 

Section 1.1            Definitions.  The following terms used herein, including
in the introductory paragraph, recitals, exhibits and schedules hereto, shall
have the following meanings:

 

“Acquisition”, by any Person, means the acquisition by such Person, in a single
transaction or in a series of related transactions, of all or any substantial
portion of the assets of another Person or at least a majority of the Capital
Stock of another Person, in each case whether or not involving a merger or
consolidation with such other Person and whether for cash, property, services,
assumption of Indebtedness, securities or otherwise.

 

“Adjusted EBITDA” means, for any period, the sum of (a) EBITDA of the
Consolidated Parties for the immediately preceding calendar quarter plus
(b) non-reccurring charges not otherwise added back in the calculation of EBITDA
of the Consolidated Parties for the purposes hereof under the definition of
“EBITDA”, including acquisition expenses less (c) the Capital Reserves for such
period.

 

“Adjusted LIBOR Rate” means, for any Interest Rate Determination Date with
respect to an Interest Period for an Adjusted LIBOR Rate Loan, the rate per
annum obtained by dividing (i) (a) the rate per annum (rounded upward to the
next whole multiple of one one-hundredth of one percent (1/100 of 1%)) equal to
the rate determined by the Administrative Agent to be the offered rate which
appears on the page of the Reuters Screen which displays an average British
Bankers Association Interest Settlement Rate (such page currently being Reuters
Screen LIBOR01 Page), or any successor thereto approved by the Administrative
Agent if the British Bankers Association is no longer making such rate
available, for deposits (for delivery on the first day of such period) with a
term equivalent to such period in Dollars, determined as of approximately
11:00 a.m. (London, England time) on such Interest Rate Determination Date, or
(b) in the event the rate referenced in the preceding clause (a) does not appear
on such page or service or if such page or service shall cease to be available,
the rate per annum (rounded upward to the next whole multiple of one
one-hundredth of one percent (1/100 of 1%)) equal to the rate determined by the
Administrative Agent to be the offered rate on such other page or other service
which displays an average British Bankers Association Interest Settlement Rate
or any such successor thereto for deposits (for delivery on the first day of
such period) with a term equivalent to such period in Dollars, determined

 

--------------------------------------------------------------------------------


 

as of approximately 11:00 a.m. (London, England time) on such Interest Rate
Determination Date, or (c) in the event the rates referenced in the preceding
clauses (a) and (b) are not available, the rate per annum (rounded upward to the
next whole multiple of one one-hundredth of one percent (1/100 of 1%)) equal to
quotation rate (or the arithmetic mean of rates) offered to first class banks in
the London interbank market for deposits (for delivery on the first day of the
relevant period) in Dollars of amounts in same day funds comparable to the
principal amount of the applicable Loan of Regions Bank or any other Lender
selected by the Administrative Agent, for which the Adjusted LIBOR Rate is then
being determined with maturities comparable to such period as of approximately
11:00 a.m. (London, England time) on such Interest Rate Determination Date, by
(ii) an amount equal to (a) one, minus (b) the Applicable Reserve Requirement.

 

“Adjusted LIBOR Rate Loan” means Loans bearing interest based on the Adjusted
LIBOR Rate.

 

“Adjusted NOI” means, for any period with respect to any Borrowing Base Real
Property, (a) NOI for such period, less (b) Capital Reserves for such period.

 

“Administrative Agent” means as defined in the introductory paragraph hereto,
together with its successors and permitted assigns.

 

“Administrative Questionnaire” means an administrative questionnaire provided by
the Lenders in a form supplied by the Administrative Agent.

 

“Adverse Proceeding” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration (whether or
not purportedly on behalf of any Credit Party or any of its Subsidiaries) at law
or in equity, or before or by any Governmental Authority, whether pending,
threatened in writing against any Credit Party or any of its Subsidiaries or any
material property of any Credit Party or any of its Subsidiaries.

 

“Affected Lender” means as defined in Section 3.1(b).

 

“Affected Loans” means as defined in Section 3.1(b).

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Agent” means the Administrative Agent.

 

“Agreement” means as defined in the introductory paragraph hereto.

 

“Aggregate Core Property Value Amount” means, with respect to any pool of Core
Properties as of any date of determination, the sum of the respective Core
Property Value Amounts of each of the Core Properties in such pool.

 

“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Lenders.  The aggregate principal amount of the Aggregate Revolving Commitments
in effect on the Closing Date is SEVENTY-FIVE MILLION DOLLARS ($75,000,000.00).

 

“Aggregate Value-Add Property Value Amount” means, with respect to any pool of
Value-Add Properties as of any date of determination, the sum of the respective
Value-Add Property Value Amounts of each of the Value-Add Properties in such
pool.

 

2

--------------------------------------------------------------------------------


 

“ALTA” means American Land Title Association.

 

“Applicable Laws” means, as to any Person, all laws, including all applicable
provisions of constitutions, statutes, rules, ordinances, regulations and orders
of all Governmental Authorities and all orders, rulings, writs and decrees of
all courts, tribunals and arbitrators, in each case, applicable to or binding
upon such Person or any of its property or to which such Person or any of its
property is subject.

 

“Applicable Margin” means (a) from the Closing Date through the date one
(1) Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 7.1(c) for the Fiscal Quarter ending September 30,
2013, the percentage per annum based upon Pricing Level III in the table set
forth below, and (b) thereafter, the percentage per annum determined by
reference to the table set forth below using the Consolidated Leverage Ratio as
set forth in the Compliance Certificate most recently delivered to the
Administrative Agent pursuant to Section 7.1(c), with any increase or decrease
in the Applicable Margin resulting from a change in the Consolidated Leverage
Ratio becoming effective on the date one (1) Business Day immediately following
the date on which such Compliance Certificate is delivered.

 

Pricing
Level

 

Consolidated Leverage Ratio

 

Adjusted LIBOR Rate Loans
and Letter of Credit Fee

 

Base Rate Loans

 

I

 

<35%

 

2.65

%

1.65

%

II

 

>35% and <45%

 

2.85

%

1.85

%

III

 

>45% and <50%

 

2.95

%

1.95

%

IV

 

>50%

 

3.40

%

2.40

%

 

Notwithstanding the foregoing, (x) if at any time a Compliance Certificate is
not delivered when due in accordance herewith, then, upon the request of the
Required Lenders, Pricing Level IV as set forth in the table above shall apply
as of the first Business Day after the date on which such Compliance Certificate
was required to have been delivered and shall remain in effect until the date on
which such Compliance Certificate is delivered and (y) the determination of the
Applicable Margin for any period shall be subject to the provisions of
Section 2.7(e).

 

“Applicable Reserve Requirement” means, at any time, for any Adjusted LIBOR Rate
Loan, the maximum rate, expressed as a decimal, at which reserves (including any
basic marginal, special, supplemental, emergency or other reserves) are required
to be maintained with respect thereto against “Eurocurrency liabilities” (as
such term is defined in Regulation D of the FRB, as in effect from time to time)
under regulations issued from time to time by the FRB or other applicable
banking regulator.  Without limiting the effect of the foregoing, the Applicable
Reserve Requirement shall reflect any other reserves required to be maintained
by such member banks with respect to (i) any category of liabilities which
includes deposits by reference to which the applicable Adjusted LIBOR Rate or
any other interest rate of a Loan is to be determined, or (ii) any category of
extensions of credit or other assets which include Adjusted LIBOR Rate Loans. 
An Adjusted LIBOR Rate Loan shall be deemed to constitute Eurocurrency
liabilities and as such shall be deemed subject to reserve requirements.  The
rate of interest on Adjusted LIBOR Rate Loans shall be adjusted automatically on
and as of the effective date of any change in the Applicable Reserve
Requirement.

 

“Appraisal” means, with respect to each Borrowing Base Real Property, a
FIRREA-compliant MAI appraisal of such Borrowing Base Real Property ordered by
the Administrative Agent, from an appraiser and in form and substance reasonably
acceptable to the Administrative Agent and initially dated as of a date not more
than one hundred eighty (180) days prior to the date on which such Borrowing
Base Real Property is first included in the calculation of the Borrowing Base,
and any such new or updated

 

3

--------------------------------------------------------------------------------


 

appraisals meeting the foregoing requirements (other than the initial date)
obtained by the Administrative Agent pursuant to Section 7.16.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Approved Manager” means (a) any Person listed on Schedule 1.1A (as such
schedule may be amended from time to time by the Borrower with the approval of
the Administrative Agent) or (b) any other property manager reasonably
acceptable to the Administrative Agent with experience managing properties which
are substantially similar to the applicable Borrowing Base Real Property, and
which is engaged to manage one or more Borrowing Base Real Properties pursuant
to a management agreement between such Person or property manager and the
applicable Credit Party that owns (or ground leases) such Borrowing Base Real
Property.

 

“Asset Sale” means a sale, lease, sale and leaseback, assignment, conveyance,
exclusive license (as licensor), transfer or other disposition to, or any
exchange of property with, any Person, in one transaction or a series of
transactions, of all or any part of any Credit Party or any of its Subsidiaries’
businesses, assets or properties of any kind, whether real, personal, or mixed
and whether tangible or intangible, whether now owned or hereafter acquired,
created, leased or licensed, including the Capital Stock of any Subsidiary of
the Borrower, other than (a) dispositions of surplus, obsolete or worn out
property or property no longer used or useful in the business of the Borrower
and its Subsidiaries, whether now owned or hereafter acquired, in the ordinary
course of business; (b) dispositions of inventory sold, and Intellectual
Property licensed or sublicensed, in the ordinary course of business;
(c) dispositions of accounts or payment intangibles (each as defined in the UCC)
resulting from the compromise or settlement thereof in the ordinary course of
business for less than the full amount thereof; (d) dispositions of Cash
Equivalents in the ordinary course of business; (e) licenses, sublicenses,
leases or subleases granted to any third parties in arm’s-length commercial
transactions in the ordinary course of business that do not interfere in any
material respect with the business of the Borrower or any of its Subsidiaries;
(f) dispositions of property or assets to the extent that (i) such property or
assets are exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such dispositions of property or
assets are promptly applied to the purchase price of such replacement property;
(g) dispositions in the ordinary course of business consisting of the
abandonment or cancellation of any Intellectual Property which, in the
reasonable good faith determination of the Borrower is not material to the
conduct of the business of the Borrower and its Subsidiaries, taken as a whole;
and (h) transfers of property or assets subject to casualty, condemnation or
similar event upon receipt of the insurance or condemnation proceeds thereof.

 

“Assignment Agreement” means an assignment agreement entered into by a Lender
and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.5(b)) and accepted by the Administrative Agent, in
substantially the form of Exhibit 11.5 or any other form approved by the
Administrative Agent.

 

“Assignment of Management Agreement” means, with respect to any management
agreement with an Approved Manager with respect to any Real Estate Asset
included as (or proposed to be included as) a Borrowing Base Real Property, an
assignment and subordination of such management agreement in the form attached
hereto as Exhibit 6.26-2 or otherwise in form and substance reasonably
acceptable to the Administrative Agent.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
(b) in respect of any Off-Balance Sheet Obligation, the capitalized amount of
the remaining lease or similar payments under the relevant lease or agreement
that would

 

4

--------------------------------------------------------------------------------


 

appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP if such lease or agreement were accounted for as a Capital Lease,
(c) in the case of Securitization Transactions, the outstanding principal amount
of such financing, after taking into account reserve amounts and making
appropriate adjustments, determined by the Administrative Agent in its
reasonable judgment and (d) in the case of Sale and Leaseback Transactions, the
present value (discounted in accordance with GAAP at the debt rate implied in
the applicable lease) of the obligations of the lessee for rental payments
during the term of such lease.

 

“Audited FYE 2013 Financial Statements” means as defined in Section 6.7(a).

 

“Authorized Officer” means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
president or one of its vice presidents (or the equivalent thereof), chief
financial officer, treasurer or assistant treasurer and, solely for purposes of
making the certifications required under Section 5.1(b)(ii) and (iv), any
secretary or assistant secretary.

 

“Available Commitment” shall mean, as to any Lender at any time, an amount equal
to the excess, if any, of (a) the amount of such Lender’s Revolving Commitment
over (b) the aggregate outstanding principal amount of all Revolving Credit
Exposure of such Lender as of such date.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy.”

 

“Bankruptcy Event” means, with respect to any Person, the occurrence of any of
the following: (a) the entry of a decree or order for relief by a court or
governmental agency in an involuntary case under any applicable Debtor Relief
Law or any other bankruptcy, insolvency or other similar law now or hereafter in
effect, or the appointment by a court or governmental agency of a receiver,
liquidator, assignee, custodian, trustee, sequestrator (or similar official) of
such Person or for any substantial part of its Property or the ordering of the
winding up or liquidation of its affairs by a court or governmental agency and
such decree, order or appointment is not vacated or discharged within sixty (60)
days of its filing; or (b) the commencement against such Person of an
involuntary case under any applicable Debtor Relief Law or any other bankruptcy,
insolvency or other similar law now or hereafter in effect, or of any case,
proceeding or other action for the appointment of a receiver, liquidator,
assignee, custodian, trustee, sequestrator (or similar official) of such Person
or for any substantial part of its property or for the winding up or liquidation
of its affairs, and such involuntary case or other case, proceeding or other
action shall remain undismissed for a period of sixty (60) consecutive days, or
the repossession or seizure by a creditor of such Person of a substantial part
of its property; or (c) such Person shall commence a voluntary case under any
applicable Debtor Relief Law or any other bankruptcy, insolvency or other
similar law now or hereafter in effect, or consent to the entry of an order for
relief in an involuntary case under any such law, or consent to the appointment
of or the taking possession by a receiver, liquidator, assignee, creditor in
possession, custodian, trustee, sequestrator (or similar official) of such
Person or for any substantial part of its property or make any general
assignment for the benefit of creditors; or (d) the filing of a petition by such
Person seeking to take advantage of any Debtor Relief Law or any other
applicable Law, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding up, or composition or adjustment of debts, or (e) such
Person shall fail to contest in a timely and appropriate manner (and if not
dismissed within sixty (60) days) or shall consent to any petition filed against
it in an involuntary case under such bankruptcy laws or other applicable Law or
consent to any proceeding or action relating to any bankruptcy, insolvency,
reorganization, winding up, or composition or adjustment of debts with respect
to its assets or existence, or (f) such Person shall admit in writing an
inability to pay its debts generally as they become due.

 

“Base Rate” means, for any day, a rate per annum equal to the greatest of
(i) the Prime Rate in effect on such day, (ii) the Federal Funds Effective Rate
in effect on such day plus ½ of one percent (0.50%) and (iii) the LIBOR Index
Rate in effect on such day plus one percent (1.0%).  Any change in the

 

5

--------------------------------------------------------------------------------


 

Base Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or
the LIBOR Index Rate shall be effective on the effective day of such change in
the Prime Rate, the Federal Funds Effective Rate or the LIBOR Index Rate,
respectively.

 

“Base Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Base Rate.

 

“Borrower” means as provided in the introductory paragraph to this Agreement.

 

“Borrowing” means (a) a borrowing consisting of simultaneous Loans of the same
Type of Loan and, in the case of Adjusted LIBOR Rate Loans, having the same
Interest Period, or (b) a borrowing of Swingline Loans, as appropriate.

 

“Borrowing Base” means, as of any date of determination, the sum of (a) the
lesser of (i) the Aggregate Core Property Value Amount and (ii) the Core
Property Mortgageability Amount; plus (b) the Aggregate Value-Add Property Value
Amount; provided, however, at no time shall: (I) the percentage of the Borrowing
Base attributable to Value-Add Properties exceed 20.0%; (II) the percentage of
the Borrowing Base attributable to Borrowing Base Real Properties that are Real
Estate Assets other than medical office buildings exceed 55.0%; and (III) the
percentage of the Borrowing Base attributable to any single Borrowing Base Real
Property exceed (A) during the period from the first anniversary of the Closing
Date to but not including the second anniversary of the Closing Date, 40.0%,
(B) during the period from the second anniversary of the Closing Date to but not
including the third anniversary of the Closing Date, 30.0%, and (C) during the
period from and after the third anniversary of the Closing Date, 20.0%.  To the
extent any of the limitations in the forgoing proviso are exceeded, any such
excess shall be excluded from the calculation of the Borrowing Base hereunder.

 

“Borrowing Base Certificate” shall mean a certificate substantially in the form
of Exhibit 7.1(c)-2 hereto delivered to the Administrative Agent pursuant hereto
and (a) setting forth each Real Estate Asset of the Credit Parties, identifying
which such Real Estate Assets are Borrowing Base Real Properties (and whether
such Borrowing Base Real Property is a Core Property or a Value-Add Property)
and certifying (subject to the qualifications set forth in clause (b) herein)
(x) the Core Property Value Amount with respect to each Core Property and the
Core Property Mortgageability Amount for each such Core Property, (y) the
Value-Add Property Value Amount with respect to each Value-Add Property, and
(z) the respective percentages of the Borrowing Base attributable to: Core
Properties, Value-Add Properties, Borrowing Base Real Properties that are Real
Estate Assets other than medical office buildings, and the single largest
Borrowing Base Real Property (based on the percentage of the Borrowing Base
attributable to such Borrowing Base Real Property), (b) certifying (in the
Borrower’s good faith and based upon its own information and the information
made available to any Credit Party by the applicable Tenants in the case of
Borrowing Base Real Properties, which information the Credit Parties believe in
good faith to be true and correct in all material respects) (x) as to the
calculation of the Borrowing Base as of the date of such certificate and
(y) that each Real Estate Asset included in the calculation of the Borrowing
Base meets each of the criteria for qualification as a Borrowing Base Real
Property, and (c) providing such other information with respect to the Borrowing
Base Real Properties as the Administrative Agent may reasonably require.

 

“Borrowing Base Real Property” means a Real Estate Asset which, as of any date
of determination, is included as a “Borrowing Base Real Property” on the most
recent Borrowing Base Certificate and satisfies all of the following
requirements:  (a) such Real Estate Asset is 100% owned by a Credit Party in fee
simple or is leased by a Credit Party pursuant to an Eligible Ground Lease, and
is located in a state in the contiguous United States or the District of
Columbia; (b) the Administrative Agent, on behalf of the Lenders, shall have
received each of the Borrowing Base Real Property Deliverables with respect to
such Real Estate Asset, in each case in form and substance acceptable to the

 

6

--------------------------------------------------------------------------------


 

Administrative Agent in its reasonable discretion; (c) such Real Estate Asset is
not subject to any Lien (other than a Permitted Lien) or any Negative Pledge
(other than pursuant to an Eligible Ground Lease); (d) such Real Estate Asset is
free of all material mechanical and structural defects, or other adverse matters
except for defects, conditions or matters individually or collectively which are
not material to the profitable operation of such Real Estate Asset; (e) such
Real Estate Asset is a Healthcare Facility that has been fully developed, is
operational and is well located within a primary or secondary market and is
maintaining a stable current income; (f) to the extent managed by a third-party
property manager, the applicable property manager with respect to such Real
Estate Asset is an Approved Manager, and such Real Estate Asset is being managed
pursuant to a management agreement with such Approved manager in form and
substance reasonably acceptable to the Administrative Agent and the Lenders;
(g) no required rental payment, principal or interest payment, payments of real
property taxes (except taxes which are being contested in good faith and for
which adequate reserves have been established in accordance with GAAP) or
payments of premiums on insurance policies payable to the applicable Credit
Party-owner with respect to such Real Estate Asset is past due beyond the
applicable grace period with respect thereto, if any; (h) no event of default
(after the expiration of any applicable notice and/or cure period) has occurred
and is then continuing under any Material Lease applicable to such Real Estate
Asset; (i) no Material Lease applicable to such Real Estate Asset shall have
been terminated without the prior written consent of the Required Lenders (which
consent shall not be unreasonably withheld, delayed or conditioned); (j) no
condemnation or condemnation proceeding shall have been instituted (and remain
undismissed for a period of ninety (90) consecutive days), in each case, with
respect to a material portion of the Real Estate Asset; (k) no material casualty
event shall have occurred with respect to the improvements located on such Real
Estate Asset which is not able to be fully remediated with available insurance
proceeds and/or funds the Borrower or the applicable Credit Party has put into
escrow; (l) no Hazardous Materials are located on or under such Real Estate
Asset and no other environmental conditions exist in connection with such Real
Estate Asset which constitute a violation of any Environmental Law; and (m) such
Real Estate Asset has been approved by the Administrative Agent and the Required
Lenders for inclusion in the Borrowing Base in accordance with
Section 8.18(a) and the other applicable provisions of the Credit Documents.

 

“Borrowing Base Real Property Deliverables” means, with respect to any Real
Estate Asset which is proposed for qualification as a “Borrowing Base Real
Property” hereunder, a collective reference to each of the following (with each
such item to be in form and substance reasonably acceptable to the
Administrative Agent and, to the extent such items are Required Lender BBP
Deliverables, the Required Lenders) items to be satisfied as a condition to such
Real Estate Asset initially becoming a Borrowing Base Real Property:

 

(a)           a fully executed and notarized Mortgage (or a fully executed and
notarized amendment or supplement to an existing Mortgage) with respect to such
Real Estate Asset and a related legal opinion from special local counsel to the
Credit Parties opining as to the propriety of the form of such documents for
recording in the applicable jurisdiction and such other matters as may be
reasonably required by the Administrative Agent;

 

(b)           a current rent roll and current operating statement for such Real
Estate Asset (and operating statements or other operating history for the prior
two (2) years for such Real Estate Asset, to the extent available), and a fully
executed copy of each Tenant Lease with respect to such Real Estate Asset,
together with an estoppel certificate and an SNDA from (x) each applicable
Tenant under a Material Lease and (y) each applicable Tenant under any Tenant
Lease that has been recorded (or will be recorded in connection with its
execution) or for which a memorandum of lease has been recorded (or will be
recorded in connection with the execution of such Tenant Lease);

 

7

--------------------------------------------------------------------------------


 

(c)           an as-built ALTA survey of the site constituting the Real Estate
Asset sufficient in all cases to delete the standard survey exception from the
applicable Mortgage Policy, together with photographs (interior and exterior)
thereof;

 

(d)           an Appraisal;

 

(e)           evidence as to the compliance of such Real Estate Asset and the
improvements related thereto with applicable zoning and use requirements (it
being understood that an appropriate zoning endorsement to the applicable
Mortgage Policy (as defined herein) shall be deemed satisfactory evidence of
such compliance);

 

(f)            (i) an ALTA mortgagee title insurance policy (or its equivalent
in non-ALTA jurisdictions) or unconditional commitments therefor with respect to
the applicable Real Estate Asset (the “Mortgage Policy”), insuring that the
Mortgage creates a valid and enforceable first priority mortgage lien on the
applicable Real Estate Asset, free and clear of all defects and encumbrances
except Permitted Liens, which Mortgage Policy shall (A) be in an amount equal to
the Core Property Value Amount (if such Real Estate Asset is a Core Property) or
the Value-Add Property Value Amount (if such Real Estate Asset is a Value-Add
Property), (B) be from a title insurance company reasonably acceptable to the
Administrative Agent, (C) include such available endorsements and reinsurance as
the Administrative Agent may reasonably require, and (D) otherwise satisfy the
reasonable title insurance requirements of the Administrative Agent, and
(ii) evidence reasonably satisfactory to the Administrative Agent that the
applicable Credit Party has paid to the title company or to the appropriate
Governmental Authorities all expenses and premiums of the title company and all
other sums required in connection with the issuance of each Mortgage Policy and
all recording and stamp taxes (including mortgage recording and intangible
taxes) payable in connection with recording the Mortgage for such Real Estate
Asset in the appropriate real estate records;

 

(g)           evidence as to whether the applicable Real Estate Asset is a Flood
Hazard Property, and if such Real Estate Asset is a Flood Hazard Property,
(i) the applicable Borrower’s written acknowledgment of receipt of written
notification from the Administrative Agent (A) as to the fact that such Real
Estate Asset is a Flood Hazard Property and (B) as to whether the community in
which each such Flood Hazard Property is located is participating in the
National Flood Insurance Program and (ii) copies of insurance policies or
certificates of insurance reasonably satisfactory to the Administrative Agent
(which policies shall name the Administrative Agent as loss payee on behalf of
the Lenders under a standard mortgagee endorsement), and evidencing flood
insurance in an amount equal to the Core Property Value Amount (if such Real
Estate Asset is a Core Property) or the Value-Add Property Value Amount (if such
Real Estate Asset is a Value-Add Property) or the maximum limit of coverage
available through the National Flood Insurance Program with respect to the Real
Estate Asset, whichever is greater;

 

(h)           if any Tenant Lease with respect to such Borrowing Base Real
Property is a Material Lease, evidence that the Tenant under the applicable
Tenant Lease is an Eligible Tenant;

 

(i)            environmental site assessments (which shall include reliance
language acceptable to the Administrative Agent in its reasonable discretion, or
the Administrative Agent is otherwise provided a reliance letter acceptable to
the Administrative Agent in its reasonable discretion) from environmental
consultants reasonably acceptable to the Administrative Agent, dated as of a
date reasonably acceptable to the Administrative Agent and prepared in
accordance with current ASTM standards to satisfy EPA’s prevailing All
Appropriate Inquiries requirements and indicating that, as of such date, no
Hazardous Substances or other conditions on, under or with respect to the
applicable Real Estate Asset constitute a material violation of any
Environmental Laws requiring remediation pursuant to an Environmental Law other
than (a) those which have been addressed through remediation completed to the
satisfaction of all Governmental Authorities (or such other resolution which has
been accepted in writing by either the

 

8

--------------------------------------------------------------------------------


 

Administrative Agent or all Governmental Authority(ies) with jurisdiction
relating to both the applicable Real Estate Asset and such recognized
environmental conditions, and having authority to enforce any Environmental Laws
with respect thereto) or (b) those which are conditions that are insurable, upon
terms and conditions acceptable to the Administrative Agent, in its reasonable
discretion, under the environmental insurance policy maintained by the Credit
Parties;

 

(j)            a structural engineering or other property condition report
(which shall include reliance language acceptable to the Administrative Agent
and the Lenders in their reasonable discretion, or the Administrative Agent and
the Lenders are otherwise provided a reliance letter acceptable to the
Administrative Agent and the Lenders in their reasonable discretion);

 

(k)           evidence of insurance coverage with respect to such Real Estate
Asset meeting the requirements set forth herein and establishing the
Administrative Agent as loss payee, as required pursuant to the terms hereof and
otherwise in form and substance acceptable to the Administrative Agent;

 

(l)            in the case of a Real Estate Asset which constitutes a leasehold
interest, evidence that the applicable lease, a memorandum of lease with respect
thereto, or other evidence of such lease in form and substance reasonably
satisfactory to the Administrative Agent, has been properly recorded in all
places to the extent necessary or desirable, in the reasonable judgment of the
Administrative Agent, so as to enable the Mortgage encumbering such leasehold
interest to effectively create a valid and enforceable first priority Lien
(subject to Permitted Liens and required landlord consents) on such leasehold
interest in favor of the Administrative Agent, and that such lease qualifies as
an Eligible Ground Lease hereunder, together with such estoppels, waivers and/or
consents from the ground lessor under such Eligible Ground Lease as are required
by the terms thereof or are otherwise reasonably requested by the Administrative
Agent;

 

(m)          a copy of the management agreement (if any) with an Approved
Manager respecting such Real Estate Asset, together with an Assignment of
Management Agreement; and

 

(n)           a new Borrowing Base Certificate showing, on a pro forma basis,
the effect on the Borrowing Base of the addition of such Real Estate Asset as a
Borrowing Base Real Property.

 

“Business Day” means (i) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close, and (ii) with respect to all notices,
determinations, fundings and payments in connection with the Adjusted LIBOR Rate
or any Adjusted LIBOR Rate Loans (and in the case of determinations, the LIBOR
Index Rate), the term “Business Day” means any day which is a Business Day
described in clause (i) and which is also a day for trading by and between banks
in Dollar deposits in the London interbank market.

 

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.

 

“Capital Reserves” means a capital reserve per annum calculated as the sum of
$0.50 per square foot times the gross leasable area for each Real Estate Asset
owned by a Consolidated Party or an Unconsolidated Affiliate.

 

“Capital Stock” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests and (e) any other

 

9

--------------------------------------------------------------------------------


 

interest or participation that confers on a Person the right to receive a share
of the profits and losses of, or distributions of assets of, the issuing Person.

 

“Capitalized Lease Obligation” means an obligation under a lease of any property
(whether real, personal or mixed) that is required to be capitalized for
financial reporting purposes in accordance with GAAP.  The amount of a
Capitalized Lease Obligation is the capitalized amount of such obligation as
would be required to be reflected on a balance sheet prepared in accordance with
GAAP as of the applicable date.

 

“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, the Issuing Bank or the Swingline Lender, as applicable,
as collateral for the Letter of Credit Obligations or Swingline Loans, as
applicable, or obligations of Lenders to fund participations in respect thereof,
cash or deposit account balances or, if the Administrative Agent, the Issuing
Bank or Swingline Lender, as applicable, may agree in their sole discretion,
other credit support, in each case pursuant to documentation in form and
substance reasonably satisfactory to the Administrative Agent, the Issuing Bank
and/or Swingline Lender, as applicable.  “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

 

“Cash Equivalents” means, as at any date of determination, any of the following:
(a) marketable securities (i) issued or directly and unconditionally guaranteed
as to interest and principal by the United States government, or (ii) issued by
any agency of the United States the obligations of which are backed by the full
faith and credit of the United States, in each case maturing within one (1) year
after such date; (b) marketable direct obligations issued by any state of the
United States or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one (1) year after such
date and having, at the time of the acquisition thereof, a rating of at least
A-1 from S&P or at least P-1 from Moody’s; (c) commercial paper maturing no more
than one (1) year from the date of creation thereof and having, at the time of
the acquisition thereof, a rating of at least A-1 from S&P or at least P-1 from
Moody’s; (d) certificates of deposit or bankers’ acceptances maturing within one
(1) year after such date and issued or accepted by any Lender or by any
commercial bank organized under the laws of the United States or any state
thereof or the District of Columbia that (i) is at least “adequately
capitalized” (as defined in the regulations of its primary federal banking
regulator), and (ii) has Tier 1 capital (as defined in such regulations) of not
less than $100,000,000; and (e) shares of any money market mutual fund that
(i) has substantially all of its assets invested continuously in the types of
investments referred to in clauses (a) and (b) above, (ii) has net assets of not
less than $500,000,000, and (iii) has the highest rating obtainable from either
S&P or Moody’s.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.

 

“Change of Control” means an event or series of events by which:

 

(a)           any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Exchange Act of 1934, but excluding any employee benefit
plan of such person or its

 

10

--------------------------------------------------------------------------------


 

subsidiaries, and any person or entity acting in its capacity as trustee, agent
or other fiduciary or administrator of any such plan) becomes the “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act of 1934,
except that a person or group shall be deemed to have “beneficial ownership” of
all securities that such person or group has the right to acquire (such right,
an “option right”), whether such right is exercisable immediately or only after
the passage of time), directly or indirectly, of 20% or more of the Capital
Stock of the Parent entitled to vote for members of the board of directors or
equivalent governing body of the Parent on a fully diluted basis (and taking
into account all such securities that such person or group has the right to
acquire pursuant to any option right); or

 

(b)           during any period of 24 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Parent cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or

 

(c)           the Parent ceases to own, directly or indirectly, 60.0% of the
limited partnership interests in the Borrower.

 

“Closing Date” means August 29, 2013.

 

“CMS” means the Centers for Medicare & Medicaid Services, the federal agency
responsible for administering the Medicare, Medicaid, SCHIP (State Children’s
Health Insurance), HIPAA (Health Insurance Portability and Accountability Act),
CLIA (Clinical Laboratory Improvement Amendments), and several other federal
health-related programs.

 

“Collateral” means the collateral identified in, and at any time covered by, the
Collateral Documents.

 

“Collateral Documents” means the Pledge and Security Agreement, the Mortgages,
and all other instruments, documents and agreements delivered by any Credit
Party pursuant to this Agreement or any of the other Credit Documents in order
to grant to the Administrative Agent, for the benefit of the holders of the
Obligations, a Lien on any real, personal or mixed property of that Credit Party
as security for the Obligations.

 

“Commitments” means the Revolving Commitments.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. §1 et seq.).

 

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit 7.1(c)-1.

 

11

--------------------------------------------------------------------------------


 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) Adjusted EBITDA for the four-Fiscal Quarter
period most recently ended, to (b) Fixed Charges for such four-Fiscal Quarter
period.

 

“Consolidated Interest Charges” means, for any period, for the Consolidated
Parties on a consolidated basis, an amount equal to the sum of (i) all interest,
premium payments, debt discount, fees, charges and related expenses in
connection with borrowed money (including capitalized interest) or in connection
with the deferred purchase price of assets, in each case to the extent treated
as interest in accordance with GAAP, plus (ii) the portion of rent expense with
respect to such period under Capital Leases that is treated as interest in
accordance with GAAP plus (iii) the implied interest component of Synthetic
Leases with respect to such period.

 

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Total Indebtedness on such date to (b) Consolidated Total
Asset Value on such date.

 

“Consolidated Net Income” means, for any period, for the Consolidated Parties on
a consolidated basis, the net income of the Parent and its Subsidiaries,
excluding extraordinary gains and losses for such period, as determined in
accordance with GAAP (for the avoidance of doubt, gains and losses from the sale
of Real Estate Assets shall not be considered extraordinary gains and losses).

 

“Consolidated Parties” means a collective reference to the Parent and the
Subsidiaries of the Parent, and “Consolidated Party” means any one of them.

 

“Consolidated Recourse Secured Leverage Ratio” means, as of any date of
determination, the quotient (expressed as a percentage) of (a) Secured Recourse
Indebtedness (excluding Obligations of the Credit Parties secured by Liens under
the Collateral Documents), divided by (b) Consolidated Total Asset Value.

 

“Consolidated Taxes” means, for any period, for the Consolidated Parties on a
consolidated basis, the aggregate of all taxes, as determined in accordance with
GAAP.

 

“Consolidated Total Asset Value” means, as of any date of determination and
without duplication, the sum of (i) the GAAP book value for all Real Estate
Assets (other than Unimproved Land and Construction-In-Process) of the
Consolidated Parties (plus any allowance for accumulated depreciation for such
Real Estate Assets (other than Unimproved Land and Construction-In-Process)),
plus (ii) cash and Cash Equivalents of the Consolidated Parties, plus (iii) 80%
of the GAAP book value of Unimproved Land of the Consolidated Parties, plus
(iv) 80% of the GAAP book value of the actual funded portion of
Construction-In-Process of the Consolidated Parties (plus any allowance for
accumulated depreciation for such Construction-In-Process), plus (v) 80% of the
GAAP book value of Unencumbered Mortgage Receivables of the Consolidated
Parties, plus (vi) the fair market value of all Securities owned by the
Consolidated Parties, plus (vii) the outstanding principal balance (or such
lesser amount, if required under GAAP) of Investments consisting of mezzanine
loans made to any Person by the Consolidated Parties, plus (viii) the Ownership
Share of any Consolidated Party of items (i)-(vii) of Unconsolidated Affiliates,
in each case as of such date of determination; provided, Consolidated Total
Asset Value shall be limited to an amount such that the amount attributable to
Consolidated Total Asset Value from assets in clauses (i) through (viii) above
that are not medical office buildings does not exceed fifty-five percent (55.0%)
of Consolidated Total Asset Value as of such date of determination.

 

12

--------------------------------------------------------------------------------


 

“Consolidated Total Indebtedness” means, as of any date of determination,
without duplication, the aggregate amount of Indebtedness of the Consolidated
Parties, on a consolidated basis.

 

“Construction-In-Process” means any Real Estate Asset which does not have
buildings or other improvements located thereon, but which is under development
for the construction of buildings or improvements which will qualify as or will
constitute Healthcare Facilities upon completion (or, to the extent any
buildings or improvements are located thereon, such buildings or other
improvements are under construction and are non-operational, and no
certificate(s) of occupancy have been issued with respect thereto), and/or the
budgeted costs associated with the acquisition and construction of such Real
Estate Asset, including, but not limited to, the cost of acquiring such Real
Estate Asset as reasonably determined by Borrower in good faith, as the context
may require.

 

“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.

 

“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit 2.8.

 

“Core Property” means, as of any date of determination, any Borrowing Base Real
Property that meets the following criteria:  (i) such Borrowing Base Real
Property has an Occupancy Rate of at least eighty percent (80.0%), (ii) the
remaining minimum weighted average duration of all Tenant Leases related to such
Borrowing Base Real Property is at least five (5) years, and (iii) no Tenant
under any Material Lease with respect to such Borrowing Base Real Property is
then subject to a Bankruptcy Event.  Notwithstanding the requirements in clause
(ii) above regarding remaining lease term, the Decatur Property shall be a Core
Property as of the date the Decatur Property is included in the Borrowing Base
as a Borrowing Base Real Property so long as the Decatur Property meets the
qualifications as a Core Property under clauses (i) and (iii) at such time;
provided, the Decatur Property shall cease to be a Core Property (and shall be
re-classified as a Value-Add Property) as of September 30, 2014, unless the
Borrower shall extend the existing lease, or otherwise enter into one or more
new leases, with respect to the Decatur Property on or prior to September 30,
2014, such that the lease term of such extended or new lease (or the weighted
average remaining lease term of such leases, if more than one) is at least five
(5) years (and all of the other requirements for qualification of the Decatur
Property as a Core Property shall continue to be satisfied at such time).

 

“Core Property Mortgageability Amount” means, as of any date of calculation, the
maximum principal amount which can be supported by the Core Property
Mortgageability Cash Flow and maintain a minimum implied debt service coverage
ratio of 1.50x, assuming a 30 year amortization schedule (based on level
payments) and an interest rate equal to the greater of (A) the ten year Treasury
Rate plus 3.0% and (B) 6.75%.

 

“Core Property Mortgageability Cash Flow” means, as of any date of
determination, the sum of the Adjusted NOIs from each of the Core Properties for
the most recently-ended two (2) Fiscal Quarter period for which financial
information has been delivered to the Administrative Agent pursuant to the

 

13

--------------------------------------------------------------------------------


 

terms of this Agreement, multiplied by 2; provided, however, that Core Property
Mortgageability Cash Flow for the period ending as of (a) September 30, 2013
shall be based on Core Property Mortgageability Cash Flow for the period from
the Closing Date to the end of such Fiscal Quarter annualized, and
(b) December 31, 2013 shall be based on Core Property Mortgageability Cash Flow
for the one Fiscal Quarter period then ended multiplied by 4; provided, further,
for purposes of the foregoing computations for any applicable two (2) fiscal
quarter period, the Core Property Mortgageability Cash Flow shall be equal to
the sum of (x) for each Fiscal Quarter to be included in such calculation, the
actual aggregate property-level Adjusted NOIs for such Fiscal Quarter of all
Core Properties owned during the entire Fiscal Quarter, plus (y) the aggregate
annualized pro forma Adjusted NOIs for any Core Properties acquired, or any
Value-Add Properties that become Core Properties, during the most recently-ended
Fiscal Quarter included in such two (2) Fiscal Quarter calculation period.

 

“Core Property Value Amount” means, as of any date of determination with respect
to any Core Property, an amount equal to (a) sixty percent (60%) multiplied by
(b) the Core Property Value as of such date for such Core Property.

 

“Core Property Value” means, as of any date of determination with respect to any
Core Property, an amount equal to the “as-stabilized” appraised value pursuant
to the most-recently obtained Appraisal related thereto; provided,
notwithstanding the foregoing, the Core Property Value with respect to any
Qualified Core Property as of any date of determination during the two (2) full
Fiscal Quarters following stabilization shall be equal to the “as-is” appraised
value pursuant to the most-recently obtained Appraisal related thereto.

 

“Credit Date” means the date of a Credit Extension.

 

“Credit Document” means any of this Agreement, the Notes, the Collateral
Documents, any Guarantor Joinder Agreement, the Fee Letter, any document
executed and delivered by the Borrower and/or any other Credit Party and/or any
Lender pursuant to which any Aggregate Revolving Commitments are increased
pursuant to Section 2.19, any documents or certificates executed by any Credit
Party in favor of the Issuing Bank relating to Letters of Credit, and, to the
extent evidencing or securing the Obligations, all other documents, instruments
or agreements executed and delivered by any Credit Party for the benefit of the
Administrative Agent, the Issuing Bank or any Lender in connection herewith or
therewith, and including for the avoidance of doubt, any Guarantor Joinder
Agreement (but specifically excluding secured Swap Contracts and secured
Treasury Management Agreements).

 

“Credit Extension” means the making of a Loan or the issuing of a Letter of
Credit.

 

“Credit Parties” means, collectively, the Borrower and each Guarantor.

 

“Customary Recourse Exceptions” means, with respect to any Indebtedness,
personal recourse that is limited to fraud, misrepresentation, misapplication of
cash, waste, environmental claims and liabilities, prohibited transfers, and
violations of single purpose entity covenants.

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.

 

“Decatur Property” means that certain Real Estate Asset commonly known as the
Milscott Drive Medical Office Building or the Decatur Office Building, with an
address at 2685 Milscott Drive, Decatur, Georgia.

 

14

--------------------------------------------------------------------------------


 

“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.

 

“Default Rate” means an interest rate equal to the Base Rate plus the Applicable
Margin applicable to Base Rate Loans plus two percent (2%) per annum.

 

“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the Issuing Bank, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two (2) Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent or the Issuing Bank or Swingline
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three (3) Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.16(b)) upon delivery of written notice of such determination to the
Borrower, the Issuing Bank, the Swingline Lender and each Lender.

 

“Dollars” and the sign “$” mean the lawful money of the United States.

 

“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States, any state thereof or the District of Columbia.

 

“EBITDA” means, for any period, the sum of (a) an amount equal to Consolidated
Net Income for such period (which shall include proceeds of business
interruption insurance to the extent constituting income under GAAP) plus
(b) the following to the extent deducted in calculating such Consolidated Net
Income: (i) Consolidated Interest Charges for such period, (ii) the provision
for Federal, state, local and foreign income taxes payable by the Consolidated
Parties and Unconsolidated Affiliates for such period, (iii) depreciation and
amortization expense of the Consolidated Parties and Unconsolidated Affiliates,
(iv) other non-recurring expenses of the Consolidated Parties and Unconsolidated
Affiliates reducing such

 

15

--------------------------------------------------------------------------------


 

Consolidated Net Income which do not represent a cash item in such period or any
future period, (v) the costs and expenses of legal settlements, fines, judgments
or orders to the extent reimbursed by insurance; and (vi) without duplication of
any of the foregoing, all non-cash losses, charges, expenses or other items
(including the effects of purchase accounting, stock compensation expense and
other stock related charges) and items related to FAS 107 adjustments, FAS 141
adjustments, the straight lining of rents, tax stabilization adjustments, the
amortization of non-cash interest expense and the amortization of market rate
adjustments on any Indebtedness permitted under the Credit Documents (but
excluding non-cash charges, expenses or other items that constitute an accrual
of or reserve for future cash payments), minus (c) the following to the extent
included in calculating such Consolidated Net Income: (i) Federal, state, local
and foreign income tax credits of the Consolidated Parties and Unconsolidated
Affiliates for such period and (ii) all non-recurring, non-cash gains increasing
Consolidated Net Income for such period (excluding any non-cash gain to the
extent it represents the reversal of an accrual or reserve for a potential cash
item that reduced EBITDA in any prior period); provided, that, in the case of
this subclause (ii), if any non-cash gain represents an accrual or asset for
future cash items in any future period, the cash payment in respect thereof
shall in such future be added to EBITDA for such period to the extent excluded
from EBITDA in any prior period; provided, further, that, to the extent the
calculations under clauses (a), (b) and (c) above include amounts allocable to
Unconsolidated Affiliates, such calculations shall be without duplication and
shall only include such amounts to the extent attributable to any Unconsolidated
Affiliate Interests.

 

“ECP Rules” means as defined in Section 4.1.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.5(b), subject to any consents and representations, if
any as may be required therein.

 

“Eligible Ground Lease” means, at any time, a ground lease (a) under which a
Credit Party is the lessee and is the fee owner of the structural improvements
located thereon, (b) that has a remaining term of not less than forty (40) years
(including the initial term and any additional extension options that are solely
at the option of such Credit Party), (c) where no party to such lease is subject
to a then continuing Bankruptcy Event, (d) such ground lease (or a related
document executed by the applicable ground lessor) contains customary provisions
protective of a first mortgage lender to the ground lessee thereunder, (e) where
such Credit Party’s interest in the underlying Real Estate Asset or the ground
lease is not subordinate to any Lien other than any fee mortgage (so long as the
mortgagee under such fee mortgage has agreed not to disturb the rights and
interests of such Credit Party pursuant to a non-disturbance agreement
reasonable satisfactory to the Administrative Agent), any Permitted Liens and
such other encumbrances that are reasonably acceptable to the Administrative
Agent, and (f) which is otherwise reasonably acceptable to the Administrative
Agent and the Required Lenders.

 

“Eligible Tenant” means a Tenant which (a) is not in arrears on any required
rental payment, principal or interest payment, payments of real property taxes
or payments of premiums on insurance policies with respect to its lease beyond
the later of (i) the applicable grace period with respect thereto, if any, and
(ii) sixty (60) days; (b) is not subject to a then continuing Bankruptcy Event;
and (c) is reasonably acceptable in all material respects to the Administrative
Agent.

 

“Environmental Claim” means any known investigation, written notice, written
notice of violation, written claim, action, suit, proceeding, written demand,
abatement order or other written order or directive (conditional or otherwise),
by any Person arising (i) pursuant to or in connection with any actual or
alleged violation of any Environmental Law; (ii) in connection with any
Hazardous Material or any actual or alleged Hazardous Materials Activity; or
(iii) in connection with any actual or alleged damage, injury, threat or harm to
human health, safety, natural resources or the environment.

 

16

--------------------------------------------------------------------------------


 

“Environmental Laws” means any and all current or future federal or state (or
any subdivision of either of them), statutes, ordinances, orders, rules,
regulations, judgments, Governmental Authorizations, or any other written
requirements of Governmental Authorities relating to (i)  any Hazardous
Materials Activity; (ii) the generation, use, storage, transportation or
disposal of Hazardous Materials; or (iii)  protection of the environment from
pollution, in any manner applicable to any Credit Party or any of its
Subsidiaries or their respective Facilities.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Credit Party or any of
their respective Subsidiaries directly or indirectly resulting from or based
upon (a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the Release or threatened Release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which Borrower or any Subsidiary
assumed liability with respect to any of the foregoing.

 

“Environmental Permits” means all permits, licenses, orders, and authorizations
which the Borrower or any of its Subsidiaries has obtained under Environmental
Laws in connection with the Borrower’s or any such Subsidiary’s current
Facilities or operations.

 

“Equity Interests” means, with respect to any Person, all of the shares of
Capital Stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of Capital Stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“Equity Issuance” means, with respect to the Parent or any of its Subsidiaries,
any issuance or sale by the Parent or such Subsidiary of shares of its Equity
Interests, other than an issuance (a) to the Parent or any of its wholly-owned
Subsidiaries, (b) in connection with a conversion of debt securities to equity,
(c) in connection with the exercise by a present or former employee, officer or
director under a stock incentive plan, stock option plan or other equity-based
compensation plan or arrangement, (d) which occurred prior to the Closing Date,
or (e) in connection with any Acquisition or capital expenditures permitted
under this Agreement.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, and the
regulations thereunder.

 

“ERISA Affiliate” means, as applied to any Person, (i) any corporation which is
a member of a controlled group of corporations within the meaning of
Section 414(b) of the Internal Revenue Code of which that Person is a member;
(ii) any trade or business (whether or not incorporated) which is a member of a
group of trades or businesses under common control within the meaning of
Section 414(c) of the Internal Revenue Code of which that Person is a member;
and (iii) any member of an affiliated service group within the meaning of
Section 414(m) or (o) of the Internal Revenue Code of which that Person, any
corporation described in clause (i) above or any trade or business described in
clause (ii) above is a member.

 

“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which notice to

 

17

--------------------------------------------------------------------------------


 

the PBGC has been waived by regulation); (ii) the failure to meet the minimum
funding standard of Section 412 of the Internal Revenue Code with respect to any
Pension Plan (whether or not waived in accordance with Section 412(c) of the
Internal Revenue Code), the failure to make by its due date any minimum required
contribution or any required installment under Section 430(j) of the Internal
Revenue Code with respect to any Pension Plan or the failure to make by its due
date any required contribution to a Multiemployer Plan; (iii) the provision by
the administrator of any Pension Plan pursuant to Section 4041(a)(2) of ERISA of
a notice of intent to terminate such plan in a distress termination described in
Section 4041(c) of ERISA; (iv) the withdrawal from any Pension Plan with two
(2) or more contributing sponsors or the termination of any such Pension Plan,
in either case resulting in material liability pursuant to Section 4063 or 4064
of ERISA; (v) the institution by the PBGC of proceedings to terminate any
Pension Plan, or the occurrence of any event or condition reasonably likely to
constitute grounds under ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan; (vi) the imposition of liability
pursuant to Section 4062(e) or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA, each case reasonably likely to result in material
liability; (vii) the withdrawal of any Credit Party, any of its Subsidiaries or
any of their respective ERISA Affiliates in a complete or partial withdrawal
(within the meaning of Sections 4203 and 4205 of ERISA) from any Multiemployer
Plan if such withdrawal is reasonably likely to result in material liability, or
the receipt by any Credit Party, any of its Subsidiaries or any of their
respective ERISA Affiliates of notice from any Multiemployer Plan that it is in
reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA, or that
it is in “critical” or “endangered” status within the meaning of
Section 103(f)(2)(G) or ERISA, or that it intends to terminate or has terminated
under Section 4041A or 4042 of ERISA, if such reorganization, insolvency or
termination is reasonably likely to result in material liability; (viii) the
imposition of fines, penalties, taxes or related charges under Chapter 43 of the
Internal Revenue Code or under Section 409, Section 502(c), (i) or (l), or
Section 4071 of ERISA in respect of any Pension Plan if such fines, penalties,
taxes or related charges are reasonably likely to result in material liability;
(ix) the assertion of a material claim (other than routine claims for benefits
and funding obligations in the ordinary course) against any Pension Plan other
than a Multiemployer Plan or the assets thereof, or against any Person in
connection with any Pension Plan such Person sponsors or maintains reasonably
likely to result in material liability; (x) receipt from the Internal Revenue
Service of a final written determination of the failure of any Pension Plan
intended to be qualified under Section 401(a) of the Internal Revenue Code to
qualify under Section 401(a) of the Internal Revenue Code, or the failure of any
trust forming part of any such plan to qualify for exemption from taxation under
Section 501(a) of the Internal Revenue Code; or (xi) the imposition of a lien
pursuant to Section 430(k) of the Internal Revenue Code or pursuant to
Section 303(k) or 4068 of ERISA.

 

“Event of Default” means each of the conditions or events set forth in
Section 9.1.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

 

“Excluded Subsidiary” means (a) any Subsidiary of the Borrower or the Parent
(i) holding title to assets which are or are to become collateral for any
Secured Indebtedness of such Subsidiary (other than the Obligations); (ii) which
is prohibited from guarantying the Indebtedness of any other Person pursuant to
(A) any document, instrument or agreement evidencing such Secured Indebtedness
or (B) a provision of such Subsidiary’s organizational documents which provision
was included in such Subsidiary’s organizational documents as a condition to the
extension of such Secured Indebtedness; and (iii) the liabilities for which none
of the Guarantors (other than the Parent), any of their respective Subsidiaries
(other than another Excluded Subsidiary) has any contingent liability or is
otherwise liable with respect to any of the Indebtedness of such Subsidiary,
except for customary exceptions for fraud, misapplication of funds,
environmental indemnities, violation of “special purpose entity” covenants,
bankruptcy, insolvency, receivership or other similar events and other similar
exceptions from non-recourse liability,

 

18

--------------------------------------------------------------------------------


 

or (b) any Subsidiary which is not a Wholly-Owned Subsidiary and with respect to
which the Parent or the Borrower, as applicable, does not have sufficient voting
power (and is unable, after good faith efforts to do so, to cause any necessary
non-affiliated equity holders to agree) to cause such entity to become a
“Guarantor” or, notwithstanding such voting power, the interests of such
non-affiliated holders has material economic value in the reasonable judgment of
the Borrower that would be impaired by such Subsidiary becoming a “Guarantor,”
or (c) Ziegler-Florida 4, so long as the only assets owned by Ziegler-Florida 4
consist of the Florida Equity Interests and any proceeds from the sale or other
disposition of the Florida Equity Interests.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a Lien to secure, such Swap
Obligation (or any Guarantee thereof) is or becomes illegal under the Commodity
Exchange Act (or the application or official interpretation thereof) by virtue
of such Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act (determined after giving
effect to Section 4.8 and any other “keepwell,” support or other agreement for
the benefit of such Guarantor and any and all guarantees of such Guarantor’s
Swap Obligations by other Loan Parties) at the time the Guaranty of such
Guarantor, or grant by such Guarantor of a Lien, becomes effective with respect
to such Swap Obligation.  If a Swap Obligation arises under a Master Agreement
governing more than one Swap Contract, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to Swap Contracts for which
such Guaranty or Lien becomes illegal.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.17 or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 3.3, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 3.3(f) and (d) any U.S. federal withholding Taxes imposed
under FATCA.

 

“Extension Effective Date” means as defined in Section 2.18(a).

 

“Extension Notice” means as defined in Section 2.18(a).

 

“Extension Tax Tracking Fee” means as defined in Section 2.10(d).

 

“Facility” means any real property including all buildings, fixtures or other
improvements located on such real property now, hereafter or heretofore owned,
leased, operated or used by the Borrower or any of its Subsidiaries or any of
their respective predecessors.

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially

 

19

--------------------------------------------------------------------------------


 

more onerous to comply with), any current or future regulations or official
interpretations thereof and any agreements entered into pursuant to
Section 1471(b) of the Internal Revenue Code.

 

“Federal Funds Effective Rate” means for any day, the rate per annum (expressed,
as a decimal, rounded upwards, if necessary, to the next higher one
one-hundredth of one percent (1/100 of 1%)) equal to the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day; provided, (i) if such day is not a Business Day, the Federal Funds
Effective Rate for such day shall be such rate on such transactions on the next
preceding Business Day as so published on the next succeeding Business Day, and
(ii) if no such rate is so published on such next succeeding Business Day, the
Federal Funds Effective Rate for such day shall be the average rate charged to
Regions Bank or any other Lender selected by the Administrative Agent on such
day on such transactions as determined by the Administrative Agent.

 

“Fee Letter” means that certain letter agreement dated July 2, 2013 from Regions
Bank and Regions Capital Markets, a division of Regions Bank to the Borrower,
and executed by the Borrower on or about July 3, 2013.

 

“FFO Distribution Allowance” means, for any four (4) calendar quarter period of
the Consolidated Parties ending (a) prior to September 30, 2014, an unlimited
amount, and (b) on or after September 30, 2014 and prior to September 30, 2015,
an amount equal to 100% of FFO for such period, and (c) on or after
September 30, 2015, an amount equal to 95% of FFO for such period.

 

“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
chief financial officer, principal accounting officer, treasurer or controller
of the Parent that such financial statements fairly present, in all material
respects, the financial condition of the Parent and its Subsidiaries as at the
dates indicated and the results of their operations and their cash flows for the
periods indicated, subject to changes resulting from audit and normal year-end
adjustments.

 

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

 

“Fiscal Year” means the fiscal year of the Parent and its Subsidiaries ending on
December 31 of each calendar year.

 

“Fixed Charges” means, for any period, the sum of (a) Consolidated Interest
Charges for such period, plus (b) all regularly scheduled principal payments
made with respect to Indebtedness of the Borrower, the Guarantors and their
respective Subsidiaries during such period, other than any balloon, bullet or
similar principal payment which repays such Indebtedness in full (provided that
any such regularly scheduled principal payments that are not payable monthly
shall, for purposes of this definition, be treated as if such payment were
payable in equal monthly installments commencing on such payment date to and
including the month immediately prior to the date of the next such scheduled
payment or, if there is no such next scheduled payment, the maturity date
therefor), plus (c) all Preferred Dividends paid during such period.  Each
Consolidated Party’s Ownership Share of the Fixed Charges of its Unconsolidated
Affiliates shall be included in the determination of Fixed Charges.

 

“Flood Hazard Property” means any Real Estate Asset subject to a Mortgage in
favor of the Administrative Agent, for the benefit of the holders of the
Obligations, and located in an area designated by the Federal Emergency
Management Agency as having special flood or mud slide hazards.

 

“Florida Equity Interests” means the Equity Interests in CED Summerfield Square,
LLC held or owned by Ziegler-Florida 4 as of the Closing Date.

 

20

--------------------------------------------------------------------------------


 

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Bank, such Defaulting Lender’s Revolving Commitment
Percentage of the outstanding Letter of Credit Obligations with respect to
Letters of Credit issued by the Issuing Bank other than Letter of Credit
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof, and (b) with respect to the Swingline Lender, such Defaulting
Lender’s Revolving Commitment Percentage of outstanding Swingline Loans made by
the Swingline Lender other than Swingline Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“Funded Debt” means, as to any Person at a particular time, without duplication,
all of the following, whether or not included as indebtedness or liabilities in
accordance with GAAP (except as provided in clauses (a)(ii) and (b) below):

 

(a)           all obligations for borrowed money, whether current or long-term
(including the Obligations hereunder), all obligations evidenced by bonds,
debentures, notes, loan agreements or other similar instruments but specifically
excluding (i) trade payables incurred in the ordinary course of business and
(ii) earn outs or other similar deferred or contingent obligations incurred in
connection with any Acquisition until such time as such earn outs or obligations
are recognized as a liability on the balance sheet of the Borrower and its
Subsidiaries in accordance with GAAP;

 

(b)           all obligations in respect of the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and, in each case, not past due for more than 60 days after the date
on which such trade account payable was created), including, without limitation,
any earn out obligations recognized as a liability on the balance sheet of the
Parent and its Subsidiaries in accordance with GAAP;

 

(c)           all obligations under letters of credit (including standby and
commercial), bankers’ acceptances and similar instruments (including bank
guaranties);

 

(d)           the Attributable Indebtedness of Capital Leases, Synthetic Leases
and Securitization Transactions;

 

(e)           all preferred stock and comparable equity interests providing for
mandatory redemption, sinking fund or other like payments;

 

(f)            Guarantees in respect of Funded Debt of another Person; and

 

(g)           Funded Debt of any partnership or joint venture or other similar
entity in which such Person is a general partner or joint venturer, and, as
such, has personal liability for such obligations, but only to the extent there
is recourse to such Person for payment thereof.

 

21

--------------------------------------------------------------------------------


 

For purposes hereof, the amount of Funded Debt shall be determined (i) based on
the outstanding principal amount in the case of borrowed money indebtedness
under clause (a) and purchase money indebtedness and the deferred purchase
obligations under clause (b), (ii) based on the maximum amount available to be
drawn in the case of letter of credit obligations and the other obligations
under clause (c), and (iii) based on the amount of Funded Debt that is the
subject of the Guarantees in the case of Guarantees under clause (f).

 

“Funding Notice” means a notice substantially in the form of Exhibit 2.1.

 

“Funds From Operations” means, with respect to the immediately prior Fiscal
Quarter, Consolidated Net Income after adjustments for unconsolidated
partnerships and joint ventures as hereafter provided, plus depreciation and
amortization; provided, that, to the extent such calculations include amounts
allocable to Unconsolidated Affiliates, such calculations shall be without
duplication and shall only include such amounts to the extent attributable to
the applicable Ownership Share of any Consolidated Party in such Unconsolidated
Affiliate.  Without limiting the foregoing, notwithstanding contrary treatment
under GAAP, for purposes hereof, (a) “Funds From Operations” shall include, and
be adjusted to take into account, (i) the Parent’s interests in unconsolidated
partnerships and joint ventures, on the same basis as consolidated partnerships
and subsidiaries, as provided in the “white paper” issued in April 2002 by the
National Association of Real Estate Investment Trusts, as may be amended from
time to time, and (ii) amounts deducted from net income as a result of
pre-funded fees or expenses incurred in connection with acquisitions permitted
under the Credit Documents that can no longer be capitalized due to FAS 141R
changes and charges relating to the under-accrual of earn outs due to the FAS
141R changes, and (b) net income (or loss) of the Consolidated Parties shall not
include gains (or, if applicable, losses) resulting from or in connection with
(i) restructuring of indebtedness, (ii) sales of property, (iii) sales or
redemptions of preferred stock or (iv) non cash asset impairment charges.

 

“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.2, accounting principles generally accepted in the United States in
effect as of the date of determination thereof.

 

“Governmental Acts” means any act or omission, whether rightful or wrongful, of
any present or future de jure or de facto government or Governmental Authority.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank
and any group or body charged with setting financial accounting or regulatory
capital rules or standards (including, without limitation, the Financial
Accounting Standards Board, the Bank for International Settlements or the Basel
Committee on Banking Supervision or any successor or similar authority to any of
the foregoing)).

 

“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.

 

“Guarantee” means, as to any Person, any obligation, contingent or otherwise, of
such Person guaranteeing or having the economic effect of guaranteeing any
Indebtedness or other obligation payable or performable by another Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation, (ii) to purchase or lease property, securities or services for
the purpose of assuring the obligee in respect of such Indebtedness or other
obligation of the payment or performance of such Indebtedness or other
obligation,

 

22

--------------------------------------------------------------------------------


 

(iii) to maintain working capital, equity capital or any other financial
statement condition or liquidity or level of income or cash flow of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
obligation, or (iv) entered into for the purpose of assuring in any other manner
the obligee in respect of such Indebtedness or other obligation of the payment
or performance thereof or to protect such obligee against loss in respect
thereof (in whole or in part).  The amount of any Guarantee shall be deemed to
be an amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith.  The
term “Guarantee” as a verb has a corresponding meaning.

 

“Guarantor Joinder Agreement” means a guarantor joinder agreement substantially
in the form of Exhibit 7.14 delivered by a Domestic Subsidiary of the Borrower
pursuant to Section 7.14.

 

“Guarantors” means (a) the Parent and each Domestic Subsidiary of the Borrower
identified as a “Guarantor” on the signature pages hereto, (b) each other Person
that joins as a Guarantor pursuant to Section 7.14, (c) with respect to
(i) Obligations under any Swap Contract, (ii) Obligations under any Treasury
Management Agreement and (iii) any Swap Obligation of a Specified Credit Party
(determined before giving effect to Sections 4.1 and 4.8) under the Guaranty,
the Borrower, and (d) their successors and permitted assigns.

 

“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent, the Lenders and the other holders of the Obligations
pursuant to Section 4.

 

“Hazardous Materials” means any hazardous substances defined by the
Comprehensive Environmental Response Compensation and Liability Act, 42 USCA
9601, et. seq., as amended (“CERCLA”), including any hazardous waste as defined
under 40 C.F.R. Parts 260-270, gasoline or petroleum (including crude oil or any
fraction thereof), asbestos or polychlorinated biphenyls.

 

“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing.

 

“Healthcare Facility” means any medical office building, outpatient center,
group medical practice clinic, ASC (hospital-sponsored or seasoned group
practice-sponsored), specialty hospital (short-term stay surgery, IRH,
oncology), general acute care hospitals, selected post-acute/long-term care
facilities and selected senior housing facilities or other property typically
owned by healthcare real estate investment trusts and any ancillary businesses
that are incidental to the foregoing.

 

“Healthcare Laws” means as defined in Section 6.24(a).

 

“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
Applicable Laws relating to any Lender which are currently in effect or, to the
extent allowed under such Applicable Laws, which may hereafter be in effect and
which allow a higher maximum non-usurious interest rate than Applicable Laws now
allow.

 

“HIPAA” means the Health Insurance Portability and Accountability Act of 1996
and the related regulations set forth at 45 CFR Parts 160 and 164.

 

23

--------------------------------------------------------------------------------

 


 

“HMO” means any health maintenance organization, managed care organization, any
Person doing business as a health maintenance organization or managed care
organization, or any Person required to qualify or be licensed as a health
maintenance organization or managed care organization under applicable federal
or state law (including, without limitation, HMO regulations).

 

“Increase Effective Date” means as defined in Section 2.19(d).

 

“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): (a) all obligations of such
Person in respect of money borrowed or for the deferred purchase price of
property or services (excluding trade debt incurred in the ordinary course of
business); (b) all obligations of such Person, whether or not for money borrowed
(i) represented by notes payable, or drafts accepted, in each case representing
extensions of credit, (ii) evidenced by bonds, debentures, notes or similar
instruments, or (iii) constituting purchase money indebtedness, conditional
sales contracts, title retention debt instruments or other similar instruments,
upon which interest charges are customarily paid or that are issued or assumed
as full or partial payment for property or for services rendered;
(c) Capitalized Lease Obligations of such Person; (d) all reimbursement
obligations (contingent or otherwise) of such Person under or in respect of any
letters of credit or acceptances (whether or not the same have been presented
for payment); (e) all Off-Balance Sheet Obligations of such Person; (f) all
obligations of such Person to purchase, redeem, retire, defease or otherwise
make any payment in respect of any Mandatorily Redeemable Stock issued by such
Person or any other Person, valued at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends; (g) all
obligations of such Person in respect of any purchase obligation, repurchase
obligation, takeout commitment or forward equity commitment, in each case
evidenced by a binding agreement (excluding any such obligation to the extent
the obligation can be satisfied by the issuance of Capital Stock (other than
Mandatorily Redeemable Stock)); (h) net obligations under any Swap Contract
(which shall be deemed to have an amount equal to the Swap Termination Value
thereof at such time but in no event shall be less than zero); (i) all
Indebtedness of other Persons which such Person has Guaranteed or is otherwise
recourse to such Person (except for guaranties of customary exceptions for
fraud, misapplication of funds, environmental indemnities, voluntary bankruptcy,
collusive involuntary bankruptcy and other similar exceptions to non-recourse
liability); (j) all Indebtedness of another Person secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien on property or assets owned by such Person, even though
such Person has not assumed or become liable for the payment of such
Indebtedness or other payment obligation; and (k) such Person’s Ownership Share
of the Indebtedness of any Unconsolidated Affiliate of such Person. 
Indebtedness of any Person shall include Indebtedness of any partnership or
joint venture in which such Person is a general partner or joint venturer to the
extent of such Person’s Ownership Share of such partnership or joint venture
(except if such Indebtedness, or portion thereof, is recourse to such Person, in
which case the greater of such Person’s Ownership Share of such Indebtedness or
the amount of the recourse portion of the Indebtedness, shall be included as
Indebtedness of such Person).

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Credit Document and (b) to the extent not otherwise
described in (a), Other Taxes.

 

“Indemnitee” means as defined in Section 11.2(b).

 

“Index Rate Determination Date” means the Closing Date and the first Business
Day of each calendar month thereafter; provided, however, that, solely for
purposes of the definition of Base Rate, Index Rate Determination Date means the
date of determination of the Base Rate.

 

“Initial Maturity Date” means as defined in the definition of “Maturity Date”
contained in this Section 1.1.

 

24

--------------------------------------------------------------------------------


 

“Intellectual Property” means all trademarks, service marks, trade names,
copyrights, patents, patent rights, franchises related to intellectual property,
licenses related to intellectual property and other intellectual property
rights.

 

“Interest Payment Date” means with respect to (a) any Base Rate Loan and any
Swingline Loan, the last Business Day of each calendar quarter, commencing on
the first such date to occur after the Closing Date and the final maturity date
of such Loan; and (b) any Adjusted LIBOR Rate Loan, the last day of each
Interest Period applicable to such Loan; provided, in the case of each Interest
Period of longer than three (3) months, “Interest Payment Date” shall also
include each date that is three (3) months, or an integral thereof, after the
commencement of such Interest Period.

 

“Interest Period” means, in connection with an Adjusted LIBOR Rate Loan, an
interest period of one (1), two (2), three (3) or six (6) months, as selected by
the Borrower in the applicable Funding Notice or Conversion/Continuation Notice,
(i) initially, commencing on the Credit Date or Conversion/Continuation Date
thereof, as the case may be; and (ii) thereafter, commencing on the day on which
the immediately preceding Interest Period expires; provided, (a) if an Interest
Period would otherwise expire on a day that is not a Business Day, such Interest
Period shall expire on the next succeeding Business Day unless no further
Business Day occurs in such month, in which case such Interest Period shall
expire on the immediately preceding Business Day; (b) any Interest Period that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last Business Day of a calendar month; and
(c) no Interest Period with respect to any portion of the Revolving Loans shall
extend beyond the Revolving Commitment Termination Date.

 

“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two (2) Business Days prior to the first day of such Interest
Period.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Capital Stock of another Person, (b) a loan, advance or capital
contribution to, Guarantee or assumption of debt of, or purchase or other
acquisition of any other debt or equity participation or interest in, another
Person, including any partnership or joint venture interest in such other Person
and any arrangement pursuant to which the investor Guarantees Indebtedness of
such other Person, or (c) an Acquisition.  For purposes of covenant compliance,
the amount of any Investment shall be the amount actually invested plus the cost
of all additions thereto, minus repayment of or returns on such Investment,
without adjustment for subsequent increases or decreases in the value of such
Investment.

 

“Involuntary Disposition” means the receipt by the Borrower or any of its
Subsidiaries of any cash insurance proceeds or condemnation awards payable by
reason of theft, loss, physical destruction or damage, taking or similar event
with respect to any of its Property.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance of such Letter of Credit).

 

“Issuance Notice” means an Issuance Notice substantially in the form of
Exhibit 2.3.

 

25

--------------------------------------------------------------------------------


 

“Issuing Bank” means Regions Bank, in its capacity as issuer of Letters of
Credit hereunder, together with its successors and permitted assigns.

 

“Lead Arranger” means Regions Capital Markets, a division of Regions Bank.

 

“Lender” means each financial institution with a Revolving Commitment, together
with its successors and permitted assigns.  The initial Lenders are identified
on the signature pages hereto and are set forth on Appendix A.

 

“Letter of Credit” means any letter of credit issued hereunder.

 

“Letter of Credit Fees” means as defined in Section 2.10(b)(i).

 

“Letter of Credit Borrowing” means any Credit Extension resulting from a drawing
under any Letter of Credit that has not been reimbursed or refinanced as a
Borrowing of Revolving Loans.

 

“Letter of Credit Obligations” means, at any time, the sum of (a) the maximum
amount available to be drawn under Letters of Credit then outstanding, assuming
compliance with all requirements for drawings referenced therein, plus (b) the
aggregate amount of all drawings under Letters of Credit that have not been
reimbursed by the Borrower, including Letter of Credit Borrowings.  For all
purposes of this Agreement, (i) amounts available to be drawn under Letters of
Credit will be calculated as provided in Section 1.3(i), and (ii) if a Letter of
Credit has expired by its terms but any amount may still be drawn thereunder by
reason of the operation of Rule 3.14 of the ISP, such Letter of Credit shall be
deemed to be “outstanding” in the amount so remaining available to be drawn.

 

“Letter of Credit Sublimit” means, as of any date of determination, the lesser
of (i) ten percent (10%) of the Aggregate Revolving Commitments and (ii) the
aggregate Available Commitments then in effect.

 

“LIBOR Index Rate” means, for any interest rate calculation with respect to a
Base Rate Loan on any date, (a) the rate per annum (rounded upward to the next
whole multiple of one one-hundredth of one percent (1/100 of 1%)) equal to the
rate determined by the Administrative Agent to be the offered rate which appears
on the page of the Reuters Screen which displays an average British Bankers
Association Interest Settlement Rate (such page currently being Reuters Screen
LIBOR01 Page) for deposits (for delivery on the first day of such period) with a
term of one month commencing that day in Dollars, determined two Business Days
prior to such date as of approximately 11:00 a.m. (London, England time) on such
day, or (b) in the event the rate referenced in the preceding clause (a) does
not appear on such page or service or if such page or service shall cease to be
available, the rate per annum (rounded upward to the next whole multiple of one
one-hundredth of one percent (1/100 of 1%)) equal to the rate determined by the
Administrative Agent to be the offered rate on such other page or other service
which displays an average British Bankers Association Interest Settlement Rate
for deposits (for delivery on the first day of such period) with a term of one
month in Dollars, determined two (2) Business Days prior to such date as of
approximately 11:00 a.m. (London, England time) on such day, or (c) in the event
the rates referenced in the preceding clauses (a) and (b) are not available, the
rate per annum (rounded upward to the next whole multiple of one one-hundredth
of one percent (1/100 of 1%)) equal to quotation rate (or the arithmetic mean of
rates) offered to first class banks in the London interbank market for deposits
(for delivery on the first day of the relevant period) in Dollars of amounts in
same day funds comparable to the principal amount of the applicable Loan of
Regions Bank or any other Lender selected by the Administrative Agent, for which
the  LIBOR Index Rate is then being determined with maturities comparable to
such period as of approximately 11:00 a.m. (London, England time).

 

“LIBOR Index Rate Loan” means any Loan bearing interest based on the LIBOR Index
Rate.

 

26

--------------------------------------------------------------------------------


 

“LIBOR Loan” means Adjusted LIBOR Rate Loans or LIBOR Index Rate Loans, as
applicable.

 

“Lien” means (i) any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease or license in the nature thereof) and any option, trust or other
preferential arrangement having the practical effect of any of the foregoing,
and (ii) in the case of Securities, any purchase option, call or similar right
of a third party with respect to such Securities.

 

“Loan” means any Revolving Loan or Swingline Loan, and the Base Rate Loans and
LIBOR Loans comprising such Loans.

 

“Mandatorily Redeemable Stock” means, with respect to any Person, any Capital
Stock of such Person which by the terms of such Capital Stock (or by the terms
of any security into which it is convertible or for which it is exchangeable or
exercisable), upon the happening of any event or otherwise (a) matures or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise
(other than Capital Stock which is redeemable solely in exchange for common
stock or other equivalent common Capital Stock), (b) is convertible into or
exchangeable or exercisable for Indebtedness or Mandatorily Redeemable Stock, or
(c) is redeemable at the option of the holder thereof, in whole or in part
(other than Capital Stock which is redeemable solely in exchange for common
stock or other equivalent common Capital Stock); in each case, on or prior to
the date on which all of the Obligations are scheduled to be due and payable in
full.

 

“Margin Stock” means as defined in Regulation U of the FRB as in effect from
time to time.

 

“Master Agreement” means as defined in the definition of “Swap Contract”
contained in this Section 1.1.

 

“Material Adverse Effect” means any effect, event, condition, action, omission,
change or state of facts that, individually or in the aggregate, has resulted
in, or could reasonably be expected to result in, a material adverse effect with
respect to (i) the business, operations, properties, assets, or financial
condition of the Parent, the Borrower and their Subsidiaries taken as a whole;
(ii) the ability of the Credit Parties, taken as a whole, to fully and timely
perform the Obligations; (iii) the legality, validity, binding effect, or
enforceability against a Credit Party of any Credit Document to which it is a
party; (iv) the value of the whole or any material part of the Collateral or the
priority of Liens in the whole or any material part of the Collateral in favor
of the Administrative Agent for the holders of the Obligations; or (v) the
rights, remedies and benefits available to, or conferred upon, the
Administrative Agent and any Lender or any holder of Obligations under any
Credit Document.

 

“Material Contract” means any Contractual Obligation to which the Parent, the
Borrower or any of their Subsidiaries, or any of their respective assets, are
bound (other than those evidenced by the Credit Documents) for which breach,
nonperformance, cancellation or failure to renew could reasonably be expected to
have a Material Adverse Effect.

 

“Material Lease” means any Tenant Lease which, individually or when aggregated
with all other leases at such Borrowing Base Real Property with the same Tenant
or any Affiliate of such Tenant, demises either (x) 15,000 square feet or more
or (y) 50% or more of such Borrowing Base Real Property’s gross leasable area. 
For purposes of determining whether a Tenant Lease which is a “pad” or “ground
lease” is a Material Lease under the foregoing clause (B), the gross leasable
area of any building to be used by the tenant shall be considered and not the
surface land area to be leased pursuant to such Tenant Lease.

 

27

--------------------------------------------------------------------------------


 

“Maturity Date” means (a) August 29, 2016 (the “Initial Maturity Date”), or
(b) if the Initial Maturity Date set forth in the preceding clause (a) is
extended pursuant to Section 2.18, such extended maturity date as determined
pursuant to such Section; provided, however, that, in either case, if such date
is not a Business Day, the Maturity Date shall be the next preceding Business
Day.

 

“Medicaid” means the medical assistance programs administered by state agencies
and approved by CMS pursuant to the terms of Title XIX of the Social Security
Act, codified at 42 U.S.C. §§1396 et seq. and related regulations.

 

“Medical Services” means medical and health care services provided to a Person,
including, but not limited to, medical and health care services provided to a
Person which are covered by a policy of insurance, and includes, without
limitation, physician services, nurse and therapist services, dental services,
hospital services, skilled nursing facility services, comprehensive outpatient
rehabilitation services, home health care services, residential and out-patient
behavioral healthcare services, and medicine or health care equipment provided
to a Person for a necessary or specifically requested valid and proper medical
or health purpose.

 

“Medicare” means the program of health benefits for the aged and disabled
administered by CMS pursuant to the terms of Title XVIII of the Social Security
Act, codified at 42 U.S.C. §§1395 et seq. and related regulations.

 

“Moody’s” means Moody’s Investor Services, Inc., together with its successors.

 

“Mortgage” means any deed of trust, trust deed, deed to secure debt, indemnity
deed of trust, or mortgage, in substantially the form of Exhibit 6.23 (with such
changes as may be reasonably satisfactory to the Administrative Agent and its
counsel in their reasonable discretion to account for local law matters) or such
other form as may be reasonably satisfactory to the Administrative Agent and its
counsel (including, without limitation, an amendment to or amendment and
restatement of an existing deed of trust, trust deed, deed to secure debt,
indemnity deed of trust, or mortgage) and covering the Real Estate Asset
described therein (together with an assignment of leases and rents referred to
therein, if any).

 

“Mortgage Policy” means as defined in the definition of “Borrowing Base Real
Property Deliverables” contained in this Section 1.1.

 

“Mortgage Receivables” means any loan receivables or similar contracts or
arrangements for the payment of money, whether senior or subordinated (in right
of payment or otherwise), the obligations under which are secured or backed by
commercial real estate, which loan receivables may include commercial mortgage
pass-through certificates and commercial mortgage-backed bonds or similar
securities and the commercial mortgage loans and properties underlying or
backing them, or whole loans, whether senior or subordinated (in right of
payment or otherwise), secured by commercial real estate.

 

“Multiemployer Plan” means any “multiemployer plan” as defined in Section 3(37)
of ERISA which is sponsored, maintained or contributed to by, or required to be
contributed to by, any Credit Party or any of its ERISA Affiliates or with
respect to which any Credit Party or any of its ERISA Affiliates previously
sponsored, maintained or contributed to or was required to contributed to, and
still has liability.

 

“Negative Pledge” means any agreement (other than this Agreement or any other
Credit Document) that in whole or in part prohibits the creation of any Lien on
any assets of a Person; provided, however, that an agreement that establishes a
maximum ratio of unsecured debt to unencumbered assets, or of secured debt to
total assets, or that otherwise conditions a Person’s ability to encumber its
assets upon the maintenance of one or more specified ratios that limit such
Person’s ability to encumber its

 

28

--------------------------------------------------------------------------------


 

assets but that do not generally prohibit the encumbrance of its assets, or the
encumbrance of specific assets, shall not constitute a “Negative Pledge” for
purposes of this Agreement.

 

“Net Cash Proceeds” means the aggregate proceeds paid in cash or Cash
Equivalents received by any member of the Consolidated Group in connection with
any Equity Issuance, net of (a) direct costs incurred in connection therewith
(including legal, accounting and investment banking fees and expenses, sales
commissions and underwriting discounts), and (b) estimated taxes paid or payable
(including sales, use or other transactional taxes and any net marginal increase
in income taxes) as a result thereof.  For purposes hereof, “Net Cash Proceeds”
includes any cash or Cash Equivalents received upon the disposition of any
non-cash consideration received by any member of the Consolidated Group in
connection with any Equity Issuance from and after the date of such disposition
of such non-cash consideration.

 

“Net Operating Income” or “NOI” means, for any Real Estate Asset and for a given
period, an amount equal to the sum of (a) the gross revenues for such Real
Estate Asset for such fiscal period received in the ordinary course of business
(excluding pre-paid rents and revenues and security deposits except to the
extent applied in satisfaction of Tenants’ obligations for rent), minus (b) all
operating expenses incurred with respect to such Real Estate Asset for such
fiscal period (including an appropriate accrual for property taxes, insurance
and other expenses not paid quarterly, but excluding debt service charges,
income taxes, depreciation, amortization and other non-cash expenses), including
a management fee equal to the greater of 4.0% or actual, minus, without
duplication of the foregoing, rental payments made by the applicable Credit
Party with respect to any Eligible Ground Lease relating to such Real Estate
Asset.

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Sections 11.4(b) or (c) and
(ii) has been approved by the Required Lenders (or all other Lenders, in the
case of any such consent, waiver or amendment that requires the approval of all
Lenders) (other than, in each case, any Defaulting Lender).

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-Recourse Indebtedness” means, for any Person, any Indebtedness of such
Person for the repayment of which such Person has no personal liability (other
than for Customary Recourse Exceptions) and/or with respect to which recourse of
the applicable holder of such Indebtedness for non-payment is limited to such
holder’s Liens on a particular asset or group of assets (other than for
Customary Recourse Exceptions).

 

“Note” means a Revolving Loan Note or a Swingline Note.

 

“Notice” means a Funding Notice, an Issuance Notice or a Conversion/Continuation
Notice.

 

“Obligations” means, with respect to each Credit Party, all advances to, and
debts, liabilities, obligations, covenants and duties of, any Credit Party
arising under any Credit Document or otherwise with respect to any Loan or
Letter of Credit, whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any Credit Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.  The foregoing shall also include (a) all obligations under any
Swap Contract between any Credit Party and any Swap Bank that is permitted to be
incurred pursuant to Section 8.1(f) and (b) all obligations under any

 

29

--------------------------------------------------------------------------------


 

Treasury Management Agreement between any Credit Party and any Treasury
Management Bank; provided, however, that the “Obligations” of a Credit Party
shall exclude any Excluded Swap Obligations with respect to such Credit Party.

 

“Occupancy Rate” means, as of any date of determination (a) the aggregate square
footage of leaseable area of a Borrowing Base Real Property that is leased by
one or more Tenants (in possession and paying rent) on such date divided by
(b) the gross square footage of leaseable area of such Borrowing Base Real
Property on such date.

 

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

“Off-Balance Sheet Obligation” means the monetary obligation of a Person under
(a) a Synthetic Lease or similar off-balance sheet or tax retention lease, or
(b) an agreement for the use or possession of property creating obligations that
do not appear on the balance sheet of such Person but which, upon the insolvency
or bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

“Organizational Documents” means (a) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its
by-laws, as amended, (b) with respect to any limited partnership, its
certificate of limited partnership, as amended, and its partnership agreement,
as amended, (c) with respect to any general partnership, its partnership
agreement, as amended, and (d) with respect to any limited liability company,
its articles of organization, certificate of formation or comparable documents,
as amended, and its operating agreement, as amended.  In the event any term or
condition of this Agreement or any other Credit Document requires any
Organizational Document to be certified by a secretary of state or similar
governmental official, the reference to any such “Organizational Document” shall
only be to a document of a type customarily certified by such governmental
official.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Loan or Credit
Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Credit Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.17).

 

“Outstanding Amount” means (a) with respect to Revolving Loans and Swingline
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any Borrowings and prepayments or repayments of Revolving Loans
and Swingline Loans, as the case may be, occurring on such date; and (b) with
respect to any Letter of Credit Obligations on any date, the aggregate
outstanding amount of such Letter of Credit Obligations on such date after
giving effect to any Credit Extension of a Letter of Credit occurring on such
date and any other changes in the amount of the Letter of Credit Obligations as
of such date, including as a result of any reimbursements by the Borrower of any
drawing under any Letter of Credit.

 

“Ownership Share” means the percentage of the Capital Stock owned by a
Consolidated Party in an Unconsolidated Affiliate accounted for pursuant to the
equity method of accounting under GAAP.

 

30

--------------------------------------------------------------------------------


 

“Parent” means as provided in the introductory paragraph to this Agreement.

 

“Participant” means as defined in Section 11.5(d).

 

“Participant Register” means as defined in Section 11.5(d).

 

“Patriot Act” means as defined in Section 6.15(f).

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

 

“Pension Plan” means any “employee pension benefit plan” as defined in
Section 3(2) of ERISA other than a Multiemployer Plan, which is subject to
Section 412 of the Internal Revenue Code or Section 302 of ERISA and which is
sponsored, maintained or contributed to by, or required to be contributed to by,
any Credit Party or any of its ERISA Affiliates or with respect to which any
Credit Party or any of its ERISA Affiliates previously sponsored, maintained or
contributed to, or was required to contribute to, and still has liability.

 

“Permitted Liens” means each of the Liens permitted pursuant to Section 8.2.

 

“Permitted Refinancing” means any extension, renewal or replacement of any
existing Indebtedness so long as any such renewal, refinancing and extension of
such Indebtedness (a) has market terms and conditions, (b) has an average life
to maturity that is greater than that of the Indebtedness being extended,
renewed or refinanced, (c) does not include an obligor that was not an obligor
with respect to the Indebtedness being extended, renewed or refinanced,
(d) remains subordinated, if the Indebtedness being refinanced or extended was
subordinated to the prior payment of the Obligations, such extended, renewed or
refinanced Indebtedness, (e) does not exceed in a principal amount the
Indebtedness being renewed, extended or refinanced plus reasonable fees and
expenses incurred in connection therewith, and (f) is not incurred, created or
assumed, if any Default or Event of Default has occurred and continues to exist
or would result therefrom.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Pledge and Security Agreement” means any pledge and security agreement in
substantially the form of Exhibit 6.22 or such other form as may be reasonably
satisfactory to the Administrative Agent and its counsel (including, without
limitation, an amendment or supplement to or amendment and restatement of an
existing pledge and security agreement) and covering the Collateral described
therein given by any Credit Party, as pledgor (or by the Credit Parties, as
pledgors), to the Administrative Agent for the benefit of the holders of the
Secured Obligations (as defined therein) pursuant to the terms hereof, in each
case as the same may be amended and modified from time to time.

 

“Preferred Dividends” means, for any given period and without duplication, all
Restricted Payments accrued or paid (and in the case of Restricted Payments
paid, which were not accrued during a prior period) during such period on
Preferred Stock issued by a Credit Party or a Subsidiary.  Preferred Dividends
shall not include dividends or distributions paid or payable (a) solely in
Capital Stock (other than Mandatorily Redeemable Stock) payable to holders of
such class of Capital Stock; (b) to the Borrower or a Subsidiary; or
(c) constituting or resulting in the redemption of Preferred Stock, other than
scheduled redemptions not constituting balloon, bullet or similar redemptions in
full.

 

“Preferred Stock” means, with respect to any Person, Capital Stock in such
Person which are entitled to preference or priority over any other Capital Stock
in such Person in respect of the payment of dividends or distribution of assets
upon liquidation or both.

 

31

--------------------------------------------------------------------------------


 

“Prime Rate” means the per annum rate which the Administrative Agent publicly
announces from time to time to be its prime lending rate, as in effect from time
to time.  The Administrative Agent’s prime lending rate is a reference rate and
does not necessarily represent the lowest or best rate charged to customers.

 

“Principal Office” means, for the Administrative Agent, the Swingline Lender and
the Issuing Bank, such Person’s “Principal Office” as set forth on Appendix B,
or such other office as it may from time to time designate in writing to the
Borrower and each Lender.

 

“Property” means an interest of any kind in any property or asset, whether real,
personal or mixed, and whether tangible or intangible.

 

“Qualified Core Property” means as defined in Section 8.18(b).

 

“Qualified ECP Guarantor” means, at any time, each Credit Party with total
assets exceeding $10,000,000 or that qualifies at such time as an “eligible
contract participant” under the Commodity Exchange Act and can cause another
Person to qualify as an “eligible contract participant” at such time under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Real Estate Asset” means, a parcel of real property, together with all
improvements (if any) thereon (including all tangible personal property owned by
the person with a fee or leasehold interest in such real property and used in
connection with such fee or leasehold interest in such real property), owned in
fee simple or leased pursuant to a ground lease by any Person; “Real Estate
Assets” means a collective reference to each Real Estate Asset.

 

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) the
Issuing Bank, as applicable.

 

“Recourse Indebtedness” means Indebtedness that is not Non-Recourse
Indebtedness; provided that personal recourse for Customary Recourse Exceptions
shall not, by itself, cause such Indebtedness to be characterized as Recourse
Indebtedness.

 

“Refunded Swingline Loans” as defined in Section 2.2(b)(iii).

 

“Register” means as defined in Section 11.5(c).

 

“Reimbursement Date” means as defined in Section 2.3(d).

 

“REIT” means a real estate investment trust as defined in Sections 856 through
860 of the Internal Revenue Code.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.

 

“Removal Effective Date” means as defined in Section 9.6(b).

 

32

--------------------------------------------------------------------------------


 

“Required Lender BBP Deliverables” means, with respect to any Real Estate Asset
for which the Borrower seeks conditional approval as a “Borrowing Base Real
Property” in accordance with the provisions of Section 8.18(a), all of the
following: (i) a summary description of such Real Estate Asset (including
without limitation, the street address of such Real Estate Asset, the size and
type of property and such other information as may reasonably be required by the
Administrative Agent and the Lenders to identify the location and the material
characteristics of such Real Estate Asset), (ii) a copy of a current rent roll
and current operating statements for such Real Estate Asset delivered or
obtained pursuant to clause (b) of the definition of “Borrowing Base Real
Property Deliverables,” (iii) a copy of the Appraisal for such Real Estate Asset
delivered or obtained pursuant to clause (d) of the definition of “Borrowing
Base Real Property Deliverables,” (iv) evidence as to whether the applicable
Real Estate Asset is a Flood Hazard Property, and if such Real Estate Asset is a
Flood Hazard Property delivered or obtained pursuant to clause (g) of the
definition of “Borrowing Base Real Property Deliverables,” (v) copies of each
environmental site assessment with respect to such Real Estate Asset delivered
pursuant to clause (i) of the definition of “Borrowing Base Real Property
Deliverables,” (vi) a copy of the property condition report with respect to such
Real Estate Asset delivered pursuant to clause (j) of the definition of
“Borrowing Base Real Property Deliverables,” and (vii) a new Borrowing Base
Report showing, on a pro forma basis, the effect on the Borrowing Base of the
addition of such Real Estate Asset as a Borrowing Base Real Property with
respect to such Real Estate Asset, delivered pursuant to clause (n) of the
definition of “Borrowing Base Real Property Deliverables.”

 

“Required Lenders” means, as of any date of determination, Lenders having at
least sixty-six and two-thirds percent (662/3%) of the aggregate amount of the
unfunded Commitments, the outstanding Loans and the Letter of Credit
Obligations, or, if the Commitments have been terminated, Lenders holding in the
aggregate at least sixty-six and two-thirds percent (662/3%) of the outstanding
Loans and Letter of Credit Obligations (including, in each case, the aggregate
amount of each Lender’s risk participation and funded participation in Letter of
Credit Obligations and Swingline Loans); provided that the Commitments of, and
the portion of the Loans and Letter of Credit Obligations held or deemed held
by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.

 

“Resignation Effective Date” means as defined in Section 9.6(a).

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Capital Stock of the Parent,
the Borrower or any Subsidiary, or any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Capital Stock or on account of any return of capital to such
Person’s stockholders, partners or members (or the equivalent Person thereof),
or any setting apart of funds or property for any of the foregoing.

 

“Revolving Commitment” means the commitment of a Lender to make or otherwise
fund any Revolving Loan and to acquire participations in Letters of Credit and
Swingline Loans hereunder and “Revolving Commitments” means such commitments of
all Lenders in the aggregate.  The amount of each Lender’s Revolving Commitment,
if any, is set forth on Appendix A or in the applicable Assignment Agreement,
subject to any increase, adjustment or reduction pursuant to the terms and
conditions hereof.  The aggregate amount of the Revolving Commitments as of the
Closing Date is SEVENTY-FIVE MILLION DOLLARS ($75,000,000.00).

 

“Revolving Commitment Percentage” means, for each Lender, a fraction (expressed
as a percentage carried to the ninth decimal place), the numerator of which is
such Lender’s Revolving Commitment and the denominator of which is the Aggregate
Revolving Commitments; provided that if the commitment of each Lender to make
Revolving Loans and the obligation of the Issuing Bank to issue Letters of
Credit have been terminated pursuant to Section 9.2 or if the Aggregate
Revolving Commitments have expired, then the Revolving Commitment Percentage of
each Lender shall be

 

33

--------------------------------------------------------------------------------


 

determined based on the Revolving Commitment Percentage of such Lender most
recently in effect, giving effect to any subsequent assignments.  The initial
Revolving Commitment Percentages are set forth on Appendix A.  The Revolving
Commitment Percentages shall be subject to adjustment as provided in
Section 2.16.

 

“Revolving Commitment Period” means the period from and including the Closing
Date to the earlier of (a)(i) in the case of Revolving Loans and Swingline
Loans, the Revolving Commitment Termination Date or (ii) in the case of the
Letters of Credit, the expiration date thereof, or (b) in each case, the date on
which the Revolving Commitments shall have been terminated as provided herein.

 

“Revolving Commitment Termination Date” means the earliest to occur of (a) the
Maturity Date; (b) the date the Revolving Commitments are permanently reduced to
zero pursuant to Section 2.11(b); and (c) the date of the termination of the
Revolving Commitments pursuant to Section 9.2.

 

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Loans and such
Lender’s participation in Letter of Credit Obligations and Swingline Loans at
such time.

 

“Revolving Loan” means a Loan made by a Lender to the Borrower pursuant to
Section 2.1(a).

 

“Revolving Loan Note” means a promissory note in the form of Exhibit 2.5-1, as
it may be amended, supplemented or otherwise modified from time to time.

 

“Revolving Obligations” means the Revolving Loans, the Letter of Credit
Obligations and the Swingline Loans.

 

“Sale and Leaseback Transaction” means, with respect to the Borrower or any
Subsidiary, any arrangement, directly or indirectly, with any Person (other than
a Credit Party) whereby the Borrower or such Subsidiary shall sell or transfer
any property, real or personal, used or useful in its business, whether now
owned or hereafter acquired, and thereafter rent or lease such property or other
property that it intends to use for substantially the same purpose or purposes
as the property being sold or transferred.

 

“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, or (d) a person or entity
resident in or determined to be resident in a country, that is subject to a
country sanctions program administered and enforced by OFAC.

 

“Sanctioned Person” means a person named on the list of Specially Designated
Nationals maintained by OFAC.

 

“SEC” means the United States Securities and Exchange Commission.

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The McGraw
Hill Corporation, together with its successors.

 

“Secured Indebtedness” means, as of any date of determination, that portion of
Consolidated Total Indebtedness which is secured by a Lien on any real property
owned or leased by Parent, Borrower or any Subsidiary or Unconsolidated
Affiliate, as applicable.

 

“Secured Recourse Indebtedness” means any Secured Indebtedness that is also
Recourse Indebtedness.

 

34

--------------------------------------------------------------------------------

 


 

“Securities” means any stock, shares, partnership interests, limited liability
company interests, voting trust certificates, certificates of interest or
participation in any profit-sharing agreement or arrangement (e.g., stock
appreciation rights), options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

 

“Securitization Transaction” means any financing or factoring or similar
transaction (or series of such transactions) entered by the Borrower or any of
its Subsidiaries pursuant to which the Borrower or such Subsidiary may sell,
convey or otherwise transfer, or grant a security interest in, accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment (the “Securitization Receivables”) to a special purpose
subsidiary or affiliate (a “Securitization Subsidiary”) or any other Person.

 

“Shareholder Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Parent and its Subsidiaries as of that date
determined in accordance with GAAP.

 

“SNDA” means, with respect to any lease with respect to a Borrowing Base Real
Property, a subordination, non disturbance and attornment agreement by and
between the Administrative Agent, on behalf of the Lenders, and the Tenant that
is a party to such lease, in (i) the form attached hereto as Exhibit 6.26-1,
(ii) the form that such Tenant is required to provide to a lender pursuant to
the terms of its lease (with such revisions as are reasonably required by the
Administrative Agent) or (iii) such other form as is reasonably acceptable to
the Administrative Agent.

 

“Solvent” or “Solvency” means, with respect to any Person as of a particular
date, that on such date (a) such Person is able to pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business, (b) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities mature in their ordinary course, (c) such
Person is not engaged in a business or a transaction, and is not about to engage
in a business or a transaction, for which such Person’s property would
constitute unreasonably small capital after giving due consideration to the
prevailing practice in the industry in which such Person is engaged or is to
engage, (d) the fair value of the property of such Person is greater than the
total amount of liabilities, including, without limitation, contingent
liabilities, of such Person and (e) the present fair salable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured.  In computing the amount of contingent liabilities at any time, it is
intended that such liabilities will be computed at the amount which, in light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.

 

“Specified CMBS Indebtedness” means (x) the Indebtedness of (i) Ziegler-Georgia
7, LLC, (ii) Ziegler-Michigan 12, LLC, (iii) Ziegler-Tennessee 14, LLC, or
(iv) Ziegler-Wisconsin 16, LLC, as such Indebtedness is more particularly
identified on Schedule 8.1, or (y) the Indebtedness in existence as of the
Closing Date of the following Affiliates:  (i) Sandwich Development Partners,
LLC (an Affiliate of Ziegler-Illinois 12, LLC), (ii) Bath Road Associates, LLC
(an Affiliate of Ziegler-Maine 15, LLC), or (iii) Remington Development
Partners, LLC (an Affiliate of Ziegler-Illinois 18, LLC), in each case to the
extent the applicable Affiliate becomes a Wholly-Owned Subsidiary of the
Borrower or any other Credit Party.

 

“Specified Credit Party” means any Credit Party that is not then an “eligible
contract participant” under the Commodity Exchange Act (determined prior to
giving effect to Section 10.11).

 

35

--------------------------------------------------------------------------------


 

“Subordinated Debt” means any Indebtedness of the Borrower or any of its
Subsidiaries that by its terms is expressly subordinated in right of payment to
the prior payment of the Obligations under this Agreement on terms and
conditions, and evidenced by documentation, reasonably satisfactory to the
Administrative Agent.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than fifty percent (50%) of the total voting power of Capital
Stock entitled (without regard to the occurrence of any contingency) to vote in
the election of the Person or Persons (whether directors, managers, trustees or
other Persons performing similar functions) having the power to direct or cause
the direction of the management and policies thereof is at the time owned or
controlled, directly or indirectly, by that Person; provided, in determining the
percentage of ownership interests of any Person controlled by another Person, no
ownership interest in the nature of a “qualifying share” of the former Person
shall be deemed to be outstanding.  Unless otherwise provided, “Subsidiary”
shall refer to a Subsidiary of the Borrower.

 

“Swap Bank” means (a) any Person that is a Lender or an Affiliate of a Lender at
the time that it becomes a party to a Swap Contract with any Credit Party and
(b) any Lender on the Closing Date or Affiliate of such Lender that is party to
a Swap Contract with any Credit Party in existence on the Closing Date, in each
case to the extent permitted by Section 8.1(f).

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Obligations” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s) and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Swingline Lender” means Regions Bank in its capacity as Swingline Lender
hereunder, together with its successors and permitted assigns in such capacity.

 

“Swingline Loan” means a Loan made by the Swingline Lender to the Borrower
pursuant to Section 2.2.

 

36

--------------------------------------------------------------------------------


 

“Swingline Note” means a promissory note in the form of Exhibit 2.5-2, as it may
be amended, supplemented or otherwise modified from time to time.

 

“Swingline Rate” means the Base Rate plus the Applicable Margin applicable to
Base Rate Loans.

 

“Swingline Sublimit” means, at any time of determination, the lesser of (i) ten
percent (10%) of the Aggregate Revolving Commitments and (ii) the aggregate
Available Commitments then in effect.

 

“Synthetic Lease” means a lease transaction under which the parties intend that
(i) the lease will be treated as an “operating lease” by the lessee pursuant to
Statement of Financial Accounting Standards No. 13, as amended and (ii) the
lessee will be entitled to various tax and other benefits ordinarily available
to owners (as opposed to lessees) of like property.

 

“Tangible Net Worth” means, as of a given date, (a) the Shareholder Equity of
the Parent and its Subsidiaries determined on a consolidated basis plus
(b) accumulated depreciation and amortization expense minus (c) the following
(to the extent reflected in determining Shareholder Equity of the Parent and its
Subsidiaries):  (i) the amount of any write-up in the book value of any assets
contained in any balance sheet resulting from revaluation thereof or any
write-up in excess of the cost of such assets acquired, and (ii) all amounts
appearing on the assets side of any such balance sheet for assets which would be
classified as intangible assets under GAAP, all determined on a consolidated
basis.

 

“Tax Tracking Fee” means as defined in Section 2.10(d).

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other similar
charges imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto.

 

“Tenant” means any Person who is a lessee with respect to any Tenant Lease held
by a Credit Party as lessor or as an assignee of the lessor thereunder.

 

“Tenant Lease” means any lease, letting, license, concession or other agreement
(whether written or oral) pursuant to which any Person (other than a Credit
Party) is granted a possessory interest in, or right to use or occupy all or any
portion of, any Borrowing Base Real Property (provided, the term “Tenant Lease”
shall not include any lease, sublease, sub-sublease, letting, license,
concession or other agreement with respect to any residential unit in a
multi-family residential Real Estate Asset), and every modification, amendment
or other agreement relating to such lease, sublease, sub-sublease, or other
agreement entered into in connection with such lease, sublease, sub-sublease, or
other agreement, and every guarantee of the performance and observance of the
covenants, conditions and agreements to be performed and observed by such Person
under any such lease, sublease, sub-sublease, letting, license, concession or
other agreement.

 

“Termination Date” means as defined in the lead-in to Section 7.

 

“Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services, including deposit accounts, funds
transfer, automated clearinghouse, commercial credit cards, purchasing cards,
cardless e-payable services, debit cards, stored value cards, zero balance
accounts, returned check concentration, controlled disbursement, lockbox,
account reconciliation and reporting and trade finance services.

 

“Treasury Management Bank” means (a) any Person that is a Lender or an Affiliate
of a Lender at the time that it becomes a party to a Treasury Management
Agreement with any Credit Party and (b)

 

37

--------------------------------------------------------------------------------


 

any Lender on the Closing Date or Affiliate of such Lender that is a party to a
Treasury Management Agreement with any Credit Party in existence on the Closing
Date.

 

“Type of Loan” means a Base Rate Loan or a LIBOR Loan.

 

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in the State of New York (or any other applicable
jurisdiction, as the context may require).

 

“Unaudited Initial Financial Statements” means as defined in Section 6.7(b).

 

“Unconsolidated Affiliate” means any corporation, partnership, association,
joint venture or other entity in each case which is not a Consolidated Party and
in which a Consolidated Party owns, directly or indirectly, any Capital Stock.

 

“Unencumbered Mortgage Receivables” means, with respect to any Person, Mortgage
Receivables owned or held by such Person that are not pledged as collateral for,
or otherwise subject to a Lien as security for, any Indebtedness.

 

“Unimproved Land” means any Real Estate Asset consisting solely of unimproved
land on which no construction or general development activity has commenced, but
which is zoned for its intended use and is otherwise suitable for future
development as a Healthcare Facility; provided, the term “Unimproved Land” shall
not include any pad, out-parcel or similar separate parcel included in or
adjacent to and part of a larger development of real property comprising any
other Real Estate Asset (unless such other Real Estate Asset is Unimproved
Land).

 

“United States” or “U.S.” means the United States of America.

 

“Unused Fee” means as defined in Section 2.10(a).

 

“Unused Fee Rate” means, for any applicable period, (i) 0.35%, if the Usage
Percentage for such period is equal to or less than 50%, or (ii) 0.25%, if the
Usage Percentage for such period is greater than 50%.

 

“Usage Percentage” shall mean, for any applicable period of determination, the
quotient (expressed as a percentage) of (x) the actual daily amount of the
Outstanding Amount of Revolving Loans plus the Outstanding Amount of Letter of
Credit Obligations, subject to adjustments as provided in Section 2.16, for such
period, divided by (y) the Aggregate Revolving Commitments.  For purposes of
calculating the Usage Percentage hereunder, Swingline Loans shall not be
included as Revolving Loans or otherwise be counted toward or be considered as
usage of the Aggregate Revolving Commitments.

 

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

 

“U.S. Tax Compliance Certificate” means as defined in Section 3.3(f).

 

“Value-Add Property” means, as of any date of determination, any Borrowing Base
Real Property that is not a Core Property.

 

“Value-Add Property Value Amount” means, (i) as of any date of determination
with respect to any Value-Add Property occurring during the four (4) full Fiscal
Quarters after the date such Value-Add Property is first included as a Borrowing
Base Real Property, an amount equal to (a) sixty percent (60%) multiplied by
(b) the Value-Add Property Value as of such date for such Value-Add Property,
and (ii) as

 

38

--------------------------------------------------------------------------------


 

of any date of determination with respect to such Value-Add Property occurring
thereafter, an amount equal to (a) fifty percent (50%) multiplied by (b) the
Value-Add Property Value as of such date for such Value-Add Property.

 

“Value-Add Property Value” means, as of any date of determination with respect
to any Value-Add Property, an amount equal to the “as-is” appraised value
pursuant to the most-recently obtained Appraisal related thereto.

 

“Wholly-Owned Subsidiary” means, with respect to any direct or indirect
Subsidiary of any Person, that 100% of the Equity Interests with ordinary voting
power issued by such Subsidiary (other than directors’ qualifying shares and
investments by foreign nationals mandated by Applicable Laws) is beneficially
owned, directly or indirectly, by such Person.

 

“Withholding Agent” means any Credit Party and the Administrative Agent.

 

“Ziegler-Florida 4” means Ziegler-Florida 4, LLC, a Wisconsin limited liability
company.

 

Section 1.2                                    Accounting Terms.

 

(a)                                Except as otherwise expressly provided
herein, all accounting terms not otherwise defined herein shall have the
meanings assigned to them in conformity with GAAP.  Financial statements and
other information required to be delivered by the Borrower to the Lenders
pursuant to clauses (a), (b), (c) and (d) of Section 7.1 shall be prepared in
accordance with GAAP as in effect at the time of such preparation (and delivered
together with the reconciliation statements provided for in Section 7.1(g), if
applicable).  If at any time any change in GAAP or in the consistent application
thereof would affect the computation of any financial covenant or requirement
set forth in any Credit Document, and either the Borrower or the Required
Lenders shall object in writing to determining compliance based on such change,
then the Lenders and Borrower shall negotiate in good faith to amend such
financial covenant, requirement or applicable defined terms to preserve the
original intent thereof in light of such change to GAAP, provided that, until so
amended such computations shall continue to be made on a basis consistent with
the most recent financial statements delivered pursuant to clauses (a), (b),
(c) and (d) of Section 7.1 as to which no such objection has been made.

 

(b)                                FASB ASC 825 and FASB ASC 470-20. 
Notwithstanding the above, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained
herein, Indebtedness of the Borrower and its Subsidiaries shall be deemed to be
carried at 100% of the outstanding principal amount thereof, and the effects of
FASB ASC 825 and FASB ASC 470-20 on financial liabilities shall be disregarded.

 

Section 1.3                                    Rules of Interpretation.

 

(a)                                 The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Credit
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and permitted assigns, (iii) the words “herein,”
“hereof” and “hereunder,” and words

 

39

--------------------------------------------------------------------------------


 

of similar import when used in any Credit Document, shall be construed to refer
to such Credit Document in its entirety and not to any particular provision
thereof, (iv) all references in a Credit Document to Sections, Exhibits,
Appendices and Schedules shall be construed to refer to Sections of, and
Exhibits, Appendices and Schedules to, the Credit Document in which such
references appear, (v) any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

(b)                                 The terms lease and license shall include
sub-lease and sub-license.

 

(c)                                  All terms not specifically defined herein
or by GAAP, which terms are defined in the UCC, shall have the meanings assigned
to them in the UCC of the relevant jurisdiction, with the term “instrument”
being that defined under Article 9 of the UCC of such jurisdiction.

 

(d)                                 Unless otherwise expressly indicated, in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including”, the words “to” and “until” each mean
“to but excluding”, and the word “through” means “to and including”.

 

(e)                                  To the extent that any of the
representations and warranties contained in Section 6 under this Agreement or in
any of the other Credit Documents is qualified by “Material Adverse Effect”, the
qualifier “in all material respects” contained in Section 5.2(c) and the
qualifier “in any material respect” contained in Section 9.1(d) shall not apply.

 

(f)                                   Whenever the phrase “to the knowledge of”
or words of similar import relating to the knowledge of a Person are used herein
or in any other Credit Document, such phrase shall mean and refer to the actual
knowledge of the Authorized Officers of such Person.

 

(g)                                  This Agreement and the other Credit
Documents are the result of negotiation among, and have been reviewed by counsel
to, among others, the Administrative Agent and the Credit Parties, and are the
product of discussions and negotiations among all parties.  Accordingly, this
Agreement and the other Credit Documents are not intended to be construed
against the Administrative Agent or any of the Lenders merely on account of the
Administrative Agent’s or any Lender’s involvement in the preparation of such
documents.

 

(h)                                 Unless otherwise indicated, all references
to a specific time shall be construed to Eastern Standard Time or Eastern
Daylight Savings Time, as the case may be.  Unless otherwise expressly provided
herein, all references to dollar amounts and “$” shall mean Dollars.

 

(i)                                     Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time (after giving effect to any
permanent reduction in the stated amount of such Letter of Credit pursuant to
the terms of such Letter of Credit); provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any letter of credit
application or other issuer document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at such time.

 

40

--------------------------------------------------------------------------------


 

Section 2                                             LOANS AND LETTERS OF
CREDIT

 

Section 2.1                                    Revolving Loans.

 

(a)                                 Revolving Loans.  During the Revolving
Commitment Period, subject to the terms and conditions hereof, each Lender
severally agrees to make revolving loans (each such loan, a “Revolving Loan”) to
the Borrower in an aggregate amount up to but not exceeding such Lender’s
Revolving Commitment; provided, that after giving effect to the making of any
Revolving Loan, in no event shall the Outstanding Amount of Revolving
Obligations exceed the lesser of (i) the Aggregate Revolving Commitments, and
(ii) the Borrowing Base as of such date.  Amounts borrowed pursuant to this
Section 2.1(a) may be repaid and reborrowed without premium or penalty (subject
to Section 3.1(c)) during the Revolving Commitment Period.  The Revolving Loans
may consist of Base Rate Loans, Adjusted LIBOR Rate Loans, or a combination
thereof, as the Borrower may request.  Each Lender’s Revolving Commitment shall
expire on the Revolving Commitment Termination Date and all Revolving Loans and
all other amounts owed hereunder with respect to the Revolving Loans and the
Revolving Commitments shall be paid in full no later than such date.

 

(b)                                 [Reserved].

 

(c)                                   Mechanics for Revolving Loans.

 

(i)                                      Except pursuant to Section 2.2(b)(iii),
all Revolving Loans shall be made in an aggregate minimum amount of $500,000 and
integral multiples of $100,000 in excess of that amount.

 

(ii)                                   Whenever the Borrower desires that the
Lenders make a Revolving Loan, the Borrower shall deliver to the Administrative
Agent a fully executed and delivered Funding Notice no later than (x) 1:00 p.m.
at least three (3) Business Days in advance of the proposed Credit Date in the
case of an Adjusted LIBOR Rate Loan and (y) 1:00 p.m. at least one (1) Business
Day in advance of the proposed Credit Date in the case of a Loan that is a Base
Rate Loan.  Except as otherwise provided herein, any Funding Notice for any
Loans that are Adjusted LIBOR Rate Loans shall be irrevocable on and after the
related Interest Rate Determination Date, and the Borrower shall be bound to
make a borrowing in accordance therewith.

 

(iii)                                Notice of receipt of each Funding Notice in
respect of each Revolving Loan, together with the amount of each Lender’s
Revolving Commitment Percentage thereof, respectively, if any, together with the
applicable interest rate, shall be provided by the Administrative Agent to each
applicable Lender with reasonable promptness, but (provided the Administrative
Agent shall have received such notice by 1:00 p.m.) not later than 4:00 p.m. on
the same day as the Administrative Agent’s receipt of such notice from the
Borrower.

 

(iv)                               Each Lender shall make its Revolving
Commitment Percentage of the requested Revolving Loan available to the
Administrative Agent not later than 11:00 a.m. on the applicable Credit Date by
wire transfer of same day funds in Dollars, at the Administrative Agent’s
Principal Office.  Except as provided herein, upon satisfaction or waiver of the
applicable conditions precedent specified herein, the Administrative Agent shall
make the proceeds of such Credit Extension available to the Borrower on the
applicable Credit Date by causing an amount of same day funds in Dollars equal
to the proceeds of all Loans received by the Administrative Agent in connection
with the Credit Extension from the Lenders to be credited to the account of the
Borrower at the

 

41

--------------------------------------------------------------------------------


 

Administrative Agent’s Principal Office or such other account as may be
designated in writing to the Administrative Agent by the Borrower.

 

Section 2.2                                   Swingline Loans.

 

(a)                                 Swingline Loans Commitments.  During the
Revolving Commitment Period and subject to the terms and conditions hereof, the
Swingline Lender may, in its sole discretion, make Swingline Loans to the
Borrower in the aggregate amount up to but not exceeding the Swingline Sublimit;
provided, that after giving effect to the making of any Swingline Loan, in no
event shall the Outstanding Amount of the Revolving Obligations exceed the
lesser of (i) the Revolving Commitments then in effect, and (ii) the Borrowing
Base as of such date.  Amounts borrowed pursuant to this Section 2.2 may be
repaid and reborrowed during the Revolving Commitment Period.  The Swingline
Lender’s Revolving Commitment shall expire on the Revolving Commitment
Termination Date, all Swingline Loans and all other amounts owed hereunder with
respect to the Swingline Loans and the Revolving Commitments shall be paid in
full no later than such date, and no Swingline Loan shall be outstanding for
more than ten (10) consecutive Business Days without the Swingline Lender’s
express written consent.

 

(b)                                 Borrowing Mechanics for Swingline Loans.

 

(i)                                     Whenever the Borrower desires that the
Swingline Lender make a Swingline Loan, the Borrower shall deliver to the
Administrative Agent a Funding Notice no later than 11:00 a.m. on the proposed
Credit Date.

 

(ii)                                  The Swingline Lender shall make the amount
of its Swingline Loan available to the Administrative Agent not later than
3:00 p.m. on the applicable Credit Date by wire transfer of same day funds in
Dollars, at the Administrative Agent’s Principal Office.  Except as provided
herein, upon satisfaction or waiver of the conditions precedent specified
herein, the Administrative Agent shall make the proceeds of such Swingline Loans
available to the Borrower on the applicable Credit Date by causing an amount of
same day funds in Dollars equal to the proceeds of all such Swingline Loans
received by the Administrative Agent from the Swingline Lender to be credited to
the account of the Borrower at the Administrative Agent’s Principal Office, or
to such other account as may be designated in writing to the Administrative
Agent by the Borrower.

 

(iii)                               With respect to any Swingline Loans which
have not been voluntarily prepaid by the Borrower pursuant to Section 2.11, the
Swingline Lender may at any time in its sole and absolute discretion, deliver to
the Administrative Agent (with a copy to the Borrower), no later than 11:00 a.m.
on the day of the proposed Credit Date, a notice (which shall be deemed to be a
Funding Notice given by a Borrower) requesting that each Lender holding a
Revolving Commitment make Revolving Loans that are Base Rate Loans to the
Borrower on such Credit Date in an amount equal to the amount of such Swingline
Loans (the “Refunded Swingline Loans”) outstanding on the date such notice is
given which the Swingline Lender requests Lenders to prepay.  Anything contained
in this Agreement to the contrary notwithstanding, (1) the proceeds of such
Revolving Loans made by the Lenders other than the Swingline Lender shall be
immediately delivered by the Administrative Agent to the Swingline Lender (and
not to the Borrower) and applied to repay a corresponding portion of the
Refunded Swingline Loans and (2) on the day such Revolving Loans are made, the
Swingline Lender’s Revolving Commitment Percentage of the Refunded Swingline
Loans shall be deemed to be paid with the proceeds of a Revolving Loan made by
the Swingline Lender to the Borrower, and such portion of the Swingline Loans
deemed to be so paid shall no longer be outstanding as

 

42

--------------------------------------------------------------------------------


 

Swingline Loans and shall no longer be due under the Swingline Note of the
Swingline Lender but shall instead constitute part of the Swingline Lender’s
outstanding Revolving Loans to the Borrower and shall be due under the Revolving
Loan Note issued by the Borrower to the Swingline Lender.  The Borrower hereby
authorizes the Administrative Agent and the Swingline Lender to charge the
Borrower’s accounts with the Administrative Agent and the Swingline Lender (up
to the amount available in each such account) in order to immediately pay the
Swingline Lender the amount of the Refunded Swingline Loans to the extent of the
proceeds of such Revolving Loans made by the Lenders, including the Revolving
Loans deemed to be made by the Swingline Lender, are insufficient to repay in
full the Refunded Swingline Loans.  If any portion of any such amount paid (or
deemed to be paid) to the Swingline Lender should be recovered by or on behalf
of the Borrower from the Swingline Lender in bankruptcy, by assignment for the
benefit of creditors or otherwise, the loss of the amount so recovered shall be
ratably shared among all Lenders in the manner contemplated by Section 2.14.

 

(iv)                              If for any reason Revolving Loans are not made
pursuant to Section 2.2(b)(iii) in an amount sufficient to repay any amounts
owed to the Swingline Lender in respect of any outstanding Swingline Loans on or
before the third Business Day after demand for payment thereof by the Swingline
Lender, each Lender holding a Revolving Commitment shall be deemed to, and
hereby agrees to, have purchased a participation in such outstanding Swingline
Loans, and in an amount equal to its Revolving Commitment Percentage of the
applicable unpaid amount together with accrued interest thereon.  On the
Business Day that notice is provided by the Swingline Lender (or by the
11:00 a.m. on the following Business Day if such notice is provided after
2:00 p.m.), each Lender holding a Revolving Commitment shall deliver to the
Swingline Lender an amount equal to its respective participation in the
applicable unpaid amount in same day funds at the Principal Office of the
Swingline Lender.  In order to evidence such participation each Lender holding a
Revolving Commitment agrees to enter into a participation agreement at the
request of the Swingline Lender in form and substance reasonably satisfactory to
the Swingline Lender.  In the event any Lender holding a Revolving Commitment
fails to make available to the Swingline Lender the amount of such Lender’s
participation as provided in this paragraph, the Swingline Lender shall be
entitled to recover such amount on demand from such Lender together with
interest thereon for three (3) Business Days at the rate customarily used by the
Swingline Lender for the correction of errors among banks and thereafter at the
Base Rate, as applicable.

 

(v)                                 Notwithstanding anything contained herein to
the contrary, (1) each Lender’s obligation to make Revolving Loans for the
purpose of repaying any Refunded Swingline Loans pursuant to clause (iii) above
and each Lender’s obligation to purchase a participation in any unpaid Swingline
Loans pursuant to the immediately preceding paragraph shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
set-off, counterclaim, recoupment, defense or other right which such Lender may
have against the Swingline Lender, any Credit Party or any other Person for any
reason whatsoever; (B) the occurrence or continuation of a Default or Event of
Default; (C) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of any Credit Party; (D) any
breach of this Agreement or any other Credit Document by any party thereto; or
(E) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing; provided that such obligations of each Lender
are subject to the condition that the Swingline Lender had not received prior
notice from the Borrower or the Required

 

43

--------------------------------------------------------------------------------


 

Lenders that any of the conditions under Section 5.2 to the making of the
applicable Refunded Swingline Loans or other unpaid Swingline Loans were not
satisfied at the time such Refunded Swingline Loans or other unpaid Swingline
Loans were made; and (2) the Swingline Lender shall not be obligated to make any
Swingline Loans (A) if it has elected not to do so after the occurrence and
during the continuation of a Default or Event of Default, or (B) it does not in
good faith believe that all conditions under Section 5.2 to the making of such
Swingline Loan have been satisfied or waived by the Required Lenders.

 

Section 2.3                                    Issuances of Letters of Credit
and Purchase of Participations Therein.

 

(a)                                 Letters of Credit.  During the Revolving
Commitment Period, subject to the terms and conditions hereof, the Issuing Bank
agrees to issue Letters of Credit for the account of the Borrower or any of its
Subsidiaries in the aggregate amount up to but not exceeding the Letter of
Credit Sublimit; provided, (i) each Letter of Credit shall be denominated in
Dollars; (ii) the stated amount of each Letter of Credit shall not be less than
$50,000 or such lesser amount as is acceptable to the Issuing Bank; (iii) after
giving effect to such issuance, in no event shall the Outstanding Amount of the
Revolving Obligations exceed the lesser of (x) the Revolving Commitments then in
effect and (y) the Borrowing Base as of such date; (iv) after giving effect to
such issuance, in no event shall the Outstanding Amount of the Letter of Credit
Obligations exceed the Letter of Credit Sublimit then in effect; and (v) in no
event shall any standby Letter of Credit have an expiration date later than the
earlier of (1) seven (7) days prior to the Revolving Commitment Termination
Date, and (2) the date which is one (1) year from the date of issuance of such
standby Letter of Credit.  Subject to the foregoing (other than clause (v)), the
Issuing Bank may agree that a standby Letter of Credit will automatically be
extended for one or more successive periods not to exceed one (1) year each,
unless the Issuing Bank elects not to extend for any such additional period;
provided, the Issuing Bank shall not extend any such Letter of Credit if it has
received written notice that an Event of Default has occurred and is continuing
at the time the Issuing Bank must elect to allow such extension and ; provided,
further, in the event that any Lender is at such time a Defaulting Lender,
unless the Issuing Bank has entered into arrangements satisfactory to the
Issuing Bank (in its sole discretion) with the Borrower or such Defaulting
Lender to eliminate the Issuing Bank’s Fronting Exposure with respect to such
Lender (after giving effect to Section 2.16(a)(iv) and any Cash Collateral
provided by the Defaulting Lender), including by Cash Collateralizing such
Defaulting Lender’s Revolving Commitment Percentage of the Outstanding Amount of
the Letter of Credit Obligations in a manner reasonably satisfactory to the
Administrative Agent, the Issuing Bank shall not be obligated to issue or extend
any Letter of Credit hereunder.  The Issuing Bank may send a Letter of Credit or
conduct any communication to or from the beneficiary via the Society for
Worldwide Interbank Financial Telecommunication (“SWIFT”) message or overnight
courier, or any other commercially reasonable means of communicating with a
beneficiary.

 

(b)                                 Notice of Issuance.  Whenever the Borrower
desires the issuance of a Letter of Credit, the Borrower shall deliver to the
Administrative Agent an Issuance Notice no later than 1:00 p.m. at least three
(3) Business Days or such shorter period as may be agreed to by the Issuing Bank
in any particular instance, in advance of the proposed date of issuance.  Upon
satisfaction or waiver of the conditions set forth in Section 5.2, an Issuing
Bank shall issue the requested Letter of Credit only in accordance with the
Issuing Bank’s standard operating procedures.  Upon the issuance of any Letter
of Credit or amendment or modification to a Letter of Credit, the Issuing Bank
shall promptly notify the Administrative Agent and each Lender of such issuance,
which notice shall be accompanied by a copy of such Letter of Credit or

 

44

--------------------------------------------------------------------------------


 

amendment or modification to a Letter of Credit and the amount of such Lender’s
respective participation in such Letter of Credit pursuant to Section 2.3(e).

 

(c)                                  Responsibility of Issuing Bank With Respect
to Requests for Drawings and Payments.  In determining whether to honor any
drawing under any Letter of Credit by the beneficiary thereof, the Issuing Bank
shall be responsible only to examine the documents delivered under such Letter
of Credit with reasonable care so as to ascertain whether they appear on their
face to be in accordance with the terms and conditions of such Letter of
Credit.  As between the Borrower and the Issuing Bank, the Borrower assumes all
risks of the acts and omissions of, or misuse of the Letters of Credit issued by
the Issuing Bank, by the respective beneficiaries of such Letters of Credit.  In
furtherance and not in limitation of the foregoing, the Issuing Bank shall not
be responsible for: (i) the form, validity or invalidity, sufficiency or
insufficiency, accuracy or inaccuracy, genuineness (including if fraudulent or
forged) or legal effect of any document submitted by any party in connection
with the application for and issuance of any such Letter of Credit; (ii) the
validity or invalidity, effectiveness or ineffectiveness or sufficiency or
insufficiency of any instrument transferring or assigning or purporting to
transfer or assign any such Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part; (iii) failure of the
beneficiary of any such Letter of Credit to comply fully with any conditions
required in order to draw upon such Letter of Credit; (iv) errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
cable, telegraph, telex or otherwise, whether or not they be in cipher;
(v) errors in interpretation of technical terms; (vi) any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any such Letter of Credit or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any such Letter of Credit of the proceeds
of any drawing under such Letter of Credit; or (viii) any consequences arising
from causes beyond the control of the Issuing Bank, including any Governmental
Acts; none of the above shall affect or impair, or prevent the vesting of, the
Issuing Bank’s rights or powers hereunder.  Without limiting the foregoing and
in furtherance thereof, any action taken or omitted by the Issuing Bank under or
in connection with the Letters of Credit or any documents and certificates
delivered thereunder, if taken or omitted in good faith, shall not give rise to
any liability on the part of the Issuing Bank to any Credit Party. 
Notwithstanding anything to the contrary contained in this Section 2.3(c), the
Borrower shall retain any and all rights it may have against the Issuing Bank
for any liability arising solely out of the gross negligence or willful
misconduct of the Issuing Bank, as determined by a court of competent
jurisdiction in a final, non-appealable order.

 

(d)                                 Reimbursement by the Borrower of Amounts
Drawn or Paid Under Letters of Credit.  In the event an Issuing Bank has
determined to honor a drawing under a Letter of Credit, it shall immediately
notify the Borrower and the Administrative Agent, and the Borrower shall
reimburse the Issuing Bank on or before the Business Day immediately following
the date on which such drawing is honored (the “Reimbursement Date”) in an
amount in Dollars and in same day funds equal to the amount of such honored
drawing; provided, anything contained herein to the contrary notwithstanding,
(i) unless the Borrower shall have notified the Administrative Agent and the
Issuing Bank prior to 11:00 a.m. on the date such drawing is honored that the
Borrower intends to reimburse the Issuing Bank for the amount of such honored
drawing with funds other than the proceeds of Revolving Loans, the Borrower
shall be deemed to have given a timely Funding Notice to the Administrative
Agent requesting the Lenders to make Revolving Loans that are Base Rate Loans on
the Reimbursement Date in an amount in Dollars equal to the amount of such
honored drawing, and (ii) subject to satisfaction or waiver of the conditions
specified in Section 5.2, the Lenders shall, on the Reimbursement Date, make
Revolving Loans that are Base Rate Loans in the amount of such honored drawing,
the proceeds of which shall be applied directly by the Administrative Agent to
reimburse the Issuing Bank for the amount of

 

45

--------------------------------------------------------------------------------


 

such honored drawing; and provided further, if for any reason proceeds of
Revolving Loans are not received by the Issuing Bank on the Reimbursement Date
in an amount equal to the amount of such honored drawing, the Borrower shall
reimburse the Issuing Bank, on demand, in an amount in same day funds equal to
the excess of the amount of such honored drawing over the aggregate amount of
such Revolving Loans, if any, which are so received.  Nothing in this
Section 2.3(d) shall be deemed to relieve any Lender from its obligation to make
Revolving Loans on the terms and conditions set forth herein, and the Borrower
shall retain any and all rights it may have against any Lender resulting from
the failure of such Lender to make such Revolving Loans under this
Section 2.3(d).

 

(e)                                  Lenders’ Purchase of Participations in
Letters of Credit.  Immediately upon the issuance of each Letter of Credit, each
Lender having a Revolving Commitment shall be deemed to have purchased, and
hereby agrees to irrevocably purchase, from the Issuing Bank a participation in
such Letter of Credit and any drawings honored thereunder in an amount equal to
such Lender’s Revolving Commitment Percentage (with respect to the Revolving
Commitments) of the maximum amount which is or at any time may become available
to be drawn thereunder.  In the event that the Borrower shall fail for any
reason to reimburse an Issuing Bank as provided in Section 2.3(d), the Issuing
Bank shall promptly notify each Lender of the unreimbursed amount of such
honored drawing and of such Lender’s respective participation therein based on
such Lender’s Revolving Commitment Percentage.  Each Lender shall make available
to the Issuing Bank an amount equal to its respective participation, in Dollars
and in same day funds, at the office of the Issuing Bank specified in such
notice, not later than 12:00 p.m. on the first Business Day (under the laws of
the jurisdiction in which such office of the Issuing Bank is located) after the
date notified by the Issuing Bank.  In the event that any Lender fails to make
available to the Issuing Bank on such Business Day the amount of such Lender’s
participation in such Letter of Credit as provided in this Section 2.3(e), the
Issuing Bank shall be entitled to recover such amount on demand from such Lender
together with interest thereon for three (3) Business Days at the rate
customarily used by the Issuing Bank for the correction of errors among banks
and thereafter at the Base Rate.  Nothing in this Section 2.3(e) shall be deemed
to prejudice the right of any Lender to recover from the Issuing Bank any
amounts made available by such Lender to the Issuing Bank pursuant to this
Section in the event that it is determined that the payment with respect to a
Letter of Credit in respect of which payment was made by such Lender constituted
gross negligence or willful misconduct on the part of the Issuing Bank, as
determined by a court of competent jurisdiction in a final, non-appealable
order.  In the event an Issuing Bank shall have been reimbursed by other Lenders
pursuant to this Section 2.3(e) for all or any portion of any drawing honored by
the Issuing Bank under a Letter of Credit, the Issuing Bank shall distribute to
each Lender which has paid all amounts payable by it under this
Section 2.3(e) with respect to such honored drawing such Lender’s Revolving
Commitment Percentage of all payments subsequently received by the Issuing Bank
from the Borrower in reimbursement of such honored drawing when such payments
are received.  Any such distribution shall be made to a Lender at its primary
address set forth below its name on Appendix B or at such other address as such
Lender may request.

 

(f)                                   Obligations Absolute.  The obligation of
the Borrower to reimburse the Issuing Bank for drawings honored under the
Letters of Credit issued by it and to repay any Revolving Loans made by the
Lenders pursuant to Section 2.3(d) and the obligations of the Lenders under
Section 2.3(e) shall be unconditional and irrevocable and shall be paid strictly
in accordance with the terms hereof under all circumstances including any of the
following circumstances: (i) any lack of validity or enforceability of any
Letter of Credit; (ii) the existence of any claim, set-off, defense (other than
that such drawing has been repaid) or other right which the Borrower or any
Lender may have at any time against a beneficiary or any transferee of any
Letter of Credit (or

 

46

--------------------------------------------------------------------------------


 

any Persons for whom any such transferee may be acting), the Issuing Bank, a
Lender or any other Person or, in the case of a Lender, against the Borrower,
whether in connection herewith, the transactions contemplated herein or any
unrelated transaction (including any underlying transaction between the Borrower
or any of its Subsidiaries and the beneficiary for which any Letter of Credit
was procured); (iii) any draft or other document presented under any Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect; (iv) payment
by the Issuing Bank under any Letter of Credit against presentation of a draft
or other document which does not substantially comply with the terms of such
Letter of Credit; (v) any adverse change in the business, operations,
properties, assets, or financial condition of the Borrower or any of its
Subsidiaries; (vi) any breach hereof or any other Credit Document by any party
thereto; (vii) any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing; or (viii) the fact that an Event of Default or
a Default shall have occurred and be continuing; provided, in each case, that
payment by the Issuing Bank under the applicable Letter of Credit shall not have
constituted gross negligence or willful misconduct of the Issuing Bank under the
circumstances in question, as determined by a court of competent jurisdiction in
a final, non-appealable order.

 

(g)                                  Indemnification.  Without duplication of
any obligation of the Credit Parties under Section 11.2, in addition to amounts
payable as provided herein, each of the Credit Parties hereby agrees, on a joint
and several basis, to protect, indemnify, pay and save harmless the Issuing Bank
from and against any and all claims, demands, liabilities, damages, losses,
costs, charges and expenses (including reasonable and documented out-of-pocket
fees, expenses and disbursements of counsel) which the Issuing Bank may incur or
be subject to as a consequence, direct or indirect, of (i) the issuance of any
Letter of Credit by the Issuing Bank, other than as a result of (1) the gross
negligence or willful misconduct of the Issuing Bank, as determined by a court
of competent jurisdiction in a final, non-appealable order, or (2) the wrongful
dishonor by the Issuing Bank of a proper demand for payment made under any
Letter of Credit issued by it, or (ii) the failure of the Issuing Bank to honor
a drawing under any such Letter of Credit as a result of any Governmental Act.

 

(h)                                 Applicability of ISP.  Unless otherwise
expressly agreed by the Issuing Bank and the Borrower when a Letter of Credit is
issued, the rules of the ISP shall apply to such Letter of Credit.

 

(i)                                     Letters of Credit Issued for
Subsidiaries.  Notwithstanding that a Letter of Credit issued or outstanding
hereunder is in support of any obligations of, or is for the account of, a
Subsidiary of the Borrower, the Borrower shall be obligated to reimburse the
Issuing Bank hereunder for any and all drawings under such Letter of Credit. 
The Borrower hereby acknowledges that the issuance of Letters of Credit for the
account of the Subsidiaries inures to the benefit of the Borrower, and that the
Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.

 

Section 2.4                                    Pro Rata Shares; Availability of
Funds.

 

(a)                                 Pro Rata Shares.  All Loans shall be made,
and all participations purchased, by the Lenders simultaneously and
proportionately to their respective pro rata shares of the Loans, it being
understood that no Lender shall be responsible for any default by any other
Lender in such other Lender’s obligation to make a Loan requested hereunder or
purchase a participation required hereby nor shall any Revolving Commitment, or
the portion of the aggregate outstanding principal amount of the Revolving
Loans, of any Lender be increased or decreased as a result of a default by any
other Lender in such other Lender’s obligation to make a Loan requested
hereunder or purchase a participation required hereby.

 

47

--------------------------------------------------------------------------------


 

(b)                                 Availability of Funds.

 

(i)                                     Funding by Lenders; Presumption by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from a Lender prior to the proposed date of any Borrowing (or, in the
case of any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of
such Borrowing) that such Lender will not make available to the Administrative
Agent such Lender’s share of such Borrowing, the Administrative Agent may assume
that such Lender has made such share available on such date in accordance with
Section 2.1(c) or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.1(c) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Effective
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation and (B) in the case of a
payment to be made by the Borrower, the interest rate applicable to Base Rate
Loans, plus, in either case, any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection therewith.  If the
Borrower and such Lender shall pay such interest to the Administrative Agent for
the same or an overlapping period, the Administrative Agent shall promptly remit
to the Borrower the amount of such interest paid by the Borrower for such
period.  If such Lender pays its share of the applicable Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Borrowing.  Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

 

(ii)                                  Payments by the Borrower; Presumptions by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from the Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the Issuing Bank
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
each applicable Issuing Bank, as the case may be, the amount due.  In such
event, if the Borrower has not in fact made such payment, then each of the
Lenders or each applicable Issuing Bank, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or the Issuing Bank, in immediately available funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

 

Notices given by the Administrative Agent under this subsection (b) shall be
conclusive absent manifest error.

 

48

--------------------------------------------------------------------------------


 

Section 2.5                                    Evidence of Debt; Register;
Lenders’ Books and Records; Notes.

 

(a)                                 Lenders’ Evidence of Debt.  Each Lender
shall maintain on its internal records an account or accounts evidencing the
Obligations of the Borrower and each other Credit Party to such Lender,
including the amounts of the Loans made by it and each repayment and prepayment
in respect thereof.  Any such recordation shall be conclusive and binding on the
Borrower, absent manifest error; provided, that the failure to make any such
recordation, or any error in such recordation, shall not affect any Lender’s
Commitment or the Borrower’s obligations in respect of any applicable Loans; and
provided, further, in the event of any inconsistency between the Register and
any Lender’s records, the recordations in the Register shall govern in the
absence of demonstrable error therein.

 

(b)                                Notes.  The Borrower shall execute and
deliver to (i) each Lender on the Closing Date, (ii) each Person who is a
permitted assignee of such Lender pursuant to Section 11.5, and (iii) each
Person who becomes a Lender in accordance with Section 2.19, in each case to the
extent requested by such Person, a Note or Notes to evidence such Person’s
portion of the Revolving Loans.

 

Section 2.6                                    Scheduled Principal Payments.

 

(a)                                  Revolving Loans.  The principal amount of
Revolving Loans is due and payable in full on the Maturity Date.

 

(b)                                 Swingline Loans.  The principal amount of
the Swingline Loans is due and payable in full on the earlier to occur of
(i) the date of demand by the Swingline Lender, and (ii) the Maturity Date.

 

Section 2.7                                    Interest on Loans.

 

(a)                                 Except as otherwise set forth herein, each
Loan shall bear interest on the unpaid principal amount thereof from the date
made through repayment (whether by acceleration or otherwise) thereof as
follows:

 

(i)                                      in the case of Revolving Loans:

 

(A)                                if a Base Rate Loan (including a Base Rate
Loan referencing the LIBOR Index Rate), the Base Rate plus the Applicable
Margin; or

 

(B)                                if an Adjusted LIBOR Rate Loan, the Adjusted
LIBOR Rate plus the Applicable Margin; and

 

(ii)                                  in the case of Swingline Loans, at the
Swingline Rate.

 

(b)                                 The basis for determining the rate of
interest with respect to any Loan (except a Swingline Loan, which may only be
made and maintained at the Swingline Rate (unless and until converted into a
Revolving Loan pursuant to the terms and conditions hereof), and the Interest
Period with respect to any Adjusted LIBOR Rate Loan, shall be selected by the
Borrower and notified to the Administrative Agent and the Lenders pursuant to
the applicable Funding Notice or Conversion/Continuation Notice, as the case may
be.  If on any day a Loan is outstanding with respect to which a Funding Notice
or Conversion/Continuation Notice has not been delivered to the Administrative
Agent in accordance with the terms hereof specifying the applicable basis for
determining the rate of interest, then for that day (i) if such Loan is an
Adjusted LIBOR Rate Loan, such Loan shall become a Base Rate Loan and (ii) if
such Loan is a Base Rate Loan, such Loan shall remain a Base Rate Loan.

 

49

--------------------------------------------------------------------------------


 

(c)                                  In connection with Adjusted LIBOR Rate
Loans, there shall be no more than five (5) Interest Periods outstanding at any
time.  In the event the Borrower fails to specify between a Base Rate Loan or an
Adjusted LIBOR Rate Loan in the applicable Funding Notice or
Conversion/Continuation Notice, such Loan (i) if outstanding as an Adjusted
LIBOR Rate Loan, shall be automatically converted into a Base Rate Loan on the
last day of the then-current Interest Period for such Loan, and (ii) if
outstanding as a Base Rate Loan will remain as, or (if not then outstanding)
will be made as, a Base Rate Loan.  In the event the Borrower fails to specify
an Interest Period for any Adjusted LIBOR Rate Loan in the applicable Funding
Notice or Conversion/Continuation Notice, the Borrower shall be deemed to have
selected an Interest Period of one (1) month.  As soon as practicable after
10:00 a.m. on each Interest Rate Determination Date and each Index Rate
Determination Date, the Administrative Agent shall determine (which
determination shall, absent manifest error, be final, conclusive and binding
upon all parties) the interest rate that shall apply to each of the LIBOR Loans
for which an interest rate is then being determined (and for the applicable
Interest Period in the case of Adjusted LIBOR Rate Loans) and shall promptly
give notice thereof (in writing or by telephone confirmed in writing) to the
Borrower and each Lender.

 

(d)                                 Interest payable pursuant to this
Section 2.7 shall be computed on the basis of (i) for interest at the Base Rate
or the Swingline Rate, a 365-day or 366-day year, as the case may be, and
(ii) for all other computations of fees and interest, a 360-day year, in each
case, for the actual number of days elapsed in the period during which it
accrues.  In computing interest on any Loan, the date of the making of such Loan
or the first day of an Interest Period applicable to such Loan or, with respect
to a Base Rate Loan being converted from a LIBOR Loan, the date of conversion of
such LIBOR Loan to such Base Rate Loan, as the case may be, shall be included,
and the date of payment of such Loan or the expiration date of an Interest
Period applicable to such Loan or, with respect to a Base Rate Loan being
converted to a LIBOR Loan, the date of conversion of such Base Rate Loan to such
LIBOR Loan, as the case may be, shall be excluded; provided, if a Loan is repaid
on the same day on which it is made, one (1) day’s interest shall be paid on
that Loan.

 

(e)                                  If, as a result of any restatement of or
other adjustment to the financial statements of the Borrower or for any other
reason, the Borrower or the Lenders determine that (i) the Consolidated Leverage
Ratio as calculated by the Borrower as of any applicable date was inaccurate and
(ii) a proper calculation of the Consolidated Leverage Ratio would have resulted
in higher pricing for such period, the Borrower shall immediately and
retroactively be obligated to pay to the Administrative Agent for the account of
the Lenders promptly on demand by the Administrative Agent (or, after the
occurrence of an actual or deemed entry of an order for relief with respect to
the Borrower under the Bankruptcy Code or other Debtor Relief Law, automatically
and without further action by the Administrative Agent or any Lender), an amount
equal to the excess of the amount of interest and fees that should have been
paid for such period over the amount of interest and fees actually paid for such
period.  This subsection (e) shall not limit the rights of the Administrative
Agent or any Lender, as the case may be, under any other provision of this
Agreement.  The Borrower’s obligations under this paragraph shall survive the
termination of the Commitments and the repayment of all Obligations.

 

(f)                                   Except as otherwise set forth herein,
interest on each Loan shall accrue on a daily basis and shall be payable in
arrears on and to (i) each Interest Payment Date applicable to that Loan;
(ii) upon any prepayment of that Loan (other than a voluntary prepayment of a
Revolving Loan which interest shall be payable in accordance with clause
(i) above), to the extent accrued on the amount being prepaid; and (iii) at
maturity, including final maturity.

 

50

--------------------------------------------------------------------------------


 

(g)                                  The Borrower agrees to pay to the Issuing
Bank, with respect to drawings honored under any Letter of Credit issued by the
Issuing Bank, interest on the amount paid by the Issuing Bank in respect of each
such honored drawing from the date such drawing is honored to but excluding the
date such amount is reimbursed by or on behalf of the Borrower at a rate equal
to (i) for the period from the date such drawing is honored to but excluding the
applicable Reimbursement Date, the rate of interest otherwise payable hereunder
with respect to Revolving Loans that are Base Rate Loans, and (ii) thereafter, a
rate which is the lesser of (y) 2% per annum in excess of the rate of interest
otherwise payable hereunder with respect to Revolving Loans that are Base Rate
Loans, and (z) the Highest Lawful Rate.

 

(h)                                 Interest payable pursuant to
Section 2.7(g) shall be computed on the basis of a 365-day or 366-day year, as
the case may be, for the actual number of days elapsed in the period during
which it accrues, and shall be payable on demand or, if no demand is made, on
the date on which the related drawing under a Letter of Credit is reimbursed in
full.  Promptly upon receipt by the Issuing Bank of any payment of interest
pursuant to Section 2.7(g), the Issuing Bank shall distribute to each Lender,
out of the interest received by the Issuing Bank in respect of the period from
the date such drawing is honored to but excluding the date on which the Issuing
Bank is reimbursed for the amount of such drawing (including any such
reimbursement out of the proceeds of any Revolving Loans), the amount that such
Lender would have been entitled to receive in respect of the letter of credit
fee that would have been payable in respect of such Letter of Credit for such
period if no drawing had been honored under such Letter of Credit.  In the event
the Issuing Bank shall have been reimbursed by the Lenders for all or any
portion of such honored drawing, the Issuing Bank shall distribute to each
Lender which has paid all amounts payable by it under Section 2.3(e) with
respect to such honored drawing such Lender’s Revolving Commitment Percentage of
any interest received by the Issuing Bank in respect of that portion of such
honored drawing so reimbursed by the Lenders for the period from the date on
which the Issuing Bank was so reimbursed by the Lenders to but excluding the
date on which such portion of such honored drawing is reimbursed by the
Borrower.

 

Section 2.8                                    Conversion/Continuation.

 

(a)                                 So long as no Default or Event of Default
shall have occurred and then be continuing or would result therefrom, the
Borrower shall have the option:

 

(i)                                     to convert at any time all or any part
of any Loan equal to $100,000 and integral multiples of $50,000 in excess of
that amount from one Type of Loan to another Type of Loan; provided, an Adjusted
LIBOR Rate Loan may only be converted on the expiration of the Interest Period
applicable to such Adjusted LIBOR Rate Loan unless the Borrower shall pay all
amounts due under Section 2.15 in connection with any such conversion; or

 

(ii)                                  upon the expiration of any Interest Period
applicable to any Adjusted LIBOR Rate Loan, to continue all or any portion of
such Loan as an Adjusted LIBOR Rate Loan.

 

(b)                                 The Borrower shall deliver a
Conversion/Continuation Notice to the Administrative Agent no later than
1:00 p.m. at least three (3) Business Days in advance of the proposed
Conversion/Continuation Date.  Except as otherwise provided herein, a
Conversion/Continuation Notice for conversion to, or continuation of, any LIBOR
Loans (or telephonic notice in lieu thereof) shall be irrevocable on and after
the related Interest Rate Determination Date, and the Borrower shall be bound to
effect a conversion or continuation in accordance therewith.

 

51

--------------------------------------------------------------------------------


 

Section 2.9                                    Default Rate of Interest.

 

(a)                                 If any amount of principal of any Loan is
not paid when due, whether at stated maturity, by acceleration or otherwise,
such amount shall thereafter bear interest at a fluctuating interest rate per
annum at all times equal to the Default Rate to the fullest extent permitted by
Applicable Laws.

 

(b)                                 If any amount (other than principal of any
Loan) payable by the Borrower under any Credit Document is not paid when due
(after the expiration of any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, then at the request of the Required
Lenders, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by Applicable Laws.

 

(c)                                  During the continuance of an Event of
Default under Section 9.1(f) or Section 9.1(g), the Borrower shall pay interest
on the principal amount of all outstanding Obligations hereunder at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by Applicable Laws.

 

(d)                                 During the continuance of an Event of
Default other than an Event of Default under Section 9.1(f) or Section 9.1(g),
the Borrower shall, at the request of the Required Lenders, pay interest on the
principal amount of all outstanding Obligations hereunder at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by Applicable Laws.

 

(e)                                  Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand.

 

(f)                                   In the case of any Adjusted LIBOR Rate
Loan, upon the expiration of the Interest Period in effect at the time the
Default Rate of interest is effective, each such Adjusted LIBOR Rate Loan shall
thereupon become a Base Rate Loan and shall thereafter bear interest at the
Default Rate then in effect for Base Rate Loans.  Payment or acceptance of the
increased rates of interest provided for in this Section 2.9 is not a permitted
alternative to timely payment and shall not constitute a waiver of any Event of
Default or otherwise prejudice or limit any rights or remedies of the
Administrative Agent or any Lender.

 

Section 2.10                             Fees.

 

(a)                                 Unused Fee.  The Borrower shall pay to the
Administrative Agent for the account of each Lender in accordance with its
Revolving Commitment Percentage, an unused fee (the “Unused Fee”) equal to the
product of (x) the Unused Fee Rate, multiplied by (y) the actual daily amount by
which the Aggregate Revolving Commitments exceeds the sum of (i) the Outstanding
Amount of Revolving Loans plus (ii) the Outstanding Amount of Letter of Credit
Obligations, subject to adjustments as provided in Section 2.16.  The Unused Fee
shall accrue at all times during the Revolving Commitment Period, including at
any time during which one or more of the conditions in Section 5 is not met, and
shall be due and payable quarterly in arrears on the last Business Day of each
March, June, September and December, commencing with the first such date to
occur after the Closing Date, and on the Revolving Commitment Termination Date;
provided that (1) no Unused Fee shall accrue on the Revolving Commitment of a
Defaulting Lender so long as such Lender shall be a Defaulting Lender and
(2) any Unused Fee accrued with respect to the Revolving Commitment of a
Defaulting Lender during the period prior to the time such Lender became a
Defaulting Lender and unpaid at such time shall not be payable by the Borrower
so long as such Lender shall be a Defaulting Lender.  The Unused Fee shall be

 

52

--------------------------------------------------------------------------------


 

calculated quarterly in arrears, and if there is any change in the Unused Fee
Rate during any quarter, the actual daily amount shall be computed and
multiplied by the Unused Fee Rate separately for each period during such quarter
that such Unused Fee Rate was in effect.  For purposes hereof and the
calculation of the applicable Usage Percentage, Swingline Loans shall not be
counted toward or be considered as usage of the Aggregate Revolving Commitments.

 

(b)                                 Letter of Credit Fees.

 

(i)                                     Commercial and Standby Letter of Credit
Fees.  The Borrower shall pay to the Administrative Agent for the account of
each Lender in accordance with its Revolving Commitment Percentage a Letter of
Credit fee for each standby Letter of Credit equal to the Applicable Margin
multiplied by the daily maximum amount available to be drawn under such Letter
of Credit (collectively, the “Letter of Credit Fees”).  For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.3(i).  The Letter of Credit Fees shall be computed on a quarterly
basis in arrears, and shall be due and payable on the last Business Day of each
March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the expiration date
thereof and thereafter on demand; provided that (1) no Letter of Credit Fees
shall accrue in favor of a Defaulting Lender so long as such Lender shall be a
Defaulting Lender and (2) any Letter of Credit Fees accrued in favor of a
Defaulting Lender during the period prior to the time such Lender became a
Defaulting Lender and unpaid at such time shall not be payable by the Borrower
so long as such Lender shall be a Defaulting Lender.  If there is any change in
the Applicable Margin during any quarter, the daily maximum amount available to
be drawn under each standby Letter of Credit shall be computed and multiplied by
the Applicable Margin separately for each period during such quarter that such
Applicable Margin was in effect.  Notwithstanding anything to the contrary
contained herein, during the continuance of an Event of Default under Sections
9.1(f) and (g), all Letter of Credit Fees shall accrue at the Default Rate, and
during the continuance of an Event of Default other than an Event of Default
under Sections 9.1(f) or (g), then upon the request of the Required Lenders, all
Letter of Credit Fees shall accrue at the Default Rate.

 

(ii)                                  Fronting Fee and Documentary and
Processing Charges Payable to Issuing Bank.  The Borrower shall pay directly to
the Issuing Bank for its own account, on a quarterly basis in arrears, a
fronting fee with respect to each Letter of Credit, equal to the greater of
(x) a rate per annum of 0.125% multiplied by the average daily amount available
to be drawn under such Letter of Credit and (y) $1,500.  Such fronting fee shall
be due and payable on the last Business Day of each March, June, September and
December in respect of the most recently ended quarterly period (or portion
thereof, in the case of the first payment), commencing with the first such date
to occur after the issuance of such Letter of Credit, on its expiration date and
thereafter on demand.  For purposes of computing the daily amount available to
be drawn under any Letter of Credit, the amount of such Letter of Credit shall
be determined in accordance with Section 1.3(i).  In addition, the Borrower
shall pay directly to the Issuing Bank for its own account the customary
issuance, presentation, amendment, renewal, negotiation and other processing
fees, and other standard costs and charges, of the Issuing Bank relating to
letters of credit as from time to time in effect.  Such customary fees and
standard costs and charges are due and payable on demand and are nonrefundable.

 

(c)                                  Other Fees.  The Borrower shall pay to
Regions Capital Markets, a division of Regions Bank, and the Administrative
Agent, for their own respective

 

53

--------------------------------------------------------------------------------


 

accounts, fees in the amounts and at the times specified in the Fee Letter. 
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever, except to the extent set forth in the Fee Letter.

 

(d)                                 Tax Tracking Fee.  The Borrower agrees to
pay to the Administrative Agent a tax tracking fee (the “Tax Tracking Fee”) in
the initial amount of $250.00, and the Borrower agrees to pay an additional tax
tracking fee (the “Extension Tax Tracking Fee”) in the amount of $145.00 in the
event the Maturity Date is extended pursuant to Section 2.18.  The initial Tax
Tracking Fee will be paid to the Administrative Agent or withheld from the Loan
proceeds on the Closing Date, and the Extension Tax Tracking Fee shall be
payable on the Extension Effective Date.  The Tax Tracking Fee and the Extension
Tax Tracking Fee will reimburse the Administrative Agent for its cost of
verifying that property taxes due on the Real Estate Assets that constitute any
part of the Collateral are paid during the term of the Loans hereunder.

 

Section 2.11                             Prepayments/Commitment Reductions.

 

(a)                                 Voluntary Prepayments.

 

(i)                                     Any time and from time to time, the
Loans may be repaid in whole or in part without premium or penalty (subject to
Section 3.1):

 

(A)                               with respect to Base Rate Loans (including
Base Rate Loans referencing the LIBOR Index Rate), the Borrower may prepay any
such Loans on any Business Day in whole or in part, in an aggregate minimum
amount of $250,000 and integral multiples of $100,000 in excess of that amount;

 

(B)                               with respect to Adjusted LIBOR Rate Loans, the
Borrower may prepay any such Loans on any Business Day in whole or in part
(together with any amounts due pursuant to Section 3.1(c)) in an aggregate
minimum amount of $250,000 and integral multiples of $100,000 in excess of that
amount; and

 

(C)                               with respect to Swingline Loans, the Borrower
may prepay any such Loans on any Business Day in whole or in part in any amount;

 

(ii)                                  All such prepayments shall be made:

 

(A)                               upon written or telephonic notice on the date
of prepayment in the case of Base Rate Loans or Swingline Loans; and

 

(B)                               upon not less than three (3) Business Days’
prior written or telephonic notice in the case of Adjusted LIBOR Rate Loans;

 

in each case given to the Administrative Agent, or the Swingline Lender, as the
case may be, by 11:00 a.m. on the date required and, if given by telephone,
promptly confirmed in writing to the Administrative Agent (and the
Administrative Agent will promptly transmit such telephonic or original notice
for a Credit Extension by telefacsimile or telephone to each Lender).  Upon the
giving of any such notice, the principal amount of the Loans specified in such
notice shall become due and payable on the prepayment date specified therein. 
Any such voluntary prepayment shall be applied as specified in Section 2.12(a).

 

54

--------------------------------------------------------------------------------


 

(b)           Voluntary Commitment Reductions.

 

(i)            The Borrower may, from time to time upon not less than three
(3) Business Days’ prior written or telephonic notice confirmed in writing to
the Administrative Agent (which original written or telephonic notice the
Administrative Agent will promptly transmit by telefacsimile or telephone to
each applicable Lender), at any time and from time to time terminate in whole or
permanently reduce in part (i) the Revolving Commitments (ratably among the
Lenders in accordance with their respective commitment percentage thereof);
provided, (A) any such partial reduction of the Revolving Commitments shall be
in an aggregate minimum amount of $5,000,000 and integral multiples of
$1,000,000 in excess of that amount, (B) the Borrower shall not terminate or
reduce the Aggregate Revolving Commitments if, after giving effect thereto and
to any concurrent prepayments hereunder, the aggregate Outstanding Amount exceed
the Aggregate Revolving Commitments and (C) if, after giving effect to any
reduction of the Aggregate Revolving Commitments, the Letter of Credit Sublimit
and/or the Swingline Sublimit exceed the amount of the Aggregate Revolving
Commitments, the Letter of Credit Sublimit and/or the Swingline Sublimit, as
applicable, shall be automatically reduced by the amount of such excess.

 

(ii)                                  The Borrower’s notice to the
Administrative Agent shall designate the date (which shall be a Business Day) of
such termination or reduction and the amount of any partial reduction, and such
termination or reduction of the Revolving Commitments shall be effective on the
date specified in the Borrower’s notice and shall reduce the Revolving
Commitments of each Lender proportionately to its Revolving Commitment
Percentage thereof.

 

(c)                                  Mandatory Prepayments; Excess Outstanding
Amounts.

 

If at any time (A) the Outstanding Amount of Revolving Obligations shall exceed
the lesser of (x) the Aggregate Revolving Commitments or (y) the Borrowing Base,
in each case as of such time, (B) the Outstanding Amount of Letter of Credit
Obligations shall exceed the Letter of Credit Sublimit, or (C) the Outstanding
Amount of Swingline Loans shall exceed the Swingline Sublimit, immediate
prepayment will be made on or in respect of the Revolving Obligations in an
amount equal to such excess; provided, however, that, except with respect to
clause (B), Letter of Credit Obligations will not be Cash Collateralized
hereunder until the Revolving Loans and Swingline Loans have been paid in full.

 

Section 2.12                             Application of Prepayments.

 

Within each Loan, prepayments will be applied first to Base Rate Loans, then to
LIBOR Loans in direct order of Interest Period maturities.  In addition:

 

(a)                                 Voluntary Prepayments.  Voluntary
prepayments will be applied as specified by the Borrower.

 

(b)                                 Mandatory Prepayments.  Mandatory
prepayments under Section 2.11(c) above shall be applied to the respective
Revolving Obligations, as appropriate, but without a permanent reduction of the
aggregate Revolving Commitments, and shall be available for re-borrowing in
accordance with the terms hereof and of the other Credit Documents.

 

(c)                                  Prepayments on the Revolving Obligations
will be paid by the Administrative Agent to the Lenders ratably in accordance
with their respective interests therein (except for Defaulting Lenders where
their share will be applied as provided in Section 2.16(a) hereof).

 

55

--------------------------------------------------------------------------------


 

Section 2.13                             General Provisions Regarding Payments.

 

(a)                                 All payments by the Borrower of principal,
interest, fees and other Obligations hereunder or under any other Credit
Document shall be made in Dollars in immediately available funds, without
defense, recoupment, setoff or counterclaim, free of any restriction or
condition.  The Administrative Agent shall, and the Borrower hereby authorizes
the Administrative Agent to, debit a deposit account of the Borrower or any of
its Subsidiaries held with the Administrative Agent or any of its Affiliates and
designated for such purpose by the Borrower or such Subsidiary in order to cause
timely payment to be made to the Administrative Agent of all principal, interest
and fees due hereunder or under any other Credit Document (subject to sufficient
funds being available in its accounts for that purpose).

 

(b)                                 In the event that the Administrative Agent
is unable to debit a deposit account of the Borrower or any of its Subsidiaries
held with the Administrative Agent or any of its Affiliates in order to cause
timely payment to be made to the Administrative Agent of all principal, interest
and fees due hereunder or any other Credit Document (including because
insufficient funds are available in its accounts for that purpose), payments
hereunder and under any other Credit Document shall be delivered to the
Administrative Agent, for the account of the Lenders, not later than 2:00 p.m.
on the date due at the Principal Office of the Administrative Agent or via wire
transfer of immediately available funds to an account designated by the
Administrative Agent (or at such other location as may be designated in writing
by the Administrative Agent from time to time); for purposes of computing
interest and fees, funds received by the Administrative Agent after that time on
such due date shall be deemed to have been paid by the Borrower on the next
Business Day.

 

(c)                                  All payments in respect of the principal
amount of any Loan (other than voluntary repayments of Revolving Loans) shall be
accompanied by payment of accrued interest on the principal amount being repaid
or prepaid, and all such payments (and, in any event, any payments in respect of
any Loan on a date when interest is due and payable with respect to such Loan)
shall be applied to the payment of interest then due and payable before
application to principal.

 

(d)                                 The Administrative Agent shall promptly
distribute to each Lender at such address as such Lender shall indicate in
writing, such Lender’s applicable pro rata share of all payments and prepayments
of principal and interest due to such Lender hereunder, together with all other
amounts due with respect thereto, including all fees payable with respect
thereto, to the extent received by the Administrative Agent.

 

(e)                                  Notwithstanding the foregoing provisions
hereof, if any Conversion/Continuation Notice is withdrawn as to any Affected
Lender or if any Affected Lender makes Base Rate Loans in lieu of its pro rata
share of any Adjusted LIBOR Rate Loans, the Administrative Agent shall give
effect thereto in apportioning payments received thereafter.

 

(f)                                   Subject to the provisos set forth in the
definition of “Interest Period,” whenever any payment to be made hereunder shall
be stated to be due on a day that is not a Business Day, such payment shall be
made on the next succeeding Business Day and such extension of time shall be
included in the computation of the payment of interest hereunder or of the
Unused Fee hereunder, but such payment shall be deemed to have been made on the
date therefor for all other purposes hereunder.

 

(g)                                  The Administrative Agent may, but shall not
be obligated to, deem any payment by or on behalf of the Borrower hereunder that
is not made in same day funds prior to 2:00 p.m.

 

56

--------------------------------------------------------------------------------


 

to be a non-conforming payment.  Any such payment shall not be deemed to have
been received by the Administrative Agent until the later of (i) the time such
funds become available funds, and (ii) the applicable next Business Day.  The
Administrative Agent shall give prompt telephonic notice to the Borrower and
each applicable Lender (confirmed in writing) if any payment is non-conforming. 
Any non-conforming payment may constitute or become a Default or Event of
Default in accordance with the terms of Section 9.1(a).  Interest shall continue
to accrue on any principal as to which a non-conforming payment is made until
such funds become available funds (but in no event less than the period from the
date of such payment to the next succeeding applicable Business Day) at the
Default Rate (unless otherwise provided by the Required Lenders) from the date
such amount was due and payable until the date such amount is paid in full.

 

Section 2.14                             Sharing of Payments by Lenders.  If any
Lender shall, by exercising any right of setoff or counterclaim or otherwise,
obtain payment in respect of any principal of or interest on any of its Loans or
other obligations hereunder resulting in such Lender receiving payment of a
proportion of the aggregate amount of such Loans and accrued interest thereon or
other such obligations greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans and such other obligations of the other Lenders, or
make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and other amounts owing them; provided that:

 

(i)                                     if any such participations are purchased
and all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest; and

 

(ii)                                  the provisions of this Section shall not
be construed to apply to (A) any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), (B) any amounts
applied by the Swingline Lender to outstanding Swingline Loans, (C) any amounts
applied to Letter of Credit Obligations by the Issuing Bank or Swingline Loans
by the Swingline Lender, as appropriate, from Cash Collateral provided under
Section 2.15 or Section 2.16, or (D) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in Letter of Credit Obligations, Swingline Loans or
other obligations hereunder to any assignee or participant, other than to the
Borrower or any Subsidiary thereof (as to which the provisions of this
Section shall apply).

 

Each of the Credit Parties consents to the foregoing and agrees, to the extent
it may effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Credit
Party in the amount of such participation.

 

Section 2.15                             Cash Collateral.  At any time that
there shall exist a Defaulting Lender, within one (1) Business Day following the
written request of the Administrative Agent or the Issuing Bank (with a copy to
the Administrative Agent) the Borrower shall Cash Collateralize the Issuing
Bank’s Fronting Exposure with respect to such Defaulting Lender in an amount
sufficient to cover the applicable Fronting Exposure (after giving effect to
Section 2.16(a)(iv) and any Cash Collateral provided by the Defaulting Lender).

 

(a)                                 Grant of Security Interest.  The Borrower,
and to the extent provided by any Defaulting Lender, such Defaulting Lender,
hereby grants to the Administrative Agent, for the

 

57

--------------------------------------------------------------------------------


 

benefit of the Issuing Bank, and agrees to maintain, a perfected first priority
security interest in all such Cash Collateral as security for the Defaulting
Lenders’ obligation to fund participations in respect of Letter of Credit
Obligations, to be applied pursuant to clause (b) below.  If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent and the Issuing Bank as
herein provided (other than the Permitted Liens), or that the total amount of
such Cash Collateral is less than the applicable Fronting Exposure, the Borrower
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency (after giving effect to any Cash Collateral provided
by the Defaulting Lender).

 

(b)                                 Application.  Notwithstanding anything to
the contrary contained in this Agreement, Cash Collateral provided under this
Section 2.15 or Section 2.16 in respect of Letters of Credit shall be applied to
the satisfaction of the Defaulting Lender’s obligation to fund participations in
respect of Letter of Credit Obligations (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) for
which the Cash Collateral was so provided, prior to any other application of
such property as may otherwise be provided for herein.

 

(c)                                 Termination of Requirement.  Cash Collateral
(or the appropriate portion thereof) provided to reduce the Issuing Bank’s
Fronting Exposure shall no longer be required to be held as Cash Collateral
pursuant to this Section 2.15 following (i) the elimination of the applicable
Fronting Exposure (including by the termination of Defaulting Lender status of
the applicable Lender), or (ii) the determination by the Administrative Agent
and the Issuing Bank that there exists excess Cash Collateral; provided,
however, (x) Cash Collateral furnished by or on behalf of a Credit Party shall
not be released during the continuance of a Default or Event of Default (and
following application as provided in this Section 2.15 may be otherwise applied
in accordance with Section 9.3) but shall be released upon the cure, termination
or waiver of such Default or Event of Default in accordance with the terms of
this Agreement, and (y) the Person providing Cash Collateral and the Issuing
Bank or Swingline Lender, as applicable, may agree that Cash Collateral shall
not be released but instead held to support future anticipated Fronting Exposure
or other obligations.

 

Section 2.16                             Defaulting Lenders.

 

(a)                                 Defaulting Lender Adjustments. 
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law:

 

(i)                                     Waivers and Amendments.  Such Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in
Section 11.4(a)(iii).

 

(ii)                                   Defaulting Lender Waterfall. Any payment
of principal, interest, fees or other amount (other than fees which any
Defaulting Lender is not entitled to receive pursuant to Section 2.16(a)(iii))
received by the Administrative Agent for the account of such Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Section 9 or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 11.3), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by that Defaulting Lender to the

 

58

--------------------------------------------------------------------------------


 

Issuing Bank or the Swingline Lender hereunder; third, if so determined by the
Administrative Agent or requested by the Issuing Bank or the Swingline Lender,
to be held as Cash Collateral for future funding obligations of that Defaulting
Lender of any participation in any Swingline Loan or Letter of Credit; fourth,
as the Borrower may request (so long as no Default or Event of Default exists),
to the funding of any Loan in respect of which that Defaulting Lender has failed
to fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Loans under
this Agreement; sixth, to the payment of any amounts owing to the Lenders, the
Issuing Bank or the Swingline Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the Issuing Bank or the Swingline
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided,
that, if (x) such payment is a payment of the principal amount of any Loans or
Letter of Credit Borrowings in respect of which that Defaulting Lender has not
fully funded its appropriate share and (y) such Loans or Letter of Credit
Borrowings were made at a time when the conditions set forth in Section 5.2 were
satisfied or waived, such payment shall be applied solely to the pay the Loans
of, and Letter of Credit Borrowings owed to, all Non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of, or Letter of
Credit Borrowings owed to, that Defaulting Lender.  Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender or to post Cash Collateral pursuant
to this Section 2.16(a)(ii) shall be deemed paid to (and the underlying
obligations satisfied to the extent of such payment) and redirected by that
Defaulting Lender, and each Lender irrevocably consents hereto.

 

(iii)                               Certain Fees.

 

(A)                               Such Defaulting Lender shall not be entitled
to receive any Unused Fee, any fees with respect to Letters of Credit (except as
provided in clause (b) below) or any other fees hereunder for any period during
which that Lender is a Defaulting Lender (and the Borrower shall not be required
to pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender).

 

(B)                               Each Defaulting Lender shall be entitled to
receive Letter of Credit Fees for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Revolving Commitment
Percentage of the stated amount of Letters of Credit for which such Lender
(rather than the Borrower or any other Credit Party) has provided Cash
Collateral pursuant to Section 2.3(a), Section 2.15 or otherwise.

 

(C)                               With respect to any fee not required to be
paid to any Defaulting Lender pursuant to clause (A) or (B) above, the Borrower
shall (x) pay to each Non-Defaulting Lender that portion of any such fee
otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in Letter of Credit Obligations or Swingline Loans that
has been reallocated to such

 

59

--------------------------------------------------------------------------------


 

Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to the Issuing Bank
and Swingline Lender, as applicable, the amount of any such fee otherwise
payable to such Defaulting Lender to the extent allocable to the Issuing Bank’s
or Swingline Lender’s Fronting Exposure to such Defaulting Lender, and (z) not
be required to pay the remaining amount of any such fee.

 

(iv)                              Reallocation of Participations to Reduce
Fronting Exposure.  All or any part of such Defaulting Lender’s participation in
Letter of Credit Obligations and Swingline Loans shall be reallocated among the
Non-Defaulting Lenders in accordance with their respective Revolving Commitment
Percentages (calculated without regard to such Defaulting Lender’s Revolving
Commitment) but only to the extent that (x) the conditions set forth in
Section 5.2 are satisfied at the time of such reallocation (and, unless the
Borrower shall have otherwise notified the Administrative Agent at such time,
the Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at such time), and (y) such reallocation does not cause
the aggregate Outstanding Amount of Revolving Loans of such Lender together with
such Lender’s participation in Letter of Credit Obligations and Swingline Loans
at such time to exceed such Non-Defaulting Lender’s Revolving Commitment.  No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

 

(v)                                 Cash Collateral, Repayment of Swingline
Loans.  If the reallocation described in clause (iv) above cannot, or can only
partially, be effected, the Borrower shall, without prejudice to any right or
remedy available to it hereunder or under law, (x) first, prepay Swingline Loans
in an amount equal to the Swingline Lenders’ Fronting Exposure and (y) second,
Cash Collateralize the Issuing Bank’s Fronting Exposure in accordance with the
procedures set forth in Section 2.15.

 

(b)                                 Defaulting Lender Cure.  If the Borrower,
the Administrative Agent and the Swingline Lender and the Issuing Bank agree in
writing that a Lender is no longer a Defaulting Lender, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein (which may
include arrangements with respect to any Cash Collateral), that Lender will, to
the extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swingline Loans to be held pro rata by
the Lenders in accordance with the Revolving Commitments (without giving effect
to Section 2.16(a)(iv), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

 

(c)                                  New Swingline Loans/Letters of Credit.  So
long as any Lender is a Defaulting Lender, no Issuing Bank shall be required to
issue, extend, renew or increase any Letter of Credit unless it is satisfied
that the participations in the Letter of Credit Obligations related to any
existing Letters of Credit as well as the new, extended, renewed or increased
Letter of Credit has been or will be fully allocated among the Non-Defaulting
Lenders in a manner consistent with clause (a)(iv) above and such Defaulting
Lender shall not participate therein except to the extent

 

60

--------------------------------------------------------------------------------


 

such Defaulting Lender’s participation has been or will be fully Cash
Collateralized in accordance with Section 2.15.

 

(d)                                 Qualified Counterparties.  So long as any
Lender is a Defaulting Lender, such Lender shall not be a Swap Bank with respect
to any Swap Contract entered into while such Lender was a Defaulting Lender.

 

Section 2.17                             Removal or Replacement of Lenders.  If
(a) any Lender requests compensation under Section 3.2, (b) any Credit Party is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.3, (c) any Lender
gives notice of an inability to fund LIBOR Loans under Section 3.1(b), (d) any
Lender is a Defaulting Lender, or (e) any Lender (a “Non-Consenting Lender”)
does not consent (including by way of a failure to respond in writing to a
proposed amendment, consent or waiver by the date and time specified by the
Administrative Agent) to a proposed amendment, consent, change, waiver,
discharge or termination hereunder or with respect to any Credit Document that
has been approved by the Required Lenders, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate without recourse (in accordance with
and subject to the restrictions contained in, and consents required by,
Section 11.5, all of its interests, rights (other than its rights under
Section 3.2, Section 3.3 and Section 11.2) and obligations under this Agreement
and the related Credit Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

 

(i)                                     the Borrower shall have paid to the
Administrative Agent the assignment fee specified in Section 11.5(b)(iv);

 

(ii)                                  such Lender shall have received payment of
an amount equal to the outstanding principal of its Loans and participations in
Letter of Credit Borrowings, as applicable, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder and under the other Credit
Documents (including any amounts under Section 3.1(c)) from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

 

(iii)                               in the case of any such assignment resulting
from a claim for compensation under Section 3.2 or payments required to be made
pursuant to Section 3.3, such assignment is reasonably expected to result in a
reduction in such compensation or payments thereafter;

 

(iv)                              such assignment does not conflict with
Applicable Law; and

 

(v)                                 in the case of any such assignment resulting
from a Non-Consenting Lender’s failure to consent to a proposed amendment,
consent, change, waiver, discharge or termination, the successor replacement
Lender shall have consented to the proposed amendment, consent, change, waiver,
discharge or termination.

 

Each Lender agrees that in the event it, or its interests in the Loans and
obligations hereunder, shall become subject to the replacement and removal
provisions of this Section, it will cooperate with the Borrower and the
Administrative Agent to give effect to the provisions hereof, including
execution and delivery of an Assignment Agreement in connection therewith, but
the replacement and removal provisions of this Section shall be effective
regardless of whether an Assignment Agreement shall have been given.

 

61

--------------------------------------------------------------------------------


 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

Section 2.18                             Extension of Maturity Date.

 

(a)                                 Request for Extension.  The Borrower may, by
written notice (the “Extension Notice”) to the Administrative Agent (who shall
promptly notify the Lenders) not earlier than 120 days and not later than 60
days prior to the Maturity Date, make a one-time request that each Lender extend
the Maturity Date for an additional year from the Maturity Date then in effect,
such extension to be irrevocably granted on the date (the “Extension Effective
Date”) that each of the conditions set forth in this Section 2.18 have been
satisfied.  Upon the satisfaction of each of the conditions set forth in this
Section 2.18, the Extension Effective Date shall occur and the Maturity Date
then in effect shall be extended for one (1) additional year.

 

(b)                                 Conditions to Effectiveness of Extension. 
Subject to the provisions of the foregoing clause (a), the extension of the
Maturity Date pursuant to this Section shall not be effective with respect to
any Lender unless:

 

(i)                                     no Default or Event of Default has
occurred and is continuing on the Extension Effective Date;

 

(ii)                                  the representations and warranties
contained in Section 4 and the other Credit Documents are true and correct in
all material respects on and as of the Extension Effective Date, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct in all material respects as of
such earlier date, and except that for purposes of this Section 2.18, the
representations and warranties contained in subsections (a) and (b) of
Section 6.7 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 7.1;

 

(iii)                               no material adverse change in the financial
condition of the Borrower and its Subsidiaries, or any Guarantor and its
Subsidiaries, taken as a whole, shall have occurred prior to or on the Extension
Effective Date;

 

(iv)                              the Administrative Agent shall have received,
at the sole expense of the Borrower, a new or updated Appraisal with respect to
each of the Borrowing Base Real Properties to the extent that the most recently
delivered Appraisal with respect to such Borrowing Base Real Property is or
would be more than twelve (12) calendar months old as of the Maturity Date in
effect prior to the Extension Effective Date;

 

(v)                                 the Borrowers shall pay to the
Administrative Agent (for the benefit of the Lenders) on the Extension Effective
Date a fee (to be shared among and paid to the Lenders based upon their
Revolving Commitment Percentages of the Aggregate Revolving Commitments) equal
to the product of (i) 0.25% multiplied by (ii) the then Aggregate Revolving
Commitments; and

 

(vi)                              The Administrative Agent shall have received
the Extension Tax Tracking Fee pursuant to Section 2.10(d).

 

(c)                                  Conflicting Provisions.  This Section shall
supersede any provisions in Section 11.4 to the contrary.

 

62

--------------------------------------------------------------------------------


 

Section 2.19                             Increase in Commitments.

 

(a)                                 Request for Increase.  Provided there exists
no Default or Event of Default, upon notice to the Administrative Agent (which
shall promptly notify the Lenders), the Borrower may, from time to time during
the period beginning on the Closing Date and ending on the date that is eighteen
(18) months following the Closing Date, request an increase in the Aggregate
Revolving Commitments by an amount (for all such requests) not exceeding
$175,000,000 (to a maximum amount of Aggregate Revolving Commitments equal to
$250,000,000); provided that (i) any such request for an increase shall be in a
minimum amount of $10,000,000 and in whole increments of $5,000,000 in excess
thereof, and (ii) the Borrower may make a maximum of four (4) such requests.  At
the time of sending any notice of such requested increase in the Aggregate
Revolving Commitments, the Borrower (in consultation with the Administrative
Agent) shall specify the time period within which each Lender is requested to
respond (which shall in no event be less than ten (10) Business Days from the
date of delivery of such notice to the Lenders).

 

(b)                                 Lender Elections to Increase.  Each Lender
may decline or elect to participate in such requested increase in the Aggregate
Revolving Commitments in its sole discretion, and each Lender shall notify the
Administrative Agent within such time period whether or not it agrees to
increase its Revolving Commitment and, if so, whether by an amount equal to,
greater than, or less than its Revolving Commitment Percentage of such requested
increase (based on such Lender’s Revolving Commitments and the Aggregate
Revolving Commitments in effect immediately prior to the effectiveness of any
such increase).  Any Lender not responding within such time period shall be
deemed to have declined to increase its Revolving Commitment.

 

(c)                                  Notification by Administrative Agent;
Additional Lenders.  The Administrative Agent shall notify the Borrower and each
Lender of the Lenders’ responses to each request made hereunder.  To achieve the
full amount (or any lesser amount acceptable to the Borrower and the
Administrative Agent) of a requested increase (in the event that the aggregate
amount of increases in individual Revolving Commitments by then-existing Lenders
is less than the aggregate amount of the requested increase) and subject to the
approval of the Borrower, Administrative Agent, the Lead Arranger, the Issuing
Bank and the Swingline Lender (which approvals shall not be unreasonably
withheld), the Borrower, the Administrative Agent or the Lead Arranger (or any
of the them) may also invite additional Eligible Assignees to become Lenders
pursuant to a joinder agreement and/or commitment agreements in form and
substance reasonably satisfactory to the Administrative Agent and its counsel. 
To the extent that the joinder or commitment agreements described above provide
for an applicable margin of, and/or commitment or unused fee for, additional
Revolving Commitments greater than the Applicable Margin and/or Unused Fee with
respect to the existing Revolving Commitments at such time, the Applicable
Margin and/or the Unused Fee (as applicable) for the existing Revolving
Commitments shall be increased automatically (without the consent of the
Required Lenders) such that the Applicable Margin and/or the Unused Fee (as
applicable) for such existing Revolving Commitments is not less than the
applicable margin and/or the commitment or unused fee (as applicable) for such
additional Revolving Commitments.

 

(d)                                 Effective Date and Allocations.  If the
Aggregate Revolving Commitments are increased in accordance with this Section,
the Administrative Agent and the Borrower shall determine the effective date
(the “Increase Effective Date”) and the final allocation of such increase.  The
Administrative Agent shall promptly notify the Borrower and the Lenders of the
final allocation of such increase and the Increase Effective Date.

 

(e)                                  Conditions to Effectiveness of Increase. 
As a condition precedent to each such increase in the Aggregate Revolving
Commitments, the Borrower shall deliver to the

 

63

--------------------------------------------------------------------------------


 

Administrative Agent (x) a certificate of each Credit Party dated as of the
Increase Effective Date signed by a Authorized Officer of such Credit Party
(i) certifying and attaching the resolutions adopted by such Credit Party
approving or consenting to such increase, and (ii) in the case of the Borrower,
certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Section 6 and the other Credit
Documents are true and correct in all material respects on and as of the
Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects as of such earlier date, and except that
for purposes of this Section 2.19, the representations and warranties contained
in subsections (a), (b) and (c) of Section 6.7 shall be deemed to refer to the
most recent statements furnished pursuant to clauses (a), (b) and (d),
respectively, of Section 7.1, and (B) no Default or Event of Default exists as
of the Increase Effective Date, and (y) such new or additional Notes payable to
each of the Lenders as are required to be delivered pursuant to Section 2.5(b). 
The Borrower shall prepay any Revolving Loans outstanding on the Increase
Effective Date (and pay any additional amounts required pursuant to
Section 3.1(c)) to the extent necessary to keep the outstanding Revolving Loans
ratable with any revised Revolving Commitment Percentages arising from any
non-ratable increase in the Aggregate Revolving Commitments under this Section,
and each Credit Party shall execute and deliver such documents or instruments as
the Administrative Agent may require to evidence such increase in Revolving
Commitments and to ratify each such Credit Party’s continuing obligations
hereunder and under the other Credit Documents.

 

(f)                                   Conflicting Provisions.  This
Section shall supersede any provisions in Section 11.4 to the contrary.

 

Section 3                                             YIELD PROTECTION

 

Section 3.1                                    Making or Maintaining LIBOR
Loans.

 

(a)                                 Inability to Determine Applicable Interest
Rate.  In the event that the Administrative Agent shall have determined (which
determination shall be final and conclusive and binding upon all parties
hereto), on any Interest Rate Determination Date or any Index Rate Determination
Date with respect to any LIBOR Loans that, by reason of circumstances affecting
the London interbank market, adequate and fair means do not exist for
ascertaining the interest rate applicable to such LIBOR Loans on the basis
provided for in the definition of Adjusted LIBOR Rate or LIBOR Index Rate, as
applicable, the Administrative Agent shall on such date give notice (by
telefacsimile or by telephone confirmed in writing) to the Borrower and each
Lender of such determination, whereupon (i) no Loans may be made as, or
converted to, LIBOR Loans until such time as the Administrative Agent notifies
the Borrower and the Lenders that the circumstances giving rise to such notice
no longer exist, and (ii) any Funding Notice or Conversion/Continuation Notice
given by the Borrower with respect to the Loans in respect of which such
determination was made shall be deemed to be rescinded by the Borrower and such
Loans shall be automatically made or continued as, or converted to, as
applicable, Base Rate Loans without reference to the LIBOR Index Rate component
of the Base Rate.

 

(b)                                 Illegality or Impracticability of LIBOR
Loans.  In the event that on any date any Lender shall have determined (which
determination shall be final and conclusive and binding upon all parties hereto
but shall be made only after consultation with the Borrower and the
Administrative Agent) that the making, maintaining or continuation of its LIBOR
Loans (i) has become unlawful as a result of compliance by such Lender in good
faith with any law, treaty, governmental rule, regulation, guideline or order
(or would conflict with any such treaty, governmental rule, regulation,
guideline or order not having the force of law even though the failure to comply
therewith would not be unlawful), or (ii) has become impracticable, as a result

 

64

--------------------------------------------------------------------------------


 

of contingencies occurring after the date hereof which materially and adversely
affect the London interbank market or the position of such Lender in that
market, then, and in any such event, such Lender shall be an “Affected Lender”
and it shall on that day give notice (by telefacsimile or by telephone confirmed
in writing) to the Borrower and the Administrative Agent of such determination
(which notice the Administrative Agent shall promptly transmit to each other
Lender).  Thereafter (1) the obligation of the Affected Lender to make Loans as,
or to convert Loans to, LIBOR Loans shall be suspended until such notice shall
be withdrawn by the Affected Lender, (2) to the extent such determination by the
Affected Lender relates to a LIBOR Loan then being requested by the Borrower
pursuant to a Funding Notice or a Conversion/Continuation Notice, the Affected
Lender shall make such Loan as (or continue such Loan as or convert such Loan
to, as the case may be) a Base Rate Loan without reference to the LIBOR Index
Rate component of the Base Rate, (3) the Affected Lender’s obligation to
maintain its outstanding LIBOR Loans (the “Affected Loans”) shall be terminated
at the earlier to occur of the expiration of the Interest Period then in effect
with respect to the Affected Loans or when required by law, and (4) the Affected
Loans shall automatically convert into Base Rate Loans without reference to the
LIBOR Index Rate component of the Base Rate on the date of such termination. 
Notwithstanding the foregoing, to the extent a determination by an Affected
Lender as described above relates to a LIBOR Loan then being requested by the
Borrower pursuant to a Funding Notice or a Conversion/Continuation Notice, the
Borrower shall have the option, subject to the provisions of Section 3.1(a), to
rescind such Funding Notice or Conversion/Continuation Notice as to all Lenders
by giving notice (by telefacsimile or by telephone confirmed in writing) to the
Administrative Agent of such rescission on the date on which the Affected Lender
gives notice of its determination as described above (which notice of rescission
the Administrative Agent shall promptly transmit to each other Lender).  Except
as provided in the immediately preceding sentence, nothing in this
Section 3.1(b) shall affect the obligation of any Lender other than an Affected
Lender to make or maintain Loans as, or to convert Loans to, LIBOR Loans in
accordance with the terms hereof.

 

(c)                                  Compensation for Breakage or
Non-Commencement of Interest Periods.  The Borrower shall compensate each
Lender, upon written request by such Lender (which request shall set forth the
basis for requesting such amounts), for all reasonable out-of-pocket losses,
expenses and liabilities (including any interest paid or calculated to be due
and payable by such Lender to lenders of funds borrowed by it to make or carry
its Adjusted LIBOR Rate Loans and any loss, expense or liability sustained by
such Lender in connection with the liquidation or re-employment of such funds
but excluding loss of anticipated profits) which such Lender sustains:  (i) if
for any reason (other than a default by such Lender) a borrowing of any Adjusted
LIBOR Rate Loans does not occur on a date specified therefor in a Funding Notice
or a telephonic request for borrowing, or a conversion to or continuation of any
Adjusted LIBOR Rate Loans does not occur on a date specified therefor in a
Conversion/Continuation Notice or a telephonic request for conversion or
continuation; (ii) if any prepayment or other principal payment of, or any
conversion of, any of its Adjusted LIBOR Rate Loans occurs on any day other than
the last day of an Interest Period applicable to that Loan (whether voluntary,
mandatory, automatic, by reason of acceleration, or otherwise), including as a
result of an assignment in connection with the replacement of a Lender pursuant
to Section 3.4(b); or (iii) if any prepayment of any of its Adjusted LIBOR Rate
Loans is not made on any date specified in a notice of prepayment given by the
Borrower.

 

(d)                                 Booking of LIBOR Loans.  Any Lender may
make, carry or transfer LIBOR Loans at, to, or for the account of any of its
branch offices or the office of an Affiliate of such Lender.

 

65

--------------------------------------------------------------------------------


 

(e)                                  Assumptions Concerning Funding of Adjusted
LIBOR Rate Loans.  Calculation of all amounts payable to a Lender under this
Section 3.1 and under Section 3.2 shall be made as though such Lender had
actually funded each of its relevant Adjusted LIBOR Rate Loans through the
purchase of a LIBOR deposit bearing interest at the rate obtained pursuant to
clause (i) of the definition of Adjusted LIBOR Rate in an amount equal to the
amount of such Adjusted LIBOR Rate Loans and having a maturity comparable to the
relevant Interest Period and through the transfer of such LIBOR deposit from an
offshore office of such Lender to a domestic office of such Lender in the United
States of America; provided, however, each Lender may fund each of its Adjusted
LIBOR Rate Loans in any manner it sees fit and the foregoing assumptions shall
be utilized only for the purposes of calculating amounts payable under this
Section 3.1 and under Section 3.2.

 

(f)                                   Certificates for Reimbursement.  A
certificate of a Lender setting forth in reasonable detail the amount or amounts
necessary to compensate such Lender, as specified in paragraph (c) of this
Section and the circumstances giving rise thereto shall be delivered to the
Borrower and shall be conclusive absent manifest error.  In the absence of any
such manifest error, the Borrower shall pay such Lender or the Issuing Bank, as
the case may be, the amount shown as due on any such certificate within ten
(10) Business Days after receipt thereof.

 

(g)                                  Delay in Requests.  The Borrower shall not
be required to compensate a Lender pursuant to this Section for any such amounts
incurred more than six (6) months prior to the date that such Lender delivers to
the Borrower the certificate referenced in Section 3.1(f).

 

Section 3.2                                    Increased Costs.

 

(a)                                 Increased Costs Generally.  If any Change in
Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except any reserve requirement
reflected in the Adjusted LIBOR Rate) or the Issuing Bank;

 

(ii)                                  subject any Recipient to any Taxes (other
than (A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of
the definition of Excluded Taxes and (C) Connection Income Taxes) on its loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or

 

(iii)                               impose on any Lender or the Issuing Bank or
the London interbank market any other condition, cost or expense (other than
Taxes) affecting this Agreement or Loans made by such Lender or any Letter of
Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, the Issuing Bank or such other Recipient of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender, Issuing Bank or
other Recipient hereunder (whether of principal, interest or any other amount)
then, upon request of such Lender, Issuing Bank or other Recipient, the Borrower
will pay to such Lender, Issuing Bank or other Recipient, as the case may be,
such additional amount or amounts as will reasonably compensate

 

66

--------------------------------------------------------------------------------


 

such Lender, Issuing Bank or other Recipient, as the case may be, for such
additional costs incurred or reduction suffered.

 

(b)                                 Capital Requirements.  If any Lender, the
Issuing Bank or the Swingline Lender (for purposes hereof, may be referred to
collectively as “the Lenders” or a “Lender”) determines that any Change in Law
affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company, if any, as a consequence of this Agreement,
the commitments of such Lender hereunder or the Loans made by, or participations
in Letters of Credit and Swingline Loans held by, such Lender, or the Letters of
Credit issued by the Issuing Bank, to a level below that which such Lender or
such Lender’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s policies and the policies of such
Lender’s holding company with respect to capital adequacy), then from time to
time the Borrower will pay to such Lender, as the case may be, such additional
amount or amounts as will compensate such Lender or such Lender’s holding
company for any such reduction suffered.

 

(c)                                  Certificates for Reimbursement.  A
certificate of a Lender or an Issuing Bank setting forth in reasonable detail
the amount or amounts necessary to compensate such Lender or the Issuing Bank or
its holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section and the circumstances giving rise thereto shall be delivered to the
Borrower and shall be conclusive absent manifest error.  In the absence of any
such manifest error, the Borrower shall pay such Lender or the Issuing Bank, as
the case may be, the amount shown as due on any such certificate within ten
(10) Business Days after receipt thereof.

 

(d)                                 Delay in Requests.  Failure or delay on the
part of any Lender or the Issuing Bank to demand compensation pursuant to this
Section shall not constitute a waiver of such Lender’s or the Issuing Bank’s
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender or an Issuing Bank pursuant to this Section for
any increased costs incurred or reductions suffered more than six (6) months
prior to the date that such Lender or the Issuing Bank, as the case may be,
delivers to the Borrower the certificate referenced in Section 3.2(c) and
notifies the Borrower of such Lender’s or the Issuing Bank’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof).

 

Section 3.3                                    Taxes.

 

(a)                                 Issuing Bank.  For purposes of this
Section 3.3, the term “Lender” shall include the Issuing Bank.

 

(b)                                 Payments Free of Taxes; Obligation to
Withhold; Payments on Account of Taxes.  Any and all payments by or on account
of any obligation of any Credit Party hereunder or under any other Credit
Document shall be made without deduction or withholding for any Taxes, except as
required by Applicable Law.  If any Applicable Law (as determined in the good
faith discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Credit Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section) the

 

67

--------------------------------------------------------------------------------


 

applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

(c)                                  Payment of Other Taxes by the Credit
Parties.  The Credit Parties shall timely pay to the relevant Governmental
Authority in accordance with Applicable Law, or at the option of the
Administrative Agent timely reimburse it for the payment of, any Other Taxes.

 

(d)                                 Tax Indemnification.  (i)  The Credit
Parties shall jointly and severally indemnify each Recipient within ten
(10) Business Days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of any such
payment or liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

 

(ii)                                  Each Lender shall severally indemnify the
Administrative Agent within ten (10) Business Days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that any Credit Party has not already indemnified the Administrative Agent for
such Indemnified Taxes and without limiting the obligation of the Credit Parties
to do so), (ii) any Taxes attributable to such Lender’s failure to comply with
the provisions of Section 11.5(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any
Credit Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority.  A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender  under any Credit Document or otherwise payable by the
Administrative Agent to the Lender  from any other source against any amount due
to the Administrative Agent under this clause (ii).

 

(e)                                  Evidence of Payments.  As soon as
practicable after any payment of Taxes by any Credit Party to a Governmental
Authority pursuant to this Section, such Credit Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of a return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(f)                                   Status of Lenders; Tax Documentation. 
(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Credit Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in clauses (ii)(A), (ii)(B) and

 

68

--------------------------------------------------------------------------------


 

(ii)(D) below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

 

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

 

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

 

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Credit Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Credit Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

 

(ii) executed originals of IRS Form W-8ECI;

 

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit 3.3-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS
Form W-8BEN; or

 

(iv) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit 3.3-2 or
Exhibit 3.3-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit 3.3-4 on
behalf of each such direct and indirect partner;

 

(C)  any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent),

 

69

--------------------------------------------------------------------------------


 

executed originals of any other form prescribed by Applicable Law as a basis for
claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by Applicable Law to permit the Borrower or the Administrative Agent to
determine the withholding or deduction required to be made; and

 

(D) if a payment made to a Lender under any Credit Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by Applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(g)                                  Treatment of Certain Refunds.  Unless
required by Applicable Law, at no time shall the Administrative Agent have any
obligation to file for or otherwise pursue on behalf of a Lender, or have any
obligation to pay to any Lender, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of the indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

(i)                                     Survival.  Each party’s obligations
under this Section 3.3 shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all obligations under any Credit Document.

 

70

--------------------------------------------------------------------------------


 

Section 3.4                                    Mitigation Obligations;
Designation of a Different Lending Office.  (a)  Designation of a Different
Lending Office.  If any Lender requests compensation under Section 3.2, or
requires the Borrower to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.3, then such Lender shall (at the request of the Borrower) use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.2 or Section 3.3, as the case may be, in the
future, and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

(b)                                 Replacement of Lenders.  If any Lender
requests compensation under Section 3.2, or if the Borrower is required to pay
any Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.3 and, in each
case, such Lender has declined or is unable to designate a different lending
office in accordance with Section 3.4(a), or if any Lender is a Defaulting
Lender or a Non-Consenting Lender, then the Borrower may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by,
Section 11.5), all of its interests, rights (other than its existing rights to
payments pursuant to Section 3.2 or Section 3.3) and obligations under this
Agreement and the related Credit Documents to an Eligible Assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that:

 

(i)                                     the Borrower shall have paid to the
Administrative Agent the assignment fee (if any) specified in Section 11.5;

 

(ii)                                  such Lender shall have received payment of
an amount equal to the outstanding principal of its Loans and participations in
Letter of Credit Borrowings, accrued interest thereon, accrued fees and all
other amounts payable to it hereunder and under the other Credit Documents
(including any amounts under Section 3.1) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

 

(iii)                               in the case of any such assignment resulting
from a claim for compensation under Section 3.2 or payments required to be made
pursuant to Section 3.3, such assignment will result in a reduction in such
compensation or payments thereafter;

 

(iv)                              such assignment does not conflict with
Applicable Law; and

 

(v)                                 in the case of any assignment resulting from
a Lender becoming a Non-Consenting Lender, the applicable assignee shall have
consented to the applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

71

--------------------------------------------------------------------------------


 

Section 4                                             GUARANTY

 

Section 4.1.                                 The Guaranty.

 

Each of the Guarantors hereby jointly and severally guarantees to each Lender,
each Swap Bank, each Treasury Management Bank, and the Administrative Agent as
hereinafter provided, as primary obligor and not as surety, the prompt payment
of the Obligations in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory Cash Collateralization or otherwise)
strictly in accordance with the terms thereof.  The Guarantors hereby further
agree that if any of the Obligations are not paid in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, as a mandatory Cash
Collateralization or otherwise), the Guarantors will, jointly and severally,
promptly pay the same, without any demand or notice whatsoever, and that in the
case of any extension of time of payment or renewal of any of the Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
as a mandatory prepayment, by acceleration, as a mandatory Cash
Collateralization or otherwise) in accordance with the terms of such extension
or renewal.

 

Notwithstanding any provision to the contrary contained herein or in any other
of the Credit Documents, Swap Contracts or Treasury Management Agreements,
(a) the obligations of each Guarantor under this Agreement and the other Credit
Documents shall be limited to an aggregate amount equal to the largest amount
that would not render such obligations subject to avoidance under the Debtor
Relief Laws or any comparable provisions of any applicable state law and (b) no
Guarantor shall be deemed under this Section 4 to be a guarantor of any
Obligations arising under any Swap Contracts if such Guarantor was not an
“Eligible Contract Participant” as defined in § 1a(18) of the Commodity Exchange
Act, as further defined and modified by the final rules issued jointly by the
Commodity Futures Trading Commission and the SEC as published in 77 FR 30596
(May 23, 2012) (as amended, modified or replaced from time to time,
collectively, with the Commodity Exchange Act, the “ECP Rules”), at the time the
guaranty of such obligations was entered into, and at such other relevant time
or time as provided in the ECP Rules or otherwise, and to the extent that the
providing of such guaranty by such Guarantor would violate the ECP Rules or any
other Applicable Law or regulation; provided however that in determining whether
any Guarantor is an “Eligible Contract Participant” under the ECP Rules, the
guaranty of the Obligations of such Guarantor under this Article IV by a
Guarantor that qualifies as an “Eligible Contract Participant” under §
1a(18)(A)(v)(I) of the Commodity Exchange Act shall be taken into account.

 

Section 4.2                                    Obligations Unconditional.

 

The obligations of the Guarantors under Section 4.1 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Credit Documents, Swap Contracts or
Treasury Management Agreements, or any other agreement or instrument referred to
therein, or any substitution, release, impairment or exchange of any other
guarantee of or security for any of the Obligations, and, to the fullest extent
permitted by Applicable Law, irrespective of any law or regulation or other
circumstance whatsoever which might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor, it being the intent of this
Section 4.2 that the obligations of the Guarantors hereunder shall be absolute
and unconditional under any and all circumstances.  Each Guarantor agrees that
such Guarantor shall have no right of subrogation, indemnity, reimbursement or
contribution against the Borrower or any other Guarantor for amounts paid under
this Section 4 until the Termination Date.  Without limiting the generality of
the foregoing, it is agreed that, to the fullest extent permitted by law, the
occurrence of any one or more of the following shall not alter or impair the
liability of any Guarantor hereunder, which shall remain absolute and
unconditional as described above:

 

(a)                                 at any time or from time to time, without
notice to any Guarantor, the time for any performance of or compliance with any
of the Obligations shall be extended, or such performance or compliance shall be
waived;

 

72

--------------------------------------------------------------------------------


 

(b)                                 any of the acts mentioned in any of the
provisions of any of the Credit Documents, any Swap Contract between any Credit
Party and any Swap Bank, or any Treasury Management Agreement between any Credit
Party and any Treasury Management Bank, or any other agreement or instrument
referred to in the Credit Documents, such Swap Contracts or such Treasury
Management Agreements shall be done or omitted;

 

(c)                                  the maturity of any of the Obligations
shall be accelerated, or any of the Obligations shall be modified, supplemented
or amended in any respect, or any right under any of the Credit Documents, any
Swap Contract between any Credit Party and any Swap Bank or any Treasury
Management Agreement between any Credit Party and any Treasury Management Bank,
or any other agreement or instrument referred to in the Credit Documents, such
Swap Contracts or such Treasury Management Agreements shall be waived or any
other guarantee of any of the Obligations or any security therefor shall be
released, impaired or exchanged in whole or in part or otherwise dealt with;

 

(d)                                 any Lien granted to, or in favor of, the
Administrative Agent or any Lender or Lenders as security for any of the
Obligations shall fail to attach or be perfected; or

 

(e)                                  any of the Obligations shall be determined
to be void or voidable (including, without limitation, for the benefit of any
creditor of any Guarantor) or shall be subordinated to the claims of any Person
(including, without limitation, any creditor of any Guarantor).

 

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any Lender
exhaust any right, power or remedy or proceed against any Person under any of
the Credit Documents, any Swap Contract between any Credit Party and any Swap
Bank or any Treasury Management Agreement between any Credit Party and any
Treasury Management Bank, or any other agreement or instrument referred to in
the Credit Documents, such Swap Contracts or such Treasury Management
Agreements, or against any other Person under any other guarantee of, or
security for, any of the Obligations.

 

Section 4.3                                    Reinstatement.

 

The obligations of the Guarantors under this Section 4 shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise, and each Guarantor
agrees that it will indemnify the Administrative Agent and each Lender on demand
for all reasonable costs and expenses (including, without limitation, the fees,
charges and disbursements of counsel) incurred by the Administrative Agent or
such Lender in connection with such rescission or restoration, including any
such costs and expenses incurred in defending against any claim alleging that
such payment constituted a preference, fraudulent transfer or similar payment
under any bankruptcy, insolvency or similar law.

 

Section 4.4                                    Certain Additional Waivers.

 

Each Guarantor agrees that such Guarantor shall have no right of recourse to
security for the Obligations, except through the exercise of rights of
subrogation pursuant to Section 4.2 and through the exercise of rights of
contribution pursuant to Section 4.6.

 

73

--------------------------------------------------------------------------------


 

Section 4.5                                    Remedies.

 

The Guarantors agree that, to the fullest extent permitted by law, as between
the Guarantors, on the one hand, and the Administrative Agent and the Lenders,
on the other hand, the Obligations may be declared to be forthwith due and
payable as provided in Section 9.2 (and shall be deemed to have become
automatically due and payable in the circumstances provided in said Section 9.2)
for purposes of Section 4.1 notwithstanding any stay, injunction or other
prohibition preventing such declaration (or preventing the Obligations from
becoming automatically due and payable) as against any other Person and that, in
the event of such declaration (or the Obligations being deemed to have become
automatically due and payable), the Obligations (whether or not due and payable
by any other Person) shall forthwith become due and payable by the Guarantors
for purposes of Section 4.1.  The Guarantors acknowledge and agree that their
obligations hereunder are secured in accordance with the terms of the Collateral
Documents and that, subject to Section 10.10(c), the Lenders may exercise their
remedies thereunder in accordance with the terms thereof.

 

Section 4.6                                    Rights of Contribution.

 

The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under Applicable Law.  Such contribution rights shall be
subordinate and subject in right of payment to the obligations of such
Guarantors under the Credit Documents and no Guarantor shall exercise such
rights of contribution until the Termination Date.

 

Section 4.7                                    Guarantee of Payment; Continuing
Guarantee.

 

The guarantee in this Section 4 is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to all Obligations whenever arising.

 

Section 4.8                                    Keepwell.

 

Each Credit Party that is a Qualified ECP Guarantor at the time the Guaranty or
the grant of a Lien under the Credit Documents, in each case, by any Specified
Credit Party becomes effective with respect to any Swap Obligation, hereby
jointly and severally, absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support to each Specified Credit Party with respect
to such Swap Obligation as may be needed by such Specified Credit Party from
time to time to honor all of its obligations under the Credit Documents in
respect of such Swap Obligation (but, in each case, only up to the maximum
amount of such liability that can be hereby incurred without rendering such
Qualified ECP Guarantor’s obligations and undertakings under this Section 4
voidable under Applicable Law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount).  The obligations and undertakings of
each Qualified ECP Guarantor under this Section shall remain in full force and
effect until the Termination Date.  Each Credit Party intends this Section to
constitute, and this Section shall be deemed to constitute, a guarantee of the
obligations of, and a “keepwell, support, or other agreement” for the benefit
of, each Specified Credit Party for all purposes of the Commodity Exchange Act
or any regulations promulgated thereunder.

 

Section 5                                             CONDITIONS PRECEDENT

 

Section 5.1                                    Conditions Precedent to Initial
Credit Extensions.  The obligation of each Lender to make a Credit Extension on
the Closing Date is subject to the satisfaction of the following conditions on
or before the Closing Date:

 

(a)                                 Executed Credit Documents.  Receipt by the
Administrative Agent of fully executed counterparts of the following:

 

74

--------------------------------------------------------------------------------


 

(i)                                     this Agreement.

 

(ii)                                  a Revolving Loan Note in favor of each
Lender requesting a Note.

 

(iii)                               a Pledge and Security Agreement encumbering
the Capital Stock of each Credit Party held by any other Credit Party (to the
extent such Capital Stock is required to be pledged under Section 7.12(a)).

 

(iv)                              [Reserved].

 

(v)                                 a Mortgage with respect to each Borrowing
Base Real Property (if any), together, in each case, with the Borrowing Base
Real Property Deliverables related thereto.

 

(vi)                              each of the other Credit Documents which is to
be executed on the Closing Date, in each case in form and substance reasonably
satisfactory to the Administrative Agent and the Lenders and duly executed by
the appropriate parties thereto.

 

(b)                                 Organizational Documents.  Receipt by the
Administrative Agent of the following:

 

(i)                                     Charter Documents.  Copies of articles
of incorporation, certificate of organization or formation, or other like
document for each of the Credit Parties certified as of a recent date by the
appropriate Governmental Authority.

 

(ii)                                  Organizational Documents Certificate. 
(i) Copies of bylaws, operating agreement, partnership agreement or like
document, (ii) copies of resolutions approving the transactions contemplated in
connection with the financing and authorizing execution and delivery of the
Credit Documents, and (iii) incumbency certificates, for each of the Credit
Parties, in each case certified by an Authorized Officer in form and substance
reasonably satisfactory to the Administrative Agent.

 

(iii)                               Good Standing Certificate.  Copies of
certificates of good standing, existence or other like document for each of the
Credit Parties, dated as of a recent date, from the appropriate Governmental
Authority of its jurisdiction of formation or organization.

 

(iv)                              Closing Certificate.  A certificate from an
Authorized Officer of the Borrower, in form and substance reasonably
satisfactory to the Administrative Agent, confirming, among other things,
(A) all consents, approvals, authorizations, registrations, or filings required
to be made or obtained by the Borrower and the other Credit Parties, if any, in
connection with this Agreement and the other Credit Documents and the
transactions contemplated herein and therein have been obtained and are in full
force and effect, (B) no investigation or inquiry by any Governmental Authority
regarding this Agreement and the other Credit Documents and the transactions
contemplated herein and therein is ongoing, (C) since the date of the
most-recent financial statements for the Borrower, there has been no event or
circumstance which could be reasonably expected to have a Material Adverse
Effect, (D) the most recent financial statements were prepared in accordance
with GAAP consistently applied, except as noted therein, and fairly presents in
all material respects the financial condition and results from operations of the

 

75

--------------------------------------------------------------------------------


 

Parent and its Subsidiaries, and (E) as of the Closing Date, the Borrower, the
Parent and the other Credit Parties, individually and taken as a whole, are
Solvent.

 

(c)                                  Opinions of Counsel.  Receipt by the
Administrative Agent of customary opinions of counsel (including local counsel
to the extent required by the Administrative Agent) for each of the Credit
Parties, including, among other things, opinions regarding the due
authorization, execution and delivery of the Credit Documents, the
enforceability thereof and the perfection of the Liens granted thereunder or
pursuant thereto.

 

(d)                                 Personal Property Collateral.  Receipt by
the Administrative Agent of the following:

 

(i)                                     UCC Financing Statements.  Such UCC
financing statements necessary or appropriate to perfect the security interests
in the personal property collateral, as determined by the Administrative Agent.

 

(ii)                                  Pledged Capital Stock.  Original
certificates evidencing any certificated Capital Stock pledged as collateral,
together with undated stock transfer powers executed in blank.

 

(iii)                               Evidence of Insurance.  Certificates of
insurance for casualty, liability and any other insurance required by the Credit
Documents, identifying the Administrative Agent as loss payee with respect to
the casualty insurance and additional insured with respect to the liability
insurance, as appropriate.

 

(iv)                              UCC Searches.  Searches of Uniform Commercial
Code filings in the jurisdiction of organization of each Credit Party and each
jurisdiction where any Collateral is located or where a filing would need to be
made in order to perfect the Administrative Agent’s security interest in the
Collateral, copies of the financing statements on file in such jurisdictions and
evidence that no Liens exist other than Permitted Liens.

 

(e)                                  Other Due Diligence Matters.  Without
limiting the foregoing (but without duplication), satisfaction of all of the
following conditions:

 

(i)                                     The Administrative Agent and the Lenders
shall have received satisfactory evidence of the successful execution by Parent
of its initial public offering, with minimum net cash proceeds of at least
$90,000,000;

 

(ii)                                  All due diligence with respect to the
Parent, the Borrower and the other Guarantors shall be satisfactory to the
Administrative Agent, the Lead Arranger and the Lenders;

 

(iii)                               There exists no action, suit, investigation
or proceeding, pending or threatened, in any court or before any arbitrator or
other Governmental Authority that purports to affect any transaction
contemplated hereby or by any of the other Credit Documents, or that will have a
Material Adverse Effect on the Parent, the Borrower, the other Guarantors, their
Affiliates or their Subsidiaries, except to the extent approved by the
Administrative Agent;

 

76

--------------------------------------------------------------------------------


 

(iv)                              Each of the Parent, the Borrower, the other
Guarantors and their respective Subsidiaries are in compliance with all terms
and covenants set forth herein and in each of the other Credit Documents;

 

(v)                                 The Administrative Agent shall have received
satisfactory evidence that the Administrative Agent (on behalf of the Lenders)
shall have valid and perfected first priority Liens in the Collateral;

 

(vi)                              The Administrative Agent shall have received
(a) all Borrowing Base Real Property Deliverables with respect to each property
proposed for inclusion as a Borrowing Base Real Property as of the Closing Date,
and (b) with respect to the other Collateral, (I) Lien searches related to such
assets or interests showing no prior existing unpermitted liens with respect to
such assets or interests, and (II) to the extent necessary to perfect the
Administrative Agent’s Liens in such assets or interests, any existing
certificates or similar indicia of ownership with respect to such assets or
interests, such items under clauses (a) and (b) in each case to be in form and
substance satisfactory to the Administrative Agent, Lead Arranger and the
Lenders;

 

(v)                                 The Administrative Agent, the Lead Arranger
and the Lenders shall have received pro forma financial projections for the
Parent, the Borrower and their respective Subsidiaries, and each of the
Borrowing Base Real Properties, for Fiscal Years ended December 31, 2013,
December 31, 2014 and December 31, 2015, respectively, which pro form financial
projections shall be acceptable to the Administrative Agent, the Lead Arranger
and the Lenders, in their sole discretion.

 

(f)                                   Funding Notice; Funds Disbursement
Instructions.  The Administrative Agent shall have received (a) a duly executed
Funding Notice with respect to the Credit Extension to occur on the Closing Date
(if any) and (b) duly executed disbursement instructions (with wiring
instructions and account information) for all disbursements to be made on the
Closing Date (if any).

 

(g)                                  Fees and Expenses.  The Administrative
Agent shall have confirmation that all reasonable and documented out-of-pocket
fees and expenses required to be paid on or before the Closing Date have been
paid, including the reasonable and documented out-of-pocket fees and expenses of
counsel for the Administrative Agent.

 

For purposes of determining compliance with the conditions specified in this
Section 5.1, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 

The funding of the initial Loans hereunder (whether on the Closing Date or on a
later Credit Date) shall evidence the satisfaction of the foregoing conditions.

 

Section 5.2                                    Conditions to Each Credit
Extension.  The obligation of each Lender to fund its Revolving Commitment
Percentage of any Credit Extension on any Credit Date, including the Closing
Date, are subject to the satisfaction, or waiver in accordance with
Section 11.4, of the following conditions precedent:

 

77

--------------------------------------------------------------------------------


 

(a)                                 the Administrative Agent shall have received
a fully executed and delivered Funding Notice, together with the documentation
and certifications required therein with respect to each Credit Extension;

 

(b)                                  after making the Credit Extension requested
on such Credit Date, (i) the aggregate outstanding principal amount of the
Revolving Loans shall not exceed the lesser of (i) the aggregate Revolving
Commitments then in effect, and (ii) the Borrowing Base as of such Credit Date.

 

(c)                                  as of such Credit Date, the representations
and warranties contained herein and in the other Credit Documents shall be true
and correct in all material respects on and as of that Credit Date to the same
extent as though made on and as of that date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects on and as of such earlier date;

 

(d)                                 as of such Credit Date, no event shall have
occurred and be continuing or would result from the consummation of the
applicable Credit Extension that would constitute an Event of Default or a
Default; and

 

(e)                                  all of the conditions precedent set forth
in Section 5.1 shall have been satisfied on or prior to such Credit Date.

 

The Administrative Agent or the Required Lenders shall be entitled, but not
obligated to, request and receive, prior to the making of any Credit Extension,
additional information reasonably satisfactory to the requesting party
confirming the satisfaction of any of the foregoing if, in the reasonable good
faith judgment of such Administrative Agent or Required Lenders, such request is
warranted under the circumstances.

 

Section 6                                             REPRESENTATIONS AND
WARRANTIES

 

In order to induce the Administrative Agent and the Lenders to enter into this
Agreement and to make each Credit Extension to be made thereby, the Borrower and
each other Credit Party represents and warrants to the Administrative Agent and
each of the Lenders, on the Closing Date that:

 

Section 6.1                                    Organization; Requisite Power and
Authority; Qualification.  Each Credit Party (a) is duly organized, validly
existing and in good standing under the laws of its jurisdiction of organization
as identified in Schedule 6.1, (b) has all requisite power and authority to own
and operate its properties, to carry on its business as now conducted and as
proposed to be conducted, to enter into the Credit Documents to which it is a
party and to carry out the transactions contemplated thereby, and (c) is
qualified to do business and in good standing in every jurisdiction where
necessary to carry out its business and operations, except in jurisdictions
where the failure to be so qualified or in good standing has not had, and could
not be reasonably expected to have, a Material Adverse Effect.

 

Section 6.2                                    Capital Stock and Ownership. 
Schedule 6.2 correctly sets forth the ownership interest of the Borrower in its
Subsidiaries as of the Closing Date.  The Capital Stock of each Credit Party and
its Subsidiaries has been duly authorized and validly issued and, to the extent
applicable, is fully paid and non-assessable.  Except as set forth on
Schedule 6.2, as of the Closing Date, there is no existing option, warrant,
call, right, commitment, buy-sell, voting trust or other shareholder agreement
or other agreement to which any Subsidiary is a party requiring, and there is no
membership interest or other Capital Stock of any Subsidiary outstanding which
upon conversion or exchange would require, the

 

78

--------------------------------------------------------------------------------


 

issuance by any Subsidiary of any additional membership interests or other
Capital Stock of any Subsidiary or other Securities convertible into,
exchangeable for or evidencing the right to subscribe for or purchase, a
membership interest or other Capital Stock of any Subsidiary.

 

Section 6.3                                    Due Authorization.  The
execution, delivery and performance of the Credit Documents have been duly
authorized by all necessary action on the part of each Credit Party that is a
party thereto.

 

Section 6.4                                    No Conflict.  The execution,
delivery and performance by Credit Parties of the Credit Documents to which they
are parties and the consummation of the transactions contemplated by the Credit
Documents do not and will not (a) violate in any material respect any provision
of any Applicable Laws relating to any Credit Party, any of the Organizational
Documents of any Credit Party, or any order, judgment or decree of any court or
other agency of government binding on any Credit Party; (b) except as would not
reasonably be expected to have a Material Adverse Effect, conflict with, result
in a breach of or constitute (with due notice or lapse of time or both) a
default under any other Contractual Obligations of any Credit Party; (c) result
in or require the creation or imposition of any Lien upon any of the properties
or assets of any Credit Party (other than any Liens created under any of the
Credit Documents in favor of the Administrative Agent for the benefit of the
holders of the Obligations) whether now owned or hereafter acquired; or
(d) require any approval of stockholders, members or partners or any approval or
consent of any Person under any Contractual Obligation of any Credit Party
(other than those which have already been obtained or to the extent the failure
to obtain any such approval or consent would not reasonably be expected to have
a Material Adverse Effect).

 

Section 6.5                                    Governmental Consents.  The
execution, delivery and performance by the Credit Parties of the Credit
Documents to which they are parties and the consummation of the transactions
contemplated by the Credit Documents do not and will not require, as a condition
to the effectiveness thereof, any registration with, consent or approval of, or
notice to, or other action to, with or by, any Governmental Authority except for
filings and recordings with respect to the Collateral to be made, or otherwise
delivered to the Administrative Agent for filing and/or recordation, as of the
Closing Date and other filings, recordings or consents which have been obtained
or made, as applicable.

 

Section 6.6                                    Binding Obligation.  Each Credit
Document has been duly executed and delivered by each Credit Party that is a
party thereto and is the legally valid and binding obligation of such Credit
Party, enforceable against such Credit Party in accordance with its respective
terms, except as may be limited by Debtor Relief Laws or by equitable principles
relating to enforceability.

 

Section 6.7                                    Financial Statements.

 

(a)                                The audited consolidated and consolidating
balance sheet of the Parent and its Subsidiaries for the most recent Fiscal Year
ended, and the related consolidated and consolidating statements of income or
operations, shareholders’ equity and cash flows for such fiscal year, including
the notes thereto (i) were (or, in the case of such consolidated balance sheet
and related consolidated statements of income or operations, shareholders’
equity and cash flows for the Fiscal Year ended December 31, 2013 (the “Audited
FYE 2013 Financial Statements”), when delivered in accordance with
Section 7.1(b), will be) prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein; and (ii) fairly present (or, in the case of the Audited FYE 2013
Financial Statements, when delivered in accordance with Section 7.1(b), will
fairly present) in all material respects the financial condition of the
Consolidated Parties as of the date thereof and their results of operations for
the period covered thereby in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein.

 

79

--------------------------------------------------------------------------------


 

(b)                                The unaudited consolidated balance sheet of
the Parent and its Subsidiaries for the most recent Fiscal Quarter ended, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such Fiscal Quarter (i) were (or, in the case of such
consolidated balance sheet and related consolidated statements of income or
operations, shareholders’ equity and cash flows for the Fiscal Quarter ended
September 30, 2013 (the “Unaudited Initial Financial Statements”), when
delivered in accordance with Section 7.1(a), will be) prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, (ii) fairly present (or, in the case of the
Unaudited Initial Financial Statements, when delivered in accordance with
Section 7.1(a), will fairly present) the financial condition of the Consolidated
Parties as of the date thereof and their results of operations for the period
covered thereby, subject, in the case of clauses (i) and (ii), to the absence of
footnotes and to normal year-end audit adjustments, and (iii) show (or, in the
case of the Unaudited Initial Financial Statements, when delivered in accordance
with Section 7.1(a), will show) all material indebtedness and other liabilities,
direct or contingent, of the Consolidated Parties as of the date of such
financial statements, including liabilities for taxes, material commitments and
Indebtedness.

 

(c)                                 The consolidated and consolidating pro forma
balance sheet of the Borrower and its Subsidiaries as the date of the formation
of the Parent, and the related consolidated and consolidating pro forma
statements of income and cash flows of the Borrower and its Subsidiaries for the
period covered thereby, with a Financial Officer Certification, copies of which
have been furnished to each Lender, fairly present the consolidated and
consolidating pro forma financial condition of the Borrower and its Subsidiaries
as at such date and the consolidated and consolidating pro forma results of
operations of the Borrower and its Subsidiaries for such period, all in
accordance with GAAP.

 

(d)                                The annual operating budget consisting of
statements of income or operations and cash flows and other information for each
of the Borrowing Base Real Properties (or any Real Estate Assets or other
properties proposed to be included as Borrowing Base Real Properties) supporting
pro forma covenant compliance calculations hereunder and delivered prior to the
Closing Date or otherwise pursuant to Section 7.1(d) were prepared in good faith
on the basis of the assumptions stated therein, which assumptions were fair in
light of the conditions existing at the time of delivery of such statements or
other information, and represented, at the time of delivery, the Borrower’s
reasonable estimate of the future income, operations or cash flows for such
Borrowing Base Real Properties (or other Real Estate Assets or other
properties).

 

Section 6.8                                    No Material Adverse Effect; No
Default.

 

(a)                                 No Material Adverse Effect.  Since the date
of the formation or organization of the Parent, no event, circumstance or change
has occurred that has caused or evidences, either in any case or in the
aggregate, a Material Adverse Effect.

 

(b)                                 No Default.  No Default has occurred and is
continuing.

 

Section 6.9                                    Tax Matters.  Each Credit Party
and its Subsidiaries have filed all federal, state and other material tax
returns and reports required to be filed, and have paid all federal, state and
other material taxes, assessments, fees and other governmental charges levied or
imposed upon them or their respective properties, assets, income, businesses and
franchises otherwise due and payable, except those being actively contested in
good faith and by appropriate proceedings and for which adequate reserves have
been provided  in accordance with GAAP.  There is no proposed tax assessment
against any Credit Party or any of its Subsidiaries that would, if made, have a
Material Adverse Effect.

 

80

--------------------------------------------------------------------------------


 

Section 6.10                             Properties.

 

(a)                                 Title.  Each of the Credit Parties and its
Subsidiaries has (i) good, insurable and fee simple title to (in the case of fee
interests in real property), (ii) valid leasehold interests in (in the case of
leasehold interests in real or personal property), and (iii) good title to (in
the case of all other personal property), all of their respective properties and
assets (including without limitation each of the Borrowing Base Real Properties)
reflected in their financial statements and other information referred to in
Section 6.7 and in the most recent financial statements delivered pursuant to
Section 7.1, in each case except for assets disposed of since the date of such
financial statements as permitted under Section 8.10.  All such properties and
assets are free and clear of Liens other than Permitted Liens.

 

(b)                                Real Estate Assets.  As of the Closing Date,
Schedule 6.10(b) contains a true, accurate and complete list of all Real Estate
Assets of the Credit Parties.

 

(c)                                  Intellectual Property.  Each Credit Party
and its Subsidiaries owns or is validly licensed to use all Intellectual
Property that is necessary for the present conduct of its business, free and
clear of Liens (other than Permitted Liens), without conflict with the rights of
any other Person unless the failure to own or benefit from such valid license
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.  To the knowledge of each Credit Party, no Credit Party
nor any of its Subsidiaries is infringing, misappropriating, diluting, or
otherwise violating the Intellectual Property rights of any other Person unless
such infringement, misappropriation, dilution or violation could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

Section 6.11                             Environmental Matters.  No Credit Party
nor any of its Subsidiaries nor any of their respective current Facilities
(solely during and with respect to Person’s ownership thereof) or operations,
and to their knowledge, no former Facilities (solely during and with respect to
any Credit Party’s or its Subsidiary’s ownership thereof), is or are subject to
any outstanding order, ongoing consent decree or settlement agreement with any
Person relating to any Environmental Law, any Environmental Claim, or any
Hazardous Materials Activity that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect; (b) no Credit Party
nor any of its Subsidiaries has received any letter or request for information
under Section 104 of the Comprehensive Environmental Response, Compensation, and
Liability Act (42 U.S.C. § 9604) or any comparable state law; (c) to the each
Credit Party’s and its Subsidiaries’ knowledge after due inquiry, there are no,
and have been no, Hazardous Materials Activities which could reasonably be
expected to form the basis of an Environmental Claim against such Credit Party
or any of its Subsidiaries that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect; (d) no Credit Party
nor any of its Subsidiaries has filed any notice under any Environmental Law
indicating past or present treatment of Hazardous Materials at any Facility
(solely during and with respect to such Credit Party’s or its Subsidiary’s
ownership thereof), and neither the Borrower’s nor any of its Subsidiaries’
operations involves the generation, transportation, treatment, storage or
disposal of hazardous waste, as defined under 40 C.F.R. Parts 260-270 or any
equivalent state rule defining hazardous waste.  Compliance by the Credit
Parties and their respective Subsidiaries with all current requirements pursuant
to or under Environmental Laws could not be reasonably expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

Section 6.12                             No Defaults.  No Credit Party nor any
of its Subsidiaries is in default in the performance, observance or fulfillment
of any of the obligations, covenants or conditions contained in any of its
Contractual Obligations (other than Contractual Obligations relating to
Indebtedness), except in each case where the consequences, direct or indirect,
of such default or defaults, if any, could not reasonably be expected to have a
Material Adverse Effect.

 

81

--------------------------------------------------------------------------------


 

Section 6.13                             No Litigation or other Adverse
Proceedings.  There are no Adverse Proceedings that (a) purport to affect or
pertain to this Agreement or any other Credit Document, or any of the
transactions contemplated hereby or (b) could reasonably be expected to have a
Material Adverse Effect.  Neither the Borrower nor any of its Subsidiaries is
subject to or in default with respect to any final judgments, writs,
injunctions, decrees, rules or regulations of any Governmental Authority that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

Section 6.14                             Information Regarding the Borrower and
its Subsidiaries.  Set forth on Schedule 6.14, is the jurisdiction of
organization, the exact legal name (and for the prior five years or since the
date of its formation has been) and the true and correct U.S. taxpayer
identification number (or foreign equivalent, if any) of the Borrower and each
of its Subsidiaries as of the Closing Date.

 

Section 6.15                             Governmental Regulation.

 

(a)                                 No Credit Party nor any of its Subsidiaries
is subject to regulation under the Investment Company Act of 1940.  No Credit
Party nor any of its Subsidiaries is an “investment company” or a company
“controlled” by a “registered investment company” or a “principal underwriter”
of a “registered investment company” as such terms are defined in the Investment
Company Act of 1940.

 

(b)                                 No Credit Party nor any of its Subsidiaries
is an “enemy” or an “ally of the enemy” within the meaning of Section 2 of the
Trading with the Enemy Act of the United States of America (50 U.S.C. App. §§ 1
et seq.).  To its knowledge, no Credit Party nor any of its Subsidiaries is in
violation of (a) the Trading with the Enemy Act, (b) any of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V) or any enabling legislation or executive order relating thereto or
(c) the Patriot Act.  No Credit Party nor any of its Subsidiaries (i) is a
blocked person described in Section 1 of the Anti-Terrorism Order or (ii) to its
knowledge, engages in any dealings or transactions, or is otherwise associated,
with any such blocked person.

 

(c)                                  None of the Credit Parties or their
Subsidiaries or their respective Affiliates is in violation of any of the
country or list based economic and trade sanctions administered and enforced by
OFAC that are described or referenced at
http://www.ustreas.gov/offices/enforcement/ofac/ or as otherwise published from
time to time.

 

(d)                                 None of the Credit Parties or their
Subsidiaries or their respective Affiliates (i) is a Sanctioned Person or a
Sanctioned Entity, (ii) has a more than ten percent (10%) of its assets located
in Sanctioned Entities, or (iii) derives more than ten percent (10%) of its
operating income from investments in, or transactions with Sanctioned Persons or
Sanctioned Entities.  The proceeds of any Loan will not be used and have not
been used to fund any operations in, finance any investments or activities in or
make any payments to, a Sanctioned Person or a Sanctioned Entity.

 

(e)                                  Each Credit Party and its Subsidiaries is
in compliance with the Foreign Corrupt Practices Act, 15 U.S.C. §§ 78dd-1, et
seq., and any foreign counterpart thereto.  None of the Credit Parties or their
respective Subsidiaries has made a payment, offering, or promise to pay, or
authorized the payment of, money or anything of value (a) in order to assist in
obtaining or retaining business for or with, or directing business to, any
foreign official, foreign political party, party official or candidate for
foreign political office, (b) to a foreign official, foreign political party or
party official or any candidate for foreign political office, and (c) with the
intent to induce the recipient to misuse his or her official position to direct
business wrongfully to such

 

82

--------------------------------------------------------------------------------


 

Credit Party or any of its Subsidiaries or to any other Person, in violation of
the Foreign Corrupt Practices Act, 15 U.S.C. §§ 78dd-1, et seq.

 

(f)                                   To the extent applicable, each Credit
Party and its Subsidiaries are in compliance with Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism (USA Patriot Act of 2001) (as amended from time to time, the “Patriot
Act”).

 

(g)                                  No Credit Party or any of its Subsidiaries
is engaged principally, or as one of its important activities, in the business
of extending credit for the purpose of purchasing or carrying any Margin Stock. 
No part of the proceeds of the Loans made to such Credit Party will be used to
purchase or carry any such Margin Stock or to extend credit to others for the
purpose of purchasing or carrying any such Margin Stock or for any purpose that
violates, or is inconsistent with, the provisions of Regulation T, U or X of the
FRB as in effect from time to time.

 

Notwithstanding anything to the contrary contained in this Section 6.15, no
representation or warranty is made with respect to any Person (other than a
Credit Party or a Related Party with respect to a Credit Party) that owns or
holds Capital Stock of the Parent or the Borrower or any of their respective
Subsidiaries or Affiliates.

 

Section 6.16                             Employee Matters.  No Credit Party nor
any of its Subsidiaries is engaged in any unfair labor practice that could
reasonably be expected to have a Material Adverse Effect.  There is (a) no
unfair labor practice complaint pending against any Credit Party or any of its
Subsidiaries, or to the best knowledge of each Credit Party, threatened against
any of them before the National Labor Relations Board and no grievance or
arbitration proceeding arising out of or under any collective bargaining
agreement that is so pending against any Credit Party or any of its Subsidiaries
or to the best knowledge of each Credit Party, threatened against any of them,
(b) no strike or work stoppage in existence or to the knowledge of each Credit
Party, threatened that involves any Credit Party or any of its Subsidiaries, and
(c) to the best knowledge of each Credit Party, no union representation question
existing with respect to the employees of any Credit Party or any of its
Subsidiaries and, to the best knowledge of each Credit Party, no union
organization activity that is taking place, except (with respect to any matter
specified in clause (a), (b) or (c) above, either individually or in the
aggregate) such as could not reasonably be expected to have a Material Adverse
Effect.

 

Section 6.17                             Pension Plans.  (a) Except as could not
reasonably be expected to have a Material Adverse Effect, each of the Credit
Parties and their Subsidiaries are in compliance with all applicable provisions
and requirements of ERISA and the Internal Revenue Code and the regulations and
published interpretations thereunder with respect to its Pension Plan, and have
performed all their obligations under each Pension Plan in all material
respects, (b) each Pension Plan which is intended to qualify under
Section 401(a) of the Internal Revenue Code has received a favorable
determination letter or is the subject of a favorable opinion letter from the
Internal Revenue Service indicating that such Pension Plan is so qualified and,
to the best knowledge of the Credit Parties, nothing has occurred subsequent to
the issuance of such determination letter which would cause such Pension Plan to
lose its qualified status except where such event could not reasonably be
expected to result in a Material Adverse Effect, (c) except as could not
reasonably be expected to have a Material Adverse Effect, no liability to the
PBGC (other than required premium payments), the Internal Revenue Service, any
Pension Plan (other than for routine claims and required funding obligations in
the ordinary course) or any trust established under Title IV of ERISA has been
incurred by any Credit Party, any of its Subsidiaries or any of their ERISA
Affiliates, (d) except as would not reasonably be expected to have a Material
Adverse Effect, no ERISA Event has occurred, and except to the extent required
under Section 4980B of the Internal Revenue Code and Section 601 et seq. of
ERISA or similar state laws and except as could not reasonably be expected to
have a Material Adverse

 

83

--------------------------------------------------------------------------------


 

Effect, no Pension Plan provides health or welfare benefits (through the
purchase of insurance or otherwise) for any retired or former employee of any
Credit Party or any of their Subsidiaries.

 

Section 6.18                             Solvency.  The Borrower, the Parent and
the other Credit Parties, individually and taken as a whole, are, and on each
Credit Date will be, Solvent.

 

Section 6.19                             Compliance with Laws.  Each Credit
Party and its Subsidiaries is in compliance with (a) the Patriot Act and OFAC
rules and regulations as provided in Section 6.15 and (b) except such non
compliance with such other Applicable Laws that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, all other Applicable Laws.  Each Credit Party and its Subsidiaries
possesses all certificates, authorities or permits issued by appropriate
Governmental Authorities necessary to conduct the business now operated by them
and the failure of which to have could reasonably be expected to have a Material
Adverse Effect and have not received any notice of proceedings relating to the
revocation or modification of any such certificate, authority or permit the
failure of which to have or retain could reasonably be expected to have a
Material Adverse Effect.

 

Section 6.20                             Disclosure.  No representation or
warranty of any Credit Party contained in any Credit Document or in any other
documents, certificates or written statements furnished to the Lenders by or on
behalf of the Borrower or any of its Subsidiaries for use in connection with the
transactions contemplated hereby (other than projections and pro forma financial
information contained in such materials) contains any untrue statement of a
material fact or omits to state a material fact (known to any Credit Party, in
the case of any document not furnished by any of them) necessary in order to
make the statements contained herein or therein not misleading in any material
manner in light of the circumstances in which the same were made.  Any
projections and pro forma financial information contained in such materials are
based upon good faith estimates and assumptions believed by the Credit Parties
to be reasonable at the time made, it being recognized by the Administrative
Agent and the Lenders that such projections as to future events are not to be
viewed as facts and that actual results during the period or periods covered by
any such projections may differ from the projected results and that such
differences may be material.  There are no facts known to any Credit Party
(other than matters of a general economic nature) that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect
and that have not been disclosed herein or in such other documents, certificates
and statements furnished to the Lenders.

 

Section 6.21                             Insurance.  The properties of the
Credit Parties and their Subsidiaries are insured with financially sound and
reputable insurance companies that are not Affiliates of such Persons, in such
amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where the applicable Credit Party or the applicable Subsidiary
operates.  The insurance coverage of the Borrower and its Subsidiaries as in
effect on the Closing Date is outlined as to carrier, policy number, expiration
date, type, amount and deductibles on Schedule 6.21.

 

Section 6.22                             Pledge and Security Agreement.  The
Pledge and Security Agreement is effective to create in favor of the
Administrative Agent, for the ratable benefit of the holders of the Obligations,
a legal, valid and enforceable security interest in the Collateral identified
therein, except to the extent the enforceability thereof may be limited by
applicable Debtor Relief Laws affecting creditors’ rights generally and by
equitable principles of law (regardless of whether enforcement is sought in
equity or at law), and the Pledge and Security Agreement shall create a fully
perfected Lien on, and security interest in, all right, title and interest of
the obligors thereunder in such Collateral, in each case prior and superior in
right to any other Lien (i) with respect to any such Collateral that is a
“security” (as such term is defined in the UCC) and is evidenced by a
certificate, when such Collateral is delivered to the Administrative Agent with
duly executed stock powers with respect thereto, (ii) with respect to any such
Collateral that is a “security” (as such term is defined in the UCC) but is not
evidenced by a certificate,

 

84

--------------------------------------------------------------------------------


 

when UCC financing statements in appropriate form are filed in the appropriate
filing offices in the jurisdiction of organization of the pledgor or when
“control” (as such term is defined in the UCC) is established by the
Administrative Agent over such interests in accordance with the provision of
Section 8-106 of the UCC, or any successor provision, and (iii) with respect to
any such Collateral that is not a “security” (as such term is defined in the
UCC), when UCC financing statements in appropriate form are filed in the
appropriate filing offices in the jurisdiction of organization of the pledgor
(to the extent such security interest can be perfected by filing under the UCC).

 

Section 6.23                             Mortgages.  Each of the Mortgages is
effective to create in favor of the Administrative Agent, for the ratable
benefit of the holders of the Obligations, a legal, valid and enforceable
security interest in the Real Estate Assets identified therein in conformity
with Applicable Laws, except to the extent the enforceability thereof may be
limited by applicable Debtor Relief Laws affecting creditors’ rights generally
and by equitable principles of law (regardless of whether enforcement is sought
in equity or at law) and, when the Mortgages and UCC financing statements in
appropriate form are duly recorded at the locations required pursuant to
Applicable Laws, and recording or similar taxes, if any, are paid, the Mortgages
shall constitute a legal, valid and enforceable Lien on, and security interest
in, all right, title and interest of the grantors thereunder in such Real Estate
Assets, in each case prior and superior in right to any other Lien (other than
Permitted Liens).

 

Section 6.24                             Healthcare Facility Representations and
Warranties.

 

(a)                                  Compliance With Healthcare Laws.  Without
limiting the generality of Section 6.19 hereof or any other representation or
warranty made herein, no Credit Party and, to the knowledge of the Credit
Parties, no Tenant, is in material violation of any applicable statutes, laws,
ordinances, rules and regulations of any Governmental Authority with respect to
regulatory matters primarily relating to patient healthcare (including without
limitation Section 1128B of the Social Security Act, as amended, 42 U.S.C.
Section 1320a 7b (Criminal Penalties Involving Medicare or State Health Care
Programs), commonly referred to as the “Federal Anti-Kickback Statute,” and
Section 1877 of the Social Security Act, as amended, 42 U.S.C. Section 1395nn
(Prohibition Against Certain Referrals), commonly referred to as “Stark Statute”
(collectively, “Healthcare Laws”) where such violation would result in a
Material Adverse Effect.  The Credit Parties and, to the knowledge of the Credit
Parties, each of the Tenants, have maintained in all material respects all
records required to be maintained by the Food and Drug Administration, Drug
Enforcement Agency and State Boards of Pharmacy and the federal and state
Medicare and Medicaid programs as required by the Healthcare Laws and, to the
knowledge of the Credit Parties, there are no notices of material violations of
the Healthcare Laws with respect to any Credit Party, any Tenant or any of the
Real Estate Assets owned by any Credit Party.

 

(b)                                  Licenses, Permits, and Certifications.

 

(i)                                      To the knowledge of the Credit Parties,
each Tenant has such permits, licenses, franchises, certificates and other
approvals or authorizations of Governmental Authorities as are necessary under
applicable law or regulations to own its properties and to conduct its business
and to receive reimbursement under Medicare and Medicaid (including without
limitation such permits as are required under such federal, state and other
health care laws, and under such HMO or similar licensure laws and such
insurance laws and regulations, as are applicable thereto), if the failure to
obtain such permits, licenses, franchises, certificates and other approvals or
authorizations could reasonably be expected to result in a Material Adverse
Effect.  Notwithstanding the foregoing, no Credit Party is the owner of any
licenses or permits required for the provision of Medical Services at any of the
Real Estate Assets owned by any Credit Party.

 

85

--------------------------------------------------------------------------------


 

(ii)                                   To the knowledge of the Credit Parties,
each Tenant has all Medicare, Medicaid and related agency supplier billing
number(s) and related documentation necessary to receive reimbursement from
Medicare and/or Medicaid for any Medical Service furnished by such Person in any
jurisdiction where it conducts business if the failure to obtain billing
number(s) or related documentation could reasonably be expected to result in a
Material Adverse Effect.  To the knowledge of the Credit Parties, no Tenant is
currently subject to suspension, revocation, renewal or denial of its Medicare
and/or Medicaid certification, supplier billing number(s), or Medicare and/or
Medicaid participation agreement(s).

 

(c)                                   HIPAA Compliance.  No Credit Party is a
“covered entity” within the meaning of HIPAA.  In addition, to the knowledge of
the Credit Parties, no Credit Party is the subject of any civil or criminal
penalty, process, claim, action or proceeding, or any administrative or other
regulatory review, survey, process or proceeding (other than routine surveys or
reviews conducted by any government health plan or other accreditation entity)
that could reasonably be expected to cause a Material Adverse Effect.

 

(d)                                  Medical Services.  No Credit Party is in
the business of providing Medical Services.

 

Section 6.25                             REIT Status.  For all dates prior to
the first date upon which the Parent elects to be qualified as a REIT, the
Parent has been organized and operated in a manner such that upon its election
of REIT status, it shall be treated as a REIT for purposes of the Internal
Revenue Code.  For all dates thereafter, the Parent is qualified as a REIT.  The
Borrower is a partnership or other disregarded entity for federal income tax
purposes under the Internal Revenue Code.

 

Section 6.26                             Borrowing Base Real Properties. 
Schedule 6.26 (as updated pursuant to the terms hereof through the delivery of a
Borrowing Base Certificate, including pursuant to Section 8.18) is, in all
material respects, a true and complete list of (i) the street address of each
Borrowing Base Real Property, (ii) the Credit Party which owns or leases,
pursuant to an Eligible Ground Lease, each such Borrowing Base Real Property,
(iii) the facility type of each such Borrowing Base Real Property, (iv) the name
and address of the Approved Manager with respect to such Borrowing Base Real
Property (if such Borrowing Base Real Property is managed by a third-party
property manager), and (iv) the Tenant Leases to which each such Borrowing Base
Real Property is subject, together with the name and addresses of the applicable
Tenants thereunder, the square footage demised to the applicable Tenants
thereunder and the termination dates thereof.  Each parcel of real property
identified on Schedule 6.26 is a Real Estate Asset that qualifies as a Borrowing
Base Real Property pursuant to the terms hereof and is subject to a first
priority Lien (subject to Permitted Liens) in favor of the Administrative Agent
(for the benefit of the Lenders).  To the extent any such Borrowing Base Real
Property is leased by a Credit Party pursuant to an Eligible Ground Lease,
(i) such Eligible Ground Lease is in full force and effect and remains
unmodified except to the extent expressly permitted by Section 7.15(b)(vii);
(ii) except as expressly permitted by Section 7.15(b)(vii), no rights in favor
of the applicable Credit Party lessee have been waived, canceled or surrendered;
(iii) except as expressly permitted by Section 7.15, no election or option under
such Eligible Ground Lease has been exercised by the Credit Party ground lessee
(other than options to renew or extend the term thereof); (iv) all rental and
other charges due and payable thereunder have been paid in full (except to the
extent such payment is not yet overdue subject to applicable cure or grace
periods); (v) no Credit Party is in default under such Eligible Ground Lease
(beyond any applicable cure or grace periods) which would permit the applicable
ground lessor to terminate or exercise any other remedy with respect to the
applicable Eligible Ground Lease, nor has any Credit Party received any notice
of default with respect to such Eligible Ground Lease that has not been
delivered to the Administrative Agent pursuant to Section 7.15(b)(viii); (vi) to
the knowledge of the Credit Parties, the ground lessor under such Eligible
Ground Lease is not in default with respect to its material obligations
thereunder; (vii) a true and correct copy of such Eligible Ground Lease
(together with any amendments, modifications, restatements or supplements
thereof) has been delivered to the Administrative Agent; and (viii) there exist
no adverse

 

86

--------------------------------------------------------------------------------


 

claims as to the applicable Credit Party’s title or right to possession of the
leasehold premises referenced in such Eligible Ground Lease.

 

Section 7                                             AFFIRMATIVE COVENANTS

 

Each Credit Party covenants and agrees that until the date on which the
Revolving Obligations shall have been paid in full or otherwise satisfied (other
than with respect to contingent indemnification obligations for which no claim
has been made and Letters of Credit that have been Cash Collateralized and other
obligations of the Credit Parties hereunder or under any other Credit Document
which, by their express terms, survive such payment in full or satisfaction),
and the Commitments hereunder shall have expired or been terminated (such date,
the “Termination Date”), such Credit Party shall perform, and shall cause each
of its Subsidiaries to perform, all covenants in this Section 7.

 

Section 7.1                                    Financial Statements and Other
Reports.  The Borrower will deliver, or will cause to be delivered, to the
Administrative Agent (on behalf of the Lenders):

 

(a)                                 Quarterly Financial Statements for the
Parent and its Subsidiaries.  As soon as available and in no event later than
the earlier of (i) the date that is forty-five (45) days after the end of each
Fiscal Quarter of each Fiscal Year (excluding the fourth Fiscal Quarter), or
(ii) the date that is five (5) days after the filing of Parent’s 10Q Report with
the SEC for such Fiscal Quarter, the consolidated and consolidating balance
sheets of the Parent and its Subsidiaries as at the end of such Fiscal Quarter
and the related consolidated and consolidating statements of income,
stockholders’ equity and cash flows of the Parent and its Subsidiaries for such
Fiscal Quarter and for the period from the beginning of the then current Fiscal
Year to the end of such Fiscal Quarter, setting forth in each case in
comparative form the corresponding figures for the corresponding periods of the
previous Fiscal Year, all in reasonable detail, together with a Financial
Officer Certification with respect thereto;

 

(b)                                 Audited Annual Financial Statements for the
Parent and its Subsidiaries.  As soon as available and in no event later than
the earlier of (x) the date that is ninety (90) days after the end of each
Fiscal Year, or (y) the date that is five (5) days after the filing of Parent’s
10K Report with the SEC for such Fiscal Year, (i) the consolidated and
consolidating balance sheets of the Parent and its Subsidiaries as at the end of
such Fiscal Year and the related consolidated and consolidating statements of
income, stockholders’ equity and cash flows of the Parent and its Subsidiaries
for such Fiscal Year, setting forth in each case in comparative form the
corresponding figures for the previous Fiscal Year, in reasonable detail,
together with a Financial Officer Certification with respect thereto; and
(ii) with respect to such consolidated financial statements a report thereon of
Plante & Moran, PLLC or other independent certified public accountants of
recognized national standing selected by the Parent, which report shall be
unqualified as to going concern and scope of audit, and shall state that such
consolidated financial statements fairly present, in all material respects, the
consolidated financial position of the Parent and its Subsidiaries as at the
dates indicated and the results of their operations and their cash flows for the
periods indicated in conformity with GAAP applied on a basis consistent with
prior years (except as otherwise disclosed in such financial statements) and
that the examination by such accountants in connection with such consolidated
financial statements has been made in accordance with generally accepted
auditing standards);

 

(c)                                  Compliance Certificate; Borrowing Base
Certificate; Quarterly Operating Statements for Borrowing Base Real Properties.

 

(i)                                     Together with each delivery of the
financial statements pursuant to clauses (a) and (b) of Section 7.1, a duly
completed Compliance Certificate; and

 

87

--------------------------------------------------------------------------------


 

(ii)                                  As soon as available, and in any event
within forty-five (45) days after the end of each Fiscal Quarter of each Fiscal
Year (including the fourth Fiscal Quarter), and/or within ten (10) Business Days
after written request from the Administrative Agent, (A) a duly completed
Borrowing Base Certificate, and (B) quarterly operating statements (detailing
current quarter and same period prior year, year to date, and trailing 12-month
profit and loss summary), occupancy information, a rent roll (including rental
rate and lease expiration detail) and other information required to calculate
Net Operating Income for each of the then-existing Borrowing Base Real
Properties;

 

(d)                                 Annual Budget; Actual Capital Expenditures. 
As soon as available, but in any event on or prior to January 1st of each
calendar year, and in each case reasonably acceptable to the Administrative
Agent (i) quarterly forecasts prepared by management of the Parent or the
Borrower of consolidated balance sheets and statements of income or operations
and cash flows of the Parent and its Subsidiaries for the Fiscal Year beginning
on such January 1st, and (ii) an annual operating budget consisting of
statements of income or operations and cash flows and other information for each
of the Borrowing Base Real Properties supporting pro forma covenant compliance
calculations hereunder, for the Fiscal Year beginning on such
January 1st (including the Fiscal Year in which the Revolving Commitment
Termination Date shall occur).  In addition, as soon as available, but in any
event on or prior to January 31st of each calendar year, Borrower will deliver
to the Administrative Agent and the Lenders statements reflecting actual capital
expenditures for each of the Borrowing Base Real Properties, in each case for
the most recent Fiscal Year then ended;

 

(e)                                  Information Regarding Collateral.  Each
Credit Party will furnish to the Administrative Agent prompt written notice of
any change (i) in such Credit Party’s legal name, (ii) in such Credit Party’s
corporate structure, or (iii) in such Credit Party’s Federal Taxpayer
Identification Number;

 

(f)                                  Securities and Exchange Commission
Filings.  Promptly after the same are filed, copies of all annual, regular,
periodic and special reports and registration statements that the Parent may
file or be required to file with the SEC under Section 13 or 15(d) of the
Exchange Act, provided that any documents required to be delivered pursuant to
this Section 7.1(f) shall be deemed to have been delivered on the date (i) on
which the Parent posts such documents, or provides a link thereto on the
Parent’s website; or (ii) on which such documents are posted on the Borrower’s
behalf on Debtdomain or another relevant website, if any to which each Lender
and the Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by the Administrative Agent); provided further
that: (x) upon written request by the Administrative Agent, the Borrower shall
deliver paper copies of such documents to the Administrative Agent for further
distribution to each Lender until a written request to cease delivering paper
copies is given by the Administrative Agent and (y) the Borrower shall notify
(which may be by facsimile or electronic mail) the Administrative Agent of the
posting of any such documents and, upon written request by the Administrative
Agent, provide to the Administrative Agent by electronic mail electronic
versions (i.e., soft copies) of such documents.  Notwithstanding anything to the
contrary, as to any information contained in materials furnished pursuant to
this Section 7.1(f), the Borrower shall not be separately required to furnish
such information under Sections 7.1(a) or (b) above or pursuant to any other
requirement of this Agreement or any other Credit Document.

 

(g)                                  Notice of Default and Material Adverse
Effect.  Promptly upon any Authorized Officer of any Credit Party obtaining
knowledge (i) of any condition or event that constitutes a Default or an Event
of Default or that notice has been given to any Credit Party with respect
thereto; (ii) that any Person has given any notice to any Credit Party or any of
its Subsidiaries or

 

88

--------------------------------------------------------------------------------


 

taken any other action with respect to any event or condition set forth in
Section 9.1(b), or (iii) the occurrence of any Material Adverse Effect, a
certificate of its Authorized Officers specifying the nature and period of
existence of such condition, event or change, or specifying the notice given and
action taken by any such Person and the nature of such claimed Event of Default,
Default, event or condition or change, and what action the Credit Parties have
taken, are taking and propose to take with respect thereto;

 

(h)                                 ERISA.  (i) Promptly upon becoming aware of
the occurrence of or forthcoming occurrence of any ERISA Event, a written notice
specifying the nature thereof, what action any Credit Party, any of its
Subsidiaries or any of their respective ERISA Affiliates has taken, is taking or
proposes to take with respect thereto and, when known, any action taken or
threatened in writing by the Internal Revenue Service, the Department of Labor
or the PBGC with respect thereto; and (ii) (1) promptly upon reasonable request
of the Administrative Agent, copies of each Schedule B (Actuarial Information)
to the annual report (Form 5500 Series) filed by any Credit Party, any of its
Subsidiaries or any of their respective ERISA Affiliates with respect to each
Pension Plan; and (2) promptly after their receipt, copies of all notices
received by any Credit Party, any of its Subsidiaries or any of their respective
ERISA Affiliates from a Multiemployer Plan sponsor concerning an ERISA Event;

 

(i)                                     [Reserved].

 

(j)                                    Securities and Exchange Commission
Investigations.  Promptly, and in any event within five (5) Business Days after
receipt thereof by any Credit Party or any Subsidiary thereof, copies of each
notice or other correspondence received from the Securities and Exchange
Commission (or comparable agency in any applicable non-U.S. jurisdiction)
concerning any investigation or possible investigation or other inquiry by such
agency regarding financial or other operational results of any Credit Party or
any Subsidiary thereof; and

 

(k)                                 Other Information.  (i) Promptly upon their
becoming available, copies of all financial statements, reports, notices and
proxy statements and other communications sent or made available generally by
the Parent to its security holders acting in such capacity or by any Subsidiary
of the Parent to its security holders, if any, other than the Parent or another
Subsidiary of the Parent, provided that no Credit Party shall be required to
deliver to the Administrative Agent or any Lender the minutes of any meeting of
its Board of Directors, and (ii) such other information and data with respect to
the Parent or any of its Subsidiaries as from time to time may be reasonably
requested by the Administrative Agent or the Required Lenders.

 

Each notice pursuant to clauses (g) and (h) of this Section 7.1 shall be
accompanied by a statement of an Authorized Officer of the Borrower setting
forth details of the occurrence referred to therein and stating what action the
Borrower and/or the other applicable Credit Party has taken and proposes to take
with respect thereto.  Each notice pursuant to Section 7.1(g) shall describe
with particularity any and all provisions of this Agreement and any other Credit
Document that have been breached.

 

Section 7.2                                    Existence.  Each Credit Party
will, and will cause each of its Subsidiaries to, at all times preserve and keep
in full force and effect (a) its existence under the laws of its jurisdiction of
formation or organization, and (b) all rights and franchises, licenses and
permits material to its business, except in either case to the extent permitted
by Section 8.10 or not constituting an Asset Sale hereunder.

 

Section 7.3                                    Payment of Taxes and Claims. 
Each Credit Party will, and will cause each of its Subsidiaries to, pay (a) all
federal, state and other material taxes imposed upon it or any of its properties
or assets or in respect of any of its income, businesses or franchises before
any penalty or fine accrues

 

89

--------------------------------------------------------------------------------


 

thereon and (b) all claims (including claims for labor, services, materials and
supplies) for sums that have become due and payable and that by law have or may
become a Lien upon any of its properties or assets, prior to the time when any
penalty or fine shall be incurred with respect thereto; provided, no such tax or
claim need be paid if it is being contested in good faith by appropriate
proceedings promptly instituted and diligently conducted, so long as
(i) adequate reserve or other appropriate provision, as shall be required in
conformity with GAAP shall have been made therefor, and (ii) in the case of a
tax or claim which has or may become a Lien against any of the Collateral, such
contest proceedings conclusively operate to stay the sale of any portion of the
Collateral to satisfy such tax or claim.  The Borrower will not, nor will it
permit any of its Subsidiaries to, file or consent to the filing of any
consolidated income tax return with any Person (other than the Borrower or any
Subsidiary).

 

Section 7.4                                    Maintenance of Properties.  Each
Credit Party will, and will cause each of its Subsidiaries to, maintain or cause
to be maintained in good repair, working order and condition, ordinary wear and
tear excepted, all material properties used or useful in the business of any
Credit Party and its Subsidiaries and from time to time will make or cause to be
made all appropriate repairs, renewals and replacements thereof.

 

Section 7.5                                    Insurance.

 

(a)                                 The Credit Parties will maintain or cause to
be maintained, with financially sound and reputable insurers meeting the
criteria specified in clause (d) below, property insurance, such public
liability insurance, third party property damage insurance with respect to
liabilities, losses or damage in respect of the assets, properties and
businesses of the each Credit Party and its Subsidiaries as may customarily be
carried or maintained under similar circumstances by Persons of established
reputation engaged in similar businesses, in each case in such amounts, with
such deductibles, covering such risks and otherwise on such terms and conditions
as shall be customary for such Persons.

 

(b)                                 Without limiting the generality of the
foregoing, each of the Parent, the Borrower and its respective Subsidiaries will
maintain or cause to be maintained, at its (or their) sole expense:

 

(i)                                     property insurance with respect to all
insurable property located at or on or constituting a part of such Borrowing
Base Real Property, against loss or damage by fire, lightning, windstorm,
explosion, hail, tornado and such additional hazards as are presently included
in “Special Form (also known as “all-risk”) coverage (and against any and all
acts of terrorism if such coverage is available at commercially reasonable
rates) and such other insurable hazards as the Administrative Agent may require,
in an amount not less than 100% of the full replacement cost, including the cost
of debris removal, without deduction for depreciation and sufficient to prevent
the applicable Credit Parties and the Administrative Agent from becoming a
coinsurer, such insurance to be in “builder’s risk” completed value (non
reporting) form during and with respect to any construction on or with respect
to such Borrowing Base Real Property;

 

(ii)                                  flood insurance with respect to each
Borrowing Base Real Property that is a Flood Hazard Property, if any, that is
located in a community that participates in the National Flood Insurance
Program, in each case in compliance with any applicable regulations of the FRB;

 

(iii)                               general liability insurance, on an
“occurrence” basis, against claims for “personal injury” liability, including
bodily injury, death or property damage liability, for the benefit of the
applicable Credit Party as named insured and the Administrative Agent as
additional insured;

 

(iv)                              statutory workers’ compensation insurance with
respect to any work on or about such Borrowing Base Real Property (including
employer’s liability insurance, if required by the

 

90

--------------------------------------------------------------------------------


 

Administrative Agent), covering all employees of the applicable Credit Party
and/or its applicable Subsidiaries and any contractor;

 

(v)                                 if there is a general contractor, commercial
general liability insurance, including products and completed operations
coverage, and in other respects similar to that described in clause (iv) above,
for the benefit of the general contractor as named insured and the applicable
Credit Party and the Administrative Agent as additional insureds, in addition to
statutory workers’ compensation insurance with respect to any work on or about
the premises (including employer’s liability insurance, if required by the
Administrative Agent), covering all employees of the general contractor and any
contractor; and

 

(vi)                              such other insurance (and related
endorsements) as may from time to time be required by the Administrative Agent
(including but not limited to soft cost coverage, automobile liability
insurance, business interruption insurance or delayed rental insurance, boiler
and machinery insurance, earthquake insurance (if then customarily carried by
owners of premises similarly situated), wind insurance, sinkhole coverage,
and/or permit to occupy endorsement) and against other insurable hazards or
casualties which at the time are commonly insured against in the case of
premises similarly situated, due regard being given to the height, type,
construction, location, use and occupancy of buildings and improvements.

 

(c)                                  All insurance policies obtained by any
Credit Party with respect to or in connection with any Borrowing Base Real
Property shall be issued and maintained by insurers, in amounts, with
deductibles, limits and retentions, and in forms satisfactory to the
Administrative Agent, and shall require not less than thirty (30) days’ prior
written notice to the Administrative Agent of any cancellation of coverage.

 

(d)                                 All insurance companies providing coverage
pursuant to clauses (a) or (b) of this Section 7.5 or any other general coverage
required pursuant to any Loan Documents must be licensed to do business in the
state in which the applicable Borrowing Base Real Property is located and must
have an A.M. Best Company financial and performance ratings of A-:IX or better.

 

(e)                                  All insurance policies maintained, or
caused to be maintained, by any Credit Party or its applicable Subsidiaries with
respect to any Borrowing Base Real Property, except for general liability
insurance, shall provide that each such policy shall be primary without right of
contribution from any other insurance that may be carried by such Credit Party
or its applicable Subsidiaries or the Administrative Agent and that all of the
provisions thereof, except the limits of liability, shall operate in the same
manner as if there were a separate policy covering each insured.

 

(f)                                   If any insurer which has issued a policy
of title, hazard, liability or other insurance required pursuant to this
Section 7.5 or any other provision of any Credit Document becomes insolvent or
the subject of any petition, case, proceeding or other action pursuant to any
debtor relief law, or if in the Administrative Agent’s opinion the financial
responsibility of such insurer is or becomes inadequate, such Credit Party
shall, in each instance promptly upon its discovery thereof or upon the request
of the Administrative Agent therefor, and at the Credit Party’s expense,
promptly obtain and deliver (or cause to be obtained and delivered) to the
Administrative Agent a like policy (or, if and to the extent permitted by the
Administrative Agent, acceptable evidence of insurance) issued by another
insurer, which insurer and policy meet the requirements of this Section 7.5 or
any other provision of any Credit Document, as the case may be.

 

(g)                                  Without limiting the discretion of the
Administrative Agent with respect to required endorsements to insurance
policies, all such policies for loss of or damage to any Borrowing Base Real
Property shall contain a standard mortgagee clause (without contribution) naming
the Administrative

 

91

--------------------------------------------------------------------------------


 

Agent as mortgagee with loss proceeds payable to the Administrative Agent
notwithstanding (i) any act, failure to act or negligence of or violation of any
warranty, declaration or condition contained in any such policy by any named or
additional insured; (ii) the occupation or use of such Borrowing Base Real
Property for purposes more hazardous than permitted by the terms of any such
policy; (iii) any foreclosure or other action by the Administrative Agent under
the Credit Documents; or (iv) any change in title to or ownership of such
Borrowing Base Real Property or any portion thereof, such proceeds to be held
for application as provided in the Credit Documents.

 

(h)                                 Certificates of insurance (or such other
evidence of insurance as may be acceptable to the Administrative Agent,
including copies of such insurance policies if requested by the Administrative
Agent) evidencing insurance coverage in compliance with this Section 7.5 shall
be delivered to the Administrative Agent on the Closing Date and, in the case of
insurance policies with respect to each Real Estate Asset that is a Borrowing
Base Real Property (other than the mortgagee title insurance policy with respect
to such Real Estate Asset), on or before the date that such Real Estate Asset is
first included as a Borrowing Base Real Property, with all premiums fully paid
current.  The applicable Credit Party shall pay (or cause to be paid) all
renewal or other premiums on policies required hereunder as they become due and
payable.  Each applicable Credit Party shall deliver (or cause the applicable
insurance company to deliver) additional certificates of insurance (or such
other evidence of insurance as may be acceptable to the Administrative Agent)
promptly following the renewal of any such policy (or the obtaining of any
substitute policy) in accordance with this Section 7.5.

 

(i)                                     If any loss occurs at any time when the
applicable Credit Party has failed to perform the covenants and agreements set
forth in this Section 7.5 with respect to any insurance payable because of loss
sustained to any part of the premises whether or not such insurance is required
by the Administrative Agent, then the Administrative Agent shall nevertheless be
entitled to the benefit of all insurance covering the loss and held by or for
the applicable Credit Party, to the same extent as if it had been made payable
to the Administrative Agent.

 

(j)                                    Upon any foreclosure of any Mortgage or
transfer of title to all or any portion of any Borrowing Base Real Property in
extinguishment of the whole or any part of the Obligations, all of the
applicable Credit Party’s right, title and interest in and to the insurance
policies referred to in this Section 7.5 with respect to such Borrowing Base
Real Property (including unearned premiums) and all proceeds payable thereunder
shall thereupon vest in the purchaser at foreclosure or other such transferee,
to the extent permissible under such policies.

 

(k)                                 During the continuance of any Event of
Default, the Administrative Agent shall have the right (but not the obligation)
to make proof of loss for, settle and adjust any claim under, and receive the
proceeds of, all insurance for loss of or damage to any Borrowing Base Real
Property, regardless of whether or not such insurance policies are required by
the Administrative Agent, and the reasonable expenses incurred by the
Administrative Agent in the adjustment and collection of insurance proceeds
shall be a part of the Obligations and shall be due and payable to the
Administrative Agent on demand.  The Administrative Agent shall not be, under
any circumstances, liable or responsible for failure to collect or exercise
diligence in the collection of any of such proceeds or for the obtaining,
maintaining or adequacy of any insurance or for failure to see to the proper
application of any amount paid over to any Credit Party.  Any such proceeds
received by the Administrative Agent shall, after deduction therefrom of all
reasonable expenses actually incurred by the Administrative Agent, including
reasonable attorneys’ fees, at the Administrative Agent’s option be (i) released
to the applicable Credit Party, or (ii) applied (upon compliance with such terms
and conditions as may be required by the Administrative Agent ) to repair or
restoration, either partly or entirely, of the Borrowing Base Real Property so
damaged, or (iii) applied to the payment of the Obligations in such order and
manner as the Administrative Agent, in its sole discretion, may elect, whether
or not due (provided, that to the extent any such proceeds are applied to any
portion of the outstanding principal or interest on any of the Loans, such
proceeds shall be applied

 

92

--------------------------------------------------------------------------------


 

to all such Loans on a pro rata basis).  In any event, the unpaid portion of the
Obligations shall remain in full force and effect and the payment thereof shall
not be excused.

 

(l)                                     Each Credit Party shall at all times
comply in all material respects with the requirements of the insurance policies
required hereunder and of the issuers of such policies and of any board of fire
underwriters or similar body as applicable to or affecting any Borrowing Base
Real Property.

 

Section 7.6                                    Inspections.  Each Credit Party
will, and will cause each of its Subsidiaries to, permit representatives and
independent contractors of the Administrative Agent and each Lender to visit and
inspect any of its properties, to conduct field audits, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants, all at the expense of the Borrower
and at such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Borrower; provided,
however, that so long as no Event of Default exists, the Borrower shall not be
obligated to pay for more than one (1) such inspection per year; provided,
further, that when an Event of Default exists, the Administrative Agent or any
Lender (or any of their respective representatives or independent contractors)
may do any of the foregoing at the expense of the Borrower at any time during
normal business hours and without advance notice.

 

Section 7.7                                    Lenders Meetings.  The Borrower
will, upon the request of the Administrative Agent or the Required Lenders,
participate in a meeting of the Administrative Agent and the Lenders once during
each Fiscal Year to be held at the Borrower’s corporate offices (or at such
other location as may be agreed to by the Borrower and the Administrative Agent)
at such time as may be agreed to by the Borrower and the Administrative Agent.

 

Section 7.8                                    Compliance with Laws and Material
Contracts.  Each Credit Party will comply, and shall cause each of its
Subsidiaries and all other Persons, if any, on or occupying any Facilities to
comply, with (a) the Patriot Act and OFAC rules and regulations, (b) all other
Applicable Laws and (c) all Material Contracts, noncompliance with, with respect
to clauses (b) and (c), could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.

 

Section 7.9                                    Use of Proceeds.  The Credit
Parties will use the proceeds of the Credit Extensions for (a) working capital,
capital expenditures, payment of dividends and redemptions, and other lawful
corporate purposes (including, but not limited to, the acquisition of Healthcare
Facilities), and (b) to pay transaction fees, costs and expenses related to
credit facilities established pursuant to this Agreement and the other Credit
Documents, in each case not in contravention of Applicable Laws or of any Credit
Document.  No portion of the proceeds of any Credit Extension shall be used in
any manner that causes or might cause such Credit Extension or the application
of such proceeds to violate Regulation T, Regulation U or Regulation X of the
FRB as in effect from time to time or any other regulation thereof or to violate
the Exchange Act.

 

Section 7.10                             Environmental Matters.

 

(a)                                 Environmental Disclosure.  Each Credit Party
will deliver to the Administrative Agent and the Lenders with reasonable
promptness, such documents and information as from time to time may be
reasonably requested by the Administrative Agent or any Lender.

 

(b)                                 Hazardous Materials Activities, Etc.  The
Borrower shall promptly take, and shall cause each of its Subsidiaries promptly
to take, any and all actions necessary to (i) cure any violation of applicable
Environmental Laws by such Credit Party or its Subsidiaries that could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, and (ii) respond to any Environmental Claim against such Credit
Party or any of its Subsidiaries and discharge any obligations it

 

93

--------------------------------------------------------------------------------


 

may have to any Person thereunder where failure to do so could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

Section 7.11                             [Reserved].

 

Section 7.12                             Collateral.

 

(a)                                 Capital Stock.  Except to the extent
prohibited by any negative pledge or other similar Contractual Obligation
included in connection with any Non-Recourse Indebtedness permitted hereunder or
that is otherwise permitted under Section 8.3, the Borrower and each other
Credit Party shall cause (i) one hundred percent (100%) of the issued and
outstanding Capital Stock of each Domestic Subsidiary that owns or holds,
directly or indirectly, any interest in any Borrowing Base Real Property and
(ii) sixty-five percent (65%) (or such greater percentage that (A) could not
reasonably be expected to cause the undistributed earnings of such Foreign
Subsidiary as determined for United States federal income tax purposes to be
treated as a deemed dividend to such Foreign Subsidiary’s United States parent
and (B) could not reasonably be expected to cause any material adverse tax
consequences) of the issued and outstanding Capital Stock entitled to vote
(within the meaning of Treas. Reg. Section 1.956-2(c)(2)) and 100% of the issued
and outstanding Capital Stock not entitled to vote (within the meaning of Treas.
Reg. Section 1.956-2(c)(2)) of each Foreign Subsidiary that owns or holds,
directly or indirectly, any interest in any Borrowing Base Real Property to be
subject at all times to a first priority Lien (subject to any Permitted Lien) in
favor of the Administrative Agent, for the benefit of the Lenders, pursuant to
the terms and conditions of the Collateral Documents, together with any filings
and deliveries or other items reasonably requested by the Administrative Agent
necessary in connection therewith (to the extent not delivered on the Closing
Date) to perfect the security interests therein, all in form and substance
reasonably satisfactory to the Administrative Agent.

 

(b)                                 Borrowing Base Real Properties; Mortgages. 
The Borrower and each other Credit Party shall cause (i) all real property
interests related to the Borrowing Base Real Properties, and (ii) all personal
property related to such Borrowing Base Real Properties, in each case owned or
held by any Credit Party (including, without limitation, any and all
construction drawings, construction plans and architectural renderings relating
thereto and any leases, rents, leasing agreements, and, unless such agreements
expressly prohibit the grant of a security interest in such Credit Party’s
rights thereunder, management contracts and franchise agreements (whether or not
any such property is included in the real property interests covered under
clause (i))), other than vehicles subject to certificates of title, to, in each
case, be subject at all times to first priority (subject only to Permitted
Liens), perfected and, in the case of the real property interests in each
Borrowing Base Real Property, title insured Liens in favor of the Administrative
Agent to secure the Obligations pursuant to the terms and conditions of the
Mortgages and the other Collateral Documents, including, with respect to any
such Borrowing Base Real Property acquired subsequent to the Closing Date, such
other additional security documents as the Administrative Agent shall request
(including additional Mortgages or other Collateral Documents, appropriate UCC-1
financing statements, certified resolutions and other organizational and
authorizing documents or such Person, opinions of counsel to such Person (which
shall cover, among other things, the legality, validity, binding effect and
enforceability of the documentation referred to above and the perfection of the
Administrative Agent’s Liens thereunder)), all in form, content and scope
reasonably satisfactory to the Administrative Agent.  Notwithstanding anything
in this clause (b) to the contrary, no Credit Party shall be required to enter
into any deposit account control agreement or securities account control
agreement or take any other action with respect to deposit accounts or
securities accounts (except to the extent provided in Section 2.15 and other
provisions of this Agreement regarding Cash Collateral).

 

94

--------------------------------------------------------------------------------


 

(c)                                  [Reserved].

 

(d)                                 Indemnity; Costs and Expenses.  The Borrower
and each other Credit Party shall indemnify and/or reimburse (as applicable) the
Administrative Agent for any and all reasonable, documented out-of-pocket costs,
expenses, claims, fees or other amounts paid or incurred by the Administrative
Agent to the extent paid or incurred in connection with the filing or recording
of any documents, agreement or instruments related to the Collateral, the
protection of any of the Collateral, its rights and interests therein or any
Credit Party’s underlying rights and interests therein or the enforcement of any
of its other rights with respect to the Collateral; provided, that the
reimbursement and indemnity obligations set forth in this clause (d) shall be in
addition to and in furtherance of all other reimbursement or indemnity
obligations of the Credit Parties (including the Borrower) referenced herein or
in any other Credit Document.

 

Section 7.13                             Books and Records.  Each Credit Party
will keep proper books of record and account in which full, true and correct
entries shall be made of all dealings and transactions in relation to its
business and activities to the extent necessary to prepare the consolidated
financial statements of the Parent in conformity with GAAP.

 

Section 7.14                             Additional Subsidiaries.

 

Within thirty (30) days after the acquisition or formation of any Subsidiary,
the Borrower and the other Credit Parties shall:

 

(a)                                 notify the Administrative Agent thereof in
writing, together with the (i) jurisdiction of formation, (ii) number of shares
of each class of Capital Stock outstanding, (iii) number and percentage of
outstanding shares of each class owned (directly or indirectly) by the Borrower
or any other Credit Party and (iv) number and effect, if exercised, of all
outstanding options, warrants, rights of conversion or purchase and all other
similar rights with respect thereto; and

 

(b)                                 (i) cause such Person to become a Guarantor
by executing and delivering to the Administrative Agent a Guarantor Joinder
Agreement or such other documents as the Administrative Agent shall deem
appropriate for such purpose, and (ii) deliver to the Administrative Agent
documents of the types referred to in Sections 5.1(b) and (d) and favorable
opinions of counsel to such Person (which shall cover, among other things, the
legality, validity, binding effect and enforceability of the documentation
referred to in the immediately foregoing clause (i)), all in form, content and
scope reasonably satisfactory to the Administrative Agent.

 

Notwithstanding the foregoing, no such Subsidiary shall be required to become a
Guarantor hereunder if such Subsidiary (I) is an Excluded Subsidiary or a
Foreign Subsidiary, or (II) is expressly prohibited in writing from guaranteeing
Indebtedness of any other Person pursuant to (x) a provision in any document,
instrument or agreement evidencing Indebtedness or other material agreement of
such Subsidiary, (y) a provision of such Subsidiary’s Organizational Documents
to the extent required by another holder of the Capital Stock of such Subsidiary
in connection with the formation thereof or (z) a provision of such Subsidiary’s
Organizational Documents, which provision was included in such Organizational
Document or such other document, instrument or agreement as an express condition
to the extension of Indebtedness to such Subsidiary by any of a third party
creditor providing the subject financing, any other third-party guarantor
thereof or any rating agency in respect thereof, or was included in such
Organizational Documents in contemplation of such Subsidiary’s entering into any
such Indebtedness or other material agreement; provided, that if (A) any
Subsidiary qualifying as an Excluded Subsidiary as of the date of its
acquisition or formation ceases to qualify as an Excluded Subsidiary, or (B) the
applicable prohibition against guaranteeing Indebtedness of any other Person
shall no longer be in

 

95

--------------------------------------------------------------------------------


 

effect with respect to a Subsidiary that is or was not required to become a
Guarantor under clause (II) above, the Credit Parties shall promptly notify the
Administrative Agent that such Subsidiary no longer qualifies as an Excluded
Subsidiary or that such prohibition is no longer in effect with respect to such
Subsidiary (as applicable), and the Credit Parties shall, within thirty (30)
days after the date that such Subsidiary ceases to so qualify or such
prohibition is no longer in effect with respect to such Subsidiary (or such
later date, in each case, with the written consent of the Administrative Agent),
cause such Subsidiary to become a Guarantor in accordance with the provisions of
clause (b) of this Section 7.14 (unless, in the case of a Subsidiary previously
subject to a prohibition against guaranteeing Indebtedness, such Subsidiary
otherwise qualifies as an Excluded Subsidiary thereafter).

 

Without limiting the foregoing, as a condition to the inclusion of any Real
Estate Asset owned by such Subsidiary in the Borrowing Base (if such Subsidiary
is not already a Guarantor or is an Excluded Subsidiary or is not otherwise
required to become a Guarantor pursuant hereto), the Borrower and the other
Credit Parties shall cause such Subsidiary to become a Guarantor and deliver
such documents as are required in connection therewith in accordance with the
foregoing clause (b), in each case on or before the earlier of (A) the date on
which such Real Estate Asset owned by such Subsidiary is included in any
calculation (pro forma or otherwise) of the Borrowing Base and (B) the deadline
for the delivery of the next Borrowing Base Certificate.

 

Section 7.15                             Borrowing Base Real Properties Subject
to Eligible Ground Leases.

 

The Borrower (and each applicable Credit Party) shall, with respect to each
Borrowing Base Real Property subject to an Eligible Ground Lease:

 

(a)                                 Make all payments and otherwise perform in
all material respects all obligations in respect of each such Eligible Ground
Lease and keep each such Eligible Ground Lease in full force and effect and not
allow any such Eligible Ground Lease to lapse or be terminated or any rights to
renew any such Eligible Ground Lease to be forfeited or cancelled, notify the
Administrative Agent of any default by any party with respect to any such
Eligible Ground Lease and cooperate with the Administrative Agent in all
respects to cure any such default, except, in any case, where the failure to do
so would not be reasonably likely to have a Material Adverse Effect.

 

(b)                                 Without limiting the foregoing, with respect
to each Eligible Ground Lease related to any Borrowing Base Real Property:

 

(i)                                     pay when due the rent and other amounts
due and payable thereunder (subject to applicable cure or grace periods);

 

(ii)                                  timely perform and observe all of the
material terms, covenants and conditions required to be performed and observed
by it as tenant thereunder (subject to applicable cure or grace periods);

 

(iii)                               do all things necessary to preserve and keep
unimpaired such Eligible Ground Lease and its material rights thereunder;

 

(iv)                              not waive, excuse or discharge any of the
material obligations of the ground lessor or other obligor thereunder;

 

(v)                                 diligently and continuously enforce the
material obligations of the ground lessor or other obligor thereunder;

 

96

--------------------------------------------------------------------------------


 

(vi)                              not do, permit or suffer any act, event or
omission which would result in a default thereunder (or which, with the giving
of notice or the passage of time, or both, would constitute a default
thereunder), in each case which would permit the applicable ground lessor to
terminate or exercise any other remedy with respect to such Eligible Ground
Lease;

 

(vii)                           cancel, terminate, surrender, modify or amend
any of the provisions of any such Eligible Ground Lease or agree to any
termination, amendment, modification or surrender thereof if the effect of such
cancellation, termination, surrender, modification, amendment or agreement is to
(A) shorten the term of such Eligible Ground Lease, (B) increase the rent
payable under such Eligible Ground Lease, (C) increase the purchase price under
any purchase option concerning the property included in and subject to such
Eligible Ground Lease, (D) modify the gross or net leasable area subject to such
Eligible Ground Lease, (E) transfer to the ground lessee any costs and/or
expenses previously paid by the ground lessor under such Eligible Ground Lease,
(F) terminate (or grant the ground lessor additional rights to unilaterally
terminate) such Eligible Ground Lease, or (G) subordinate the rights of the
applicable Credit Party under such Eligible Ground Lease to any property manager
or any other Person, in each case without the prior written consent of the
Administrative Agent;

 

(viii)                        deliver to the Administrative Agent all default
and other material notices received by it or sent by it under the applicable
Eligible Ground Lease;

 

(ix)                              upon Administrative Agent’s reasonable written
request, provide to Administrative Agent any information or materials relating
to such Eligible Ground Lease and evidencing such Credit Party’s due observance
and performance of its material obligations thereunder;

 

(x)                                 not permit or consent to the subordination
of such Eligible Ground Lease to any mortgage or other leasehold interest of the
premises related thereto;

 

(xi)                              execute and deliver (to the extent permitted
to do so under such Eligible Ground Lease), upon the reasonable request of the
Administrative Agent, any documents, instruments or agreements as may be
required to permit the Administrative Agent to cure any default under such
Eligible Ground Lease;

 

(xii)                           provide to Administrative Agent written notice
of its intention to exercise any option or renewal or extension rights with
respect to such Eligible Ground Lease or easement at least thirty (30) days
prior to the expiration of the time to exercise such right or option and duly
exercise any renewal or extension option with respect to any such Eligible
Ground Lease or easement (either consistent with such notice or upon the
direction of the Administrative Agent); provided, that each Credit Party further
hereby appoints the Administrative Agent its attorney-in-fact, coupled with an
interest, to execute and deliver, for and in the name of such Person, all
instruments, documents or agreements necessary to extend or renew any such
Eligible Ground Lease;

 

(xiii)                        not treat, in connection with the bankruptcy or
other insolvency proceedings of any ground lessor or other obligor, any Eligible
Ground Lease as terminated, cancelled or surrendered pursuant to the Bankruptcy
Code without the Administrative Agent’s prior written consent;

 

97

--------------------------------------------------------------------------------


 

(xiv)                       in connection with the bankruptcy or other
insolvency proceedings of any ground lessor or other obligor, ratify the
legality, binding effect and enforceability of the applicable Eligible Ground
Lease as against the applicable Credit Party within the applicable time period
therefore in such proceedings, notwithstanding any rejection by such ground
lessor or trustee, custodian or receiver related thereto;

 

(xv)                          provide to the Administrative Agent not less than
thirty (30) days prior written notice of the date on which the applicable Credit
Party shall apply to any court or other governmental authority for authority or
permission to reject the applicable Eligible Ground Lease in the event that
there shall be filed by or against any Credit Party any petition, action or
proceeding under the Bankruptcy Code or any similar federal or state law;
provided, that the Administrative Agent shall have the right, but not the
obligation, to serve upon the applicable Credit Party within such thirty (30)
day period a notice stating that (A) the Administrative Agent demands that such
Credit Party assume and the assign the relevant Eligible Ground Lease to the
Administrative Agent subject to and in accordance with the Bankruptcy Code and
(B) the Administrative Agent covenants to cure or provide reasonably adequate
assurance thereof with respect to all defaults susceptible of being cured by the
Administrative Agent and of future performance under the applicable Eligible
Ground Lease; provided, further, that if the Administrative Agent serves such
notice upon the applicable Credit Party, such Credit Party shall not seek to
reject the applicable agreement and shall promptly comply with such demand;

 

(xvi)                       permit the Administrative Agent (at its option),
during the continuance of any Event of Default, to (i) perform and comply with
all obligations under the applicable Eligible Ground Lease; (ii) do and take
such action as the Administrative Agent deems necessary or desirable to prevent
or cure any default by such Credit Party under such Eligible Ground Lease and
(iii) enter in and upon the applicable premises related to such Eligible Ground
Lease to the extent and as often as the Administrative Agent deems necessary or
desirable in order to prevent or cure any default under the applicable Eligible
Ground Lease;

 

(xvii)                    in the event of any arbitration, court or other
adjudicative proceedings under or with respect to any such Eligible Ground
Lease, permit the Administrative Agent (at its option) to exercise all right,
title and interest of the applicable Credit Party in connection with such
proceedings; provided, that (i) each Credit Party hereby irrevocably appoint the
Administrative Agent as its attorney-in-fact (which appointment shall be deemed
coupled with an interest) to exercise such right, interest and title and
(ii) the Borrower and the other Credit Parties shall bear all costs, fees and
expenses related to such proceedings; provided, further, that each Credit Party
hereby further agrees that the Administrative Agent shall have the right, but
not the obligation, to proceed in respect of any claim, suit, action or
proceeding relating to the rejection of any of the Eligible Ground Leases
referenced above by the relevant ground lessor or obligor as a result of
bankruptcy or similar proceedings (including, without limitation, the right to
file and prosecute all proofs of claims, complaints, notices and other documents
in any such bankruptcy case or similar proceeding); and

 

(xviii)                 deliver to the Administrative Agent (and, if it has the
ability pursuant to the subject Eligible Ground Lease, cause the applicable
ground lessor under such Eligible Ground Lease to deliver to the Administrative
Agent) an estoppel certificate from the ground lessor in relation to such
Eligible Ground Lease in form and substance acceptable to the Administrative
Agent, in its reasonable discretion, and, in any case, setting forth (A) the
name of lessee and lessor under the Eligible Ground Lease; (B) that such
Eligible

 

98

--------------------------------------------------------------------------------


 

Ground Lease is in full force and effect and has not been modified except to the
extent Administrative Agent has received notice of such modification; (C) that
no rental and other payments due thereunder are delinquent as of the date of
such estoppel; and (D) whether such Person knows of any actual or alleged
defaults or events of default under the applicable Eligible Ground Lease;

 

provided, that each applicable Credit Party hereby agrees to execute and deliver
to Administrative Agent, within ten (10) Business Days of any request therefor,
such documents, instruments, agreements, assignments or other conveyances
reasonably requested by the Administrative Agent in connection with or in
furtherance of any of the provisions set forth above or the rights granted to
the Administrative Agent in connection therewith.

 

Section 7.16                             Additional Appraisals.  Each of the
Credit Parties acknowledges and agrees that the Administrative Agent may, in its
discretion (and shall, at the request of the Requisite Lenders), at any time
obtain, at the sole expense of the Borrower, a new or updated Appraisal with
respect to all or any of the Borrowing Base Real Properties; provided, so long
as no Default or Event of Default shall exist, the Administrative Agent shall
not obtain more than one such new or updated Appraisal for any particular
Borrowing Base Real Property during any period of twelve (12) consecutive
months; provided, further, without limiting the foregoing rights of the
Administrative Agent and the Required Lenders, so long as no Event of Default
shall then exist, the Administrative Agent shall, within fifteen (15) Business
Days following the written request of the Borrower and at the sole cost and
expense of the Borrower, order new or updated Appraisals for any of the
Borrowing Base Real Properties to the extent that the most recently delivered
Appraisal related to any such Borrowing Base Real Property is more than six
(6) calendar months old.  In addition, to the extent the Administrative Agent
incurs any out-of-pocket costs or expenses related to any new or updated
Appraisal provided for in this Section 7.16, the Borrower shall reimburse the
Administrative Agent promptly following written demand (accompanied by
reasonable documentation evidencing such out-of-pocket costs or expenses) in the
amount of such out-of-pocket costs or expenses.  As such new or updated
Appraisals are obtained and approved by the Administrative Agent, such
Appraisals shall, immediately upon such approval, be used in the determination
of the Core Property Value Amount (if such Borrowing Base Real Property is a
Core Property) or the Value-Add Property Value Amount (if such Borrowing Base
Real Property is a Value-Add Property) of the applicable Borrowing Base Real
Property.

 

Section 7.17                             REIT Status.

 

The Parent and the Borrower will, and will cause each of their respective
Subsidiaries to, operate their businesses at all times so as to satisfy all
requirements necessary for the Parent to qualify as a REIT, and the Parent shall
elect to be qualified as a REIT in connection with the filing of the Parent’s
tax returns for the Fiscal Year ended December 31, 2013.  From and after the
date upon which the Parent elects to be qualified as a REIT, the Parent will
maintain its status, and such election to be treated, as a REIT.  The Borrower
shall at all times be a partnership or other disregarded entity for federal
income tax purposes under the Internal Revenue Code.

 

Section 7.18                             Leasing Matters Regarding Borrowing
Base Real Properties.

 

The Borrower and each of the other applicable Credit Parties will comply with
the following requirements in connection with Tenant Leases regarding Borrowing
Base Real Properties:

 

(a)                                 All Material Leases with respect to any
Borrowing Base Real Property entered into after such Real Estate Asset is first
included as a Borrowing Base Real Property (other than Tenant Leases on one of
Borrower’s standard forms of tenant lease, which forms have been approved by the
Administrative Agent as of the Closing Date and other than extensions or
renewals of existing Tenant Leases pursuant to

 

99

--------------------------------------------------------------------------------


 

options provided therein at the sole discretion of the Tenant with respect
thereto or otherwise on substantially similar or better terms to the applicable
existing Tenant Leases), and all other renewals of or amendments with respect to
any such Material Leases, shall be subject to the prior approval of the
Administrative Agent, which approval shall not be unreasonably withheld.  All
renewals of Tenant Leases (other than extensions or renewals of existing Tenant
Leases pursuant to options provided therein or otherwise on substantially
similar or better terms to the applicable existing Tenant Lease) and all new
Tenant Leases executed after such Real Estate Asset is first included as a
Borrowing Base Real Property shall provide for rental rates and other economic
terms and conditions consistent with or better than then-current market rates
and conditions.  Unless otherwise approved by the Administrative Agent, in its
reasonable discretion, all Tenant Leases with respect to a particular Borrowing
Base Real Property executed after such Real Estate Asset is first included as a
Borrowing Base Real Property (other than extensions or renewals of existing
Tenant Leases pursuant to options provided therein or otherwise on substantially
similar or better terms to the applicable existing Tenant Leases) shall provide
that they are subordinate to the Mortgage encumbering the related Borrowing Base
Real Property and that the tenant agrees, subject to appropriate provisions for
non-disturbance to the extent the tenant is not in default thereunder, to attorn
to the Administrative Agent or any purchaser at a sale by foreclosure or power
of sale.  Without limiting the foregoing, if reasonably requested by the
Administrative Agent, the Borrower (or the applicable Credit Party with respect
to such Borrowing Base Real Property) shall use commercially reasonable efforts
to cause the Tenant under each new Material Lease to deliver to the
Administrative Agent an estoppel certificate and an SNDA with respect to such
Material Lease.

 

(b)                                 For purposes of clarification, no approval
or consent of the Administrative Agent or any of the Lenders is required for any
new Tenant Leases, or Tenant Lease renewals or modifications, in each case
executed after such Real Estate Asset is first included as a Borrowing Base Real
Property, if (x) in the case of any new Tenant Lease, such Tenant Lease is
written on one of Borrower’s standard forms of lease, which forms have been
approved as of the Closing Date by the Administrative Agent and which Tenant
Lease shall not contain material changes from such approved form and such Tenant
Lease is a third-party, arms-length Tenant Lease with rental rates and other
economic terms and conditions consistent with or better than then-current market
rates and conditions; or (y) in the case of any existing Tenant Lease renewal or
modification (other than extensions or modifications of such existing Tenant
Lease pursuant to options provided therein at the sole discretion of the Tenant
with respect thereto), such Tenant Lease renewal or modification is consistent
with or better than then-current market terms and conditions.

 

(c)                                  Except as otherwise agreed to by the
Administrative Agent (which such agreement shall not be unreasonably withheld),
the Borrower (or the applicable Credit Party with respect to such Borrowing Base
Real Property) (i) shall observe and perform the material obligations imposed
upon the landlord under the Tenant Leases in a commercially reasonable manner;
(ii) (x) except as otherwise provided in the following clauses (y) or (z), shall
enforce the terms, covenants and conditions contained in each Tenant Lease
against the Tenant thereunder in a commercially reasonable manner, (y) may amend
or waive the terms, covenants and conditions contained in the Tenant Leases
(other than the material or economic terms of a Material Lease) in a
commercially reasonable manner, and (z) may amend or waive any of the material
or economic terms of any Material Lease with the prior consent of the
Administrative Agent, such consent not to be unreasonably withheld; (iii) shall,
with regard to any Tenant Lease (other than a Material Lease), not terminate any
such Tenant Lease or accept a surrender of any such Tenant Lease except by
reason of a tenant default or if otherwise commercially reasonable; (iv) shall,
with regard to any Material Lease, not terminate any such Material Lease or
accept a surrender of any such Material Lease except by reason of a tenant
default or otherwise with the prior written consent of the Administrative Agent
(which consent not to be unreasonably withheld); (v) shall not collect any of
the rents from Tenant Leases more than one (1) month in advance (other than
security deposits); and (vi)

 

100

--------------------------------------------------------------------------------


 

shall not execute any other assignment of lessor’s interest in the Tenant Leases
or the rents from Tenant Lease (except as contemplated hereby or by the other
Credit Documents).

 

(d)                                 With regard to any action described in this
Section 7.18 for which the Administrative Agent’s consent is required, the
Administrative Agent’s consent will not be unreasonably withheld, the
Administrative Agent shall respond to any such action within ten (10) Business
Days after request for approval thereof has been made by the applicable Credit
Party.  In the event that the Administrative Agent fails to notify such Credit
Party that the Administrative Agent either approves such request or disapproves
such request within ten (10) Business Days after receipt thereof, the action
which was the subject of said request shall be deemed approved.  Promptly
following execution and delivery of any Material Lease relating to a Borrowing
Base Real Property, the Borrower or the applicable Credit Party that is a party
to such Material Lease shall deliver a copy of said Material Lease to the
Administrative Agent.  Upon written request of the Administrative Agent, the
Credit Parties shall furnish the Administrative Agent with executed copies of
all other Tenant Leases not previously delivered to the Administrative Agent.

 

Section 8                                             NEGATIVE COVENANTS

 

Each Credit Party covenants and agrees that until the Termination Date, such
Credit Party shall perform, and shall cause each of its Subsidiaries to perform,
all covenants in this Section 8.

 

Section 8.1                                    Indebtedness.  No Credit Party
shall, nor shall it permit any of its Subsidiaries to, directly or indirectly,
create, incur, assume or guaranty, or otherwise become or remain directly or
indirectly liable with respect to any Indebtedness, other than:

 

(a)                                  the Obligations;

 

(b)                                 Indebtedness of any Credit Party or any
Subsidiary of any Credit Party to any other Credit Party or any other such
Subsidiary so long as any such Indebtedness owing by any Credit Party to any
Subsidiary which is not a Credit Party shall be subordinated to the Obligations
on terms reasonably satisfactory to the Administrative Agent;

 

(c)                                  Guarantees;

 

(d)                                 Indebtedness existing on the Closing Date
and described in Schedule 8.1, together with any Permitted Refinancing thereof;

 

(e)                                  Indebtedness with respect to (x) Capital
Leases and (y) purchase money Indebtedness; provided, in the case of clause (x),
that any such Indebtedness shall be secured only by the asset subject to such
Capital Lease, and, in the case of clause (y), that any such Indebtedness shall
be secured only by the asset acquired in connection with the incurrence of such
Indebtedness; provided further that the sum of the aggregate principal amount of
any Indebtedness under this clause (e) shall not exceed at any time $1,000,000;

 

(f)                                   Indebtedness in respect of any Swap
Contract that is entered into in the ordinary course of business to hedge or
mitigate risks to which any Credit Party or any of its Subsidiaries is exposed
in the conduct of its business or the management of its liabilities (it being
acknowledged by the Credit Parties that a Swap Contract entered into for
speculative purposes or of a speculative nature is not a Swap Contract entered
into in the ordinary course of business to hedge or mitigate risks);

 

(g)                                  Indebtedness arising in connection with the
financing of insurance premiums in the ordinary course of business;

 

101

--------------------------------------------------------------------------------


 

(h)                                 cash management obligations and other
Indebtedness in respect of endorsements for collection or deposit, netting
services, overdraft protections and similar arrangements, in each case, in
connection with deposit accounts in the ordinary course of business;

 

(i)                                     Indebtedness representing deferred
compensation to officers, directors, employees of the Parent and its
Subsidiaries;

 

(j)                                    Secured Recourse Indebtedness of any
Credit Party or any Subsidiary (other than Obligations of the Credit Parties
secured by Liens under the Collateral Documents); provided, the Credit Parties
shall be in compliance, on a pro forma basis after giving effect to such
Recourse Indebtedness, with the financial covenants set forth in Section 8.8,
recomputed as of the last day of the most recently ended Fiscal Quarter of the
Borrower for which financial statements have been delivered pursuant to
Section 7.1; and

 

(k)                                 Non-Recourse Indebtedness of any
Subsidiaries that are not, and are not required to be, Credit Parties hereunder;
provided, the Credit Parties shall be in compliance, on a pro forma basis after
giving effect to such Non-Recourse Indebtedness, with the financial covenants
set forth in Section 8.8, recomputed as of the last day of the most recently
ended Fiscal Quarter of the Borrower for which financial statements have been
delivered pursuant to Section 7.1.

 

Section 8.2                                    Liens.  No Credit Party shall,
nor shall it permit any of its Subsidiaries to, directly or indirectly, create,
incur, assume or permit to exist any Lien on or with respect to any property or
asset of any kind (including any document or instrument in respect of goods or
accounts receivable) of any Credit Party or any of its Subsidiaries, whether now
owned or hereafter acquired, created or licensed or any income, profits or
royalties therefrom, or file or permit the filing of, or permit to remain in
effect, any financing statement or other similar notice of any Lien with respect
to any such property, asset, income, profits or royalties under the UCC of any
State or under any similar recording or notice statute or under any Applicable
Laws related to intellectual property, except:

 

(a)                                 Liens in favor of the Administrative Agent
for the benefit of the holders of the Obligations granted pursuant to any Credit
Document;

 

(b)                                 Liens for Taxes not yet due or for Taxes if
obligations with respect to such Taxes are being contested in good faith by
appropriate proceedings promptly instituted and diligently conducted;

 

(c)                                  statutory Liens of landlords, banks,
carriers, warehousemen, mechanics, repairmen, workmen and materialmen, and other
Liens imposed by law (other than any such Lien imposed pursuant to
Section 430(k) of the Internal Revenue Code or Section 303(k) or 4068 of ERISA
that would constitute an Event of Default under Section 9.1(j)), in each case
incurred in the ordinary course of business (i) for amounts not yet overdue, or
(ii) for amounts that are overdue and that are being contested in good faith by
appropriate proceedings, so long as such reserves or other appropriate
provisions, if any, as shall be required by GAAP shall have been made for any
such contested amounts;

 

(d)                                 Liens incurred in the ordinary course of
business in connection with workers’ compensation, unemployment insurance and
other types of social security, or to secure the performance of tenders,
statutory obligations, surety and appeal bonds, bids, leases, government
contracts, trade contracts, performance and return-of-money bonds and other
similar obligations (exclusive of obligations for the payment of borrowed money
or other Indebtedness), so long as no foreclosure, sale or similar proceedings
have been commenced with respect to any portion of the Collateral on account
thereof;

 

102

--------------------------------------------------------------------------------


 

(e)                                  easements, rights-of-way, restrictions,
encroachments, and other minor encumbrances, defects or irregularities in title,
in each case which do not and will not interfere in any material respect with
the ordinary conduct of the business of any Credit Party or any of its
Subsidiaries, including, without limitation, all encumbrances shown on any
policy of title insurance in favor of the Administrative Agent with respect to
any Real Estate Asset;

 

(f)                                   any interest or title of a lessor or
sublessor under any lease of real estate not prohibited hereunder (including the
interests of any ground lessor under an Eligible Ground Lease respecting any
Borrowing Base Real Property);

 

(g)                                  Liens solely on any cash earnest money
deposits made by any Credit Party or any of its Subsidiaries in connection with
any letter of intent, or purchase agreement permitted hereunder;

 

(h)                                 purported Liens evidenced by the filing of
precautionary UCC financing statements relating solely to operating leases of
personal property entered into in the ordinary course of business;

 

(i)                                     Liens in favor of customs and revenue
authorities arising as a matter of law to secure payment of customs duties in
connection with the importation of goods;

 

(j)                                    any zoning or similar law or right
reserved to or vested in any governmental office or agency to control or
regulate the use, operation or development of any real property;

 

(k)                                 licenses of patents, trademarks and other
intellectual property rights granted by any Credit Party or any of its
Subsidiaries in the ordinary course of business and not interfering in any
respect with the ordinary conduct of the business of such Credit Party or such
Subsidiary;

 

(l)                                      Liens existing as of the Closing Date
and described in Schedule 8.2;

 

(m)                              Liens securing purchase money Indebtedness and
Capital Leases to the extent permitted pursuant to Section 8.1(e); provided, any
such Lien shall encumber only the asset acquired with the proceeds of such
Indebtedness or the assets subject to such Capital Lease, respectively;

 

(n)                                 Liens in favor of the Issuing Bank or the
Swingline Lender on cash collateral securing the obligations of a Defaulting
Lender to fund risk participations hereunder;

 

(o)                                 Liens consisting of judgment or judicial
attachment liens relating to judgments which do not constitute an Event of
Default hereunder;

 

(p)                                 licenses (including licenses of Intellectual
Property), sublicenses, leases or subleases granted to third parties in the
ordinary course of business;

 

(q)                                 Liens in favor of collecting banks under
Section 4-210 of the UCC;

 

(r)                                    Liens (including the right of set-off) in
favor of a bank or other depository institution arising as a matter of law
encumbering deposits;

 

(s)                                   Liens arising out of conditional sale,
title retention, consignment or similar arrangements for the sale of goods in
the ordinary course of business; and

 

103

--------------------------------------------------------------------------------


 

(t)                                    Liens securing Secured Recourse
Indebtedness and Non-Recourse Indebtedness of any Credit Party or any Subsidiary
thereof (including any Foreign Subsidiary and any Excluded Subsidiary) to the
extent such Secured Recourse Indebtedness or secured Non-Recourse Indebtedness
is permitted pursuant to Section 8.1.

 

Section 8.3                                    No Further Negative Pledges.  No
Credit Party shall, nor shall it permit any of its Subsidiaries to, enter into
any Contractual Obligation (other than this Agreement and the other Credit
Documents) that limits the ability of the Borrower or any such Subsidiary to
create, incur, assume or suffer to exist Liens on property of such Person;
provided, however, that this Section 8.3 shall not prohibit (i) any negative
pledge incurred or provided in favor of any holder of Indebtedness permitted
under Section 8.1(e), solely to the extent any such negative pledge relates to
the property financed by or subject to Permitted Liens securing such
Indebtedness, (ii) any Contractual Obligation incurred or provided in favor of
any holder of Indebtedness permitted under Section 8.1(k), solely to the extent
such Contractual Obligation prohibits the pledge of the Capital Stock of the
Borrower to secure any Indebtedness, (iii) any Permitted Lien or any document or
instrument governing any Permitted Lien; provided that any such restriction
contained therein relates only to the asset or assets subject to such Permitted
Lien, (iv) customary restrictions and conditions contained in any agreement
relating to the disposition of any property or assets permitted under
Section 8.10 pending the consummation of such disposition, and (v) customary
provisions restricting assignments, subletting or other transfers contained in
leases, licenses, joint venture agreements and similar agreements entered into
in the ordinary course of business.

 

Section 8.4                                    Restricted Payments.  Declare or
make, directly or indirectly, any Restricted Payment, or incur any obligation
(contingent or otherwise) to do so, except that:

 

(a)                                 each Subsidiary of the Borrower may make
Restricted Payments to the Borrower, and the Borrower and each other Subsidiary
of the Parent may make Restricted Payments to the Parent;

 

(b)                                 the Borrower and each Subsidiary may declare
and make dividend payments or other distributions payable solely in the Capital
Stock of such Person; and

 

(c)                                  the Credit Parties and the other
Consolidated Parties (if any) shall be permitted to make other Restricted
Payments, subject to the limitations with respect thereto set forth in
Section 8.8(e).

 

Section 8.5                                    Burdensome Agreements.  Enter
into, or permit to exist, any Contractual Obligation that encumbers or restricts
the ability of any such Person to (i) pay dividends or make any other
distributions to the Borrower or other Credit Party on its Capital Stock or with
respect to any other interest or participation in, or measured by, its profits,
(ii) pay any Indebtedness or other obligation owed to the Borrower or any other
Credit Party, (iii) make loans or advances to the Borrower or any other Credit
Party, (iv) sell, lease or transfer any of its property to the Borrower or any
other Credit Party, (v) pledge its property pursuant to the Credit Documents or
any renewals, refinancings, exchanges, refundings or extension thereof or
(vi) act as a Borrower pursuant to the Credit Documents or any renewals,
refinancings, exchanges, refundings or extension thereof, except (in respect of
any of the matters referred to in clauses (i)-(iv) above) for (1) this Agreement
and the other Credit Documents, (2) any document or instrument governing
Indebtedness incurred pursuant to Section 8.1(e) or Section 8.1(j); provided
that any such restriction contained therein relates only to the asset or assets
constructed or acquired in connection therewith or secured thereby, (3) any
Permitted Lien or any document or instrument governing any Permitted Lien,
provided that any such restriction contained therein relates only to the asset
or assets subject to such Permitted Lien or (4) customary restrictions and
conditions contained

 

104

--------------------------------------------------------------------------------


 

in any agreement relating to the sale of any property permitted under
Section 8.10 pending the consummation of such sale.

 

Section 8.6                                    Investments.  No Credit Party
shall, nor shall it permit any of its Subsidiaries to, directly or indirectly,
make or own any Investment in any Person, including any joint venture and any
Foreign Subsidiary, except:

 

(a)                                  Investments in cash and Cash Equivalents
and deposit accounts or securities accounts in connection therewith;

 

(b)                                 Investments owned as of the Closing Date in
any Subsidiary or Unconsolidated Affiliate, and Investments in any Subsidiary
formed or acquired after the Closing Date to the extent such Subsidiary is a
Guarantor, or becomes a Guarantor in accordance with Section 7.14(b);

 

(c)                                  intercompany loans and Guarantees to the
extent permitted under Section 8.1;

 

(d)                                  Investments existing on the Closing Date
and described on Schedule 8.6;

 

(e)                                  Investments in Real Estate Assets that
constitute Healthcare Facilities (other than Unimproved Land or
Construction-In-Process, Investments in which shall be subject to the
limitations set forth in clause (j) below);

 

(f)                                    Investments in Subsidiaries formed or
acquired after the Closing Date that do not own any Borrowing Base Real
Properties and that are not required to become Guarantors in accordance with
Section 7.14(b), so long as the Credit Parties shall be in compliance, on a pro
forma basis after giving effect to such Investment, with the financial covenants
set forth in Section 8.8, recomputed as of the last day of the most recently
ended Fiscal Quarter of the Borrower for which financial statements have been
delivered pursuant to Section 7.1;

 

(g)                                   Investments constituting Swap Contracts
permitted by Section 8.1(f);

 

(h)                                  Investments constituting accounts or lease
or rent receivables, prepayments and deposits, in each case made in the ordinary
course of business;

 

(i)                                     Investments in the nature of capital
expenditures in respect of any fixed or capital asset, to the extent such
capital expenditures constitute normal replacements and maintenance which are
properly charged to current operations or other reasonable and customary capital
expenditures made in the ordinary course of the business of the Parent and its
Subsidiaries;

 

(j)                                    subject to the following
limitations, Investments in the following asset classes: (i) Capital Stock, the
issuer with respect to which is an Unconsolidated Affiliate, and mezzanine loans
made to, or similar Investments in, any Person (other than an Affiliate of any
Credit Party) that owns, directly or indirectly, one or more Real Estate Assets
that constitute Healthcare Facilities (“Class I”), (ii) Construction-In-Process
(“Class II”), (iii) Unimproved Land (“Class III”), and (iv) Unencumbered
Mortgage Receivables (“Class IV;” each of Class I, Class II, Class III and
Class IV may be referred to herein individually as a “Class” and collectively as
“Classes”): provided, Investments in each of the foregoing asset Classes shall
be permitted hereunder only to the extent that the aggregate amount of all
Investments in such Class (based on the GAAP book value of each such Investment
at such time of determination) does not exceed the corresponding percentage of
Consolidated Total Asset Value for such Class set forth below:

 

105

--------------------------------------------------------------------------------


 

Class

 

Investment Type

 

Maximum Percentage

 

I

 

Unconsolidated Affiliates (including any Investments in Unconsolidated
Affiliates permitted under clause (b) above) and mezzanine loans and similar
Investments

 

15.0

%

 

 

 

 

 

 

II

 

Construction-In-Process

 

15.0

%

 

 

 

 

 

 

III

 

Unimproved Land

 

5.0

%

 

 

 

 

 

 

IV

 

Unencumbered Mortgage Receivables

 

10.0

%

 

In addition to the foregoing limitations on permitted Investments under this
clause (j), at no time shall (x) the aggregate GAAP book value of the
Investments in Class I above consisting of mezzanine loans or similar
Investments exceed 10.0% of Consolidated Total Asset Value, or (y) the aggregate
GAAP book value of the Investments in Classes I, II, III and IV above exceed
20.0% of Consolidated Total Asset Value.

 

Notwithstanding the foregoing, (x) in no event shall any Credit Party make any
Investment under this Section 8.6 which results in or facilitates in any manner
any Restricted Payment not otherwise permitted under the terms of Section 8.4;
and (y) in no event shall the Parent be permitted to make any equity Investment
in any Person other than the Borrower.

 

Section 8.7                                    Use of Proceeds.  No Credit Party
shall use the proceeds of any Credit Extension of the Loans except pursuant to
Section 7.9.

 

Section 8.8                                    Financial Covenants.  No Credit
Party shall:

 

(a)                                 Consolidated Leverage Ratio.  Permit the
Consolidated Leverage Ratio as of the end of any Fiscal Quarter of the Borrower
to be greater than 0.60 to 1.00.

 

(b)                                 Consolidated Recourse Secured Leverage
Ratio.  Permit the Consolidated Recourse Secured Leverage Ratio as of the end of
any Fiscal Quarter of the Borrower to be greater than 0.10 to 1.00.

 

(c)                                  Consolidated Fixed Charge Coverage Ratio. 
Permit the Consolidated Fixed Charge Coverage Ratio as of the end of any Fiscal
Quarter of the Borrower to be less than 1.50 to 1.00.

 

(d)                                 Tangible Net Worth.  Permit Tangible Net
Worth as of the end of any Fiscal Quarter of the Borrower to be less than the
sum of (x) $100,000,000, plus (y) an amount equal to, on a cumulative basis, the
product of (i) the sum of all Net Cash Proceeds from any Equity Issuance after
the Closing Date multiplied by (ii) seventy-five percent (75.0%).

 

(e)                                  Distribution Limitation.  Permit, for any
given four (4) calendar quarter period of the Consolidated Parties, the amount
of Restricted Payments made by the Consolidated Parties to the holders of their
Capital Stock (excluding any Restricted Payments to such holders of Capital
Stock which are Credit Parties) during such period to exceed the FFO
Distribution Allowance for such period; provided, that to the extent no Default
or Event of Default then exists or would result from same, each Credit Party and
each other Subsidiary shall be permitted to make Restricted Payments to the
Borrower and the Borrower shall be permitted to make Restricted Payments to
Parent (and the Borrower may make any

 

106

--------------------------------------------------------------------------------


 

corresponding Restricted Payments to the holders (other than the Parent) of
common and preferred limited partnership units in the Borrower, based on such
holders’ individual percentage ownership of Capital Stock in the Borrower or
otherwise in accordance with the Borrower’s Organizational Documents), in each
case to permit the Parent to make Restricted Payments to the holders of the
Capital Stock in the Parent to the extent necessary to maintain Parent’s status
as a REIT or to enable the Parent to avoid payment of any Tax for any calendar
year that could be avoided by reason of a Restricted Payment by Parent to the
holders of its Capital Stock, with such Restricted Payments by the Parent to be
made as and when reasonably determined by Parent, whether during or after the
end of the relevant calendar year, and in all cases as set forth in a
certification to the Administrative Agent from the chief financial officer,
principal accounting officer, treasurer or controller of the Parent.  Without
limiting the forgoing, in no event shall the Consolidated Parties make any
Restricted Payments to the holders of their Capital Stock (other than any
Restricted Payments to such holders of Capital Stock which are also Credit
Parties) if or to the extent that a Default or Event of Default then exists or
would result from same.

 

Section 8.9                                    Capital Expenditures.  The Credit
Parties shall not make or become legally obligated to make any capital
expenditures, except to the extent permitted under Section 8.6(i).

 

Section 8.10                             Fundamental Changes; Disposition of
Assets; Acquisitions.  No Credit Party shall, nor shall it permit any of its
Subsidiaries to, enter into any Acquisition or transaction of merger or
consolidation, or liquidate, wind-up or dissolve itself (or suffer any
liquidation or dissolution), or make any Asset Sale, or acquire by purchase or
otherwise (other than purchases or other acquisitions of inventory and materials
and the acquisition of equipment and capital expenditures in the ordinary course
of business, subject to Section 8.9) the business, property or fixed assets of,
or Capital Stock or other evidence of beneficial ownership of, any Person or any
division or line of business or other business unit of any Person, except:

 

(a)                                 any Subsidiary of the Borrower may be merged
with or into the Borrower or any other Subsidiary, or be liquidated, wound up or
dissolved, or all or any part of its business, property or assets may be
conveyed, sold, leased, transferred or otherwise disposed of, in one transaction
or a series of transactions, to the Borrower or any other Credit Party;
provided, in the case of such a merger, (i) if the Borrower is party to the
merger, the Borrower shall be the continuing or surviving Person and (ii) if any
Guarantor is a party to such merger, then a Guarantor shall be the continuing or
surviving Person;

 

(b)                                 Asset Sales, so long as no Default or Event
of Default then exists or would result from any such Asset Sale and the
consideration received for the assets subject to such Asset Sale is in an amount
at least equal to the fair market value thereof (determined in good faith by the
board of directors of the applicable Credit Party (or similar governing body));
provided, each of the Credit Parties acknowledges and agrees that no proceeds of
any such Asset Sale permitted hereunder shall be used to make Restricted
Payments other than in compliance with Sections 8.4 and 8.8(e); and

 

(c)                                  Investments made in accordance with
Section 8.6 and the subsequent sale or other disposition of such Investments (so
long the consideration received for such Investments subject to such sale or
other disposition is in an amount at least equal to the fair market value
thereof (determined in good faith by the board of directors of the applicable
Credit Party (or similar governing body)); provided, each of the Credit Parties
acknowledges and agrees that no proceeds of any such sale or other disposition
permitted hereunder shall be used to make Restricted Payments other than in
compliance with Sections 8.4 and 8.8(e).

 

Section 8.11                             Disposal of Subsidiary Interests. 
Except as otherwise permitted hereunder and except for Liens securing the
Obligations, no Credit Party shall, nor shall it permit any of its Subsidiaries

 

107

--------------------------------------------------------------------------------


 

to, (a) directly or indirectly sell, assign, pledge or otherwise encumber or
dispose of any Capital Stock of any of its Subsidiaries, except to qualify
directors if required by Applicable Laws; or (b) permit any of its Subsidiaries
directly or indirectly to sell, assign, pledge or otherwise encumber or dispose
of any Capital Stock of any of its Subsidiaries, except to another Credit Party
(subject to the restrictions on such disposition otherwise imposed hereunder),
or to qualify directors if required by Applicable Laws.

 

Section 8.12                             Reserved.

 

Section 8.13                             Transactions with Affiliates and
Insiders.  No Credit Party shall, nor shall it permit any of its Subsidiaries
to, directly or indirectly, enter into or permit to exist any transaction
(including the purchase, sale, lease or exchange of any property or the
rendering of any service) with any officer, director or Affiliate of the
Borrower or any its Subsidiaries on terms that are less favorable to the
Borrower or such Subsidiary, as the case may be, than those that might be
obtained at the time from a Person who is not an officer, director or Affiliate
of the Borrower or any of its Subsidiaries; provided, the foregoing restriction
shall not apply to (a) any transaction between or among the Credit Parties;
(b) normal and reasonable compensation and reimbursement of expenses of
directors in the ordinary course of business; (c) compensation and reimbursement
of out-of-pocket expenses, employment and severance arrangements for officers
and other employees entered into in the ordinary course of business; (d) equity
issuances by the Parent not constituting a Change of Control; (e) payments by
the Parent permitted by Section 8.4; and (e) the payment of customary
indemnities to directors, officers and employees in the ordinary course of
business.

 

Section 8.14                             Prepayment of Other Funded Debt.  No
Credit Party shall, nor shall it permit any of its Subsidiaries to:

 

(a)                                 after the issuance thereof, amend or modify
(or permit the amendment or modification of) the terms of any Funded Debt in a
manner adverse to the interests of the Lenders (including specifically
shortening any maturity or average life to maturity or requiring any payment
sooner than previously scheduled or increasing the interest rate or fees
applicable thereto);

 

(b)                                 amend or modify, or permit or acquiesce to
the amendment or modification (including waivers) of, any material provisions of
any Subordinated Debt, including any notes or instruments evidencing any
Subordinated Debt and any indenture or other governing instrument relating
thereto;

 

(c)                                  make any payment in contravention of the
terms of any Subordinated Debt; or

 

(d)                                 except in connection with a refinancing or
refunding permitted hereunder, make any voluntary prepayment, redemption,
defeasance or acquisition for value of (including by way of depositing money or
securities with the trustee with respect thereto before due for the purpose of
paying when due), or refund, refinance or exchange of, any Funded Debt (other
than the Indebtedness under the Credit Documents, intercompany Indebtedness
permitted hereunder and Indebtedness permitted under Section 8.1(b)); provided,
this Section 8.14(d) shall not prohibit the prepayment by any Subsidiary of any
Specified CMBS Indebtedness if, on or prior to the date of any such prepayment,
(x) the Real Estate Asset subject to and securing such Specified CMBS
Indebtedness is, or shall have been, proposed for inclusion in the Borrowing
Base in accordance with Section 8.18, and (y) such Subsidiary becomes a
Guarantor in accordance with Section 7.14.

 

Without limiting the foregoing, nothing in this Section 8.14 shall be
interpreted or deemed to permit any Credit Party or Subsidiary to incur any
Funded Debt or Subordinated Debt to the

 

108

--------------------------------------------------------------------------------


 

extent such Funded Debt or Subordinated Debt is not otherwise expressly
permitted under Section 8.1.

 

Section 8.15                             Conduct of Business.  From and after
the Closing Date, the Parent and the Borrower shall not, nor shall they permit
any of their Subsidiaries to, engage in any business other than the businesses
engaged in by the Parent, the Borrower or such Subsidiary, respectively, on the
Closing Date and businesses that are substantially similar, related or
incidental thereto, including, but not limited to, owning, developing, and
managing real and personal property and similar interests in leasehold
properties which are net leased to healthcare operators for use as Healthcare
Facilities.

 

Section 8.16                             Fiscal Year.  No Credit Party shall,
nor shall it permit any of its Subsidiaries to change its Fiscal Year-end from
December 31.

 

Section 8.17                             Amendments to Organizational
Agreements/Material Agreements.  No Credit Party shall, nor shall it permit any
of its Subsidiaries to, amend or permit any amendments to its Organizational
Documents if such amendment would reasonably be expected to be materially
adverse to the Lenders or the Administrative Agent.  No Credit Party shall, nor
shall it permit any of its Subsidiaries to, amend or permit any amendment to, or
terminate or waive any provision of, any Material Contract unless such
amendment, termination, or waiver would not have a material adverse effect on
the Administrative Agent or the Lenders.

 

Section 8.18                             Addition/Removal of Borrowing Base Real
Properties.  Neither the Borrower nor any other Credit Party shall request the
addition or a release of any Borrowing Base Real Property from the Liens
established pursuant to the applicable Mortgages and other Collateral Documents
or add any Real Estate Asset as a Borrowing Base Real Property hereunder except
in accordance with the following:

 

(a)                                 The Borrower may from time to time amend
Schedule 6.26 to add an additional Real Estate Asset that qualifies as a
Borrowing Base Real Property; provided, no Real Estate Asset shall be included
as a Borrowing Base Real Property in any Compliance Certificate or Borrowing
Base Certificate delivered to the Administrative Agent, on Schedule 6.26 or
otherwise in any calculation of the Borrowing Base unless and until (i) the
Borrower has delivered to the Administrative Agent all of the Borrowing Base
Real Property Deliverables with respect to such Real Estate Asset and such Real
Estate Asset otherwise meets all of the requirements set forth in the definition
of “Borrowing Base Real Property” for inclusion in the Borrowing Base and either
(A) the Mortgage meeting the requirements hereof and encumbering such Real
Estate Asset has been filed or recorded in each filing or recording office that
the Administrative Agent may deem necessary or desirable in its reasonable
discretion in order to create a valid first priority, perfected Lien on the
property described therein in favor of the Administrative Agent for the benefit
of the Secured Parties or (B) the Administrative Agent has received a Mortgage
Policy respecting such Real Estate Asset (which Mortgage Policy shall include
“gap” insurance coverage), and (ii) (x) the Administrative Agent and the
Required Lenders have approved the Required Lender BBP Deliverables and such
Real Estate Asset’s inclusion in the Borrowing Base as a “Borrowing Base Real
Property,” and the Administrative Agent shall have accepted and approved all
remaining Borrowing Base Real Property Deliverables (other than the Required
Lender BBP Deliverables), all in accordance with the following procedure:

 

(1)                                 The Lender and the Administrative Agent
shall, within ten (10) Business Days after receipt from the Borrower by the
Administrative Agent and the Lenders of all of the Required Lender BBP
Deliverables, either approve or reject in writing the Required Lender BBP
Deliverables and such property’s proposed inclusion as a Borrowing Base Property
under the Senior Credit Facility (with such date of “receipt” by a Lender to be
defined, in each case, as the earlier of (x) the date on which all of the
Required Lender BBP Deliverables are actually delivered to such Lender and
(y) one (1) Business Day following the delivery of such Required Lender BBP
Deliverables to the Administrative Agent); provided

 

109

--------------------------------------------------------------------------------


 

that the Administrative Agent or a Lender shall be deemed to have approved the
Required Lender BBP Deliverables and such Real Estate Asset’s inclusion as a
Borrowing Base Property to the extent that it has not communicated to the
Borrower and the Administrative Agent (in the case of a Lender) its rejection in
writing within such ten (10) Business Day period.

 

(2)                                 The Administrative Agent shall, within ten
(10) Business Days after receipt by the Administrative Agent and the Lenders of
the last of the remaining Borrowing Base Real Property Deliverables (other than
the Required Lender BBP Deliverables), accept and approve (in its reasonable
discretion) all such remaining Borrowing Base Real Property Deliverables (other
than the Required Lender BBP Deliverables); provided that the Administrative
Agent shall be deemed to have accepted and approved all of such remaining
Borrowing Base Property Deliverables (other than the Required Lender BBP
Deliverables) to the extent that it has not communicated to the Borrower its
rejection in writing within such ten (10) Business Day period; provided,
further, for purposes of this clause (2), such ten (10) Business Day period
referenced herein shall be extended to fifteen (15) Business Days if all
Borrowing Base Real Property Deliverables (including the Required Lender BBP
Deliverables) are delivered concurrently or if the last such remaining Borrowing
Base Real Property Deliverable is delivered to the Administrative Agent during
the ten (10) Business Day period referenced in clause (1) above.

 

In connection with the addition of any Borrowing Base Real Property to the
Borrowing Base following (or in connection with) such approval and/or acceptance
by the Administrative Agent and/or the Required Lenders (as applicable)
described herein, the Administrative Agent will, in good faith, review and
consider executing customary documentation not otherwise included in the
Borrowing Base Real Property Deliverables that may be requested by any
applicable Approved Manager with respect to such Borrowing Base Real Property.

 

(b)                                 If any Real Estate Asset previously
qualifying as a Core Property fails to meet the requirements of a Core Property
for two (2) consecutive calendar quarters, then (i) at the option of the
Borrower, such Real Estate Asset may be re-classified as a Value-Add Property or
(ii) such Real Estate Asset will be removed from the Borrowing Base.  If any
Real Estate Asset qualifying as a Value-Add Property (including any Real Estate
Asset that is re-classified as a Value-Add Property pursuant to clause (i) of
this Section 8.18(b)) shall meet all of the requirements of a Core Property for
one (1) full calendar quarter, such Real Estate Asset will be re-classified as a
Core Property (each such Real Estate Asset re-classified as a Core Property, a
“Qualified Core Property”).  Any Real Estate Asset removed from the Borrowing
Base pursuant to clause (ii) of this Section 8.18(b) will be automatically
re-added to the Borrowing Base as a Core Property upon satisfaction of all of
the qualifications as a Core Property.

 

(c)                                  Notwithstanding anything contained herein
to the contrary, to the extent any Real Estate Asset previously-qualifying as a
Borrowing Base Real Property ceases to meet the criteria for qualification as
such, such Real Estate Asset shall be immediately removed from all Borrowing
Base-related calculations contained herein.  Any such property removed from
Borrowing Base-related calculations pursuant to this clause (c) shall
immediately cease to be a “Borrowing Base Real Property” hereunder, in which
case Schedule 6.26 attached hereto shall be deemed to have been immediately
amended to remove such Real Estate Asset from the list of Borrowing Base Real
Properties.

 

(d)                                 The Credit Parties may voluntarily remove
any Borrowing Base Real Property from qualification as such if, and to the
extent that, the Credit Parties shall, immediately following such removal, be in
compliance with all of the covenants contained in Sections 7 and 8 of this
Agreement and with all Borrowing Base-related limitations on Outstanding Amounts
set forth in this Agreement.  No less than ten (10) Core Properties shall remain
in the Borrowing Base at all times following any voluntary removal of any
Borrowing Base Real Property from qualification as such pursuant to this
Section 8.18(d).

 

110

--------------------------------------------------------------------------------


 

(e)                                  Upon removal of a Borrowing Base Real
Property pursuant to clauses (c) or (d) above, (i) Schedule 6.26 shall be
immediately amended to remove such Real Estate Asset from the list of Borrowing
Base Real Properties; (ii) the Borrower shall concurrently deliver to the
Administrative Agent written notice of any such voluntary removal or other event
or circumstance that results in a Real Estate Asset previously qualifying as a
Borrowing Base Real Property ceasing to qualify as such (provided, that such
notification shall be accompanied by an updated Compliance Certificate with
calculations showing the effect of such removal on the financial covenants
contained herein and on any Borrowing Base-related restrictions on the
Outstanding Amounts hereunder); and (iii) if and to the extent no Default or
Event of Default then exists and the Administrative Agent determines that all
information and calculations set forth on such Compliance Certificate are
accurate in all material respects, all Liens in favor of the Administrative
Agent on such Real Estate Asset shall be released promptly by the Administrative
Agent.

 

Section 8.19                             Property Management Agreements
Regarding Borrowing Base Real Properties.

 

(a)                                 No Credit Party shall, following the date on
which any Real Estate Asset is first included as a Borrowing Base Real Property,
enter into any property management agreement, or agree to pay any Person any
fees or compensation in connection with the management of all or any portion of
such Borrowing Base Real Property, except with an Approved Manager pursuant to a
management agreement substantially in the form approved by the Administrative
Agent prior to the Closing Date or other form reasonably acceptable to the
Administrative Agent, in which case such Credit Party shall promptly cause such
Approved Manager to execute and deliver to the Administrative Agent an
Assignment of Management Agreement.  With respect to each Borrowing Base Real
Property subject to a property management agreement, the Borrower (or the
applicable Credit Party with respect to such Borrowing Base Real Property) shall
(i) promptly perform and observe in a commercially reasonable manner all of the
covenants required to be performed and observed by it under such property
management agreement and do all things necessary (to the extent commercially
reasonable) to preserve and to keep unimpaired its material rights thereunder;
(ii) promptly deliver to the Administrative Agent a copy of any notice of
default or other material notice under such property management agreement
received by the Borrower (or the applicable Credit Party with respect to such
Borrowing Base Real Property) from the Approved Manager party thereto (including
any notice that the Approved Manager intends to terminate such property
management agreement or that the Approved Manager otherwise intends to
discontinue its management of such Borrowing Base Real Property); and
(iii) promptly enforce in a commercially reasonable manner the performance and
observance of all of the covenants required to be performed and observed by such
Approved Manager under such property management agreement.

 

(b)                                 No Credit Party shall, without the prior
written consent of the Administrative Agent (which consent shall not be
unreasonably withheld): (i) surrender, terminate or cancel any property
management agreement or otherwise replace any Approved Manager or enter into any
other management agreement with respect to any Borrowing Base Real Property,
except in accordance with clause (a) of this Section 8.19; (ii) reduce or
consent to the reduction of the term of any such property management agreement;
(iii) increase or consent to the increase of the amount of any charges or
management fees under any such property management agreement; or (iv) otherwise
modify, change, supplement, alter or amend, or waive or release any of its
rights and remedies under, any property management agreement in any material
respect.

 

Section 9                                             EVENTS OF DEFAULT;
REMEDIES; APPLICATION OF FUNDS.

 

Section 9.1                                    Events of Default.  If any one or
more of the following conditions or events shall occur:

 

(a)                                 Failure to Make Payments When Due.  Failure
by any Credit Party to pay (i) the principal of any Loan when due, whether at
stated maturity, by acceleration or otherwise; (ii)

 

111

--------------------------------------------------------------------------------


 

within one (1) Business Day of when due any amount payable to the Issuing Bank
in reimbursement of any drawing under a Letter of Credit; or (iii) within three
(3) Business Days of when due any interest on any Loan or any fee or any other
amount due hereunder; or

 

(b)                                 Default in Other Agreements.  (i) Failure of
any Credit Party or any of its Subsidiaries to pay when due any principal of or
interest on or any other amount payable in respect of one or more items of
(x) Recourse Indebtedness (other than Indebtedness referred to in
Section 8.1(a)) or (y) Non-Recourse Indebtedness in an aggregate principal
amount of $10,000,000 or more, in each case beyond the grace or cure period, if
any, provided therefor; or (ii) breach or default by any Credit Party with
respect to any other term of (1) one or more items of Indebtedness in the
aggregate principal amounts referred to in clauses (i)(x) or (i)(y) above, or
(2) any loan agreement, mortgage, indenture or other agreement relating to such
item(s) of Indebtedness, in each case beyond the grace or cure period, if any,
provided therefor, if the effect of such breach or default is to cause, or to
permit the holder or holders of that Indebtedness (or a trustee on behalf of
such holder or holders), to cause, that Indebtedness to become or be declared
due and payable (or subject to a compulsory repurchase or redeemable) prior to
its stated maturity or the stated maturity of any underlying obligation, as the
case may be; or

 

(c)                                  Breach of Certain Covenants.  Failure of
any Credit Party to perform or comply with any term or condition contained in
Section 7.1, Section 7.2(a), Section 7.5, Section 7.9, Section 7.12,
Section 7.14, Section 7.15 (to the extent such failure would permit the ground
lessor under the applicable Eligible Ground Lease to terminate such Eligible
Ground Lease), Section 7.17 or Section 8; or

 

(d)                                 Breach of Representations, etc.  Any
representation, warranty, certification or other statement made or deemed made
by any Credit Party in any Credit Document or in any statement or certificate at
any time given by any Credit Party or any of its Subsidiaries in writing
pursuant hereto or thereto or in connection herewith or therewith shall be false
in any material respect as of the date made or deemed made; or

 

(e)                                  Other Defaults Under Credit Documents.  Any
Credit Party shall default in the performance of or compliance with any term
contained herein or any of the other Credit Documents, other than any such term
referred to in any other Section of this Section 9.1, and such default shall not
have been remedied or waived within thirty (30) days after the earlier of (i) an
Authorized Officer of such Borrower becoming aware of such default, or
(ii) receipt by the Borrower of notice from the Administrative Agent or any
Lender of such default; provided, however, if such default is not capable of
being cured within such thirty (30) day period, such period shall be extended
for a reasonable period of time (not to exceed thirty (30) additional days), so
long as such Credit Party has commenced and is diligently pursuing such cure
within such initial thirty (30) day period; or

 

(f)                                   Involuntary Bankruptcy; Appointment of
Receiver, etc.  (i) A court of competent jurisdiction shall enter a decree or
order for relief in respect of any Credit Party or any of its Subsidiaries in an
involuntary case under the Bankruptcy Code or Debtor Relief Laws now or
hereafter in effect, which decree or order is not stayed; or any other similar
relief shall be granted under any applicable federal or state law; or (ii) an
involuntary case shall be commenced against any Credit Party or any of its
Subsidiaries under the Bankruptcy Code or other Debtor Relief Laws now or
hereafter in effect; or a decree or order of a court having jurisdiction in the
premises for the appointment of a receiver, liquidator, sequestrator, trustee,
custodian or other officer having similar powers over any Credit Party or any of
its Subsidiaries, or over all or a substantial part of its property, shall have
been entered; or there shall have occurred the involuntary appointment of an
interim receiver, trustee or other custodian of any Credit Party or any of its

 

112

--------------------------------------------------------------------------------


 

Subsidiaries for all or a substantial part of its property; or a warrant of
attachment, execution or similar process shall have been issued against any
substantial part of the property of any Credit Party or any of its Subsidiaries,
and any such event described in this clause (ii) shall continue for sixty (60)
days without having been dismissed, bonded or discharged; or

 

(g)                                  Voluntary Bankruptcy; Appointment of
Receiver, etc.  (i) Any Credit Party or any of its Subsidiaries shall have an
order for relief entered with respect to it or shall commence a voluntary case
under the Bankruptcy Code or other Debtor Relief Laws now or hereafter in
effect, or shall consent to the entry of an order for relief in an involuntary
case, or to the conversion of an involuntary case to a voluntary case, under any
such law, or shall consent to the appointment of or taking possession by a
receiver, trustee or other custodian for all or a substantial part of its
property; or any Credit Party or any of its Subsidiaries shall make any
assignment for the benefit of creditors; or (ii) any Credit Party or any of its
Subsidiaries shall be unable, or shall fail generally, or shall admit in writing
its inability, to pay its debts as such debts become due; or the board of
directors (or similar governing body) of any Credit Party or any of its
Subsidiaries or any committee thereof shall adopt any resolution or otherwise
authorize any action to approve any of the actions referred to herein or in
Section 9.1(f); or

 

(h)                                 Judgments and Attachments.  (i) Any one or
more money judgments, writs or warrants of attachment or similar process against
all or any material portion of any property of any Credit Party or involving an
aggregate amount at any time in excess of $2,000,000 (to the extent not
adequately covered by insurance as to which a solvent and unaffiliated insurance
company has acknowledged coverage) shall be entered or filed against any Credit
Party or any of its Subsidiaries or any of their respective assets and shall
remain undischarged, unvacated, unbonded or unstayed for a period of thirty (30)
days; or (ii) any non-monetary judgment or order shall be rendered against any
Credit Party or any of its Subsidiaries that would reasonably be expected to
have a Material Adverse Effect, and shall remain undischarged, unvacated,
unbonded or unstayed for a period of thirty (30) days; or

 

(i)                                     Dissolution.  Any order, judgment or
decree shall be entered against any Credit Party or any of its Subsidiaries
decreeing the dissolution or split up of such Credit Party or such Subsidiary
and such order shall remain undischarged or unstayed for a period in excess of
thirty (30) days; or

 

(j)                                    Pension Plans.  There shall occur one or
more ERISA Events which individually or in the aggregate results in liability of
any Credit Party, any of its Subsidiaries or any of their respective ERISA
Affiliates in excess of $2,000,000 during the term hereof and which is not paid
by the applicable due date; or

 

(k)                                 Change of Control.  A Change of Control
shall occur; or

 

(l)                                     Invalidity of Credit Documents and Other
Documents.  At any time after the execution and delivery thereof, (i) this
Agreement or any other Credit Document ceases to be in full force and effect
(other than by reason of a release of Collateral in accordance with the terms
hereof or thereof or the satisfaction in full of the Obligations (other than
contingent and indemnified obligations not then due and owing) in accordance
with the terms hereof) or shall be declared null and void, or the Administrative
Agent shall not have or shall cease to have a valid and perfected Lien in any
Collateral purported to be covered by the Collateral Documents with the priority
required by the relevant Collateral Document, or (ii) any Credit Party shall
contest the validity or enforceability of any Credit Document in writing or deny
in writing that it has any further liability, including with respect to future
advances by the Lenders, under any Credit Document to which it is a party; or

 

113

--------------------------------------------------------------------------------


 

(m)                             Failure to Maintain REIT Status.  The Parent
shall, for any reason, lose or fail to maintain its status as a REIT or the
Borrower shall, for any reason, lose or fail to maintain its status as any of
the following:  a REIT, a partnership or other disregarded entity (in each case,
for federal income tax purposes); or

 

(n)                                 Management Agreement.  There occurs a
monetary or material default under a management agreement with respect to a
Borrowing Base Real Property (which material default shall include any default
which would permit the manager under any such management agreement to terminate
such management agreement or would otherwise result in a material increase of
the obligations of the Credit Party that is a party to such management
agreement) and such default is not remedied prior to the date which is the
earlier of (i) thirty (30) days from the occurrence of the event or condition
which caused, led to, or resulted in such default, and (ii) the last day of any
cure period provided in such management agreement for such default.

 

Section 9.2                                    Remedies.  Upon the occurrence of
any Event of Default described in Section 9.1(f) or Section 9.1(g),
automatically, and (2) upon the occurrence and during the continuance of any
other Event of Default, at the request of (or with the consent of) the Required
Lenders, upon notice to the Borrower by the Administrative Agent, (A) the
Revolving Commitments, if any, of each Lender having such Revolving Commitments
and the obligation of the Issuing Bank to issue any Letter of Credit shall
immediately terminate; (B) each of the following shall immediately become due
and payable, in each case without presentment, demand, protest or other
requirements of any kind, all of which are hereby expressly waived by each of
the Credit Parties: (I) the unpaid principal amount of and accrued interest on
the Loans, (II) an amount equal to the maximum amount that may at any time be
drawn under all Letters of Credit then outstanding (regardless of whether any
beneficiary under any such Letter of Credit shall have presented, or shall be
entitled at such time to present, the drafts or other documents or certificates
required to draw under such Letters of Credit), and (III) all other Obligations;
provided, the foregoing shall not affect in any way the obligations of the
Lenders under Section 2.2(b)(iii) or Section 2.3(e); (C) the Administrative
Agent may enforce any and all Liens and security interests created pursuant to
Collateral Documents and (D) the Administrative Agent shall direct the Borrower
to pay (and the Borrower hereby agrees upon receipt of such notice, or upon the
occurrence of any Event of Default specified in Section 9.1(f) and
Section 9.1(g) to pay) to the Administrative Agent such additional amounts of
cash, to be held as security for such Borrower’s reimbursement Obligations in
respect of Letters of Credit then outstanding under arrangements acceptable to
the Administrative Agent, equal to the Outstanding Amount of the Letter of
Credit Obligations at such time.  Notwithstanding anything herein or otherwise
to the contrary, any Event of Default occurring hereunder shall continue to
exist (and shall be deemed to be continuing) until such time as such Event of
Default has been cured to the satisfaction of the Required Lenders or waived in
writing in accordance with the terms of Section 11.4.

 

Section 9.3                                    Application of Funds.  After the
exercise of remedies provided for in Section 9.2 (or after the Loans have
automatically become immediately due and payable), any amounts received on
account of the Obligations shall be applied by the Administrative Agent in the
following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal, interest and
Letter of Credit Fees but including without limitation all reasonable and
documented out-of-pocket fees, expenses and disbursements of any law firm or
other counsel and amounts payable under Section 3.1, Section 3.2 and
Section 3.3) payable to the Administrative Agent, in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders including without limitation all reasonable
and documented out-of-pocket fees, expenses and disbursements of any law firm or
other counsel and amounts payable under Section 3.1, Section

 

114

--------------------------------------------------------------------------------


 

3.2 and Section 3.3), ratably among the Lenders in proportion to the respective
amounts described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, Letter of Credit
Borrowings and other Obligations ratably among such parties in proportion to the
respective amounts described in this clause Third payable to them; and

 

Fourth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans and Letter of Credit Borrowings, (b) payment of breakage,
termination or other amounts owing in respect of any Swap Contract between the
Borrower or any of its Subsidiaries and any Swap Bank, to the extent such Swap
Contract is permitted hereunder, (c) payments of amounts due under any Treasury
Management Agreement between the Borrower or any of its Subsidiaries and any
Treasury Management Bank, and (d) the Administrative Agent for the account of
the Issuing Bank, to Cash Collateralize that portion of the Letter of Credit
Obligations comprised of the aggregate undrawn amount of Letters of Credit,
ratably among such parties in proportion to the respective amounts described in
this clause Fourth payable to them; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Applicable Laws.

 

Subject to Section 2.3, amounts used to Cash Collateralize the aggregate undrawn
amount of Letters of Credit pursuant to clause Fourth above shall be applied to
satisfy drawings under such Letters of Credit as they occur.  If any amount
remains on deposit as Cash Collateral after all Letters of Credit have either
been fully drawn or expired, such remaining amount shall be applied to the other
Obligations, if any, in the order set forth above.

 

Notwithstanding the foregoing, Obligations arising under Treasury Management
Agreements and Swap Contracts shall be excluded from the application described
above if the Administrative Agent has not received written notice, together with
such supporting documentation as the Administrative Agent may request, from the
applicable Treasury Management Bank or Swap Bank, as the case may be.  Each
Treasury Management Bank or Swap Bank not a party to this Agreement that has
given the notice contemplated by the preceding sentence shall, by such notice,
be deemed to have acknowledged and accepted the appointment of the
Administrative Agent pursuant to the terms of Article X for itself and its
Affiliates as if a “Lender” party hereto.

 

Section 10                                      AGENCY

 

Section 10.1                             Appointment and Authority.

 

(a)  Each of the Lenders and the Issuing Bank hereby irrevocably appoints
Regions Bank to act on its behalf as the Administrative Agent hereunder and
under the other Credit Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  The provisions of this
Section are solely for the benefit of the Administrative Agent, the Lenders and
the Issuing Bank, and no Credit Party nor any of its Subsidiaries shall have
rights as a third party beneficiary of any of such provisions.  It is understood
and agreed that the use of the term “agent” herein or in any other Credit
Documents (or any other similar term) with reference to the Administrative Agent
is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency

 

115

--------------------------------------------------------------------------------


 

doctrine of any Applicable Law.  Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

 

(b)                                 Each of the Lenders hereby irrevocably
appoints, designates and authorizes the Administrative Agent to take such action
on its behalf under the provisions of this Agreement and each Collateral
Document and to exercise such powers and perform such duties as are expressly
delegated to it by the terms of this Agreement or any Collateral Document,
together with such powers as are reasonably incidental thereto.  Notwithstanding
any provision to the contrary contained elsewhere herein or in any Collateral
Document, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein or therein, nor shall
the Administrative Agent have or be deemed to have any fiduciary relationship
with any Lender or participant, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any Collateral Document or otherwise exist against the
Administrative Agent.  Without limiting the generality of the foregoing
sentence, the use of the term “agent” herein and in the Collateral Documents
with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any Applicable Law.  Instead, such term is used merely as a matter
of market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.  The Administrative Agent
shall act on behalf of the Lenders with respect to any Collateral and the
Collateral Documents (including the execution and delivery of the Collateral
Documents on behalf of and for the benefit of the Lenders).

 

Section 10.2                             Rights as a Lender.  The Person serving
as the Administrative Agent hereunder shall have the same rights and powers in
its capacity as a Lender as any other Lender and may exercise the same as though
it were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Borrower or any Subsidiary of the Borrower or other Affiliate thereof as if such
Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.

 

Section 10.3                             Exculpatory Provisions.

 

(a) The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Credit Documents, and its
duties hereunder shall be administrative in nature.  Without limiting the
generality of the foregoing, the Administrative Agent:

 

(i)                                     shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing;

 

(ii)                                  shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Credit Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Credit Documents), provided
that the Administrative Agent shall not be required to take any action that, in
its opinion or the opinion of its counsel, may expose the Administrative Agent
to liability or that is contrary to any Credit Document or Applicable Law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or

 

116

--------------------------------------------------------------------------------


 

termination of property of a Defaulting Lender in violation of any Debtor Relief
Law; and

 

(iii)                               shall not, except as expressly set forth
herein and in the other Credit Documents, have any duty to disclose, and shall
not be liable for the failure to disclose, any information relating to the
Borrower or any of its Affiliates that is communicated to or obtained by the
Person serving as the Administrative Agent or any of its Affiliates in any
capacity.

 

(b)                                 The Administrative Agent shall not be liable
for any action taken or not taken by it (i) with the consent or at the request
of the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary, or as the Administrative Agent shall believe in good faith
shall be necessary, under the circumstances as provided in Sections 11.4 and
9.2) or (ii) in the absence of its own gross negligence or willful misconduct,
as determined by a court of competent jurisdiction by final and nonappealable
judgment.  The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given to the
Administrative Agent in writing by the Borrower, a Lender or an Issuing Bank.

 

(c)                                  The Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Credit Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Credit Document or any other agreement,
instrument or document or (v) the satisfaction of any condition set forth in
Section 5 or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.

 

Section 10.4                             Reliance by Administrative Agent.  The
Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or an Issuing Bank, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the Issuing Bank unless the Administrative Agent shall have received
notice to the contrary from such Lender or the Issuing Bank prior to the making
of such Loan or the issuance of such Letter of Credit.  The Administrative Agent
may consult with legal counsel (who may be counsel for the Borrower and its
Subsidiaries), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

 

Section 10.5                             Delegation of Duties.  The
Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Credit Document by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Section shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well

 

117

--------------------------------------------------------------------------------


 

as activities as Administrative Agent.  The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
non-appealable judgment that the Administrative Agent acted with gross
negligence or willful misconduct in the selection of such sub-agents.

 

Section 10.6                             Resignation of Administrative Agent.

 

(a)                                 The Administrative Agent may at any time
give notice of its resignation to the Lenders, the Issuing Bank and the
Borrower.  Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, with the consent of the Borrower, to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States.  If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the
Lenders and the Issuing Bank, appoint a successor Administrative Agent meeting
the qualifications set forth above.  Whether or not a successor has been
appointed such resignation shall become effective in accordance with such notice
on the Resignation Effective Date.

 

(b)                                 If the Person servicing as Administrative
Agent is a Defaulting Lender pursuant to clause (d) of the definition thereof,
the Required Lenders may, to the extent permitted by Applicable Law by notice in
writing to the Borrower and such Person, remove such Person as the
Administrative Agent and, with the consent of the Borrower, appoint a
successor.  If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after such
notice (or such earlier day as shall be agreed by the Required Lenders) (the
“Removal Effective Date”), then such removal shall nonetheless become effective
in accordance with such notice on the Removal Effective Date.

 

(c)                                  With effect from the Resignation Effective
Date or the Removal Effective Date (as applicable) (1) the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Credit Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the Issuing Bank under any of the Credit Documents, the retiring or removed
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the Issuing
Bank directly, until such time as the Required Lenders shall appoint a successor
Administrative Agent as provided for above in this Section.  Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring or removed Administrative Agent, and the retiring or
removed Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Credit Documents (if not already
discharged therefrom as provided above in this Section).  The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring or removed Administrative Agent’s resignation
hereunder and under the other Credit Documents, the provisions of this
Section 10 and Section 11.2 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub-agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring or removed Administrative Agent was acting as
Administrative Agent.

 

118

--------------------------------------------------------------------------------

 


 

Section 10.7                             Non-Reliance on Administrative Agent
and Other Lenders.  Each of the Lenders and the Issuing Bank acknowledges that
it has, independently and without reliance upon the Administrative Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each of the Lenders and the Issuing Bank
also acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Credit Document or any related
agreement or any document furnished hereunder or thereunder.

 

Section 10.8                             No Other Duties, etc.  Anything herein
to the contrary notwithstanding, none of the Book Runners, Lead Arrangers,
Documentation Agents, Syndication Agents or similarly titled Persons listed on
the cover page hereof (if any) shall have any powers, duties or responsibilities
under this Agreement or any of the other Credit Documents, except in its
capacity, as applicable, as the Administrative Agent, a Lender or an Issuing
Bank hereunder.

 

Section 10.9                             Administrative Agent May File Proofs of
Claim.  In case of the pendency of any proceeding under any Debtor Relief Law or
any other judicial proceeding relative to any Credit Party, the Administrative
Agent (irrespective of whether the principal of any Loan or Letter of Credit
Obligation shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on the Borrower) shall be entitled and empowered (but not
obligated) by intervention in such proceeding or otherwise:

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
Letter of Credit Obligations and all other Obligations that are owing and unpaid
and to file such other documents as may be necessary or advisable in order to
have the claims of the Lenders, the Issuing Bank and the Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders, the Issuing Bank and the Administrative Agent and
their respective agents and counsel and all other amounts due the Lenders, the
Issuing Bank and the Administrative Agent under Section 2.10 and Section 11.2)
allowed in such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Bank to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Bank, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under
Section 2.10 and Section 11.2).

 

Section 10.10                      Collateral Matters.

 

(a)                                 The Lenders (including the Issuing Bank and
the Swingline Lender) irrevocably authorize the Administrative Agent, at its
option and in its discretion:

 

(i)                                     to execute and deliver the Collateral
Documents on behalf of and for the benefit of each Lender (including the Issuing
Bank and Swingline Lender);

 

119

--------------------------------------------------------------------------------


 

(ii)                                  to release any Lien on any property
granted to or held under any Credit Document securing the Revolving Obligations
(x) upon the Termination Date, (y) that is sold or otherwise disposed of or to
be sold or otherwise disposed of as part of or in connection with any sale or
other disposition permitted under the Credit Documents or consented to in
accordance with the terms of this Agreement, or (z) subject to Section 11.4, if
approved, authorized or ratified in writing by the Required Lenders;

 

(iii)                               to subordinate any Lien on any property
granted to or held under any Credit Document securing the Revolving Obligations
to the holder of any Lien on such property that is permitted by Section 8.2(m);
and

 

(iv)                              to release any Guarantor from its obligations
under this Agreement and the other Credit Documents if such Person ceases to be
a Guarantor as a result of a transaction permitted under the Credit Documents.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under this Agreement pursuant to this
Section.

 

(b)                                   The Administrative Agent shall not be
responsible for or have a duty to ascertain or inquire into any representation
or warranty regarding the existence, value or collectability of the Collateral,
the existence, priority or perfection of the Administrative Agent’s Lien
thereon, or any certificate prepared by any Credit Party in connection
therewith, nor shall the Administrative Agent be responsible or liable to the
Lenders for any failure to monitor or maintain any portion of the Collateral.

 

(c)                                    Anything contained in any of the Credit
Documents to the contrary notwithstanding, each of the Credit Parties, the
Administrative Agent and each holder of the Obligations hereby agrees that
(i) no holder of the Obligations shall have any right individually to realize
upon any of the Collateral or to enforce this Agreement, the Notes or any other
Credit Document, it being understood and agreed that all powers, rights and
remedies hereunder may be exercised solely by the Administrative Agent, on
behalf of the holders of the Obligations in accordance with the terms hereof and
all powers, rights and remedies under the Collateral Documents may be exercised
solely by the Administrative Agent, and (ii) in the event of a foreclosure by
the Administrative Agent on any of the Collateral pursuant to a public or
private sale or other disposition, the Administrative Agent or any Lender may be
the purchaser of any or all of such Collateral at any such sale or other
disposition and the Administrative Agent, as agent for and representative of the
holders of the Obligations (but not any Lender or Lenders in its or their
respective individual capacities unless the Required Lenders shall otherwise
agree in writing) shall be entitled, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Obligations
as a credit on account of the purchase price for any collateral payable by the
Administrative Agent at such sale or other disposition.

 

(d)                                   No Swap Contract or Treasury Management
Agreement will create (or be deemed to create) in favor of any Swap Bank or any
Treasury Management Banks, respectively that is a party thereto any rights in
connection with the management or release of any Collateral or of the
obligations of the Borrower or any other Credit Party under the Credit Documents
except as expressly provided herein or in the other Credit Documents.  By
accepting the benefits of the Collateral, such Swap Bank or such Treasury
Management Bank shall be deemed to have

 

120

--------------------------------------------------------------------------------


 

appointed the Administrative Agent as its agent and agreed to be bound by the
Credit Documents as a holder of the Obligations, subject to the limitations set
forth in this clause (d).

 

Section 11                                      MISCELLANEOUS

 

Section 11.1                             Notices; Effectiveness; Electronic
Communications.

 

(a)                                 Notices Generally. Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in subsection (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier or electronic mail as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

 

(i)                                     if to the Administrative Agent, the
Borrower or any other Credit Party, to the address, telecopier number,
electronic mail address or telephone number specified in Appendix B:

 

(ii)                                  if to any Lender, the Issuing Bank or
Swingline Lender, to the address, telecopier number, electronic mail address or
telephone number in its Administrative Questionnaire on file with the
Administrative Agent.

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders and the Issuing Bank hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures reasonably approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or the Issuing Bank pursuant to Section 2 if such Lender or the
Issuing Bank, as applicable, has notified the Administrative Agent and the
Borrower that it is incapable of receiving notices under such Section by
electronic communication.  The Administrative Agent or any Credit Party may, in
its discretion, agree to accept notices and other communications to it hereunder
by electronic communications pursuant to procedures approved by it, provided
that approval of such procedures may be limited to particular notices or
communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

121

--------------------------------------------------------------------------------


 

(c)                                  Change of Address, Etc.  Any party hereto
may change its address, telecopier number or electronic mail address for notices
and other communications hereunder by notice to the other parties hereto.

 

(d)                                 Platform.

 

(i)                                     Each Credit Party agrees that the
Administrative Agent may, but shall not be obligated to, make the Communications
(as defined below) available to the Issuing Bank and the other Lenders by
posting the Communications on Debtdomain, Intralinks, Syndtrak or a
substantially similar electronic transmission system (the “Platform”).

 

(ii)                                  The Platform is provided “as is” and “as
available.”  The Agent Parties (as defined below) do not warrant the adequacy of
the Platform and expressly disclaim liability for errors or omissions in the
Communications.  No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made by any Agent Party in connection with the
Communications or the Platform.  In no event shall the Administrative Agent or
any of its Related Parties (collectively, the “Agent Parties”) have any
liability to the Borrower or the other Credit Parties, any Lender or any other
Person or entity for damages of any kind, including, without limitation, direct
or indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of the Borrower’s, any
other Credit Party’s or the Administrative Agent’s transmission of
communications through the Platform.  “Communications” means, collectively, any
notice, demand, communication, information, document or other material provided
by or on behalf of any Credit Party pursuant to any Credit Document or the
transactions contemplated therein which is distributed to the Administrative
Agent, any Lender or the Issuing Bank by means of electronic communications
pursuant to this Section, including through the Platform.

 

Section 11.2                             Expenses; Indemnity; Damage Waiver.

 

(a)                                 Costs and Expenses.  The Credit Parties
shall pay (i) all reasonable and documented out-of-pocket expenses incurred by
the Administrative Agent and its Affiliates (including the reasonable and
documented out-of-pocket fees, charges and disbursements of counsel for the
Administrative Agent (which counsel may include their respective employees)) in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Credit Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable and
documented out-of-pocket expenses incurred by the Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent, any Lender or the
Issuing Bank (including the reasonable and documented out-of-pocket fees,
charges and disbursements of any counsel for the Administrative Agent, any
Lender or the Issuing Bank (which counsel may include their respective
employees)) in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Credit Documents, including
its rights under this Section, or (B) in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.  Without duplication of the foregoing, the Borrower
and each other Credit Party shall indemnify and/or reimburse (as applicable) the
Administrative Agent for

 

122

--------------------------------------------------------------------------------


 

any and all reasonable, documented out-of-pocket costs, expenses, claims, fees
or other amounts paid or incurred by the Administrative Agent to the extent paid
or incurred in connection with the filing or recording of any documents,
agreement or instruments related to the Collateral, the protection of any of the
Collateral, its rights and interests therein or any Credit Party’s underlying
rights and interests therein or the enforcement of any of its other rights with
respect to the Collateral.

 

(b)                                 Indemnification by the Credit Parties.  The
Credit Parties shall indemnify the Administrative Agent (and any sub-agent
thereof), each Lender and the Issuing Bank, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the documented and reasonable
out-of-pocket fees, charges and disbursements of any counsel for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any third party or by the Borrower or any of its Subsidiaries arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Credit Document or any agreement or instrument contemplated
hereby or thereby or otherwise in connection herewith or therewith, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or release of Hazardous Materials
on or from any property owned or operated by the Borrower or any of its
Subsidiaries, or any Environmental Liability related in any way to the Borrower
or any of its Subsidiaries, (iv) the execution or delivery of any commitment or
fee letters in contemplation of this Agreement, the other Credit Documents and
the transactions hereunder, the performance by the parties thereto of their
respective obligations thereunder or the consummation of the transactions
contemplated thereby, or (v) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower or any of its Subsidiaries, and regardless of whether any Indemnitee is
a party thereto, provided that such indemnity shall not, as to any Indemnitee,
be available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by the
Borrower or any of its Subsidiaries against an Indemnitee for breach in bad
faith of such Indemnitee’s obligations hereunder or under any other Credit
Document, if the Borrower or such Subsidiary has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.  This Section 11.2(b) shall not apply with respect to
Taxes other than any Taxes that represent losses, claims, damages, etc. arising
from any non-Tax claim.

 

(c)                                  Reimbursement by Lenders.  To the extent
that the Credit Parties for any reason fail to pay any amount required under
subsection (a) or (b) of this Section to be paid by it to the Administrative
Agent (or any sub-agent thereof), the Issuing Bank or any Related Party of any
of the foregoing, each Lender severally agrees to pay to the Administrative
Agent (or any such sub-agent), the Issuing Bank or such Related Party, as the
case may be, such Lender’s pro rata share (in each case, determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent) or the
Issuing Bank in its capacity as such, or against any Related Party of any of the
foregoing acting for the

 

123

--------------------------------------------------------------------------------


 

Administrative Agent (or any such sub-agent) or the Issuing Bank in connection
with such capacity.  The obligations of the Lenders under this subsection
(c) are subject to the provisions of this Agreement that provide that their
obligations are several in nature, and not joint and several.

 

(d)                                 Waiver of Consequential Damages, Etc.  To
the fullest extent permitted by Applicable Law, none of the Credit Parties shall
assert, and each hereby waives, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Credit Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof.  No Indemnitee
referred to in subsection (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed by such Indemnitee through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Credit Documents or the transactions contemplated hereby or thereby.

 

(e)                                  Payments.  All amounts due under this
Section shall be payable promptly, but in any event within ten (10) Business
Days after written demand therefor (including delivery of copies of applicable
invoices).

 

(f)                                   Survival.  The provisions of this
Section shall survive resignation or replacement of the Administrative Agent,
the Issuing Bank, the Swingline Lender or any Lender, termination of the
commitments hereunder and repayment, satisfaction and discharge of the loans and
obligations hereunder.

 

Section 11.3                             Set-Off.  If an Event of Default shall
have occurred and be continuing, each Lender, the Issuing Bank, and each of
their respective Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by Applicable Law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender, the Issuing Bank or any such
Affiliate to or for the credit or the account of the Borrower or any other
Credit Party against any and all of the obligations of the Borrower or such
Credit Party now or hereafter existing under this Agreement or any other Credit
Document to such Lender or the Issuing Bank, irrespective of whether or not such
Lender or the Issuing Bank shall have made any demand under this Agreement or
any other Credit Document and although such obligations of the Borrower or such
Credit Party may be contingent or unmatured or are owed to a branch or office of
such Lender or the Issuing Bank different from the branch or office holding such
deposit or obligated on such indebtedness.  The rights of each Lender, the
Issuing Bank and their respective Affiliates under this Section are in addition
to other rights and remedies (including other rights of setoff) that such
Lender, the Issuing Bank or their respective Affiliates may have.  Each of the
Lenders and the Issuing Bank agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

 

Section 11.4                             Amendments and Waivers.

 

(a)                                 Required Lenders Consent.  Subject to
Section 11.4(b) and Section 11.4(c), no amendment, modification, termination or
waiver of any provision of the Credit Documents, or consent to any departure by
any Credit Party therefrom, shall in any event be effective without the written
concurrence of the Administrative Agent and the Required Lenders; provided that
(i) the Administrative Agent may, with the consent of the Borrower only, amend,
modify or supplement this Agreement to cure any ambiguity, omission, defect or
inconsistency, so long as such amendment, modification or supplement does not
adversely affect the rights of any Lender

 

124

--------------------------------------------------------------------------------


 

or the Issuing Bank, (ii) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto, (iii) no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that the Commitments, Loans and/or Letter of
Credit Obligations of such Lender may not be increased or extended without the
consent of such Lender, (iv) each Lender is entitled to vote as such Lender sees
fit on any bankruptcy reorganization plan that affects the Loans, and each
Lender acknowledges that the provisions of Section 1126(c) of the Bankruptcy
Code of the United States supersedes the unanimous consent provisions set forth
herein, and (v) the Required Lenders shall determine whether or not to allow any
Credit Party to use cash collateral in the context of a bankruptcy or insolvency
proceeding and such determination shall be binding on all of the Lenders.

 

(b)                                 Affected Lenders’ Consent.  Without the
written consent of each Lender (other than a Defaulting Lender except as
provided in clause (a)(iii) above) that would be affected thereby, no amendment,
modification, termination, or consent shall be effective if the effect thereof
would:

 

(i)                                     extend the Revolving Commitment
Termination Date, except pursuant to an extension thereof effected in accordance
with Section 2.18;

 

(ii)                                  waive, reduce or postpone any scheduled
repayment (but not prepayment) or alter the required application of any
prepayment pursuant to Section 2.12 or the application of funds pursuant to
Section 9.3,  as applicable;

 

(iii)                               extend the stated expiration date of any
Letter of Credit, beyond the Revolving Commitment Termination Date;

 

(iv)                              reduce the principal of or the rate of
interest on any Loan (other than any waiver of the imposition of the Default
Rate pursuant to Section 2.9) or any fee or premium payable hereunder, or change
the manner of computation of any financial or other ratio (including any change
in any applicable defined term) used in determining the Applicable Margin or
Unused Fee Rate that would result in a reduction of any interest rate on any
Loan or any fee payable hereunder; provided, however, that only the consent of
the Required Lenders shall be necessary to amend the definition of “Default
Rate” or to waive any obligation of the Borrower to pay interest at the Default
Rate;

 

(v)                                 extend the time for payment of any such
interest or fees;

 

(vi)                              reduce the principal amount of any Loan or any
reimbursement obligation in respect of any Letter of Credit;

 

(vii)                            amend, modify, terminate or waive any provision
of this Section 11.4(b) or Section 11.4(c) or any other provision of this
Agreement that expressly provides that the consent of all Lenders is required;

 

(viii)                        change the percentage of the outstanding principal
amount of Loans that is required for the Lenders or any of them to take any
action hereunder or amend the definition of “Required Lenders” or “Revolving
Commitment Percentage” or modify the amount of the Commitment of any Lender;

 

125

--------------------------------------------------------------------------------


 

(ix)                              release all or substantially all of the
Collateral or all or substantially all of the Guarantors from their obligations
hereunder, in each case, except as expressly provided in the Credit Documents;
or

 

(x)                                 consent to the assignment or transfer by the
Borrower of any of its rights and obligations under any Credit Document (except
pursuant to a transaction permitted hereunder).

 

(c)                                  Other Consents.  No amendment,
modification, termination or waiver of any provision of the Credit Documents, or
consent to any departure by the Borrower or any other Credit Party therefrom,
shall:

 

(i)                                     increase any Revolving Commitment of any
Lender over the amount thereof then in effect without the consent of such
Lender; provided, no amendment, modification or waiver of any condition
precedent, covenant, Default or Event of Default shall constitute an increase in
any Revolving Commitment of any Lender;

 

(ii)                                  amend, modify, terminate or waive any
provision hereof relating to the Swingline Sublimit or the Swingline Loans
without the consent of the Swingline Lender;

 

(iii)                               amend, modify, terminate or waive any
obligation of Lenders relating to the purchase of participations in Letters of
Credit as provided in Section 2.3(e) without the written consent of the
Administrative Agent and of the Issuing Bank;

 

(iv)                              amend, modify, terminate or waive any
provision of this Section 11 as the same applies to the Administrative Agent, or
any other provision hereof as the same applies to the rights or obligations of
the Administrative Agent, in each case without the consent of such
Administrative Agent; or

 

(v)                                 amend, modify, terminate or waive any of the
provisions of any Credit Document related to advance rates related to the
Borrowing Base Real Properties or the definitions of (or provisions relating to)
the terms “Aggregate Core Property Value Amount,” “Aggregate Value-Add Property
Value Amount,” “Borrowing Base,” “Borrowing Base Real Property,” “Borrowing Base
Real Property Deliverables,” “Core Property,” “Core Property Value Amount,”
“Core Property Mortgageability Amount,” “Core Property Mortgageability Cash
Flow,” “Required Lender BBP Deliverables,” “Value-Add Property,” “Value-Add
Property Value Amount,” or the components of any of the foregoing (to the extent
related to the calculation of the Borrowing Base or the approval and/or
qualifications respecting Borrowing Base Real Properties) without the written
consent of each of the Lenders (other than any Defaulting Lender).

 

(d)                                 Execution of Amendments, etc.  The
Administrative Agent may, but shall have no obligation to, with the concurrence
of any Lender, execute amendments, modifications, waivers or consents on behalf
of such Lender.  Any waiver or consent shall be effective only in the specific
instance and for the specific purpose for which it was given.  No notice to or
demand on any Credit Party in any case shall entitle any Credit Party to any
other or further notice or demand in similar or other circumstances.  Any
amendment, modification, termination, waiver or consent effected in accordance
with this Section 11.4 shall be binding upon each Lender at the time
outstanding, each future Lender and, if signed by a Credit Party, on such Credit
Party.

 

126

--------------------------------------------------------------------------------


 

Section 11.5                             Successors and Assigns.

 

(a)                                 Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that neither the Borrower nor any other Credit Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender, and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of subsection (b) of this
Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (e) of this
Section (and any other attempted assignment or transfer by any party hereto
shall be null and void).  Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitments,
Loans and obligations hereunder at the time owing to it); provided that any such
assignment shall be subject to the following conditions:

 

(i)                                     Minimum Amounts.

 

(A)                               in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitments and the Loans at the time
owing to it or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and

 

(B)                               in any case not described in subsection
(b)(i)(A) of this Section, the aggregate amount of the Commitments (which for
this purpose includes loans and obligations in respect thereof outstanding
thereunder) or, if the Commitments are not then in effect, the principal
outstanding balance of the Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment Agreement with respect to
such assignment is delivered to the Administrative Agent or, if “Trade Date” is
specified in the Assignment Agreement, as of the Trade Date) shall not be less
than $5,000,000, unless each of the Administrative Agent and, so long as no
Event of Default shall then exist, the Borrower otherwise consents (each such
consent not to be unreasonably withheld or delayed).

 

(ii)                                  Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Commitments and Loans assigned.

 

(iii)                               Required Consents.  No consent shall be
required for any assignment except to the extent required by subsection
(b)(i)(B) of this Section and, in addition:

 

(A)                               the consent of the Borrower (such consent not
to be unreasonably withheld or delayed) shall be required unless (x) an Event of
Default shall have occurred and is continuing at the time of such assignment or
(y) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund; provided that the Borrower shall be deemed to have consented to any such

 

127

--------------------------------------------------------------------------------


 

assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof;

 

(B)                               the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required for
assignments in respect of Revolving Commitments if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender;

 

(C)                               the consent of the Issuing Bank (such consent
not to be unreasonably withheld or delayed) shall be required for any assignment
in respect of any Revolving Commitment; and

 

(D)                               the consent of the Swingline Lender (such
consent not to be unreasonably withheld or delayed) shall be required for any
assignment in respect of any Revolving Commitment.

 

(iv)                              Assignment Agreement.  The parties to each
assignment shall execute and deliver to the Administrative Agent an Assignment
Agreement, together with a processing and recordation fee in the amount of
$3,500, unless waived, in whole or in part by the Administrative Agent in its
discretion.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(v)                                 No Assignment to Borrower, Affiliates or
Subsidiaries.  No such assignment shall be made to the Borrower or any of the
Borrower’s Affiliates or Subsidiaries.

 

(vi)                              No Assignment to Natural Persons.  No such
assignment shall be made to a natural person.

 

(vii)                           Certain Additional Payments.  In connection with
any assignment of rights and obligations of any Defaulting Lender hereunder, no
such assignment shall be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the assignment shall make
such additional payments to the Administrative Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of the Borrower
and the Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the Issuing Bank, the Swingline Lender and each other
Lender hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swingline Loans in accordance with its Revolving Commitment
Percentage.  Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under Applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment Agreement, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such

 

128

--------------------------------------------------------------------------------


 

Assignment Agreement, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment Agreement, be released from its obligations
under this Agreement (and, in the case of an Assignment Agreement covering all
of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 3.1, 3.2 and 3.3 (subject to the requirements and
limitations therein) and 11.2 with respect to facts and circumstances occurring
prior to the effective date of such assignment.  If requested by the assignee,
the Borrower will execute and deliver, at their own expense, Notes to the
assignee evidencing the interests taken by way of assignment hereunder.  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection (d) of this Section.

 

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as an agent of the Borrower, shall maintain at one of
its offices in the United States, a copy of each Assignment Agreement delivered
to it and a register for the recordation of the names and addresses of the
Lenders, and the Commitments of, and principal amounts (and stated interest) of
the Loans and Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”).  The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

 

(d)                                 Any Lender may at any time, without the
consent of, or notice to, the Borrower or the Administrative Agent, sell
participations to any Person (other than a natural Person or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, and (iii) the Borrower, the
Administrative Agent, the Issuing Bank and Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 11.2(c) with respect to any
payments made by such Lender to its Participant(s).

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in clauses (b) or (c) of
Section 11.4 that affects such Participant.  The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.1, 3.2 and 3.3
(subject to the requirements and limitations therein, including the requirements
under Section 3.3(f) (it being understood that the documentation required under
Section 3.3(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to clause (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Sections 2.17 and 3.4 as if it
were an assignee under clause (b) of this Section; and (B) shall not be entitled
to receive any greater payment under Sections 3.2 or 3.3, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the

 

129

--------------------------------------------------------------------------------


 

applicable participation.  Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 2.17 with respect to any
Participant.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.3 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.14 as though it were a
Lender.  Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Credit Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans, Letters of Credit or its other
obligations under any Credit Document) to any Person except to the extent that
such disclosure is necessary to establish that such Commitment, Loan, Letter of
Credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

(e)                                    Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement, or any promissory notes evidencing its interests
hereunder, to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

 

Section 11.6                             Independence of Covenants. All
covenants hereunder shall be given independent effect so that if a particular
action or condition is not permitted by any of such covenants, the fact that it
would be permitted by an exception to, or would otherwise be within the
limitations of, another covenant shall not avoid the occurrence of a Default or
an Event of Default if such action is taken or condition exists.

 

Section 11.7                             Survival of Representations, Warranties
and Agreements.  All representations, warranties and agreements made herein
shall survive the execution and delivery hereof and the making of any Credit
Extension.  Notwithstanding anything herein or implied by law to the contrary,
the agreements of each Credit Party set forth in Section 3.1(c), Section 3.2,
Section 3.3, Section 11.2, Section 11.3, and Section 11.10 and the agreements of
the Lenders and the Administrative Agent set forth in Section 2.14, Section 10.3
and Section 11.2(c) shall survive the payment of the Loans, the cancellation,
expiration or cash collateralization of the Letters of Credit, and the
termination hereof.

 

Section 11.8                             No Waiver; Remedies Cumulative.  No
failure or delay on the part of the Administrative Agent or any Lender in the
exercise of any power, right or privilege hereunder or under any other Credit
Document shall impair such power, right or privilege or be construed to be a
waiver of any default or acquiescence therein, nor shall any single or partial
exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other power, right or privilege.  The rights, powers
and remedies given to each Agent and each Lender hereby are cumulative and shall
be in addition to and independent of all rights, powers and remedies existing by
virtue of any statute or rule of law or in any of the other Credit Documents,
any Swap Contracts or any Treasury Management Agreements.  Any forbearance or
failure to exercise, and any delay in exercising, any right, power or remedy
hereunder shall not impair any such right, power or remedy or be construed to be
a waiver thereof, nor shall it preclude the further exercise of any such right,
power or remedy.

 

130

--------------------------------------------------------------------------------

 


 

Section 11.9                             Marshalling; Payments Set Aside. 
Neither the Administrative Agent nor any Lender shall be under any obligation to
marshal any assets in favor of any Credit Party or any other Person or against
or in payment of any or all of the Obligations.  To the extent that any Credit
Party makes a payment or payments to the Administrative Agent, the Issuing Bank,
the Swingline Lender or the Lenders (or to the Administrative Agent, on behalf
of Lenders), or the Administrative Agent, the Issuing Bank or the Lenders
enforce any security interests or exercise their rights of setoff, and such
payment or payments or the proceeds of such enforcement or setoff or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside and/or required to be repaid to a trustee, receiver or any other party
under any Debtor Relief Law, any other state or federal law, common law or any
equitable cause, then, to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied, and all Liens, rights and remedies
therefor or related thereto, shall be revived and continued in full force and
effect as if such payment or payments had not been made or such enforcement or
setoff had not occurred.

 

Section 11.10                      Severability.  In case any provision in or
obligation hereunder or any Note or other Credit Document shall be invalid,
illegal or unenforceable in any jurisdiction, the validity, legality and
enforceability of the remaining provisions or obligations, or of such provision
or obligation in any other jurisdiction, shall not in any way be affected or
impaired thereby.

 

Section 11.11                      Obligations Several; Independent Nature of
Lenders’ Rights.  The obligations of the Lenders hereunder are several and no
Lender shall be responsible for the obligations or Revolving Commitment of any
other Lender hereunder.  Nothing contained herein or in any other Credit
Document, and no action taken by the Lenders pursuant hereto or thereto, shall
be deemed to constitute the Lenders as a partnership, an association, a joint
venture or any other kind of entity.  The amounts payable at any time hereunder
to each Lender shall be a separate and independent debt, and, subject to
Section 10.10(c), each Lender shall be entitled to protect and enforce its
rights arising under this Agreement and the other Credit Documents and it shall
not be necessary for any other Lender to be joined as an additional party in any
proceeding for such purpose.

 

Section 11.12                      Headings.  Section headings herein are
included herein for convenience of reference only and shall not constitute a
part hereof for any other purpose or be given any substantive effect.

 

Section 11.13                      Applicable Laws.

 

(a)                                 Governing Law.  This Agreement shall be
governed by, and construed in accordance with, the law of the State of New York.

 

(b)                                 Submission to Jurisdiction.  Each party
hereto irrevocably and unconditionally submits, for itself and its property, to
the nonexclusive jurisdiction of the courts of the State of New York sitting in
the Borough of Manhattan and of the United States District Court of the Southern
District, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or any other Credit Document, or
for recognition or enforcement of any judgment, and each of the parties hereto
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State court
or, to the fullest extent permitted by Applicable Law, in such Federal court. 
Each of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.  Nothing in this
Agreement or in any other Credit Document shall affect any right that any party
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Credit Document against any Credit Party or its properties in the
courts of any jurisdiction.

 

131

--------------------------------------------------------------------------------


 

(c)                                  Waiver of Venue.  Each party hereto
irrevocably and unconditionally waives, to the fullest extent permitted by
Applicable Law, any objection that it may now or hereafter have to the laying of
venue of any action or proceeding arising out of or relating to this Agreement
or any other Credit Document in any court referred to in subsection (b) of this
Section.  Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by Applicable Law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

(d)                                 Service of Process.  Each party hereto
irrevocably consents to service of process in the manner provided for notices in
Section 11.1.  Nothing in this Agreement will affect the right of any party
hereto to serve process in any other manner permitted by Applicable Law.

 

Section 11.14                      WAIVER OF JURY TRIAL.  EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER
CREDIT DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS
IN THIS SECTION.

 

Section 11.15                      Confidentiality.  Each of the Administrative
Agent, the Issuing Bank and the Lenders agrees to maintain the confidentiality
of the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its and its Affiliates’ respective partners,
directors, officers, employees, agents, advisors and other representatives (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by Applicable Laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Credit Document or any
action or proceeding relating to this Agreement or any other Credit Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower or any Subsidiary and its
obligations, (g) with the consent of the Borrower or (h) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Administrative Agent, any Lender,
the Issuing Bank or any of their respective Affiliates on a non-confidential
basis from a source other than the Borrower.

 

For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the
Issuing Bank on a non-confidential basis prior to disclosure by the Borrower or
any of its Subsidiaries, unless, in the case of information received from the
Borrower or any of its Subsidiaries after the date hereof, such information is
clearly identified at the time of delivery as non-confidential.  Any Person
required to

 

132

--------------------------------------------------------------------------------


 

maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

Each of the Administrative Agent, the Issuing Bank and the Lenders acknowledges
that (i)  the Information may include material non-public information concerning
the Borrower or any Subsidiary, as the case may be, (ii) it has developed
compliance procedures regarding the use of material non-pubic information and
(iii) it will handle such material non-public information in accordance with
Applicable Law, including United States federal and state securities laws.

 

Section 11.16                      Usury Savings Clause.  Notwithstanding any
other provision herein, the aggregate interest rate charged or agreed to be paid
with respect to any of the Obligations, including all charges or fees in
connection therewith deemed in the nature of interest under Applicable Laws
shall not exceed the Highest Lawful Rate.  If the rate of interest (determined
without regard to the preceding sentence) under this Agreement at any time
exceeds the Highest Lawful Rate, the aggregate outstanding amount of the Loans
made hereunder shall bear interest at the Highest Lawful Rate until the total
amount of interest due hereunder equals the amount of interest which would have
been due hereunder if the stated rates of interest set forth in this Agreement
had at all times been in effect.  In addition, if when the Loans made hereunder
are repaid in full the total interest due hereunder (taking into account the
increase provided for above) is less than the total amount of interest which
would have been due hereunder if the stated rates of interest set forth in this
Agreement had at all times been in effect, then to the extent permitted by law,
the Borrower shall pay to the Administrative Agent an amount equal to the
difference between the amount of interest paid and the amount of interest which
would have been paid if the Highest Lawful Rate had at all times been in
effect.  Notwithstanding the foregoing, it is the intention of the Lenders and
each of the Credit Parties to conform strictly to any applicable usury laws. 
Accordingly, if any Lender contracts for, charges, or receives any consideration
which constitutes interest in excess of the Highest Lawful Rate, then any such
excess shall be cancelled automatically and, if previously paid, shall at such
Lender’s option be applied to the aggregate outstanding amount of the Loans made
hereunder or be refunded to each of the applicable Credit Parties.In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Highest Lawful Rate, such Person may, to the
extent permitted by Applicable Laws, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest,
throughout the contemplated term of the Revolving Obligations hereunder.

 

Section 11.17                      Counterparts; Integration; Effectiveness. 
This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  This Agreement
and the other Credit Documents, and any separate letter agreements with respect
to fees payable to the Administrative Agent, constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof.  Except as provided in Section 5, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto. 
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or .pdf file shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

Section 11.18                      No Advisory of Fiduciary Relationship.  In
connection with all aspects of each transaction contemplated hereby (including
in connection with any amendment, waiver or other modification hereof or of any
other Credit Document), each of the Credit Parties acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (a)(i) the arranging and other
services regarding this Agreement provided by the Administrative Agent, are
arm’s-length commercial

 

133

--------------------------------------------------------------------------------


 

transactions between the Credit Parties, on the one hand, and the Administrative
Agent, on the other hand, (ii) the Credit Parties have consulted their own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (iii) each of the Credit Parties is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Credit Documents; (b)(i) the Administrative
Agent is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not and will not be
acting as an advisor, agent or fiduciary, for any Credit Party or any of their
Affiliates or any other Person and (ii) the Administrative Agent does not have
any obligation to any Credit Party or any of their Affiliates with respect to
the transactions contemplated hereby except those obligations expressly set
forth herein and in the other Credit Documents; and (c) the Administrative Agent
and its respective Affiliates may be engaged in a broad range of transactions
that involve interests that differ from those of the Credit Parties and their
Affiliates, and the Administrative Agent does not have any obligation to
disclose any of such interests to any Credit Party or its Affiliates.  To the
fullest extent permitted by law, each of the Credit Parties hereby waives and
releases, any claims that it may have against the Administrative Agent with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

 

Section 11.19                      Electronic Execution of Assignments and Other
Documents.  The words “execution,” “signed,” “signature,” and words of like
import in any Assignment Agreement or in any amendment, waiver, modification or
consent relating hereto shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any Applicable Laws, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

 

Section 11.20                      USA PATRIOT Act.  Each Lender subject to the
Patriot Act hereby notifies each of the Credit Parties that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies each of the Credit Parties, which information
includes the name and address of each of the Credit Parties and other
information that will allow such Lender to identify each of the Credit Parties
in accordance with the Patriot Act.

 

[Signatures on Following Page(s)]

 

134

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

BORROWER:

PHYSICIANS REALTY L.P., a Delaware limited partnership

 

 

 

By:

Physicians Realty Trust, as General Partner

 

 

 

 

By:

/s/ John T. Thomas

 

 

John T. Thomas, President and Chief Executive Officer

 

 

GUARANTORS:

PHYSICIANS REALTY TRUST, a Maryland real estate investment trust

 

 

 

By:

/s/ John T. Thomas

 

 

John T. Thomas, President and Chief Executive Officer

 

 

 

 

ZIEGLER-ARIZONA 23, LLC,

 

a Wisconsin limited liability company

 

 

 

 

By:

Physicians Realty L.P., as Sole Member

 

 

 

 

 

By:

Physicians Realty Trust,

 

 

 

as General Partner

 

 

 

 

 

 

By:

/s/ John T. Thomas

 

 

 

John T. Thomas, President and Chief Executive Officer

 

 

 

 

ZIEGLER-GEORGIA 6, LLC,

 

a Wisconsin limited liability company

 

 

 

 

By:

Physicians Realty L.P., as Sole Member

 

 

 

 

 

By:

Physicians Realty Trust,

 

 

 

as General Partner

 

 

 

 

 

 

By:

/s/ John T. Thomas

 

 

 

John T. Thomas, President and Chief Executive Officer

 

--------------------------------------------------------------------------------


 

 

ZIEGLER-GEORGIA 17, LLC,

 

a Wisconsin limited liability company

 

 

 

 

By:

Physicians Realty L.P., as Sole Member

 

 

 

 

 

By:

Physicians Realty Trust,

 

 

 

as General Partner

 

 

 

 

 

 

By:

/s/ John T. Thomas

 

 

 

John T. Thomas, President and Chief Executive Officer

 

 

 

 

ZIEGLER-GEORGIA 20, LLC,

 

a Wisconsin limited liability company

 

 

 

 

By:

Physicians Realty L.P., as Sole Member

 

 

 

 

 

By:

Physicians Realty Trust,

 

 

 

as General Partner

 

 

 

 

 

 

By:

/s/ John T. Thomas

 

 

 

John T. Thomas, President and Chief Executive Officer

 

 

 

 

ZIEGLER-GEORGIA 21, LLC,

 

a Wisconsin limited liability company

 

 

 

 

By:

Physicians Realty L.P., as Sole Member

 

 

 

 

 

By:

Physicians Realty Trust,

 

 

 

as General Partner

 

 

 

 

 

 

By:

/s/ John T. Thomas

 

 

 

John T. Thomas, President and Chief Executive Officer

 

 

 

 

ZIEGLER-MICHIGAN 5, LLC,

 

a Wisconsin limited liability company

 

 

 

 

By:

Physicians Realty L.P., as Sole Member

 

 

 

 

 

By:

Physicians Realty Trust,

 

 

 

as General Partner

 

 

 

 

 

 

By:

/s/ John T. Thomas

 

 

 

John T. Thomas, President and Chief Executive Officer

 

--------------------------------------------------------------------------------


 

 

ZIEGLER-MICHIGAN 6, LLC,

 

a Wisconsin limited liability company

 

 

 

 

By:

Physicians Realty L.P., as Sole Member

 

 

 

 

 

By:

Physicians Realty Trust,

 

 

 

as General Partner

 

 

 

 

 

 

By:

/s/ John T. Thomas

 

 

 

John T. Thomas, President and Chief Executive Officer

 

 

 

 

ZIEGLER-OHIO 9, LLC,

 

a Wisconsin limited liability company

 

 

 

 

By:

Physicians Realty L.P., as Sole Member

 

 

 

 

 

By:

Physicians Realty Trust,

 

 

 

as General Partner

 

 

 

 

 

 

By:

/s/ John T. Thomas

 

 

 

John T. Thomas, President and Chief Executive Officer

 

 

 

 

ZIEGLER-OHIO 19, LLC,

 

a Wisconsin limited liability company

 

 

 

 

By:

Physicians Realty L.P., as Sole Member

 

 

 

 

 

By:

Physicians Realty Trust,

 

 

 

as General Partner

 

 

 

 

 

 

By:

/s/ John T. Thomas

 

 

 

John T. Thomas, President and Chief Executive Officer

 

 

 

 

ZIEGLER-TEXAS 8, LLC,

 

a Wisconsin limited liability company

 

 

 

 

By:

Physicians Realty L.P., as Sole Member

 

 

 

 

 

By:

Physicians Realty Trust,

 

 

 

as General Partner

 

 

 

 

 

 

By:

/s/ John T. Thomas

 

 

 

John T. Thomas, President and Chief Executive Officer

 

--------------------------------------------------------------------------------


 

 

ZIEGLER-EL PASO 8, LIMITED PARTNERSHIP,

 

a Wisconsin limited partnership

 

 

 

 

By: Ziegler-Texas 8, LLC, its General Partner

 

 

 

 

 

By:

Physicians Realty L.P., as Sole Member

 

 

 

 

 

 

 

By:

Physicians Realty Trust,

 

 

 

 

as General Partner

 

 

 

 

 

 

 

 

By:

/s/ John T. Thomas

 

 

 

 

John T. Thomas, President and Chief Executive Officer

 

 

 

 

ZIEGLER-WISCONSIN 24, LLC,

 

a Wisconsin limited liability company

 

 

 

 

By:

Physicians Realty L.P., as Sole Member

 

 

 

 

 

By:

Physicians Realty Trust,

 

 

 

as General Partner

 

 

 

 

 

 

By:

/s/ John T. Thomas

 

 

 

John T. Thomas, President and Chief Executive Officer

 

 

 

 

ZIEGLER-ILLINOIS 12, LLC,

 

a Wisconsin limited liability company

 

 

 

 

By:

Physicians Realty L.P., as Sole Member

 

 

 

 

 

By:

Physicians Realty Trust,

 

 

 

as General Partner

 

 

 

 

 

 

By:

/s/ John T. Thomas

 

 

 

John T. Thomas, President and Chief Executive Officer

 

--------------------------------------------------------------------------------


 

 

ZIEGLER-MAINE 15, LLC,

 

a Wisconsin limited liability company

 

 

 

 

By:

Physicians Realty L.P., as Sole Member

 

 

 

 

 

By:

Physicians Realty Trust,

 

 

 

as General Partner

 

 

 

 

 

By:

/s/ John T. Thomas

 

 

 

John T. Thomas, President and Chief Executive Officer

 

 

 

 

ZIEGLER-ILLINOIS 18, LLC,

 

a Wisconsin limited liability company

 

 

 

 

By:

Physicians Realty L.P., as Sole Member

 

 

 

 

 

By:

Physicians Realty Trust,

 

 

 

as General Partner

 

 

 

 

 

By:

/s/ John T. Thomas

 

 

 

John T. Thomas, President and Chief Executive Officer

 

 

 

 

DOC-FSH EL PASO MEDICAL CENTER, LLC,

 

a Wisconsin limited liability company

 

 

 

 

By:

Physicians Realty L.P., as Manager

 

 

 

 

 

By:

Physicians Realty Trust,

 

 

 

as General Partner

 

 

 

 

 

By:

/s/ John T. Thomas

 

 

 

John T. Thomas, President and Chief Executive Officer

 

 

 

 

DOC-ELFP ATLANTA MOBS, LLC,

 

a Wisconsin limited liability company

 

 

 

 

By:

Physicians Realty L.P., as Manager

 

 

 

 

 

By:

Physicians Realty Trust,

 

 

 

as General Partner

 

 

 

 

 

By:

/s/ John T. Thomas

 

 

 

John T. Thomas, President and Chief Executive Officer

 

--------------------------------------------------------------------------------


 

 

DOC-LIFECARE PLANO LTACH, LLC,

 

a Wisconsin limited liability company

 

 

 

 

By:

Physicians Realty L.P., as Manager

 

 

 

 

 

By:

Physicians Realty Trust,

 

 

 

as General Partner

 

 

 

 

 

 

By:

/s/ John T. Thomas

 

 

 

John T. Thomas, President and Chief Executive Officer

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT:

REGIONS BANK

 

 

 

 

By:

/s/ James A. Barnes

 

Name:

 

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

LENDERS:

REGIONS BANK,

 

as a Lender

 

 

 

 

By:

/s/ James A. Barnes

 

Name:

 

 

Title:

Senior Vice President

 

 

 

 

KEYBANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

By:

/s/ Charles W. Cashin III

 

Name:

 

 

Title:

Vice President

 

 

 

 

COMERICA BANK, a Texas Banking Association,

 

as a Lender

 

 

 

 

By:

/s/ Sam F. Meehan

 

Name:

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

APPENDIX A

 

LENDERS, REVOLVING COMMITMENTS
AND REVOLVING COMMITMENT PERCENTAGES

 

Lender

 

Revolving Commitment

 

Revolving Commitment
Percentage

 

 

 

 

 

 

 

Regions Bank

 

$

35,000,000.00

 

46.666666667

%

KeyBank National Association

 

$

25,000,000.00

 

33.333333333

%

Comerica Bank, a Texas Banking Association

 

$

15,000,000.00

 

20.000000000

%

 

 

 

 

 

 

Total

 

$

75,000,000.00

 

100.000000000

%

 

--------------------------------------------------------------------------------


 

APPENDIX B

 

NOTICE INFORMATION

 

BORROWER:

 

Physicians Realty L.P.

200 East Wisconsin Avenue

Suite 1900

Milwaukee, WI 53202

Attention:                 Mark Theine and John Lucey

Telephone:           (414) 978-6494; (414) 978-6534

Facsimile:                 (414) 978-6550

Electronic Mail: mdt@docreit.com; jwl@docret.com

 

ADMINISTRATIVE AGENT:

 

Administrative Agent’s Office

(for payments and Funding Notices):

 

Regions Bank
3050 Peachtree Road NW, Suite 400
Atlanta, GA  30305
Attention:  Syndicate Services
Phone:  (404) 279-7483
Fax:  (404) 279-7474
Email:  syndicateservices@regions.com



with a required copy to:

 

Regions Bank
Healthcare Real Estate - James Barnes
1900 5th Avenue North, 14th Floor
Birmingham, AL  35203
Phone:  (404) 253-5277 Direct Office
Fax: (205) 801-0343

Email:  james.barnes@regions.com



Other Notices as Administrative Agent:

 

Regions Bank
Healthcare Real Estate - James Barnes
1900 5th Avenue North, 14th Floor
Birmingham, AL  35203
Phone:  (404) 253-5277 Direct Office
Fax: (205) 801-0343

Email:  james.barnes@regions.com



--------------------------------------------------------------------------------


 

ISSUING BANK:

 

Regions Bank
3050 Peachtree Road NW, Suite 400
Atlanta, GA  30305
Attention:  Syndicate Services
Phone:  (404) 279-7483
Fax:  (404) 279-7474
Email:  syndicateservices@regions.com
 
with a required copy to:

 

Regions Bank
Healthcare Real Estate - James Barnes
1900 5th Avenue North, 14th Floor
Birmingham, AL  35203
Phone:  (404) 253-5277 Direct Office
Fax: (205) 801-0343

Email:  james.barnes@regions.com



SWINGLINE LENDER:

 

Regions Bank
3050 Peachtree Road NW, Suite 400
Atlanta, GA  30305
Attention:  Syndicate Services
Phone:  (404) 279-7483
Fax:  (404) 279-7474
Email:  syndicateservices@regions.com
 
with a required copy to:

 

Regions Bank
Healthcare Real Estate - James Barnes
1900 5th Avenue North, 14th Floor
Birmingham, AL  35203
Phone:  (404) 253-5277 Direct Office
Fax: (205) 801-0343

Email:  james.barnes@regions.com



--------------------------------------------------------------------------------


 

Exhibit 2.1

 

[Form of] Funding Notice

 

Date:                                           , 201  

 

To:                             Regions Bank, as Administrative Agent

 

Re:                             Credit Agreement dated as of August 29, 2013 (as
amended, restated, supplemented, increased, extended, supplemented or otherwise
modified from time to time, the “Credit Agreement”) among PHYSICIANS REALTY
L.P., a Delaware limited partnership (the “Borrower”), PHYSICIANS REALTY TRUST,
a Maryland real estate investment trust (the “Parent”), certain Subsidiaries of
the Borrower from time to time party thereto, as Guarantors, the Lenders from
time to time party thereto and REGIONS BANK, as Administrative Agent. 
Capitalized terms used but not otherwise defined herein have the meanings
provided in the Credit Agreement.

 

Ladies and Gentlemen:

 

The undersigned hereby requests (select one):

 

oA Borrowing of Revolving Loans

 

oA Borrowing of Swingline Loans

 

1.                                      On                               ,
201     (which is a Business Day).(1)

 

2.                                      In the amount of
$                    .(2)

 

3.                                      Comprised of
                             (Base Rate Loan or Adjusted LIBOR Rate Loan).

 

4.                                      For Adjusted LIBOR Rate Loans: with an
Interest Period of                      months.(3)

 

The undersigned Borrower hereby represents and warrants that after giving effect
to any Borrowing of the requested Revolving Loans or Swingline Loans, as
applicable, (x) the Outstanding Amount of Revolving Obligations do not exceed
the lesser of (i) the Aggregate Revolving Commitments and (ii) the Borrowing
Base as of the date hereof and (y) the Outstanding Amount of Swingline Loans do
not exceed the Swingline Sublimit.

 

The undersigned Borrower hereby represents and warrants that each of the
conditions set forth in Section 5.2 of the Credit Agreement has been satisfied
on and as of the date of such Borrowing.

 

[Signature on Following Page]

 

--------------------------------------------------------------------------------

(1) For Revolving Loans, notice must be delivered no later than 1:00 p.m.
Eastern (i) 3 Business Days in advance of an Adjusted LIBOR Rate Loan Credit
Date or (ii) 1 Business Day in advance of a Base Rate Loan Credit Date.  For
Swingline Loans, notice must be delivered no later than 11:00 a.m. Eastern on
the Proposed Credit Date.

(2) Revolving Loans shall be made in an aggregate minimum amount of $500,000 and
integral multiples of $100,000 in excess thereof.

(3) May be 1, 2, 3 or 6 month periods.

 

--------------------------------------------------------------------------------


 

 

PHYSICIANS REALTY L.P.,

 

a Delaware limited partnership

 

 

 

By: Physicians Realty Trust, as General Partner

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

PHYSICIANS REALTY L.P.

FUNDING NOTICE

 

--------------------------------------------------------------------------------


 

Exhibit 2.3

 

[Form of] Issuance Notice

 

Date:                                          , 201  

 

To:                             Regions Bank, as Administrative Agent

 

Re:                             Credit Agreement dated as of August 29, 2013 (as
amended, restated, supplemented, increased, extended, supplemented or otherwise
modified from time to time, the “Credit Agreement”) among PHYSICIANS REALTY
L.P., a Delaware limited partnership (the “Borrower”), PHYSICIANS REALTY TRUST,
a Maryland real estate investment trust (the “Parent”), certain Subsidiaries of
the Borrower from time to time party thereto, as Guarantors, the Lenders from
time to time party thereto and REGIONS BANK, as Administrative Agent. 
Capitalized terms used but not otherwise defined herein have the meanings
provided in the Credit Agreement.

 

Ladies and Gentlemen:

 

Pursuant to Section 2.3 of the Credit Agreement, the undersigned hereby desires
a Letter of Credit to be issued by the Issuing Bank in accordance with the terms
and conditions of the Credit Agreement on                            , 201  
(the “Credit Date”) in an aggregate face amount of $                    .(1)

 

Attached hereto for each such Letter of Credit is a letter of credit
application.

 

The undersigned Borrower hereby represents and warrants that after issuing such
Letter of Credit requested on the Credit Date, (x) the Outstanding Amount of the
Revolving Obligations will not exceed the lesser of (i) the Revolving
Commitments and (ii) the Borrowing Base as of the date hereof, and
(y) Outstanding Amount of the Letter of Credit Obligations will not exceed the
Letter of Credit Sublimit.

 

The undersigned Borrower hereby represents and warrants that each of the
conditions set forth in Section 5.2 of the Credit Agreement has been satisfied
on and as of the date of such issuance of such Letter of Credit on the Credit
Date.

 

[Signature on Following Page]

 

--------------------------------------------------------------------------------

(1) The stated amount of each Letter of Credit shall not be less than $50,000 or
such lesser amount as is acceptable to the Issuing Bank.

 

--------------------------------------------------------------------------------


 

 

PHYSICIANS REALTY L.P.,

 

a Delaware limited partnership

 

 

 

By: Physicians Realty Trust, as General Partner

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

PHYSICIANS REALTY L.P.

ISSUANCE NOTICE

 

--------------------------------------------------------------------------------


 

Exhibit 2.5-1

 

[Form of] Revolving Loan Note

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                                           or its registered permitted assigns
(the “Lender”), in accordance with the provisions of the Credit Agreement (as
hereinafter defined), the principal amount of each Revolving Loan from time to
time made by the Lender to the Borrower under that certain Credit Agreement
dated as of August 29, 2013 (as amended, restated, supplemented, increased,
extended, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among the Borrower, the Parent, certain Subsidiaries of the Borrower
from time to time party thereto, as Guarantors, the Lenders from time to time
party thereto and Regions Bank, as Administrative Agent.  Capitalized terms used
but not otherwise defined herein have the meanings provided in the Credit
Agreement.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Loan from the Credit Date of such Revolving Loan until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Credit Agreement.  All payments of principal and interest shall be made to
the Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Principal Office of the Administrative Agent.  If any
amount is not paid in full when due, subject to Section 2.9 of the Credit
Agreement, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before, as well as
after, judgment) computed at the Default Rate.

 

This Revolving Loan Note is one of the Revolving Loan Notes referred to in the
Credit Agreement, is entitled to the benefits thereof and may be prepaid in
whole or in part subject to the terms and conditions provided therein.  Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Credit Agreement, all amounts then remaining unpaid on this Revolving Loan
Note shall become, or may be declared to be, immediately due and payable all as
provided in the Credit Agreement.  Revolving Loans made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
Revolving Loan Note and endorse thereon the date, amount and maturity of its
Revolving Loans and payments with respect thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
nonpayment of this Revolving Loan Note.

 

THIS REVOLVING LOAN NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK.

 

[Signatures on Following Page(s)]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower has caused this Revolving Loan Note to be duly
executed and delivered by its officer thereunto duly authorized as of the date
and at the place first written above.

 

 

PHYSICIANS REALTY L.P.,

 

a Delaware limited partnership

 

 

 

By: Physicians Realty Trust, as General Partner

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

PHYSICIANS REALTY L.P.

REVOLVING LOAN NOTE

 

--------------------------------------------------------------------------------


 

Exhibit 2.5-2

 

[Form of] Swingline Note

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
REGIONS BANK or its registered permitted assigns (the “Swingline Lender”), in
accordance with the provisions of the Credit Agreement (as hereinafter defined),
the principal amount of each Swingline Loan from time to time made by the
Swingline Lender to the Borrower under that certain Credit Agreement dated as of
August 29, 2013 (as amended, restated, supplemented, increased, extended,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among the Borrower, the Parent, certain Subsidiaries of the Borrower from time
to time party thereto, as Guarantors, the Lenders from time to time party
thereto and Regions Bank, as Administrative Agent.  Capitalized terms used but
not otherwise defined herein have the meanings provided in the Credit Agreement.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Swingline Loan from the Credit Date of such Swingline Loan until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Credit Agreement.  All payments of principal and interest shall be made
directly to the Swingline Lender in Dollars in immediately available funds.  If
any amount is not paid in full when due, subject to Section 2.9 of the Credit
Agreement, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before, as well as
after, judgment) computed at the Default Rate.

 

This Swingline Note is one of the Swingline Notes referred to in the Credit
Agreement, is entitled to the benefits thereof and may be prepaid in whole or in
part subject to the terms and conditions provided therein.  Upon the occurrence
and continuation of one or more of the Events of Default specified in the Credit
Agreement, all amounts then remaining unpaid on this Swingline Note shall
become, or may be declared to be, immediately due and payable all as provided in
the Credit Agreement.  Swingline Loans made by the Swingline Lender shall be
evidenced by one or more loan accounts or records maintained by the Swingline
Lender in the ordinary course of business. The Swingline Lender may also attach
schedules to this Swingline Note and endorse thereon the date, amount and
maturity of its Swingline Loans and payments with respect thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
nonpayment of this Swingline Note.

 

THIS SWINGLINE NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.

 

[Signatures on Following Page(s)]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower has caused this Swingline Note to be duly
executed and delivered by its officer thereunto duly authorized as of the date
and at the place first written above.

 

 

PHYSICIANS REALTY L.P.,

 

a Delaware limited partnership

 

 

 

By: Physicians Realty Trust, as General Partner

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

PHYSICIANS REALTY L.P.

SWINGLINE NOTE

 

--------------------------------------------------------------------------------


 

Exhibit 2.8

 

[Form of] Conversion/Continuation Notice

 

Date:                                  , 201   

 

To:                             Regions Bank, as Administrative Agent

 

Re:                             Credit Agreement dated as of August 29, 2013 (as
amended, restated, supplemented, increased, extended, supplemented or otherwise
modified from time to time, the “Credit Agreement”) among PHYSICIANS REALTY
L.P., a Delaware limited partnership (the “Borrower”), PHYSICIANS REALTY TRUST,
a Maryland real estate investment trust (the “Parent”), certain Subsidiaries of
the Borrower from time to time party thereto, as Guarantors, the Lenders from
time to time party thereto and REGIONS BANK, as Administrative Agent. 
Capitalized terms used but not otherwise defined herein have the meanings
provided in the Credit Agreement.

 

Ladies and Gentlemen:

 

Pursuant to Section 2.8 of the Credit Agreement, the undersigned hereby requests
(select one):

 

o A conversion or o a continuation of Revolving Loans

 

1.                                      On                               ,
201     (which is a Business Day).(1)

 

2.                                      In the amount of
$                    .(2)

 

3.                                      Comprised of
                             (Base Rate Loan or Adjusted LIBOR Rate Loan).

 

4.                                      For Adjusted LIBOR Rate Loans: with an
Interest Period of                      months.(3)

 

The undersigned Borrower hereby certifies that no Default or Event of Default
has occurred and is continuing or would result from any continuation or
conversion contemplated hereby.

 

[Signature on Following Page]

 

--------------------------------------------------------------------------------

(1) An Adjusted LIBOR Rate Loan may only be converted or continued on the
expiration of the Interest Period applicable to such Adjusted LIBOR Rate Loan.

(2) Must be an amount equal to $100,000 and integral multiples of $50,000 in
excess thereof.

(3) May be 1, 2, 3 or 6 month periods.

 

--------------------------------------------------------------------------------


 

 

PHYSICIANS REALTY L.P.,

 

a Delaware limited partnership

 

 

 

By: Physicians Realty Trust, as General Partner

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

PHYSICIANS REALTY L.P.

CONVERSION/CONTINUATION NOTICE

 

--------------------------------------------------------------------------------

 


 

Exhibit 3.3-1

 

[Form of] U.S. Tax Compliance Certificate

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of August 29, 2013 (as
amended, restated, supplemented, increased, extended, supplemented or otherwise
modified from time to time, the “Credit Agreement”) among PHYSICIANS REALTY
L.P., a Delaware limited partnership (the “Borrower”), PHYSICIANS REALTY TRUST,
a Maryland real estate investment trust (the “Parent”), certain Subsidiaries of
the Borrower from time to time party thereto, as Guarantors, the Lenders from
time to time party thereto and REGIONS BANK, as Administrative Agent.

 

Pursuant to the provisions of Section 3.3(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Internal Revenue Code, (iii) it is not a ten
percent shareholder of the Borrower within the meaning of
Section 881(c)(3)(B) of the Internal Revenue Code and (iv) it is not a
controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:                     , 201   

 

--------------------------------------------------------------------------------


 

Exhibit 3.3-2

 

[Form of] U.S. Tax Compliance Certificate

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of August 29, 2013 (as
amended, restated, supplemented, increased, extended, supplemented or otherwise
modified from time to time, the “Credit Agreement”) among PHYSICIANS REALTY
L.P., a Delaware limited partnership (the “Borrower”), PHYSICIANS REALTY TRUST,
a Maryland real estate investment trust (the “Parent”), certain Subsidiaries of
the Borrower from time to time party thereto, as Guarantors, the Lenders from
time to time party thereto and REGIONS BANK, as Administrative Agent.

 

Pursuant to the provisions of Section 3.3(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code, (iii) it is not a ten percent shareholder of the Borrower within
the meaning of Section 881(c)(3)(B) of the Internal Revenue Code, and (iv) it is
not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:                     , 201   

 

--------------------------------------------------------------------------------


 

Exhibit 3.3-3

 

[Form of] U.S. Tax Compliance Certificate

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of August 29, 2013 (as
amended, restated, supplemented, increased, extended, supplemented or otherwise
modified from time to time, the “Credit Agreement”) among PHYSICIANS REALTY
L.P., a Delaware limited partnership (the “Borrower”), PHYSICIANS REALTY TRUST,
a Maryland real estate investment trust (the “Parent”), certain Subsidiaries of
the Borrower from time to time party thereto, as Guarantors, the Lenders from
time to time party thereto and REGIONS BANK, as Administrative Agent.

 

Pursuant to the provisions of Section 3.3(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Internal Revenue
Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 881(c)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:                     , 201   

 

--------------------------------------------------------------------------------


 

Exhibit 3.3-4

 

[Form of] U.S. Tax Compliance Certificate

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Credit Agreement dated as of August 29, 2013 (as
amended, restated, supplemented, increased, extended, supplemented or otherwise
modified from time to time, the “Credit Agreement”) among PHYSICIANS REALTY
L.P., a Delaware limited partnership (the “Borrower”), PHYSICIANS REALTY TRUST,
a Maryland real estate investment trust (the “Parent”), certain Subsidiaries of
the Borrower from time to time party thereto, as Guarantors, the Lenders from
time to time party thereto and REGIONS BANK, as Administrative Agent.

 

Pursuant to the provisions of Section 3.3(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code,
(iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 881(c)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:                     , 201   

 

--------------------------------------------------------------------------------


 

Exhibit 6.22

 

[Form of] Pledge and Security Agreement

 

(See attached).

 

--------------------------------------------------------------------------------


 

Exhibit 6.23

 

[Form of] Mortgage

 

(See attached).

 

--------------------------------------------------------------------------------


 

Exhibit 6.26-1

 

[Form of] SNDA

 

(See attached).

 

--------------------------------------------------------------------------------


 

Exhibit 6.26-2

 

[Form of] Assignment and Subordination of Management Agreement

 

(See attached).

 

--------------------------------------------------------------------------------


 

Exhibit 7.1(c)-1

 

[Form of] Compliance Certificate

 

Financial Statement Date:                  , 201   

 

To:                             Regions Bank, as Administrative Agent

 

Re:                             Credit Agreement dated as of August 29, 2013 (as
amended, restated, supplemented, increased, extended, supplemented or otherwise
modified from time to time, the “Credit Agreement”) among PHYSICIANS REALTY
L.P., a Delaware limited partnership (the “Borrower”), PHYSICIANS REALTY TRUST,
a Maryland real estate investment trust (the “Parent”), certain Subsidiaries of
the Borrower from time to time party thereto, as Guarantors, the Lenders from
time to time party thereto and REGIONS BANK, as Administrative Agent. 
Capitalized terms used but not otherwise defined herein have the meanings
provided in the Credit Agreement.

 

Ladies and Gentlemen:

 

The undersigned hereby certifies, on behalf of the Borrower and not
individually, as of the date hereof that [he/she] is the
                         of the Borrower, and that, in [his/her] capacity as
such, [he/she] is authorized to execute and deliver this certificate (including
the schedules attached hereto and made a part hereof, this “Compliance
Certificate”) to the Administrative Agent on behalf of the Borrower, and that:

 

[Use following paragraph 1 for Fiscal Year-end financial statements:]

 

[1.           Attached hereto as Schedule 1 are the year-end audited
consolidated and consolidating financial statements required by
Section 7.1(b) of the Credit Agreement for the Fiscal Year of the Parent ended
as of the above date, together with the report of an independent certified
public accountant of recognized national standing required by such section. Such
financial statements fairly present, in all material respects, the financial
condition of the Consolidated Parties as at the date indicated and the results
of their operations and their cash flows for the period indicated.]

 

[Use following paragraph 1 for Fiscal Quarter-end financial statements:]

 

[1.           Attached hereto as Schedule 1 are the unaudited consolidated and
consolidating financial statements required by Section 7.1(a) of the Credit
Agreement for the Fiscal Quarter of the Parent ended as of the above date.  Such
financial statements fairly present, in all material respects, the financial
condition of the Consolidated Parties as at the date indicated and the results
of their operations and their cash flows for the period indicated, subject to
changes resulting from audit and normal year end adjustments.]

 

2.             The undersigned has reviewed and is familiar with the terms of
the Credit Agreement and has made, or has caused to be made, a detailed review
of the transactions and financial condition of the Parent and its Subsidiaries
during the accounting period covered by the attached financial statements.

 

3.             A review of the activities of the Borrower and its Subsidiaries
during such fiscal period has been made under the supervision of the undersigned
with a view to determining whether a Default or Event of Default exists, and

 

[select one:]

 

--------------------------------------------------------------------------------


 

[to the knowledge of the undersigned during such fiscal period, no Default or
Event of Default exists as of the date hereof.]

 

[or:]

 

[the following is a list of each Default or Event of Default, the nature and
extent thereof and proposed actions with respect thereto:]

 

4.             The financial covenant analyses and calculations for the periods
identified therein of EBITDA, Fixed Charges, Consolidated Leverage Ratio (used
in the determination of the Applicable Margin), Consolidated Recourse Secured
Leverage Ratio, Consolidated Fixed Charge Coverage Ratio, and Tangible Net Worth
are set forth on Schedule 2 attached hereto.  In the event of any conflict
between the formulas used for such analyses and calculations provided in the
attached Schedule 2 and the formulas provided in the Credit Agreement, the
Credit Agreement shall govern.

 

5.             Set forth on Schedule 3 is a summary of all material changes in
GAAP and in the consistent application thereof, unless such change and the
effects thereof have been described in a previous Compliance Certificate, the
effect on the financial covenants resulting therefrom, and a reconciliation
between calculation of the financial covenants before and after giving effect to
such changes.

 

[Signature on Following Page]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of                  , 201   .

 

 

 

PHYSICIANS REALTY L.P.,

 

a Delaware limited partnership

 

 

 

By: Physicians Realty Trust, as General Partner

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

PHYSICIANS REALTY L.P.

COMPLIANCE CERTIFICATE

 

--------------------------------------------------------------------------------

 


 

Schedule 1

to Compliance Certificate

 

For the Fiscal [Quarter] [Year] ending                            , 20      .

 

Financial Statements

 

(see attached)

 

--------------------------------------------------------------------------------


 

Schedule 2

to Compliance Certificate

 

For the Fiscal [Quarter] [Year] ending                            , 20      
(the “Statement Date”).

 

Covenant Calculations

 

Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement.  In the event of any conflict between the formulas
used for such analyses and calculations provided in this Schedule 2 and the
formulas provided in the Credit Agreement, the Credit Agreement shall govern.

 

1.

 

Consolidated Leverage Ratio

 

 

 

 

 

 

 

 

 

(a)

 

Consolidated Total Indebtedness as of the Statement Date

 

$

 

 

 

 

 

 

 

 

 

(b)

 

Consolidated Total Asset Value as of the Statement Date

 

 

 

 

 

 

 

 

 

 

 

 

 

(i)

 

GAAP book value for all Real Estate Assets (other than Unimproved Land and
Construction-In-Process) of the Consolidated Parties (plus any allowance for
accumulated depreciation for such Real Estate Assets (other than Unimproved Land
and Construction-In-Progress)):

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

(ii)

 

cash and Cash Equivalents of the Consolidated Parties:

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

(iii)

 

80% of the GAAP book value of Unimproved Land of the Consolidated Parties:

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

(iv)

 

80% of the GAAP book value of the actual funded portion of
Construction-In-Process of the Consolidated Parties (plus any allowance for
accumulated depreciation for such Construction-In-Progress):

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

(v)

 

80% of the GAAP book value of Unencumbered Mortgage Receivables of the
Consolidated Parties:

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

(vi)

 

the fair market value of all Securities owned by the Consolidated Parties:

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

(vii)

 

the outstanding principal balance (or such lesser amount, if required under
GAAP) of Investments consisting of mezzanine loans made to any Person by the
Consolidated Parties:

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

(viii)

 

the Ownership Share of any Consolidated Party of items (i)-(vii) of
Unconsolidated Affiliates:

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

(ix)

 

Consolidated Total Asset Value:(1)

 

$

 

--------------------------------------------------------------------------------

(1)  NOTE: Consolidated Total Asset Value shall be limited to an amount such
that the amount attributable to Consolidated Total Asset Value from assets in
clauses (b)(i) through (b)(viii) above that are not medical office buildings
does not exceed fifty-five percent (55.0%) of Consolidated Total Asset Value as
of the Statement Date.

 

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

(i)+(ii)+(iii)+(iv)+(v)+(vi)+(vii)+(viii)

 

 

 

 

 

 

 

 

 

 

 

 

 

(c)

 

Consolidated Leverage Ratio (a) / (b)(ix)

 

               to 1.0

 

 

 

 

 

 

 

 

 

Maximum permitted: 0.60 to 1.0

 

2.

 

Consolidated Recourse Secured Leverage Ratio

 

 

 

 

 

 

 

 

 

(a)

 

Secured Recourse Indebtedness (excluding Obligations of the Credit Parties
secured by Liens under the Collateral Documents) as of the Statement Date

 

$

 

 

 

 

 

 

 

 

 

 

 

(b)

 

Consolidated Total Asset Value as of the Statement Date (from 1(b)(ix) above):

 

$

 

 

 

 

 

 

 

 

 

 

 

(c)

 

Consolidated Recourse Secured Leverage Ratio (a) / (b)

 

               to 1.0

 

 

 

 

 

 

 

 

 

 

 

Maximum permitted: 0.10 to 1.0

 

 

--------------------------------------------------------------------------------


 

3.

 

Consolidated Fixed Charge Coverage Ratio

 

 

 

 

 

 

 

 

 

(a)

 

EBITDA for the four fiscal quarter period ending on the Statement Date

 

 

 

 

 

 

 

 

 

 

 

(i)

 

Consolidated Net Income for such period (which shall include proceeds of
business interruption insurance to the extent constituting income under GAAP):

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

(ii)

 

Consolidated Interest Charges:

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

(iii)

 

Federal, state, local and foreign income taxes payable by the Consolidated
Parties and Unconsolidated Affiliates:

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

(iv)

 

Depreciation expense of the Consolidated Parties and Unconsolidated Affiliates:

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

(v)

 

Amortization expense of the Consolidated Parties and Unconsolidated Affiliates:

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

(vi)

 

Other non-recurring expenses of the Consolidated Parties and Unconsolidated
Affiliates reducing such Consolidated Net Income which do not represent a cash
item in such period or any future period:

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

(vii)

 

Costs and expenses of legal settlements, fines, judgments or orders to the
extent reimbursed by insurance:

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

(viii)

 

All non-cash losses, charges, expenses or other items (including the effects of
purchase accounting, stock compensation expense and other stock related charges)
and items related to FAS 107 adjustments, FAS 141 adjustments, the straight
lining of rents, tax stabilization adjustments, the amortization of non-cash
interest expense and the amortization of market rate adjustments on any
Indebtedness permitted under the Credit Documents (but excluding non-cash
charges, expenses or other items that constitute an accrual of or reserve for
future cash payments):

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

(ix)

 

Federal, state, local and foreign income tax credits of the Consolidated Parties
and Unconsolidated Affiliates:

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

(x)

 

Non-recurring, non-cash gains increasing Consolidated Net Income for such period
(excluding any non-cash gain to the extent it represents the reversal of an
accrual or reserve for a potential cash item that reduced EBITDA in any prior
period); provided, that, in the case of this subclause (x), if any non-cash gain
represents an accrual or asset for future cash items in any future period, the
cash payment in respect thereof shall in such future period be added to EBITDA
for such period to the extent excluded from EBITDA in any prior period:

 

$

 

--------------------------------------------------------------------------------


 

 

 

 

 

(xi)

 

EBITDA: (i)+(ii)+(iii)+(iv)+(v)+(vi)+(vii)+(viii)-(ix)-(x)(2)

 

$

 

 

 

 

 

 

 

 

 

 

 

(b)

 

Adjusted EBITDA for the four fiscal quarter period ending on the Statement Date

 

 

 

 

 

 

 

 

 

 

 

 

 

(i)

 

EBITDA (from Line 3(a)(xi)):

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

(ii)

 

Non-reccurring charges not otherwise added back in the calculation of EBITDA of
the Consolidated Parties for the purposes hereof under the definition of
“EBITDA”, including acquisition expenses:

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

(iii)

 

Capital Reserves:

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

(iv)

 

Adjusted EBITDA: (i)+(ii)-(iii)

 

$

 

 

 

 

 

 

 

 

 

 

 

(c)

 

Fixed Charges for the four Fiscal Quarter period ending on the Statement Date

 

 

 

 

 

 

 

 

 

 

 

 

 

(i)

 

Consolidated Interest Charges for such four Fiscal Quarter period:

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

(ii)

 

all regularly scheduled principal payments made with respect to Indebtedness of
the Borrower, the Guarantors and their respective Subsidiaries during such
period, other than any balloon, bullet or similar principal payment which repays
such Indebtedness in full (provided that any such regularly scheduled principal
payments that are not payable monthly shall, for purposes of this definition, be
treated as if such payment were payable in equal monthly installments commencing
on such payment date to and including the month immediately prior to the date of
the next such scheduled payment or, if there is no such next scheduled payment,
the maturity date therefor):

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

(iii)

 

Preferred Dividends:

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

(iv)

 

Consolidated Fixed Charges: (i)+(ii)+(iii)(3)

 

$

 

 

 

 

 

 

 

 

 

 

 

(d)

 

Consolidated Fixed Charge Coverage Ratio: (b)(iv) / (c)(iv)

 

               to 1.0

 

 

 

 

 

 

 

 

 

Maximum permitted: 1.50 to 1.0

 

 

 

--------------------------------------------------------------------------------

(2) To the extent the calculations under clauses (a)(i) through (a)(x) above
include amounts allocable to Unconsolidated Affiliates, such calculations shall
be without duplication and shall only include such amounts to the extent
attributable to any Unconsolidated Affiliate Interests.

(3) Each Consolidated Party’s Ownership Share of the Fixed Charges of its
Unconsolidated Affiliates shall be included in the determination of Fixed
Charges.

 

--------------------------------------------------------------------------------


 

4.

 

Tangible Net Worth

 

 

 

 

 

 

 

 

 

(a)

 

Shareholder Equity of the Parent and its Subsidiaries determined on a
consolidated basis:

 

$

 

 

 

 

 

 

 

 

 

(b)

 

Accumulated depreciation and amortization expense:

 

$

 

 

 

 

 

 

 

 

 

(c)

 

The amount of any write-up in the book value of any assets contained in any
balance sheet resulting from revaluation thereof or any write-up in excess of
the cost of such assets acquired:

 

$

 

 

 

 

 

 

 

 

 

(d)

 

All amounts appearing on the assets side of any such balance sheet for assets
which would be classified as intangible assets under GAAP:

 

$

 

 

 

 

 

 

 

 

 

(e)

 

Total Net Worth: (a)+(b)-(c)-(d)

 

$

 

 

 

 

 

 

 

 

 

Minimum permitted:  $100,000,000, plus (y) an amount equal to, on a cumulative
basis, the product of (i) the sum of all Net Cash Proceeds from any Equity
Issuance after the Closing Date multiplied by (ii) seventy-five percent (75.0%)

 

--------------------------------------------------------------------------------


 

5.

 

Distribution Limitation for the four calendar quarter period ending on the
Statement Date

 

 

 

 

 

 

 

 

 

(a)

 

Restricted Payments made by the Consolidated Parties to the holders of their
Capital Stock (excluding any Restricted Payments to such holders of Capital
Stock which are Credit Parties) during such period:

 

$

 

 

 

 

 

 

 

 

 

(b)

 

FFO Distribution Allowance for such period:

 

$

 

 

 

 

 

 

 

 

 

Distribution Limitation: Line 4(a) cannot exceed Line 4(b).(4)

 

 

 

6.

 

Investments permitted pursuant to Section 8.6(j) of the Credit Agreement

 

 

 

 

 

 

 

 

 

(a)

 

Capital Stock, the issuer with respect to which is an Unconsolidated Affiliate
(including any Investments in Unconsolidated Affiliates permitted under
Section 8.6(b) of the Credit Agreement), and mezzanine loans made to, or similar
Investments in, any Person (other than an Affiliate of any Credit Party) that
owns, directly or indirectly, one or more Real Estate Assets that constitute
Healthcare Facilities not to exceed 15.0% of Consolidated Total Asset Value:

 

$

 

 

 

 

 

 

 

 

 

(b)

 

Construction-In-Process not to exceed 15.0% of Consolidated Total Asset Value:

 

$

 

 

 

 

 

 

 

 

 

(c)

 

Unimproved Land not to exceed 5.0% of Consolidated Total Asset Value:

 

$

 

 

 

 

 

 

 

 

 

(d)

 

Unencumbered Mortgage Receivables not to exceed 10% of Consolidated Total Asset
Value:

 

$

 

 

 

 

 

 

 

In addition to the foregoing limitations on Investments permitted by
Section 8.6(j) of the Credit Agreement, at no time shall (x) the aggregate GAAP
book value of the Investments in line 6(a) above consisting of mezzanine loans
or similar Investments exceed 10.0% of Consolidated Total Asset Value, or
(y) the aggregate GAAP book value of the Investments in lines 6(a), (b), (c) and
(d) above exceed 20.0% of Consolidated Total Asset Value. Notwithstanding the
foregoing, (x) in no event shall any Credit Party make any Investment under
Section 8.6 of the Credit Agreement which results in or facilitates in any
manner any Restricted Payment not otherwise permitted under the terms of
Section 8.4 of the Credit Agreement; and (y) in no event shall the Parent be
permitted to make any equity Investment in any Person other than the Borrower.

 

--------------------------------------------------------------------------------

(4) NOTE:  To the extent no Default or Event of Default then exists or would
result from same, each Credit Party and each other Subsidiary shall be permitted
to make Restricted Payments to the Borrower and the Borrower shall be permitted
to make Restricted Payments to Parent, in each case to permit the Parent to make
Restricted Payments to the holders of the Capital Stock in the Parent to the
extent necessary to maintain Parent’s status as a REIT, and in all cases as set
forth in a certification to the Administrative Agent from the chief financial
officer of the Parent.  Without limiting the forgoing, in no event shall the
Consolidated Parties make any Restricted Payments to the holders of their
Capital Stock (other than any Restricted Payments to such holders of Capital
Stock which are also Credit Parties) if or to the extent that a Default or Event
of Default then exists or would result from same.

 

--------------------------------------------------------------------------------


 

Schedule 3

to Compliance Certificate

 

For the Fiscal [Quarter] [Year] ending                            , 20      .

 

Changes in GAAP

 

(see attached)

 

--------------------------------------------------------------------------------

 


 

Exhibit 7.1(c)-2

 

[Form of] Borrowing Base Certificate

 

To:                             Regions Bank, as Administrative Agent

 

Re:                             Credit Agreement dated as of August 29, 2013 (as
amended, restated, supplemented, increased, extended, supplemented or otherwise
modified from time to time, the “Credit Agreement”) among PHYSICIANS REALTY
L.P., a Delaware limited partnership (the “Borrower”), PHYSICIANS REALTY TRUST,
a Maryland real estate investment trust (the “Parent”), certain Subsidiaries of
the Borrower from time to time party thereto, as Guarantors, the Lenders from
time to time party thereto and REGIONS BANK, as Administrative Agent. 
Capitalized terms used but not otherwise defined herein have the meanings
provided in the Credit Agreement.

 

The undersigned, [                              ], an Authorized Officer of the
Borrower, on behalf of the Borrower and not individually, hereby represents,
warrants and certifies that, for the fiscal quarter ended [                
    ], 201[   ]:

 

(a)                                 Schedule I hereto accurately sets forth each
Real Estate Asset of the Credit Parties, identifying which such Real Estate
Assets are Borrowing Base Real Properties (and whether such Borrowing Base Real
Property is a Core Property or a Value-Add Property) and certifying (subject to
the qualifications set forth in clause (b) below) (x) the Core Property Value
Amount with respect to each Core Property and the Core Property Mortgageability
Amount for each such Core Property, (y) the Value-Add Property Value Amount with
respect to each Value-Add Property, and (z) the respective percentages of the
Borrowing Base attributable to: Core Properties, Value-Add Properties, Borrowing
Base Real Properties that are Real Estate Assets other than medical office
buildings, and the single largest Borrowing Base Real Property (based on the
percentage of the Borrowing Base attributable to such Borrowing Base Real
Property);

 

(b)                                 Based upon the Borrower’s own information
and the information made available to any Credit Party by the applicable Tenants
in the case of Borrowing Base Real Properties, which information the Credit
Parties believe in good faith to be true and correct in all material respects,
Schedule I hereto includes a calculation of the Borrowing Base as of the date
hereof; and

 

(c)                                  Each Real Estate Asset included in the
calculation of the Borrowing Base set forth on Schedule I hereto meets each of
the criteria for qualification as a Borrowing Base Real Property.

 

[remainder of page intentionally left blank]

 

--------------------------------------------------------------------------------


 

The undersigned hereby represents and warrants that he/she has the necessary
power and authority to execute this Borrowing Base Certificate on behalf of the
Borrower and that such action has been duly authorized by all necessary action
of the Borrower prior to or on the date hereof.

 

 

 

PHYSICIANS REALTY L.P.,

 

a Delaware limited partnership

 

 

 

By: Physicians Realty Trust, as General Partner

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

PHYSICIANS REALTY L.P.

Borrowing Base Certificate

 

--------------------------------------------------------------------------------


 

Schedule I

 

BORROWING BASE CALCULATIONS

 

(See attached spreadsheet).

 

--------------------------------------------------------------------------------


 

Exhibit 7.14

 

[Form of] Guarantor Joinder Agreement

 

THIS GUARANTOR JOINDER AGREEMENT (the “Agreement”) dated as of
                    , 201     is by and between [                      ], a
[                      ] (the “New Subsidiary”), [PHYSICIANS REALTY L.P., a
Delaware limited partnership (the “Borrower”)](1) and REGIONS BANK, in its
capacity as Administrative Agent under that certain Credit Agreement dated as of
August 29, 2013 (as amended, restated, increased, extended, supplemented or
otherwise modified from time to time, the “Credit Agreement”) among the
Borrower, PHYSICIANS REALTY TRUST, a Maryland real estate investment trust (the
“Parent”), certain Subsidiaries of the Borrower from time to time party thereto,
as Guarantors, the Lenders from time to time party thereto and Regions Bank, as
Administrative Agent.  Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Credit Agreement.

 

The Credit Parties have elected or are required by Section 7.14 of the Credit
Agreement to cause the New Subsidiary to become a “Guarantor” thereunder. 
Accordingly, the New Subsidiary and the Borrower hereby agree as follows with
the Administrative Agent, for the benefit of the holders of the Obligations:

 

1.             The New Subsidiary hereby acknowledges, agrees and confirms that,
by its execution of this Agreement, the New Subsidiary will be deemed to be a
party to the Credit Agreement and a “Guarantor” for all purposes of the Credit
Agreement, and shall have all of the obligations of a Guarantor thereunder as if
it had executed the Credit Agreement.  The New Subsidiary hereby ratifies, as of
the date hereof, and agrees to be bound by, all of the terms, provisions and
conditions applicable to the Guarantors contained in the Credit Agreement. 
Without limiting the generality of the foregoing terms of this paragraph 1, the
New Subsidiary hereby, jointly and severally together with the other Guarantors,
guarantees to each holder of the Obligations and the Administrative Agent, as
provided, and subject to the limitations, in Section 4 of the Credit Agreement,
the prompt payment and performance of the Obligations in full when due (whether
at stated maturity, as a mandatory prepayment, by acceleration or otherwise)
strictly in accordance with the terms thereof.

 

2.             The New Subsidiary hereby acknowledges, agrees and confirms that,
by its execution of this Agreement, the New Subsidiary will be deemed to be a
party to the Pledge and Security Agreement and a “Pledgor” for all purposes of
the Pledge and Security Agreement, and shall have all the obligations of a
Pledgor thereunder as if it had executed the Pledge and Security Agreement.  The
New Subsidiary hereby ratifies, as of the date hereof, and agrees to be bound
by, all of the terms, provisions and conditions contained in the Pledge and
Security Agreement.  Without limiting the generality of the foregoing terms of
this paragraph 2, the New Subsidiary hereby grants, pledges and assigns to the
Administrative Agent, for the benefit of the holders of the Obligations, a
continuing security interest in any and all right, title and interest of the New
Subsidiary in and to the Equity Interests identified on Schedule 3 hereto and
all other Pledged Collateral (as defined in the Pledge and Security Agreement)
of the New Subsidiary to secure the prompt payment and performance in full when
due, whether by lapse of time, acceleration, mandatory prepayment or otherwise,
of the Secured Obligations (as defined in the Pledge and Security Agreement).

 

3.             [The Borrower](2), as a Pledgor under the Pledge and Security
Agreement, hereby acknowledges and agrees that the Equity Interests in the New
Subsidiary identified on Schedule 4 hereto together with the certificates (or
other agreements or instruments), if any, representing such shares, and all

 

--------------------------------------------------------------------------------

(1) If another entity is the holder of the Pledged Equity Interests, add that
entity here.

(2) Revise if another entity is the holder of the Pledged Equity Interests in
the New Subsidiary.

 

--------------------------------------------------------------------------------


 

options and other rights, contractual or otherwise, with respect thereto
(collectively, the “Additional Pledged Equity Interests”) shall constitute
Pledged Equity Interests for all purposes of the Pledge and Security Agreement. 
Without limiting the generality of the foregoing terms of this paragraph 3, the
Borrower hereby grants, pledges and assigns to the Administrative Agent, for the
benefit of the holders of the Obligations, a continuing security interest in any
and all right, title and interest of the Borrower in and to the Additional
Pledged Equity Interests and all Proceeds thereof to secure the prompt payment
and performance in full when due, whether by lapse of time, acceleration,
mandatory prepayment or otherwise, of the Secured Obligations (as defined in the
Pledge and Security Agreement).

 

4.             The New Subsidiary hereby represents and warrants to the
Administrative Agent and the Lenders that, as of the date of this Agreement:

 

(a)           The New Subsidiary’s exact legal name and state of formation are
as set forth on the signature pages hereto.

 

(b)           The New Subsidiary’s taxpayer identification number and
organization number are set forth on Schedule 1 hereto.

 

(c)           Other than as set forth on Schedule 2 hereto, the New Subsidiary
has not changed its legal name, changed its state of incorporation or formation,
as applicable, been party to a merger, consolidation or other change in
structure in the five years preceding the date hereof.

 

(d)           Schedule 3 hereto lists each Subsidiary of the New Subsidiary,
together with (i) the jurisdiction of formation, (ii) the number of shares of
each class of Equity Interests outstanding, (iii) the certificate number(s) of
the certificates evidencing such Equity Interests and number and percentage of
outstanding shares of each class owned by the New Subsidiary of such Equity
Interests and (iv) the number of all outstanding options, warrants, rights of
conversion or purchase and all other similar rights with respect thereto.

 

5.             The address of the New Subsidiary for purposes of all notices and
other communications is the address designated for all Credit Parties in
Section 11.1 of the Credit Agreement or such other address as the New Subsidiary
may from time to time notify the Administrative Agent in writing.

 

6.             This Agreement may be executed in multiple counterparts, each of
which shall constitute an original but all of which when taken together shall
constitute one contract.

 

7.             THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

[Signatures on Following Page(s)]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the New Subsidiary and the Borrower has caused this
Guarantor Joinder Agreement to be duly executed by its respective Authorized
Officers, and Regions Bank, in its capacity as Administrative Agent, for the
benefit of the holders of the Obligations, has caused the same to be accepted by
its authorized officer, as of the day and year first above written.

 

 

[NEW SUBSIDIARY]

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

PHYSICIANS REALTY L.P.,

 

a Delaware limited partnership

 

 

 

By: Physicians Realty Trust, as General Partner

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

Acknowledged and accepted:

 

 

 

REGIONS BANK,

 

as Administrative Agent

 

 

 

By:

 

 

Name:

 

Title:

 

 

--------------------------------------------------------------------------------


 

Schedule 1

to Guarantor Joinder Agreement

 

Taxpayer Identification Number; Organizational Number

 

--------------------------------------------------------------------------------


 

Schedule 2

to Guarantor Joinder Agreement

 

Changes in Legal Name or State of Formation;

Mergers, Consolidations and other Changes in Structure

 

--------------------------------------------------------------------------------


 

Schedule 3

to Guarantor Joinder Agreement

 

Equity Interests

 

--------------------------------------------------------------------------------


 

Schedule 4

to Guarantor Joinder Agreement

 

Equity Interests of New Guarantor

 

--------------------------------------------------------------------------------


 

Exhibit 11.5

 

[Form of] Assignment Agreement

 

This Assignment and Assumption (this “Assignment Agreement”) is dated as of the
Effective Date set forth below and is entered into by and between [Insert name
of Assignor] (the “Assignor”) and [Insert name of Assignee] (the “Assignee”). 
Capitalized terms used but not defined herein have the meanings provided in the
Credit Agreement identified below, receipt of a copy of which is hereby
acknowledged by the Assignee.  The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment Agreement as if set forth herein in
full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation, the Letters of Credit and the Swingline Loans
included in such facilities) and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
the Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as, the “Assigned Interest”).  Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.

Assignor:

 

 

 

 

 

 

 

 

2.

Assignee:

 

 

 

 

 

[and is an Affiliate/ Approved Fund of [identify Lender]]

 

 

 

 

3.

Borrower:

PHYSICIANS REALTY L.P.

 

 

 

 

4.

Administrative Agent:

Regions Bank, as the administrative agent under the Credit Agreement

 

 

 

5.

Credit Agreement:          Credit Agreement dated as of August 29, 2013 (as
amended, restated, supplemented, increased, extended, supplemented or otherwise
modified from time to time, the “Credit Agreement”) among PHYSICIANS REALTY
L.P., a Delaware limited partnership (the “Borrower”), PHYSICIANS REALTY TRUST,
a Maryland real estate investment trust (the “Parent”), certain Subsidiaries of
the Borrower from time to time party thereto, as Guarantors, the Lenders from
time to time party thereto and REGIONS BANK, as Administrative Agent.

 

--------------------------------------------------------------------------------


 

6.

Assigned Interest:

 

 

 

 

 

Revolving

 

 

 

Amount of Revolving

 

Commitment

 

Aggregate Revolving Commitments /

 

Commitments / Loans

 

Percentage

 

Revolving Loans for all Lenders

 

Assigned

 

Assigned

 

$

 

$

 

 

%

$

 

 

$

 

 

 

%

$

 

 

$

 

 

 

%

 

7.

Effective Date:                                              [to be inserted by
Administrative Agent and which shall be the effective date of recordation of
transfer in the Register therefor]

 

The terms set forth in this Assignment Agreement are hereby agreed to:

 

ASSIGNOR:

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

ASSIGNEE:

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

REGIONS BANK,

 

as Administrative Agent

 

 

 

By:

 

 

Name:

 

Title:

 

 

[Consented to:](2)

 

PHYSICIANS REALTY L.P.,

 

a Delaware limited partnership

 

 

 

By: Physicians Realty Trust, as General Partner

 

 

 

By:

 

 

Name:

 

Title:

 

 

[Consented to:] (3)

 

REGIONS BANK,

 

as Issuing Bank

 

 

 

By:

 

 

Name:

 

Title:

 

 

[Consented to:] (4)

 

REGIONS BANK,

 

as Swingline Lender

 

 

 

By:

 

 

Name:

 

Title:

 

 

--------------------------------------------------------------------------------

(1) To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

(2) To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

(3) To be added only if the consent of the Issuing Bank is required by the terms
of the Credit Agreement.

(4) To be added only if the consent of the Swingline Lender is required by the
terms of the Credit Agreement.

 

--------------------------------------------------------------------------------


 

Annex 1 to Assignment Agreement

 

STANDARD TERMS AND CONDITIONS

 

1.  Representations and Warranties.

 

1.1.  Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment Agreement and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Credit Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Credit Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Credit Document.

 

1.2.  Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment Agreement and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement, (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of the Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest and either it, or the Person exercising discretion in making its
decision to acquire the Assigned Interest, is experienced in acquiring assets of
such type, (v) it has received a copy of the Credit Agreement, and has received
or has been accorded the opportunity to receive copies of the most recent
financial statements delivered pursuant to Section 7.1 thereof, as applicable,
and such other documents and information as it deems appropriate to make its own
credit analysis and decision to enter into this Assignment Agreement and to
purchase the Assigned Interest, (vi) it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment Agreement and to purchase the Assigned
Interest, and (vii) if it is a Foreign Lender, attached hereto is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that
(i) it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Credit Documents are required to be performed by it as a Lender.

 

2.  Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

 

3.  General Provisions. This Assignment Agreement shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns.  This Assignment Agreement may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment Agreement.  This Assignment

 

--------------------------------------------------------------------------------


 

Agreement shall be governed by, and construed in accordance with, the law of the
State of New York.

 

--------------------------------------------------------------------------------